EXHIBIT 10.1
 
EXECUTION COPY
FIFTH AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
This FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT,
dated as of April 28, 2017 (this “Amendment”), modifies that certain Second
Amended and Restated Loan and Security Agreement, dated as of March 21, 2011 (as
amended by that certain First Amendment to Second Amended and Restated Loan and
Security Agreement dated as of October 25, 2012, that certain Second Amendment
to Second Amended and Restated Loan and Security Agreement dated as of December
12, 2013, that certain Consent and Third Amendment to Second Amended and
Restated Loan and Security Agreement, dated as of January 15, 2016, that certain
Fourth Amendment to Second Amended and Restated Loan and Security Agreement,
dated as of August 15, 2016 and as may be further amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Loan and Security Agreement”), among THE BON-TON DEPARTMENT STORES,
INC., a Pennsylvania corporation (“Bon-Ton”), CARSON PIRIE SCOTT II, INC., a
Florida corporation (“CPS II”), BON-TON DISTRIBUTION, LLC, an Illinois limited
liability company (“Distribution”), MCRIL, LLC, a Virginia limited liability
company (“McRIL”), BONSTORES REALTY ONE, LLC, a Delaware limited liability
company (“BR1LLC”), BONSTORES REALTY TWO, LLC, a Delaware limited liability
company (“BR2LLC” and, together with Bon-Ton, CPS II, Distribution, McRIL,
BR1LLC and any other person from time to time a borrower thereunder,
collectively, the “Borrowers”), each of the other Obligors party thereto, the
financial institutions party thereto from time to time as lenders (collectively,
the “Lenders”), BANK OF AMERICA, N.A., a national banking association (“Bank of
America”), as agent for the Lenders (in such capacity, the “Agent”), Bank of
America and WELLS FARGO BANK, NATIONAL ASSOCIATION, acting as co-collateral
Agents (in such capacity, the “Co-Collateral Agents”), and the other parties
thereto.  Capitalized terms used herein and not defined shall have the meaning
assigned to such terms in the Loan and Security Agreement, as amended by this
Amendment.
W I T N E S S E T H:
A.          The Borrowers have requested that the Agent and the Tranche A
Lenders agree to extend the scheduled maturity of the Tranche A Revolver
Commitments and to amend certain of the other terms and provisions of the Loan
and Security Agreement as specifically set forth in this Amendment.
B.          The undersigned Lenders (including the Consenting Tranche A Lenders
and the New Tranche A Lenders, if any (as each such term is defined below)) and
the Agent are prepared to extend the scheduled maturity of the Tranche A
Revolver Commitments and to amend certain of the other terms and provisions of
the Loan and Security Agreement, subject to the conditions and in reliance on
the representations set forth herein.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:
 

--------------------------------------------------------------------------------

1.          Amendments to Loan and Security Agreement.
(a)          The Loan and Security Agreement (excluding the schedules and
exhibits thereto, which shall remain in full force and effect, except as
specifically amended by Section 2 of this Amendment) is hereby amended as set
forth in Annex A attached hereto such that all of the newly inserted double
underlined text (indicated textually in the same manner as the following
example: double-underlined text) and any formatting changes attached hereto
shall be deemed to be inserted and all stricken text (indicated textually in the
same manner as the following example: stricken text) shall be deemed to be
deleted therefrom.
2.          Amendments to Schedules to Loan and Security Agreement.  Schedules
1.1(a) (Commitments of Lenders), 7.1(c) (Commercial Tort Claims), 7.2.1
(Secondary Operating Deposit Accounts), 7.3 (Mortgaged Real Estate), 8.2.1
(Existing Credit Card Arrangements), 8.5 (Deposit Accounts), 8.5(a) (Excluded
Deposit and Disbursement Accounts), 8.5(b) (Excluded Trust Accounts), 8.6.1
(Chief Executive Offices and other Business Locations), 9.1.4 (Names and Capital
Structure), 9.1.5 (Former Corporate Names and Trade Names), 9.1.12 (Intellectual
Property), 9.1.15 (Environmental Matters), 9.1.16 (Restrictive Agreements),
9.1.17 (Litigation), 9.1.22 (Labor Contracts), 10.2.1 (Existing Debt), 10.2.2
(Existing Liens) and 10.2.17 (Existing Affiliate Transactions) to the Loan and
Security Agreement are hereby deleted and replaced in their entirety by the
schedules attached hereto as Annex B.
3.          Tranche A Reallocations; Joinder of New Tranche A Lenders.
(a)          Each Tranche A Lender (as defined in the Loan and Security
Agreement immediately prior to giving effect to this Amendment) holding existing
Tranche A Revolver Commitments and/or existing Tranche A Revolver Loans (each,
an “Existing Tranche A Lender” and collectively, the “Existing Tranche A
Lenders”) that executes and delivers a signature page to this Amendment (each, a
“Consenting Tranche A Lender” and collectively, the “Consenting Tranche A
Lenders”) at or prior to 5:00 p.m., Eastern time, on April 27, 2017 (the
“Delivery Time”), will have agreed to the terms of this Amendment upon the
effectiveness of this Amendment on the Fifth Amendment Closing Date.  Each
Existing Tranche A Lender that does not execute and deliver a signature page to
this Amendment at or prior to the Delivery Time (each, a “Non-Consenting Tranche
A Lender” and collectively, the “Non-Consenting Tranche A Lenders”) will be
deemed not to have agreed to this Amendment and will be subject to the mandatory
assignment provisions of Section 12.10 of the Loan and Security Agreement upon
the effectiveness of this Amendment on the Fifth Amendment Closing Date (it
being understood that the interests, rights and obligations of the
Non-Consenting Tranche A Lenders under the Loan Documents will be assumed by (i)
certain Consenting Tranche A Lenders and (ii) certain other Eligible Assignees
(each, a “New Tranche A Lender” and collectively, the “New Tranche A Lenders”),
in each case in accordance with Section 12.10 of the Loan and Security Agreement
and this Section 3).
(b)          Subject to the terms and conditions set forth herein, on the Fifth
Amendment Closing Date, (i) each New Tranche A Lender shall become, and each
Consenting Tranche A Lender shall continue to be, a “Tranche A Lender” under the
Loan and Security Agreement and (ii) each New Tranche A Lender shall have, and
each Consenting Tranche A Lender shall continue to have, all the rights and
obligations of a “Tranche A Lender” and a “Lender” holding
2

--------------------------------------------------------------------------------

a Tranche A Revolver Commitment or a Tranche A Revolver Loan under the Loan and
Security Agreement.
(c)          Pursuant to Section 12.10 of the Loan and Security Agreement, on
the Fifth Amendment Closing Date, (i) each Non-Consenting Tranche A Lender shall
be deemed to have assigned and delegated its existing Tranche A Revolver
Commitments and/or its existing Tranche A Revolver Loans, as applicable,
including, without limitation, any participations in LC Obligations and
Swingline Loans, and (ii) each Consenting Tranche A Lender that will be
allocated an aggregate amount of the Tranche A Revolver Commitments as of the
Fifth Amendment Closing Date that is less than the aggregate principal amount of
existing Tranche A Revolver Commitments of such Consenting Tranche A Lender
immediately prior to the Fifth Amendment Closing Date (as disclosed to such
Consenting Tranche A Lender by the Agent prior to the date hereof) shall be
deemed to have assigned and delegated the portion of its existing Tranche A
Revolver Commitments in excess of such allocated amount (together with a
proportionate amount of the existing Tranche A Revolver Loans of such Consenting
Tranche A Lender and participations in LC Obligations and Swingline Loans), in
each case together with all its interests, rights (other than its existing
rights to payments pursuant to Section 3.6 or 5.8 of the Loan and Security
Agreement) and obligations under the Loan Documents in respect thereof, to Bank
of America, as assignee, and, in the case of its existing Tranche A Revolver
Loans and participations in LC Obligations and Swingline Loans, at a purchase
price equal to par (the “Tranche A Purchase Price”).  Upon (1) payment to a
Non-Consenting Tranche A Lender of (x) the Tranche A Purchase Price with respect
to its existing Tranche A Revolver Loans and participations in LC Obligations
and Swingline Loans and (y) accrued and unpaid interest and fees through but
excluding the Fifth Amendment Closing Date, which interest and fees shall be
paid by the Borrowers, and (2) the satisfaction of the conditions set forth in
Section 12.10 of the Loan and Security Agreement other than payment of the
assignment fee specified in Section 13.2 of the Loan and Security Agreement (but
without the requirement of any further action on the part of such Non-Consenting
Tranche A Lender, the Obligors or the Agent), such Non-Consenting Tranche A
Lender shall cease to be a party to the Loan and Security Agreement.
(d)          Subject to the terms and conditions set forth herein, on the Fifth
Amendment Closing Date, each Consenting Tranche A Lender and each New Tranche A
Lender, if any, agrees to assume from Bank of America, (i) existing Tranche A
Revolver Commitments in an aggregate amount equal to the amount disclosed to
such Consenting Tranche A Lender or such New Tranche A Lender by the Agent prior
to the date hereof and/or (ii) for a purchase price equal to par, existing
Tranche A Revolver Loans having an aggregate principal amount equal to the
amount disclosed to such Consenting Tranche A Lender or such New Tranche A
Lender by the Agent prior to the date hereof.
(e)          Each New Tranche A Lender, if any, by delivering its signature page
to this Amendment and assuming existing Tranche A Revolver Commitments and/or
existing Tranche A Revolver Loans in accordance with Section 3(d) hereof,
confirms that it has agreed to become a “Lender” and a “Tranche A Lender” under,
and as defined in, the Loan and Security Agreement holding a Tranche A Revolver
Commitment in the amount set forth opposite such Tranche A Lender’s name on
Schedule 1.1(a) attached hereto in Annex B, immediately after the effectiveness
of this Amendment in accordance with Section 4 hereof on the Fifth Amendment
Closing Date.  Each New Tranche A Lender (i) acknowledges that in connection
with it
3

--------------------------------------------------------------------------------

becoming a Lender and a Tranche A Lender it has received a copy of the Loan and
Security Agreement (including all schedules and exhibits thereto), together with
copies of the most recent financial statements delivered by the Borrowers
pursuant to the Loan and Security Agreement, and such other documents and
information as it has deemed appropriate to make its own credit and legal
analysis and decision to become a Lender and a Tranche A Lender; and (ii) agrees
that, upon it becoming a Lender and a Tranche A Lender on the Fifth Amendment
Closing Date, it will, independently and without reliance upon the Agent, any
Issuing Bank or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit and legal
decisions in taking or not taking action under the Loan and Security Agreement. 
In addition, each Tranche A Lender represents and warrants that (A) it is duly
organized and existing and it has full power and authority to take, and has
taken, all action necessary to execute and deliver this Amendment and to
consummate the transactions contemplated hereby and to become a Lender and a
Tranche A Lender on the Fifth Amendment Closing Date and (B) no notices to, or
consents, authorizations or approvals of, any Person are required (other than
any already given or obtained) for its due execution and delivery of this
Amendment or the performance of its obligations hereunder or as a Lender or a
Tranche A Lender under the Loan and Security Agreement as of the Fifth Amendment
Closing Date.
4.          Conditions Precedent.  This Amendment shall become effective as of
the date first written above (the “Fifth Amendment Closing Date”) upon the
satisfaction of each of the following conditions precedent:
(a)          This Amendment shall have been duly executed and delivered to the
Agent by each of the Obligors, the Agent, the Consenting Tranche A Lenders and
the New Tranche A Lenders.
(b)          The Agent shall have received Tranche A Revolver Notes, duly
executed and delivered by the Borrowers, in favor of each Tranche A Revolver
Lender that requests issuance of a Tranche A Revolver Note.
(c)          The Agent shall have received an omnibus reaffirmation agreement of
the other Loan Documents, in form and substance reasonably satisfactory to the
Agent, duly executed by each of the Obligors and the Agent.
(d)          The Agent shall have received a Borrowing Base Certificate (and all
supporting documents and schedules), dated as of the Fifth Amendment Closing
Date, in form and substance reasonably satisfactory to it and providing a
determination of the Tranche A Borrowing Base and the Tranche A-1 Borrowing Base
after giving effect to this Amendment, and the Agent shall be satisfied that,
both before and after giving effect to all extensions of credit outstanding or
to be made on the Fifth Amendment Closing Date, Excess Availability under the
Loan and Security Agreement, as amended by this Amendment, shall not be less
than $150,000,000.
(e)          The Agent and the Lenders shall be satisfied that the Security
Documents remain effective to create in favor of the Agent a legal, valid and
enforceable first priority (subject only to Permitted Liens entitled to priority
under Applicable Law) perfected security interest in and Lien upon the
Collateral.
4

--------------------------------------------------------------------------------

(f)          Subject to Section 5 hereof, the Agent shall have received (i)
amendments to the Mortgages for the Real Estate relating to Store 128
(Zanesville, OH), Store 132 (Richmond, IN), Store 327 (Great Falls, MT), Store
501 (Bloomington, IL), Store 503 (Pekin, IL), Store 508 (Forsyth, IL), Store 920
(Aurora, IL) and Store 549 (Michigan City, IN) necessary to amend the
Termination Date stated in each such Mortgage and to reflect any other
modifications to the Loan and Security Agreement contemplated hereby, together
with mortgage modification title endorsements and legal opinions as to the
enforceability of such mortgage amendments, (ii) date down endorsements for all
Real Estate subject to a Mortgage (other than Real Estate located in New York or
Pennsylvania), and (iii) title search reports relating to Real Estate located in
New York and Pennsylvania, in each case, in form and substance (or with results)
reasonably satisfactory to the Agent.
(g)          The Agent shall have completed all flood insurance diligence to the
satisfaction of the Agent, and the Agent shall have received flood hazard
determination certifications related to the Collateral, together with
acknowledgments and evidence of flood insurance and other flood-related
documentation with respect to any Collateral as required by the Flood Insurance
Laws or as otherwise requested by the Agent.
(h)          The Agent shall (i) be reasonably satisfied with the amount, types
and terms and conditions of all insurance maintained by the Obligors and their
Subsidiaries, and (ii) have received certificates of insurance with endorsements
naming Agent, for the benefit of the Secured Parties, as lender’s loss payee or
additional insured, as applicable, with respect to each insurance policy
required to be maintained with respect to the Collateral and otherwise in form
and substance reasonably satisfactory to the Agent.
(i)          The Agent shall have received a certificate, in form and substance
reasonably satisfactory to the Agent, from the chief financial officer or the
treasurer of each Obligor certifying that after giving effect to the
transactions contemplated by this Amendment (including all extensions of credit
to be made on the Fifth Amendment Closing Date), (i)(x) Parent and its
Subsidiaries, on a consolidated basis, are Solvent and (y) each Borrower,
individually, is Solvent (ii) the conditions set forth in Section 4(m) hereof
are satisfied.
(j)          The Agent shall have received a certificate of a duly authorized
officer of each Obligor (with such certification to be in such Person’s capacity
as an officer of such Obligor and not in such Person’s individual capacity), (i)
certifying (x) that such Obligor’s Organic Documents certified by such Obligor
to the Agent on the Closing Date remain in full force and effect, without
amendment (or, if such Organic Documents have been amended, attaching copies
thereof, certified by the Secretary of State or another official of such
Obligor’s jurisdiction of organization), and (y) that an attached copy of
resolutions authorizing execution and delivery of the Amendment is true and
complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this Amendment, and (ii) attaching good
standing or subsistence certificates, as applicable, for such Obligor, issued by
the Secretary of State or other appropriate official of such Obligor’s
jurisdiction of organization.
(k)          The Agent shall have received a written opinion of Paul, Weiss,
Rifkind, Wharton & Garrison LLP, on behalf of the Borrowers and each of the
Guarantors, as well as any relevant
5

--------------------------------------------------------------------------------

local counsel to Obligors, in form and substance reasonably satisfactory to the
Agent and each of the Lenders (including an opinion regarding the absence of any
conflict between the Loan and Security Agreement as amended hereby and the
Senior Note Debt).
(l)          The Borrowers shall have paid (i) to the Agent all fees to be paid
pursuant to that certain Amended and Restated Fee Letter, dated as of April 28,
2017, by and among the Agent and the Borrowers and (ii) to such other Person(s)
as are entitled thereto, all reasonable and documented fees and out-of-pocket
expenses to be paid to such Persons on the Fifth Amendment Closing Date
(including, without limitation, all reasonable and documented fees,
out-of-pocket charges and disbursements of counsel to the Agent), accounting,
appraisal, consulting and other reasonable and documented fees and out-of-pocket
expenses to the extent invoiced prior to or on the Fifth Amendment Closing Date.
(m)          Both immediately before, and immediately after giving effect to
this Amendment and transactions hereunder, including all extensions of credit to
be made on the Fifth Amendment Closing Date, (i) no Default or Event of Default
shall exist and (ii) the representations and warranties set forth in Section 9
of the Loan and Security Agreement shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to the
extent that any representation or warranty is already qualified or modified by
materiality in the text thereof) as of the Fifth Amendment Closing Date, as
though made on and as of such date (except to the extent that such
representation or warranty relates to an earlier date or period, in which case
as of such earlier date or period).
(n)          The Agent shall have received an updated field examination and
appraisals of the Borrowers’ Inventory and certain Real Estate designated by the
Agent, with results reasonably satisfactory to the Agent.
(o)          The Agent shall have received forecasts prepared by management of
the Borrowers of balance sheets, income statements and cash flow statements,
each in a form substantially similar to those provided to the Agent under the
Loan and Security Agreement and otherwise in form and substance reasonably
satisfactory to the Agent, on a fiscal month basis through the fiscal year
ending February 3, 2018 and on an annual basis for each fiscal year thereafter
through the fiscal year ending on January 30, 2020.
(p)          The Agent shall have received a detailed monthly availability
forecast prepared by management of the Borrowers, in a format substantially
similar to that contained in the Borrowing Base Certificate, for the period
beginning on the Fifth Amendment Closing Date and ending on February 3, 2018.
(q)          The Agent shall have received such additional documents,
instruments and information as are customary for transactions of this type as
the Agent may reasonably request to effect the transactions contemplated hereby.
For purposes of determining compliance with the conditions specified in this
Section 5, each Lender (including each New Tranche A Lender) that has signed
this Amendment shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory
6

--------------------------------------------------------------------------------

to a Lender unless the Agent shall have received notice from such Lender prior
to the proposed Fifth Amendment Closing Date specifying its objection thereto.
5.          Covenants of Obligors.  To the extent not delivered on or prior to
the Fifth Amendment Closing Date and other than with respect to Real Estate
located in New York or Pennsylvania, each of the Obligors hereby agrees to use
commercially reasonable efforts to deliver, and to cause each Subsidiary to
deliver, to the Agent mortgage modification documents and title reports, title
insurance date-down endorsements and, to the extent applicable, me-too
endorsements reasonably satisfactory to the Agent evidencing that the Mortgages
remain effective to create in favor of the Agent a legal, valid and enforceable
first priority (subject only to Permitted Liens entitled to priority under
Applicable Law) perfected security interest in and Lien upon the Collateral
encumbered thereby (it being agreed that, to the extent any such mortgage
modification documents, title reports, title insurance date-down endorsements or
me-too endorsements relating to any Mortgage are not delivered within thirty
(30) days of the Fifth Amendment Closing Date (or with respect to any Mortgage
where delivery of landlord estoppels are required to permit the issuance of
title insurance date-down endorsements or me-too endorsements, within forty-five
(45) days of the Fifth Amendment Closing Date) (or, in each case, such later
date as the Agent may agree in writing in its sole discretion), the Agent may,
in its discretion, deem the Real Estate encumbered by such Mortgage not to be
Eligible Real Estate and otherwise exclude the Collateral encumbered by such
Mortgage from the Tranche A Borrowing Base or the Tranche A-1 Borrowing Base, as
applicable).
6.          Representations and Warranties.  Each of the Obligors hereby
represents and warrants to the Agent and the Lenders as of the date hereof as
follows:
(a)          Authorization. The execution and delivery by each Obligor of this
Amendment and all other instruments and agreements required to be executed and
delivered by such Loan Party in connection with the transactions contemplated
hereby or referred to herein (collectively, the “Amendment Documents”), and the
performance by each of the Obligors of any of its obligations and agreements
under the Amendment Documents, the Loan and Security Agreement and the other
Loan Documents, as amended hereby (i) have been duly authorized by all
corporate, stockholder, partnership or limited liability company action required
to be taken by the Obligors and (ii) will not require any consent or approval of
any holders of Capital Stock of any Obligor, other than those already obtained;
(1) contravene the Organic Documents of any Obligor; (2) violate or cause a
material default under any Applicable Law or Material Contract; or (3) result in
or require the imposition of any Lien (other than Permitted Liens and Liens
granted under the Loan Documents) on any Property of any Obligor.
(b)          Enforceability.  Each of this Amendment, the other Amendment
Documents, the Loan and Security Agreement and the other Loan Documents, as
amended hereby, is a legal, valid and binding obligation of each Obligor party
thereto, enforceable against each Obligor in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.
(c)          Governmental Approvals.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is
7

--------------------------------------------------------------------------------

necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Obligor of this Amendment, the other Amendment
Documents, the Loan and Security Agreement, as amended hereby, or the
consummation by the Obligors of the transactions among the parties contemplated
hereby and thereby or referred to herein.
(d)          Representations and Warranties.  The representations and warranties
set forth in Section 9 of the Loan and Security Agreement are true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to the extent that any representation or warranty is already
qualified or modified by materiality in the text thereof) as of the Fifth
Amendment Closing Date, as though made on and as of such date (except to the
extent that such representation or warranty relates to an earlier date or
period, in which case as of such earlier date or period).
(e)          No Default. No Default or Event of Default has occurred and is
continuing.
(f)          No Material Adverse Effect. Since January 28, 2017, there have been
no changes in the financial condition of any Obligor or Subsidiary that, alone
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
7.          Survival of Representations and Warranties.  All representations and
warranties made in this Amendment or in any other Loan Document shall survive
the execution and delivery of this Amendment.  Such representations and
warranties have been or will be relied upon by the Agent and each Lender,
regardless of any investigation made by the Agent or any Lender or on their
behalf and notwithstanding that the Agent or any Lender may have had notice or
knowledge of any Default at the time of any extension of credit under the Loan
and Security Agreement, and shall continue in full force and effect as long as
any Loan or any other Obligation under the Loan and Security Agreement or any
other Loan Document shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
8.          Amendment as Loan Document.  This Amendment constitutes a “Loan
Document” under the Loan and Security Agreement.
9.          Amendment of Loan and Security Agreement.  On the Fifth Amendment
Closing Date, this Amendment shall amend the Loan and Security Agreement.  On
the Fifth Amendment Closing Date, the rights and obligations of the parties
evidenced by the Loan and Security Agreement shall be evidenced by the Loan and
Security Agreement, as amended by this Amendment, and the other Loan Documents,
and the grant of a security interest in the Collateral by the relevant Obligors
under the Loan and Security Agreement and the other Loan Documents shall
continue under but as amended by this Amendment, and shall not in any event be
terminated, extinguished or annulled but shall hereafter be governed by the Loan
and Security Agreement, as amended by this Amendment, and the other Loan
Documents.  All references to the Loan and Security Agreement in any Loan
Document or other document or instrument delivered in connection therewith shall
be deemed to refer to the Loan and Security Agreement as amended by this
Amendment.  Nothing contained herein shall be construed as a novation of the
Obligations outstanding under and as defined in the Loan and Security Agreement,
which shall remain in full force and effect, except as modified hereby.
8

--------------------------------------------------------------------------------

10.          Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION, NEW YORK GENERAL OBLIGATIONS
LAW SECTIONS 5-1401 AND 5-1402 (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS).
11.          Execution.  This Amendment may be executed in counterparts, each of
which taken together shall constitute one instrument.  This Amendment may be
executed and delivered by facsimile or electronic transmission (including .pdf
file), and they shall have the same force and effect as manually signed
originals.  The Agent may require confirmation by a manually-signed original,
but failure to request or deliver same shall not limit the effectiveness or any
facsimile or electronic transmission signature.
12.          Limited Effect.  This Amendment relates only to the specific
matters expressly covered herein, shall not be considered to be an amendment or
waiver of any rights or remedies that the Agent or any Lender may have under the
Loan and Security Agreement, under any other Loan Document (except as expressly
set forth herein) or under Applicable Law, and shall not be considered to create
a course of dealing or to otherwise obligate in any respect the Agent or any
Lender to execute similar or other amendments or waivers or grant any amendments
or waivers under the same or similar or other circumstances in the future.
13.          Ratification by Guarantors.  Each of the Guarantors acknowledges
that its consent to this Amendment is not required, but each of the undersigned
nevertheless does hereby agree and consent to this Amendment and to the
documents and agreements referred to herein.  Each of the Guarantors agrees and
acknowledges that (i) notwithstanding the effectiveness of this Amendment, such
Guarantor’s Guaranty shall remain in full force and effect without modification
thereto and (ii) nothing herein shall in any way limit any of the terms or
provisions of such Guarantor’s Guaranty or any other Loan Document executed by
such Guarantor (as the same may be amended from time to time), all of which are
hereby ratified, confirmed and affirmed in all respects.  Each of the Guarantors
hereby agrees and acknowledges that no other agreement, instrument, consent or
document shall be required to give effect to this Section 13.  Each of the
Guarantors hereby further acknowledges that the Borrowers, the Agent and any
Lender may from time to time enter into any further amendments, modifications,
terminations and/or amendments of any provisions of the Loan Documents without
notice to or consent from such Guarantor and without affecting the validity or
enforceability of such Guarantor’s Guaranty or giving rise to any reduction,
limitation, impairment, discharge or termination of such Guarantor’s Guaranty.
14.          Reaffirmation of Grant of Security Interests, Etc.  Each Obligor
hereby reaffirms its grant to Agent, for the benefit of Secured Parties, of a
continuing security interest in and Lien upon the Collateral of such Obligor of
every kind and nature, whether now owned or hereafter acquired or arising, and
wherever located, all as provided in the Loan and Security Agreement and in the
other Loan Documents, and each Obligor reaffirms that the Obligations are and
shall continue to be secured by the continuing security interest and Lien
granted by such Obligor to
9

--------------------------------------------------------------------------------

the Agent, for the benefit of Secured Parties, pursuant to the Loan and Security
Agreement and the other Loan Documents.


[Remainder of Page Intentionally Left Blank]
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to
Second Amended and Restated Loan and Security Agreement to be executed and
delivered as of the date first above written.
 

 
BORROWERS:
          THE BON-TON DEPARTMENT STORES, INC.          
 
By:
/s/ Nathaniel W. Adams       Name: Nathaniel W. Adams       Title:  Vice
President – General Counsel and Secretary          

 

  CARSON PIRIE SCOTT II, INC.          
 
By:
/s/ Nathaniel W. Adams       Name: Nathaniel W. Adams       Title:  Vice
President – General Counsel and Secretary          

 

  BON-TON DISTRIBUTION, LLC          
 
By:
/s/ Nathaniel W. Adams       Name: Nathaniel W. Adams       Title:  Vice
President – General Counsel and Secretary          

 

  MCRIL, LLC          
 
By:
/s/ Nathaniel W. Adams       Name: Nathaniel W. Adams       Title:  Vice
President – General Counsel and Secretary          

 

  BONSTORES REALTY ONE, LLC          
 
By:
/s/ Nathaniel W. Adams       Name: Nathaniel W. Adams       Title:  Vice
President – General Counsel and Secretary          

 
[Bon-Ton – Fifth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

  BORROWERS (con’t):           BONSTORES REALTY TWO, LLC          
 
By:
/s/ Nathaniel W. Adams       Name: Nathaniel W. Adams       Title:  Vice
President – General Counsel and Secretary  


[Bon-Ton – Fifth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 
The following Persons are signatories to this Fifth Amendment to Second Amended
and Restated Loan and Security Agreement in their capacity as Obligors and not
as Borrowers:
 
 

  OTHER OBLIGORS:          
THE BON-TON STORES, INC.
         
 
By:
/s/ Nathaniel W. Adams       Name: Nathaniel W. Adams       Title:  Vice
President – General Counsel and Secretary          

 

 
THE BON-TON GIFTCO, LLC
         
 
By:
/s/ Nathaniel W. Adams       Name: Nathaniel W. Adams       Title:  Vice
President – General Counsel and Secretary          

 

 
BONSTORES HOLDINGS ONE, LLC
         
 
By:
/s/ Nathaniel W. Adams       Name: Nathaniel W. Adams       Title:  Vice
President – General Counsel and Secretary          

 

 
BONSTORES HOLDINGS TWO, LLC
         
 
By:
/s/ Nathaniel W. Adams       Name: Nathaniel W. Adams       Title:  Vice
President – General Counsel and Secretary          

 
 
[Bon-Ton – Fifth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.,
as Agent, a Co-Collateral Agent and
an Existing Tranche A Lender
         
 
By:
/s/ Andrew Cerussi       Name:
Andrew Cerussi
      Title: Director          

 
[Bon-Ton – Fifth Amendment to Loan and Security Agreement]


--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Co-Collateral Agent and an Existing Tranche A Lender
         
 
By:
/s/ Ian Maccubbin       Name:
Ian Maccubbin
      Title: Vice President          

 
[Bon-Ton – Fifth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 
CITIZENS BANK OF PENNSYLVANIA,
as an Existing Tranche A Lender
         
 
By:
/s/ Eric Ritter       Name:
Eric Ritter
      Title: SVP          

 
[Bon-Ton – Fifth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 
PNC BANK NATIONAL ASSOCIATION,
as an Existing Tranche A Lender
         
 
By:
/s/ James Crumlish       Name:
James Crumlish
      Title: AVP          

 
 
[Bon-Ton – Fifth Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

 
FIFTH THIRD BANK,
as an Existing Tranche A Lender
         
 
By:
/s/  Bruce R. Cohenour, Jr.       Name:
 Bruce R. Cohenour, Jr.
      Title: Assistant Vice President          

      
[Bon-Ton – Fifth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 
TD BANK, N.A.,
as an Existing Tranche A Lender
         
 
By:
/s/   Stephen A. Caffrey       Name:
 Stephen A. Caffrey
      Title: Vice President          

      

[Bon-Ton – Fifth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 
SIEMENS FINANCIAL SERVICES, INC.,
as a New Tranche A Lender
         
 
By:
/s/   Jeffrey Iervese       Name:
Jeffrey Iervese
      Title: Vice President          

      
 
By:
/s/   Sonia Vargas       Name:
Sonia Vargas
      Title: Sr. Loan Closer          

      


[Bon-Ton – Fifth Amendment to Loan and Security Agreement]




--------------------------------------------------------------------------------

 

 
BLUE HILLS BANK,
as a New Tranche A Lender
         
 
By:
/s/ A Keith Broyles       Name:
A Keith Broyles
      Title: Senior Vice President          

      
[Bon-Ton – Fifth Amendment to Loan and Security Agreement]
 



--------------------------------------------------------------------------------

 

 
WEBSTER BUSINESS CREDIT CORPORATION,
as a New Tranche A Lender
         
 
By:
/s/ Harvey Winter       Name:
Harvey Winter
      Title: Senior Vice President          

      
 
[Bon-Ton – Fifth Amendment to Loan and Security Agreement]




--------------------------------------------------------------------------------

Annex A


[Please See Attached]


 

--------------------------------------------------------------------------------

ANNEX A


Published Deal CUSIP:  09776RAA1
Published Tranche A CUSIP:  09776RAB9
Published Tranche A-1 CUSIP:  09776RAC7

--------------------------------------------------------------------------------




THE BON-TON DEPARTMENT STORES, INC.,
CARSON PIRIE SCOTT II, INC.,
BON-TON DISTRIBUTION, LLC,
MCRIL, LLC,
BONSTORES REALTY ONE, LLC
and
BONSTORES REALTY TWO, LLC,
as Borrowers,


and


the other Obligors party hereto,
______________________________________________________________________________
______________________________________________________________________________
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Dated as of March 21, 2011,
as amended October 25, 2012, as further amended December 12, 2013,
as further amended January 15, 2016, as further amended August 15, 2016 and
as further amended [August 15, 2016]April 28, 2017


[$880,000,000]
______________________________________________________________________________
______________________________________________________________________________


CERTAIN FINANCIAL INSTITUTIONS,
as Lenders


and


BANK OF AMERICA, N.A.,
as Agent
______________________


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,


[and]
WELLS FARGO BANK, NATIONAL ASSOCIATION,
CITIZENS BANK, N.A. and
PNC CAPITAL MARKETS LLC
as Joint Lead Arrangers and Joint Book Runners
______________________
[.]


WELLS FARGO BANK, NATIONAL ASSOCIATION,
CITIZENS BANK, N.A. and
PNC BANK NATIONAL ASSOCIATION
as Syndication [Agent]Agents
______________________


BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Collateral Agents
[______________________]

--------------------------------------------------------------------------------




[CITIZENS BANK OF PENNSYLVANIA and U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents for the Tranche A Facility]
______________________


CRYSTAL FINANCIAL LLC,
as Documentation Agent for the Tranche A-1 Facility
 
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


Page
SECTION 1.
 
DEFINITIONS; RULES OF CONSTRUCTION
1
1.1.
 
Definitions
1
1.2.
 
Accounting Terms
[46]48
1.3.
 
Certain Matters of Construction
[46]48
1.4.
 
Letter of Credit Amounts
[47]48
1.5.
 
Certifications
[47]48
1.6.
 
Times of Day; Rates
[47]49
1.7.
 
Borrowing Notices (CashPro)
[47]49
SECTION 2.
 
CREDIT FACILITIES
[48]49
2.1.
 
Commitment
[48]49
   
2.1.1.
Loans
[48]49
   
2.1.2.
Evidence of Debt; Notes
[48]49
   
2.1.3.
Use of Proceeds
[48]50
   
2.1.4.
Overadvances
[48]50
   
2.1.5.
Protective Advances
[49]50
2.2.
 
Voluntary Termination or Reduction of Tranche A Revolver Commitments
[49]50
   
2.2.1.
Termination of Tranche A Revolver Commitments
[49]50
   
2.2.2.
Reduction of Tranche A Revolver Commitments
[49]51
2.3.
 
Letter of Credit Facility
[50]51
   
2.3.1.
Issuance of Letters of Credit
[50]51
   
2.3.2.
Reimbursement; Participations
[52]54
   
2.3.3.
Cash Collateral
[53]55
   
2.3.4.
Role of Issuing Bank
[54]55
   
2.3.5.
Applicability of ISP and UCP; Limitation of Liability
[54]56
2.4.
 
Increase in Tranche A Revolver Commitments
[55]56
   
2.4.1.
Request for Increase, Etc
[55]56
   
2.4.2.
Conditions to Effectiveness of Increase
[55]56
SECTION 3.
 
INTEREST, FEES AND CHARGES
[55]57
3.1.
 
Interest
[55]57
   
3.1.1.
Rates and Payment of Interest
[55]57
   
3.1.2.
Application of Adjusted LIBOR to Outstanding Loans
[56]58
   
3.1.3.
Interest Periods
[57]58

 
 
i

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page

   
3.1.4.
Interest Rate Not Ascertainable
[57]58
3.2.
 
Fees
[58]59
   
3.2.1.
Unused Line Fee
[58]59
   
3.2.2.
LC Facility Fees
[58]59
   
3.2.3.
Agent Fees
[58]60
   
3.2.4.
Tranche A-1 Prepayment Premium
[58]60
3.3.
 
Computation of Interest, Fees, Yield Protection
[59]60
3.4.
 
Reimbursement Obligations
[59]60
3.5.
 
Illegality
[60]61
3.6.
 
Increased Costs
[60]62
3.7.
 
Capital Adequacy
[62]63
3.8.
 
Mitigation
[62]63
3.9.
 
Funding Losses
[62]63
3.10.
 
Maximum Interest
[62]63
SECTION 4.
 
LOAN ADMINISTRATION
[63]64
4.1.
 
Manner of Borrowing and Funding Loans
[63]64
   
4.1.1.
Notice of Borrowing
[63]64
   
4.1.2.
Fundings by Lenders
[63]64
   
4.1.3.
Swingline Loans; Settlement
[64]65
   
4.1.4.
Notices
[64]65
4.2.
 
Defaulting Lender
[64]66
4.3.
 
Number and Minimum Amount of LIBOR Loans; Determination of Rate
[65]66
4.4.
 
Borrower Agent
[65]67
4.5.
 
Reserved
[66]67
4.6.
 
Effect of Termination
[66]67
SECTION 5.
 
PAYMENTS
[66]67
5.1.
 
General Payment Provisions
[66]67
5.2.
 
Repayment of Loans
[67]68
   
5.2.1.
Voluntary Prepayments of Loans
[67]68
   
5.2.2.
Mandatory Prepayments of Loans
[67]69
5.3.
 
Payment of Other Obligations
[68]69
5.4.
 
Marshaling; Payments Set Aside
[68]69

 
 
ii

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
Page
5.5.
 
Application of Proceeds
[68]70
   
5.5.1.
Pre-Default Allocation of Proceeds
[68]70
   
5.5.2.
Post-Default Allocation of Proceeds
[69]71
   
5.5.3.
Erroneous Application
[71]72
5.6.
 
Application of Dominion Account Proceeds[ 71].
72
5.7.
 
Loan Account; Account Stated
[71]72
   
5.7.1.
Loan Account
[71]72
   
5.7.2.
Entries Binding
[71]73
5.8.
 
Taxes
[71]73
   
5.8.1.
Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes
[71]73
   
5.8.2.
Payment of Other Taxes by the Borrowers
[72]73
   
5.8.3.
Tax Indemnifications
[72]74
   
5.8.4.
Evidence of Payments
[73]74
   
5.8.5.
Status of Lenders; Tax Documentation
[73]74
   
5.8.6.
Treatment of Certain Refunds
[74]76
   
5.8.7.
Survival
[75]76
5.9.
 
[Reserved]
[75]76
5.10.
 
Nature and Extent of Each Borrower’s Liability
[75]77
   
5.10.1.
Joint and Several Liability
[75]77
   
5.10.2.
Waivers
[76]77
   
5.10.3.
Extent of Liability; Contribution
[76]78
   
5.10.4.
Joint Enterprise
[77]78
   
5.10.5.
Subordination
[77]78
SECTION 6.
 
CONDITIONS PRECEDENT
[77]78
6.1.
 
Conditions Precedent to Initial Loans
[77]78
6.2.
 
Conditions Precedent to All Credit Extensions
[80]81
6.3.
 
Limited Waiver of Conditions Precedent
[80]81
SECTION 7.
 
COLLATERAL
[80]82
7.1.
 
Grant of Security Interest
[80]82
7.2.
 
Lien on Deposit Accounts; Cash Collateral
[81]83
   
7.2.1.
Deposit Accounts
[81]83
   
7.2.2.
Cash Collateral
[82]83

 
 
iii

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
Page
7.3.
 
Real Estate Collateral
[82]84
7.4.
 
Other Collateral
[83]84
   
7.4.1.
Commercial Tort Claims
[83]84
   
7.4.2.
Certain After-Acquired Collateral
[83]84
7.5.
 
No Assumption of Liability
[83]85
7.6.
 
Further Assurances
[83]85
7.7.
 
Foreign Subsidiary Stock
[83]85
7.8.
 
Lien Releases
[83]85
SECTION 8.
 
COLLATERAL ADMINISTRATION
[83]85
8.1.
 
Borrowing Base Certificates
[83]85
8.2.
 
Administration of Accounts and Credit Card Receivables
[84]86
   
8.2.1.
Credit Card Notifications; Records
[84]86
   
8.2.2.
Account Verification
[84]86
   
8.2.3.
Maintenance of Dominion Accounts
[84]86
   
8.2.4.
Proceeds of Collateral
[85]86
8.3.
 
Administration of Inventory
[85]86
   
8.3.1.
Records and Reports of Inventory
[85]86
   
8.3.2.
Returns of Inventory
[85]87
   
8.3.3.
Acquisition, Sale and Maintenance
[85]87
8.4.
 
Administration of Equipment
[85]87
   
8.4.1.
Records and Schedules of Equipment
[85]87
   
8.4.2.
Dispositions of Equipment
[85]87
   
8.4.3.
Condition of Equipment
[86]87
8.5.
 
Administration of Deposit Accounts
[86]87
8.6.
 
General Provisions
[86]88
   
8.6.1.
Location of Collateral
[86]88
   
8.6.2.
Insurance of Collateral; Condemnation Proceeds
[87]88
   
8.6.3.
Protection of Collateral
[87]89
   
8.6.4.
Defense of Title to Collateral
[87]89
8.7.
 
Power of Attorney
[87]89
SECTION 9.
 
REPRESENTATIONS AND WARRANTIES
[88]90
9.1.
 
General Representations and Warranties
[88]90

 
 
iv

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
Page

   
9.1.1.
Organization and Qualification
[88]90
   
9.1.2.
Power and Authority
[88]90
   
9.1.3.
Enforceability
[88]90
   
9.1.4.
Capital Structure
[88]90
   
9.1.5.
Corporate Names; Locations
[89]90
   
9.1.6.
Title to Properties; Priority of Liens
[89]90
   
9.1.7.
Security Documents
[89]90
   
9.1.8.
Financial Statements
[89]91
   
9.1.9.
Surety Obligations
[89]91
   
9.1.10.
Taxes
[89]91
   
9.1.11.
Brokers
[89]91
   
9.1.12.
Intellectual Property
[89]91
   
9.1.13.
Governmental Approvals
[90]91
   
9.1.14.
Compliance with Laws
[90]91
   
9.1.15.
Compliance with Environmental Laws
[90]91
   
9.1.16.
Burdensome Contracts
[90]92
   
9.1.17.
Litigation
[90]92
   
9.1.18.
Insurance
[90]92
   
9.1.19.
No Defaults
[91]92
   
9.1.20.
ERISA[.
92
   
9.1.21.
Trade Relations
[91]93
   
9.1.22.
Labor Relations
[91]93
   
9.1.23.
Not a Regulated Entity
[91]93
   
9.1.24.
Margin Stock
[91]93
   
9.1.25.
Plan Assets
[91]93
   
9.1.26.
Complete Disclosure
[91]93
   
9.1.27.
Anti-Terrorism
[92]94
   
9.1.28.
Anti-Corruption Laws
[92]94
   
9.1.29.
EEA Financial Institution
[92]94
SECTION 10.
 
COVENANTS AND CONTINUING AGREEMENTS
[92]94
10.1.
 
Affirmative Covenants
[92]94
   
10.1.1.
Inspections; Appraisals
[92]94

 
 
v

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page

   
10.1.2.
Financial and Other Information
[93]95
   
10.1.3.
Notices
[96]98
   
10.1.4.
Storage Agreements
[97]99
   
10.1.5.
Compliance with Laws; Organic Documents; Material Contracts
[97]99
   
10.1.6.
Taxes
[97]99
   
10.1.7.
Insurance
[97]99
   
10.1.8.
Licenses
[97]99
   
10.1.9.
Future Subsidiaries; Designation of Subsidiaries
[97]100
   
10.1.10.
Lien Waivers
[98]100
   
10.1.11.
Preservation of Existence
[98]100
   
10.1.12.
Maintenance of Properties
[98]100
   
10.1.13.
Books and Records
[98]100
   
10.1.14.
Operation and Maintenance Plan
[98]100
   
10.1.15.
Anti-Corruption Laws
[98]101
10.2.
 
Negative Covenants
[99]101
   
10.2.1.
Permitted Debt
[99]101
   
10.2.2.
Permitted Liens
[101]103
   
10.2.3.
Cash Accumulation
[103]105
   
10.2.4.
Distributions; Upstream Payments
[103]105
   
10.2.5.
Restricted Investments
[103]105
   
10.2.6.
Disposition of Assets
[103]105
   
10.2.7.
Loans
[103]105
   
10.2.8.
Restrictions on Payment of Certain Debt
[103]105
   
10.2.9.
Fundamental Changes
[104]106
   
10.2.10.
Subsidiaries
[104]106
   
10.2.11.
Organic Documents
[104]107
   
10.2.12.
Tax Consolidation
[105]107
   
10.2.13.
Accounting Changes
[105]107
   
10.2.14.
Restrictive Agreements
[105]107
   
10.2.15.
Hedging Agreements
[105]107
   
10.2.16.
Conduct of Business
[105]107
   
10.2.17.
Affiliate Transactions
[105]107

 
 
vi

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page

   
10.2.18.
Plans
[105]107
   
10.2.19.
Amendments to Certain Material Contracts
[105]108
   
10.2.20.
No Speculative Transactions
[106]108
   
10.2.21.
[Reserved]
[106]108
   
10.2.22.
General Partner
[106]108
   
10.2.23.
Sale-Leaseback Transactions
[106]108
   
10.2.24.
Debt under Senior Note Debt Documents
[106]108
   
10.2.25.
Use of Proceeds
[106]108
   
10.2.26.
No Inconsistent Agreements
[106]108
   
10.2.27.
Stay, Extension and Usury Laws
[106]109
   
10.2.28.
Sanctions
[107]109
   
10.2.29.
Anti-Corruption Laws
[107]109
10.3.
 
Financial Covenants
[107]109
   
10.3.1.
Minimum Excess Availability
[107]109
   
10.3.2.
Springing FCCR
[107]109
SECTION 11.
 
EVENTS OF DEFAULT; REMEDIES ON DEFAULT
[107]109
11.1.
 
Events of Default
[107]109
11.2.
 
Remedies upon Default
[109]111
11.3.
 
License
[110]112
11.4.
 
Setoff
[110]112
11.5.
 
Remedies Cumulative; No Waiver
[110]112
   
11.5.1.
Cumulative Rights
[110]112
   
11.5.2.
Waivers
[110]112
SECTION 12.
 
AGENT
[110]113
12.1.
 
Appointment, Authority and Duties of Agent
[110]113
   
12.1.1.
Appointment and Authority
[110]113
   
12.1.2.
Duties
[111]113
   
12.1.3.
Agent Professionals
[112]114
   
12.1.4.
Instructions of Required Lenders
[112]114
   
12.1.5.
Co-Collateral Agents
[112]114
   
12.1.6.
No Fiduciary Relationship
[112]114
12.2.  
Agreements Regarding Collateral and Field Examination Reports
[113]115

 
 
vii

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
Page

   
12.2.1.
Lien Releases; Care of Collateral
[113]115
   
12.2.2.
Possession of Collateral
[113]115
   
12.2.3.
Reports
[113]115
12.3.
 
Reliance By Agent
[113]115
12.4.
 
Action Upon Default
[114]116
12.5.
 
Ratable Sharing
[114]116
12.6.
 
Indemnification of Agent Indemnitees
[114]116
   
12.6.1.
[INDEMNIFICATION 114]Indemnification
116
   
12.6.2.
Proceedings
[114]116
12.7.
 
Limitation on Responsibilities of Agent
[115]117
12.8.
 
Successor Agent
[115]117
   
12.8.1.
Resignation; Successor Agent
[115]117
   
12.8.2.
Separate Collateral Agent
[115]117
12.9.
 
Due Diligence and Non-Reliance
[116]118
12.10.
 
Replacement of Certain Lenders
[116]118
12.11.
 
Remittance of Payments and Collections
[117]119
   
12.11.1.
Remittances Generally
[117]119
   
12.11.2.
Failure to Pay
[117]119
   
12.11.3.
Recovery of Payments
[117]119
12.12.
 
Agent in its Individual Capacity
[117]119
12.13.
 
Agent Titles
[117]119
12.14.
 
No Third Party Beneficiaries
[117]120
12.15.
 
Junior Debt Intercreditor Agreements
[118]120
12.16.
 
Agent May File Proofs of Claim
[118]120
12.17.
 
Bank Product Providers
[118]120
SECTION 13.
 
BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
[118]120
13.1.
 
Successors and Assigns
[118]120
13.2.
 
Assignments
[119]121
   
13.2.1.
Assignments by Lenders
[119]121
   
13.2.2.
Register
[121]123
   
13.2.3.
Certain Pledges
[121]123
   
13.2.4.
Electronic Execution of Assignments and Certain Other Documents
[121]123

 
 
viii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page

   
13.2.5.
Assignment by MLPFS
[121]123
13.3.
 
Participations
[121]124
   
13.3.1.
Participations
[121]124
   
13.3.2.
Limitations upon Participant Rights
[122]124
13.4.
 
Tax Treatment
[122]124
13.5.
 
Representation of Lenders
[122]125
SECTION 14.
 
MISCELLANEOUS
[123]125
14.1.
 
Consents, Amendments and Waivers
[123]125
   
14.1.1.
Amendment
[123]125
   
14.1.2.
Limitations
[123]126
   
14.1.3.
Payment for Consents
[124]126
   
14.1.4.
Generally
[124]126
14.2.
 
Indemnity
[124]126
14.3.
 
Notices and Communications
[125]127
   
14.3.1.
Notice Address
[125]127
   
14.3.2.
Electronic Communications; Voice Mail
[125]128
   
14.3.3.
Non-Conforming Communications
[126]128
   
14.3.4.
Change of Address, Etc
[126]128
14.4.
 
Performance of Borrowers’ Obligations
[126]128
14.5.
 
Credit Inquiries
[126]129
14.6.
 
Severability
[127]129
14.7.
 
Cumulative Effect; Conflict of Terms
[127]129
14.8.
 
Counterparts; Facsimile Signatures
[127]129
14.9.
 
Entire Agreement
[127]129
14.10.
 
Obligations of Lenders
[127]129
14.11.
 
Confidentiality
[127]129
14.12.
 
GOVERNING LAW
[128]130
14.13.
 
[Consent to Forum128]SUBMISSION TO JURISDICTION, ETC
130
   
14.13.1.
  SUBMISSION TO JURISDICTION
130
   
14.13.2.
  WAIVER OF VENUE
131
   
14.13.3.
  SERVICE OF PROCESS
131
14.14.
 
[Waivers by Borrowers128]CERTAIN WAIVERS
131

 
 
ix

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
Page
14.15.
 
Patriot Act Notice
[128]132
14.16.
 
Survival of Representations and Warranties
[129]132
14.17.
 
No Advisory or Fiduciary Responsibility
[129]132
14.18.
 
Resignation as Issuing Bank or Provider of Swingline Loans after Assignment
[129]132
14.19.
 
Amendment and Restatement of Existing Loan Agreement
[130]133
14.20.
 
Keepwell
[130]133
14.21.
 
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
[130]133
14.22.
 
Agreement Among Tranche A Lenders and the Tranche A-1 Lenders
[131]134
14.23.
 
MIRE Event
134





x

--------------------------------------------------------------------------------


LIST OF EXHIBITS AND SCHEDULES
Exhibit A
Tranche A Revolver Note
Exhibit B
Tranche A-1 Revolver Note
Exhibit C
Assignment and Assumption Agreement
Exhibit D
Compliance Certificate
Exhibit E
Credit Card Notification
Exhibit F
Guaranty
Exhibit G
Co-Collateral Agent Rights Agreement
Exhibit H
Joinder to Credit Agreement
Exhibit I
U.S. Tax Compliance Certificates



Schedule 1.1(a)
Commitments of Lenders
Schedule 1.1(b)
Restricted Investments Existing on the Closing Date
Schedule 1.1(c)
Certain Existing Bank Products
Schedule 2.3.2
Existing Letters of Credit
Schedule 7.1(c)
Commercial Tort Claims
Schedule 7.2.1
Secondary Operating Deposit Accounts
Schedule 7.3
Mortgaged Real Estate
Schedule 8.2.1
Existing Credit Card Arrangements
Schedule 8.5
Deposit Accounts
Schedule 8.5(a)
Excluded Deposit and Disbursement Accounts
Schedule 8.5(b)
Excluded Trust Accounts
Schedule 8.6.1
Chief Executive Offices and other Business Locations
Schedule 9.1.4
Names and Capital Structure
Schedule 9.1.5
Former Corporate Names and Trade Names
Schedule 9.1.12
Intellectual Property
Schedule 9.1.15
Environmental Matters
Schedule 9.1.16
Restrictive Agreements
Schedule 9.1.17
Litigation
Schedule 9.1.22
Labor Contracts
Schedule 10.2.1
Existing Debt
Schedule 10.2.2
Existing Liens
Schedule 10.2.2(c)
Existing Tax Liens
Schedule 10.2.17
Existing Affiliate Transactions
Schedule 14
Agreement Among Tranche A Lenders and Tranche A-1 Lenders

 
 
 

--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (as may be amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) is dated as of March 21, 2011, by and among THE BON-TON
DEPARTMENT STORES, INC. (“Bon-Ton”), a Pennsylvania corporation, CARSON PIRIE
SCOTT II, INC., a Florida corporation (“CPS II”), BON-TON DISTRIBUTION, LLC, an
Illinois limited liability company (“Distribution”), MCRIL, LLC, a Virginia
limited liability company (“McRIL”), BONSTORES REALTY ONE, LLC, a Delaware
limited liability company (“BR1LLC”), and BONSTORES REALTY TWO, LLC, a Delaware
limited liability company (“BR2LLC” and, together with Bon-Ton, CPS II,
Distribution, McRIL, BR1LLC and any other person from time to time a borrower
hereunder, collectively, the “Borrowers”), each of the other Obligors party
hereto, the financial institutions party to this Loan Agreement from time to
time as lenders (collectively, “Lenders”), and BANK OF AMERICA, N.A., a national
banking association, as administrative agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Agent”), with
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED[ and], WELLS FARGO BANK,
NATIONAL ASSOCIATION, CITIZENS BANK, N.A. and PNC CAPITAL MARKETS LLC acting as
joint lead arrangers and joint bookrunners hereunder (in such capacity, the
“Joint Lead Arrangers”), WELLS FARGO BANK, NATIONAL ASSOCIATION, CITIZENS BANK,
N.A. and PNC BANK NATIONAL ASSOCIATION acting as syndication [agent]agents (in
such capacity, the “Syndication [Agent]Agents”), BANK OF AMERICA, N.A.[,] and
WELLS FARGO BANK, NATIONAL ASSOCIATION acting as co-collateral agents hereunder
(in such capacity, together with their permitted successors and assigns in such
capacity, the “Co-Collateral Agents”)[, and CITIZENS BANK OF PENNSYLVANIA and
U.S.] BANK NATIONAL ASSOCIATION[, acting as co-documentation agents for the
Tranche A Facility] and CRYSTAL FINANCIAL LLC, acting as documentation agent for
the Tranche A-1 Facility (in such capacity, [the]a “Documentation
[Agents]Agent”).
R E C I T A L S:
Borrowers have requested that Lenders make available a credit facility, to be
used by Borrowers to finance their mutual and collective business enterprise. 
Lenders are willing to provide such credit facility on the terms and conditions
set forth in this Loan Agreement.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION 1.          DEFINITIONS; RULES OF CONSTRUCTION
1.1.          Definitions.  As used herein, the following terms have the
meanings set forth below:
“Account” - as defined in the UCC, including all rights to payment for goods
sold or leased, or for services rendered.
“Account Control Agreements[ ‑]” - each deposit account control agreement and
other bank account control agreement required pursuant to Section 7.2.1 or
Section 8.5, in each case, in form and substance reasonably satisfactory to
Agent.
“Account Debtor[ ‑]” - a Person who is obligated under an Account, Chattel Paper
or General Intangible.
“Adjusted LIBOR[ –]” - (a) for any Interest Period, with respect to LIBOR Loans,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor

--------------------------------------------------------------------------------


rate, which rate is approved by the Agent, as published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Agent from time to time) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;
(b)          for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR or a comparable or successor rate,
which rate is approved by the Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Agent from time to time) at approximately
11:00 a.m., London time, two Business Days prior to such date for Dollar
deposits with a term of one month commencing that day; and
(c)          if Adjusted LIBOR shall be less than zero, such rate shall be
deemed zero for purposes of this Loan Agreement;
provided that to the extent a comparable or successor rate is approved by the
Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Agent.  If the Board of Governors shall impose a Reserve Percentage with respect
to LIBOR deposits, then Adjusted LIBOR shall equal the amount determined above,
divided by (1 minus the Reserve Percentage).  Notwithstanding the foregoing,
Adjusted LIBOR for purposes of LIBOR Tranche A-1 Revolver Loans shall at no time
be less than one percent (1%) per annum.
“Affiliate” - with respect to any Person, another Person (a) who directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such first Person; (b) who beneficially owns 10% or
more of the voting securities or any class of Capital Stock of such first
Person; (c) at least 10% of whose voting securities or any class of Capital
Stock is beneficially owned, directly or indirectly, by such first Person; or
(d) who is an officer, director, partner or managing member of such first
Person.  “Control” means the possession, directly or indirectly, of the power to
direct or cause direction of the management and policies of a Person, whether
through ownership of Capital Stock, by contract or otherwise.
“Agent[ –]” - as defined in the Preamble.
“Agent Indemnitees” - Agent and its Related Parties.
“Agent Parties” - as defined in Section 10.1.2.
“Agent Professionals” - attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
“Aggregate Borrowing Base[ –]” - means, on any date of determination,
collectively, the sum of the Tranche A Borrowing Base and the Tranche A-1
Borrowing Base on such date.
“Allocable Amount” - as defined in Section 5.10.3.
“Amendment Closing Date” - October 25, 2012.
“Anti-Terrorism Laws” - any laws relating to terrorism or money laundering,
including the Patriot Act.
- 2 -

--------------------------------------------------------------------------------


“Applicable Law” - all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
“Applicable Margin[ –]” - (a) with respect to any Type of Tranche A Revolver
Loan, the margin set forth below, as determined by the average daily
Availability Percentage during the Fiscal Quarter most recently then ended:
Level
Availability
Percentage
LIBOR Tranche A
Revolver
Loans
Base Rate Tranche A
Revolver
Loans
       
I
Greater than 60%
1.50%
0.50%
II
Less than or equal to 60% and greater than 30%
1.75%
0.75%
III
Less than or equal to 30%
2.00%
1.00%



The margins shall be subject to increase or decrease on a quarterly basis.  Not
more than ten (10) Business Days after the first day of each Fiscal Quarter,
Agent shall determine the Applicable Margin for such Fiscal Quarter (which shall
be effective as of the first Business Day of such Fiscal Quarter) based on the
average daily Availability Percentage for the prior Fiscal Quarter;
provided that notwithstanding the foregoing, from and after the date that the
aggregate amount of the Tranche A Real Estate Availability Amount and the
Tranche A-1 Real Estate Amount included in the Aggregate Borrowing Base (as
reflected in the Borrowing Base Certificate delivered pursuant to Section 8.1)
exceeds $65,000,000 and until the Termination Date, the margins shall be
increased by 25 basis points per annum at each Level for each Type of Tranche A
Revolver Loan; and
(b) with respect to any LIBOR Tranche A-1 Revolver Loans, 9.50% per annum; and
(c) with respect to any Base Rate Tranche A-1 Revolver Loans, 8.50% per annum.
“Appraised Value” - the fair market value of any Eligible Real Estate as
determined pursuant to the most recent appraisal received by Agent from an
independent third-party appraiser reasonably acceptable to Required Lenders,
pursuant to Section 10.1.1(b).
“Approved Fund” - any Fund that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved Shipper” - any reputable and creditworthy shipper or freight forwarder
transporting finished goods Inventory to a Borrower’s Distribution Center.
“Asset Disposition” - a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback
- 3 -

--------------------------------------------------------------------------------


transaction or synthetic lease; provided, however, that in no event shall a
termination of a lease be deemed to be an Asset Disposition.
“Assignee Group” - two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption Agreement” - an assignment and assumption agreement
between a Lender and Eligible Assignee, substantially in the form of Exhibit C.
“Available Basket Amount” - means, on any date of determination, an amount equal
to the result of (i) the aggregate amount of cash proceeds actually received by
an Obligor from the issuance of any Capital Stock (or capital contributions in
respect of Capital Stock held in an Obligor) after the Closing Date (“equity
issuance proceeds”), minus (ii) such equity issuance proceeds which have been
utilized by the Obligors and their Subsidiaries to make Investments after the
Closing Date.
“Availability Percentage” - means, on any date of determination, the quotient
(expressed as a percentage) of (a) Excess Availability divided by (b) the lesser
of (i) the aggregate Commitments and (ii) the Aggregate Borrowing Base on such
date.
“Availability Reserve” - the sum (without duplication) of (a) the Inventory
Reserve; (b) Credit Card Receivables Reserve, (c) the Rent and Charges Reserve;
(d) the Bank Product Reserve; (e) such reserves which Agent may establish from
time to time in the reasonable exercise of its credit judgment with respect to
any liabilities secured by Liens upon Collateral that are or which may become
senior to Agent’s Liens (irrespective of whether such liabilities or Liens are
permitted hereunder and provided that imposition of any such reserve shall not
waive an Event of Default arising therefrom); (f) reserves in respect of store
closures or liquidations as Agent in the reasonable exercise of its credit
judgment may elect to impose from time to time, (g) reserves in respect of such
claims against or liabilities as Agent in the reasonable exercise of its credit
judgment determines may need to be satisfied in connection with any realization
on the Collateral, (h) reserves in respect of consignment arrangements and any
proceeds arising therefrom (but limited to the amount of the associated
consignment payable) as Agent in the reasonable exercise of its credit judgment
may elect to impose from time to time, unless Agent has received a Consignment
Agreement in respect of such arrangements, (i) reserves in respect of Debt in an
aggregate principal amount of $25,000,000 or more maturing within 45 days of the
date of determination as Agent in the reasonable exercise of its credit judgment
may elect to impose from time to time and (j) such additional reserves, in such
amounts and with respect to such matters (including, without limitation,
reserves which Agent may establish from time to time, in its reasonable exercise
of its credit judgment, as being appropriate to reflect impediments to Agent’s
ability to realize the full value of the Collateral in a liquidation) as Agent
in its reasonable exercise of its credit judgment may elect to impose from time
to time.
“Bail-In Action” - means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” - means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bank of America” - Bank of America, N.A., a national banking association, and
its successors and permitted assigns.
- 4 -

--------------------------------------------------------------------------------


“Bank of America Indemnitees” - Bank of America and its officers, directors,
employees, Affiliates, agents, advisors and attorneys.
“Bank Product” - any of the following products, services or facilities extended
to any Obligor or any Subsidiary by any Tranche A Lender or any of its
Affiliates: (a) Cash Management Services; (b) products under Hedging Agreements;
(c) commercial credit card and purchasing cards extended to any Obligor or any
Subsidiary; (d) other banking products or services as may be requested by any
Obligor or any Subsidiary, other than letters of credit and leases; (e) those
other bank products and services set forth on Schedule 1.1(c); and (f) supply
chain financing; provided, however, that for any of the foregoing to be included
for purposes of a distribution under Section 5.5.1(j) or Section 5.5.2(l) (as
applicable), the applicable bank product provider and Obligor must have provided
written notice to Agent of (i) the existence of such Bank Product, (ii) the
maximum dollar amount of obligations arising thereunder to be included as a Bank
Product Reserve (“Bank Product Amount”), and (iii) the methodology to be used by
such parties in determining the Bank Product Debt owing from time to time (which
notice, in the case of a distribution under Section 5.5.2(l), must have been
received prior to the occurrence of the Event of Default resulting in the
application of Section 5.5.2(l)).  The Bank Product Amount may be changed from
time to time upon written notice to Agent by the Secured Party and Obligor. 
Notwithstanding anything to the contrary contained herein, Bank Products
provided by Bank of America or any of its branches or Affiliates shall not be
subject to the requirements in the proviso of the first sentence of this
definition in order for such Bank Products to be included as an “Obligation” for
purposes of a distribution under Section 5.5.1(j) or Section 5.5.2(l) (as
applicable).
“Bank Product Amount” - as defined in the definition of Bank Product.
“Bank Product Debt” - Debt and other obligations of an Obligor or any Subsidiary
relating to Bank Products.
“Bank Product Reserve” - the aggregate amount of reserves established by Agent
in the reasonable exercise of its credit judgment from time to time, in
consultation with the Borrower Agent, in respect of Bank Product Debt.
“Bankruptcy Code” - Title 11 of the United States Code, as amended and in
effect.
“Base Rate” - for any day, a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Adjusted LIBOR for a one-month Interest Period in
effect for such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%.  Notwithstanding the foregoing, Base Rate
for purposes of any interest calculation with respect to Tranche A-1 Revolver
Loans, including pursuant to the last sentence of Section 3.1.1(a), shall at no
time be less than two percent (2%) per annum.  The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such publicly announced rate.  Any change in the Base Rate due to a change in
any of the foregoing shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Base Rate Loan” - any Loan that bears interest based on the Base Rate.
“Base Rate Tranche A Revolver Loan” - a Tranche A Revolver Loan that bears
interest at the Base Rate plus the Applicable Margin for Base Rate Tranche A
Revolver Loans.
- 5 -

--------------------------------------------------------------------------------


“Base Rate Tranche A-1 Revolver Loan” - a Tranche A-1 Revolver Loan that bears
interest at the Base Rate plus the Applicable Margin for Base Rate Tranche A-1
Revolver Loans.
“Board of Directors” - (a) with respect to a corporation, the board of directors
of the corporation or, except in the context of the definitions of “Change of
Control” and “Continuing Directors,” a duly authorized committee thereof; (b)
with respect to a partnership, the Board of Directors of the general partner of
the partnership or, if the partnership has more than one general partner, the
managing general partner of the partnership; and (c) with respect to any other
Person, the board or committee of such Person serving a similar function.
“Board of Governors” - the Board of Governors of the Federal Reserve System.
“Bon-Ton” - as defined in the Preamble.
“Borrowed Money” - with respect to any Obligor, without duplication, its (a)
Debt that (i) arises from the lending of money by any Person to such Obligor,
(ii) is evidenced by notes, drafts, bonds, debentures, credit documents or
similar instruments, (iii) accrues interest or is a type upon which interest
charges are customarily paid (excluding trade payables owing in the Ordinary
Course of Business), or (iv) was issued or assumed as full or partial payment
for Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.
“Borrower Account” - a special account established by Borrowers, at Bank of
America or another bank reasonably acceptable to Agent, subject to a control
agreement in favor of Agent, for the benefit of the Lenders, in form and
substance reasonably satisfactory to Agent.
“Borrower Agent” - as defined in Section 4.4.
“Borrowing” - a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.
“Borrowing Base Certificate” - a certificate, in form and substance reasonably
satisfactory to Agent, by which Borrowers certify calculation of the Tranche A
Borrowing Base, the Tranche A-1 Borrowing Base, and the Tranche A-1 Utilization
Amount.
“Business Day” - any day (a) excluding Saturday, Sunday and any other day on
which banks are permitted to be closed under the laws of the State of New York
and (b) when used with reference to a LIBOR Loan, also excluding any day on
which banks do not conduct dealings in Dollar deposits on the London interbank
market.
“Capital Adequacy Regulation” - any law, rule, regulation, guideline, request or
directive of any central bank or other Governmental Authority, whether or not
having the force of law, regarding capital adequacy or liquidity of a bank or
any Person controlling a bank.
“Capital Expenditures” - all liabilities incurred, expenditures made or payments
due (whether or not made) by Parent or any Subsidiary for the acquisition of any
fixed assets, or any improvements, replacements, substitutions or additions
thereto, in each case that are required to be capitalized for financial
reporting purposes in accordance with GAAP.
“Capital Lease” - any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
“Capital Stock” - (a) in the case of a corporation, corporate stock; (b) in the
case of an association or other business entity, any and all shares, interests,
participations, rights or other
- 6 -

--------------------------------------------------------------------------------


equivalents (however designated) of corporate stock; (c) in the case of a
partnership or limited liability company, partnership or membership interests
(whether general, limited, limited liability or joint venture); and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.
“Cash Collateral” - cash, and any interest or other income earned thereon, that
is delivered to Agent to Cash Collateralize any Obligations.
“Cash Collateral Account” - a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to Agent’s Liens for the benefit of
Secured Parties.
“Cash Collateralize” - the delivery of cash to Agent, as security for the
payment of Obligations, in an amount equal to (a) with respect to LC
Obligations, 103% of the aggregate LC Obligations, and (b) with respect to any
inchoate or contingent Obligations (including Obligations arising under Bank
Products), Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations.  “Cash
Collateralized” and “Cash Collateralization” shall have correlative meanings.
“Cash Equivalents” - (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by a commercial bank organized under the laws of the United
States or any state or district thereof, rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s at the time of acquisition, and (unless issued by a Lender)
not subject to offset rights; (c) repurchase obligations with a term of not more
than 30 days for underlying investments of the types described in clauses (a)
and (b) entered into with any bank meeting the qualifications specified in
clause (b); (d) commercial paper rated A-1 (or better) by S&P or P-1 (or better)
by Moody’s, and maturing within nine months of the date of acquisition; and (e)
shares of any money market fund that has substantially all of its assets
invested continuously in the types of investments referred to above, has net
assets of at least $500,000,000 and has the highest rating obtainable from
either Moody’s or S&P.
“Cash Management Services” - any services provided from time to time by any
Tranche A Lender or any of its Affiliates to any Obligor or any Subsidiary in
connection with operating, collections, payroll, trust, or other depository or
disbursement accounts, including automatic clearinghouse, controlled
disbursement, depository, electronic funds transfer, information reporting,
lockbox, stop payment, overdraft and/or wire transfer services.
“CERCLA” - the Comprehensive Environmental Response Compensation and Liability
Act (42 U.S.C. § 9601 et seq.).
“Change of Control” - means the occurrence of any of the following: (a) the
direct or indirect sale, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the properties or assets of the Parent and the
other Obligors, taken as a whole, to any “person” (as that term is used in
Section 13(d)(3) of the Securities Exchange Act of 1934); (b) the adoption by
the shareholders of Parent of a plan relating to the liquidation or dissolution
of the Parent; (c) the Parent (by way of a report or any other filing pursuant
to Section 13(d) of the Securities Exchange Act of 1934, proxy, vote, written
notice or otherwise) becomes aware of the acquisition by any “person” or “group”
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934, or any successor provision), including any
- 7 -

--------------------------------------------------------------------------------


group acting for the purpose of acquiring, holding or disposing of securities
(within the meaning of Rule 13d-5(b)(1) under the Securities Exchange Act of
1934, or any successor provision), other than the Permitted Holders, in a single
transaction or in a series of related transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, or
any successor provision) of 50% or more of the total voting power of the Voting
Stock of the Parent; (d) the first day on which a majority of the members of the
Board of Directors of the Parent are not Continuing Directors; (e) the Parent
consolidates with, or merges with or into, any Person, or any Person
consolidates with, or merges with or into, the Parent, in any such event
pursuant to a transaction in which any of the outstanding Voting Stock of the
Parent or such other Person is converted into or exchanged for cash, securities
or other property, other than any such transaction where (A) the Voting Stock of
the Parent outstanding immediately prior to such transaction is converted into
or exchanged for Voting Stock (other than Disqualified Stock) of the surviving
or transferee Person constituting a majority of the voting power of the
outstanding shares of such Voting Stock of such surviving or transferee Person
(immediately after giving effect to such issuance) and (B) immediately after
such transaction, no “person” or “group” (as such terms are used in Section
13(d) and 14(d) of the Securities Exchange Act of 1934) other than a Permitted
Holder becomes, directly or indirectly, the beneficial owner (within the meaning
of Rule 13d-3 under the Securities Exchange Act of 1934, or any successor
provision) of 50% or more of the voting power of the Voting Stock of the
surviving or transferee Person or (f) the failure of (x) Bon-Ton to be a
wholly-owned direct Subsidiary of the Parent or (y) any Borrower (other than
Bon-Ton) to be a wholly-owned indirect Subsidiary of the Parent.
“Chattel Paper” - as defined in the UCC.
“Check Processor” - any Person, reasonably acceptable to the Agent, that acts as
a processor that converts checks accepted by a Borrower into electronic receipts
directed to a designated account of such Borrower.
“Check Receivables” - collectively, all present and future rights of a Borrower
to payment from any Check Processor arising from sales of goods or rendition of
services to customers who have purchased such goods or services using a check.
“Claims” - as defined in Section 14.2.
“CAA” - the Clean Air Act (42 U.S.C. §7401 et seq.)
“Closing Date” - as defined in Section 6.1.
“Co-Collateral Agents[ –]” - as defined in the Preamble.
“Co-Collateral Agent Rights Agreement[ –]” - a letter agreement by and among
Agent, the Co-Collateral Agents and the Obligors setting for the rights of the
Co-Collateral Agents concerning certain matters, substantially in the form of
Exhibit G hereto.
“Collateral” - all Property described in Section 7.1, all Property described in
any Security Documents as security for any Obligations, and all other Property
that now or hereafter secures (or is intended to secure) any Obligations.
“Commercial Tort Claim” - as defined in the UCC.
“Commitment” - for any Lender, the aggregate amount of such Lender’s Tranche A
Revolver Commitment and Tranche A-1 Revolver Commitment.  “Commitments” shall
have a correlative meaning.
- 8 -

--------------------------------------------------------------------------------


“Commitment Termination Date” - the earliest to occur of (a) the Termination
Date; (b) the date on which Borrowers terminate the Tranche A Revolver
Commitments pursuant to Section 2.2 and repay, in full, in cash all Obligations
(including, for the avoidance of doubt, all Tranche A-1 Revolver Loans) other
than contingent indemnification obligations with respect to which no claim has
been asserted in writing; or (c) the date on which the Commitments are
terminated (or deemed terminated) and the Obligations are accelerated (or deemed
accelerated) pursuant to Section 11.2.
“Commodity Exchange Act” - means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” - a certificate, substantially in the form of Exhibit D
hereto, by which Borrowers certify compliance with Section 10.3 and calculate
the applicable Level for the Applicable Margin and Unused Line Fee Rate.
“Connection Income Taxes” - Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consignment Agreement” - a written agreement by the relevant consignor and
consignee Obligor in favor of the Agent, in form and substance reasonably
satisfactory to Agent, expressly acknowledging that (x) such goods are held on
consignment and the consignor thereof retains title to such goods, (y) the
consignor of such goods shall disclaim any interest or Lien it may have in the
proceeds of such goods, and (z) consignee shall segregate such consigned goods
from the consignee’s other personal Property.
“Consolidated EBITDA” - for any period, for the Parent and its Subsidiaries on a
consolidated basis, an amount equal to Consolidated Net Income for such period
plus (a) the following to the extent deducted in calculating such Consolidated
Net Income: (i) Consolidated Fixed Charges for such period, (ii) the provision
for Federal, state, local and foreign income taxes of the Parent and its
Subsidiaries for such period, (iii) depreciation and amortization expense, (iv)
all cash proceeds of business interruption insurance received by the Obligors to
the extent not included in Consolidated Net Income, (v) non-cash losses in
respect of obligations under Hedging Agreements, (vi) cost savings in connection
with any Permitted Acquisition to the extent (A) actually realized, (B)
projected or anticipated and permitted or required under Regulation S-K under
the Securities Laws or Regulation S-X under the Securities Laws or (C)
reasonably expected to be realized (and, in the case of clause (c), reasonably
approved by the Agent as such) within the next four (4) Fiscal Quarters after
such Permitted Acquisition is effected; provided that all such cost savings
shall be set forth in an officer’s certificate from a Senior Officer of the
Borrowers in reasonable detail describing and quantifying such cost savings,
(vii) non-cash impairment charges, asset write-offs or charges due to the
disposal of long-lived assets under GAAP to the extent such impairment charge,
asset write-off or charge reduced Consolidated Net Income, (viii) the cumulative
non-cash effect of accounting changes to the extent such changes result in a
reduction of Consolidated Net Income, (ix) any non-cash losses, expenses or
charges reducing Consolidated Net Income, excluding any non-cash charge that, in
the ordinary course of business, results in an accrual of a reserve for cash
charges in any future period, (x) expenses reducing Consolidated Net Income
incurred to the extent reimbursed in cash by indemnification provisions in any
agreement in connection with any Permitted Acquisition and such reimbursed
amount was not included within the calculation of Consolidated Net Income, (xi)
non-cash losses recognized and expenses incurred in connection with the effect
of currency and exchange rate fluctuations on intercompany balances and other
balance sheet items, and (xii) other non-recurring or unusual expenses of the
Obligors and their Subsidiaries which are allowed in accordance with GAAP to be
classified as non-recurring or unusual expenses to the extent reducing such
Consolidated Net Income; provided that such expenses shall
- 9 -

--------------------------------------------------------------------------------


not exceed $20,000,000 in any period of four consecutive Fiscal Quarters and
minus (b) the following to the extent included in calculating such Consolidated
Net Income: (i) Federal, state, local and foreign income tax credits of the
Parent and its Subsidiaries for such period, (ii) all non-cash items increasing
Consolidated Net Income for such period, (iii) amounts paid in cash in respect
of non-cash charges which were added back to Consolidated EBITDA in a prior
period and (iv) other non-recurring or unusual income of the Obligors and their
Subsidiaries which are allowed in accordance with GAAP to be classified as
non-recurring or unusual income to the extent increasing such Consolidated Net
Income and in excess of $20,000,000 in any period of four consecutive Fiscal
Quarters.
“Consolidated Fixed Charges” - for any period, for the Parent and its
Subsidiaries on a consolidated basis, the sum of cash payments made or required
to be made on a pro forma basis for (a) all scheduled permanent principal
payments, interest, premium payments, debt discount, fees (excluding (x) any
fees incurred in connection with the Loan Documents, including, without
limitation, any waiver, amendment, extension, supplement or other modification
with respect thereto, (y) any fees incurred in connection with the incurrence,
creation or assumption by any Obligor or any Subsidiary thereof of any Debt
permitted hereunder, including, without limitation, in connection with any
Refinancing of the Senior Note Debt, and (z) any premium payments in connection
with any Refinancing of the Senior Note Debt), charges and related expenses of
the Parent and its Subsidiaries in connection with Borrowed Money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case determined in accordance with GAAP, (b) the portion of rent
expense of the Parent and its Subsidiaries with respect to such period under
Capital Leases determined in accordance with GAAP and (c) Distributions made
during such period.
“Consolidated Fixed Charge Coverage Ratio” - as of any date of determination,
the ratio of (a) the result of (i) Consolidated EBITDA for the four prior Fiscal
Quarter period (or, for purposes of Section 10.1.2(n), Section 10.1.2(o), and
Section 10.3.2, twelve consecutive fiscal months) ending on such date, minus
(ii) Capital Expenditures (net of landlord or vendor contributions for Capital
Expenditures) for such period (but not less than zero), minus (iii) cash
Federal, state, local or foreign income taxes (net of tax refunds in cash) of
the Parent and its Subsidiaries paid for such period (but not less than zero),
to (b) Consolidated Fixed Charges for such period.
“Consolidated Net Income” - for any period, for the Parent and its Subsidiaries
on a consolidated basis, the net income of the Parent and its Subsidiaries
(excluding extraordinary gains and extraordinary losses, in each case determined
in accordance with GAAP) for that period.
“Contingent Obligation” - any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof; provided that
“Contingent Obligation” shall not include any product warranties given in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be the stated or determinable amount of the primary obligation (or,
- 10 -

--------------------------------------------------------------------------------


if less, the maximum amount for which such Person may be liable under the
instrument evidencing the Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto.
“Continuing Directors” - as of any date of determination, those members of the
Board of Directors of the Parent, each of whom: (1) was a member of such Board
of Directors on the Closing Date; or (2) was nominated for election or elected
to such Board of Directors with the approval of a majority of the then
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election.
“Convertible Note Debt” - unsecured Debt of Bon-Ton and any other Obligor which
may be convertible, exercisable or exchangeable for or into Capital Stock of
Bon-Ton or any other Obligor (other than Disqualified Stock).
“Convertible Note Debt Documents” - all agreements, instruments and documents
from time to time executed in favor of all or any of the holders of the
Convertible Note Debt.
“Copyright Security Agreements” - each memorandum of grant of security interest
in copyrights or other copyright security agreement pursuant to which an Obligor
grants to Agent, for the benefit of Secured Parties, a Lien on such Obligor’s
interests in copyrights, as security for the Obligations.
“Credit Card Issuer[ –]” - collectively (x) MasterCard International, Inc.,
Visa, U.S.A., Inc., Visa International and American Express, World Financial
Network National Bank and Discover and (y) HSBC, as issuer of the Borrowers’
private label credit card program, and any replacement thereof that is
reasonably acceptable to Agent.
“Credit Card Notification” - as defined in Section 6.1(n).
“Credit Card Processor” - any Person that acts as a credit card clearinghouse or
processor with respect to any sales transactions involving credit card purchases
by customers using credit cards issued by any Credit Card Issuer.
“Credit Card Receivables” - collectively, all present and future rights of
Obligors to payment from (a) any Credit Card Issuer or Credit Card Processor
arising from sales of goods or rendition of services to customers who have
purchased such goods or services using a credit or debit card and (b) any Credit
Card Issuer or Credit Card Processor in connection with the sale or transfer of
Accounts arising pursuant to the sale of goods or rendition of services to
customers who have purchased such goods or services using a credit card or a
debit card, including, but not limited to, all amounts at any time due or to
become due from any Credit Card Issuer or Credit Card Processor under the Credit
Card Notifications or otherwise.
“Credit Card Receivables Reserve” - reserves, established by Agent in its
reasonable exercise of its credit judgment, to reflect factors that may
negatively impact the value of Credit Card Receivables (including, without
limitation, for chargeback or other accrued liabilities or offsets by Credit
Card Processors and amounts to adjust for material claims, offsets, defenses or
counterclaims or other material disputes with an Account Debtor).
“CWA - the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
“Debt” - as applied to any Person, without duplication, whether or not included
as indebtedness or liabilities in accordance with GAAP (a) all obligations of
such Person for borrowed money and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments; (b) all
direct or contingent obligations of such Person
- 11 -

--------------------------------------------------------------------------------


arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; (c) net
obligations of such Person under any Hedging Agreement; (d) all obligations of
such Person to pay the deferred purchase price of property or services (other
than trade accounts payable in the ordinary course of business); (e)
indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
(f) Capital Leases and synthetic lease obligations; (g) all obligations of such
Person in respect of Disqualified Stock; and (h) all Guarantees of such Person
in respect of any of the foregoing.  For all purposes hereof, the Debt of any
Person shall include the Debt of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or a joint venturer, unless such Debt is
expressly made non-recourse to such Person.
“Default” - an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.
“Default Rate” - for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
“Defaulting Lender” - any Lender that (a) has failed to fund any portion of the
Loans or any payment in respect of an LC Obligation required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder unless such failure has been cured, (b) has otherwise failed to pay
over to any Agent or any other Lender any other amount required to be paid by it
hereunder within one Business Day of the date when due unless the subject of a
good faith dispute or unless such failure has been cured, (c) has been deemed
insolvent or become the subject of an Insolvency Proceeding or a Bail-In Action,
(d) with respect to which the Agent or any Issuing Bank has a good faith belief
that such Lender has defaulted in fulfilling its obligations under one or more
other syndicated credit facilities or (e) with respect to which an entity that
controls such Lender has been deemed insolvent or become subject to an
Insolvency Proceeding.
“Deposit Account” - as defined in the UCC.
“Designated Jurisdiction” - means any country or territory to the extent that
such country or territory itself is the subject of any Sanction.
“Disqualified Institution” - a business competitor of the Borrowers and their
Subsidiaries identified by the Borrower Agent in its reasonable discretion and
in writing to the Agent from time to time, and any Persons known by Agent to be
an Affiliate of such competitor.
“Disqualified Stock” - any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is six months after the
Termination Date.  Notwithstanding the preceding sentence, any Capital Stock
that would constitute Disqualified Stock solely because the holders thereof have
the right to require the Parent to repurchase such Capital Stock upon the
occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock if the terms of such Capital Stock provide that the Parent
may not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption complies with Section 10.2.4.  The term
“Disqualified Stock” shall also include any options, warrants or other rights
that are convertible into Disqualified Stock or that are
- 12 -

--------------------------------------------------------------------------------


redeemable at the option of the holder, or required to be redeemed, prior to the
date that is six months after the Termination Date.
“Distribution” - any declaration or payment of a distribution, interest or
dividend on any Capital Stock (other than payment-in-kind); any distribution,
advance or repayment of Debt to a holder of Capital Stock; or any purchase,
redemption, or other acquisition or retirement for value of any Capital Stock.
“Distribution Center” - the warehouse and distribution facilities operated by
the Obligors and located at 3585 S. Church Street, Whitehall, Pennsylvania, 1340
East Dayton-Yellow Springs Road, Fairborn, Ohio, 4650 Shepard Trial, Rockford,
Illinois and 1835 Jefferson Avenue, Naperville, Illinois, and any other
warehouse and distribution facilities operated by the Borrowers.
“Document” - as defined in the UCC.
“Documentation [Agents]Agent” - as defined in the Preamble.
“Dollars” - lawful money of the United States.
“Dominion Account” - each special account established by Borrowers at Bank of
America or another bank reasonably acceptable to Agent, over which Agent has
exclusive control for withdrawal purposes.
“EEA Financial Institution” - means (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” - means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” - means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” - means (a) with respect to any Tranche A Revolver Loans, a
Person that is (i) a Lender, U.S.-based Affiliate of a Lender or Approved Fund;
provided that no Tranche A-1 Lender, Affiliate of a Tranche A-1 Lender or
Approved Fund of a Tranche A-1 Lender may be an Eligible Assignee pursuant to
this clause (i) without the written approval of Agent; (ii) any other financial
institution approved by Agent (such approval not to be unreasonably withheld or
delayed) and, so long as no Event of Default under Section 11.1(a) or Section
11.1(k) has occurred and is continuing, Borrower Agent (which approval by
Borrower Agent shall not be unreasonably withheld or delayed, and shall be
deemed given unless Borrower Agent shall object thereto by written notice to
Agent within two (2) Business Days after notice of the proposed assignment),
that is organized under the laws of the United States or any state or district
thereof, has total assets in excess of $5,000,000,000, extends asset-based
lending facilities in its ordinary course of business and whose becoming an
assignee would not result in a breach of Section 13.5; provided that the
foregoing criteria in this clause (ii) may be waived pursuant to the written
approval of both of Agent and Borrower Agent; and (iii) during any Event of
Default under Section 11.1(a) or Section 11.1(k), any Person acceptable to Agent
in its discretion, and (b) with respect to any Tranche A-1 Revolver Loans, a
Person that is (i) a Lender, an Affiliate of a Lender
- 13 -

--------------------------------------------------------------------------------


or an Approved Fund, (ii) any other financial institution approved by Agent
(such approval not to be unreasonably withheld or delayed) and, so long as no
Event of Default under Section 11.1(a) or Section 11.1(k) has occurred and is
continuing, Borrower Agent (which approval by Borrower Agent shall not be
unreasonably withheld or delayed, and shall be deemed given unless Borrower
Agent shall object thereto by written notice to Agent within two (2) Business
Days after notice of the proposed assignment), and whose becoming an assignee
would not result in a breach of Section 13.5, (iii) any other entity (other than
a natural Person) that is an “accredited investor” (as defined in Regulation D
under the Securities Act) that extends credit or buys loans as one of its
businesses, including insurance companies, investment or mutual funds, or lease
financing companies, (iv) during any Event of Default under Section 11.1(a) or
Section 11.1(k), any Person acceptable to Agent in its discretion; provided
that, in any event, “Eligible Assignee” shall not include (w) any Obligor or any
Affiliate or Subsidiary of any Obligor, (x) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (x), (y) any
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person) or (z) any
Disqualified Institution who is identified by the Borrower Agent as such prior
to an assignment.
“Eligible Check Receivables - at the time of any determination thereof, each
Check Receivable that satisfies the following criteria at the time of creation
and continues to meet the same at the time of such determination: such Check
Receivable has been earned by performance and represents the bona fide amounts
due to a Borrower from a Check Processor, and originated in the ordinary course
of business of such Borrower.  Without limiting the foregoing, to qualify as an
Eligible Check Receivable, the related Account or Payment Intangible shall
indicate no Person other than a Borrower as payee or remittance party.  In
determining the amount to be so included, the face amount of the related Account
or Payment Intangible shall be reduced by, without duplication, to the extent
not reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that a Borrower may be obligated to rebate to a customer or a Check Processor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account or
Payment Intangible but not yet applied by the Obligors to reduce the amount of
such Check Receivable.  Any Check Receivables meeting the foregoing criteria
shall be deemed Eligible Check Receivables but only as long as such Check
Receivable is not included within any of the following categories, in which case
such Check Receivable shall not constitute an Eligible Check Receivable:
(a)          Check Receivables which do not constitute an “Account” or “Payment
Intangible” (each, as defined in the UCC);
(b)          Check Receivables due from Check Processors that have been
outstanding for more than five (5) Business Days from the date of acceptance of
the underlying checks at the point of sale;
(c)          Check Receivables that are not denominated in U.S. dollars;
(d)          Check Receivables with respect to which the Borrowers do not have
good, valid and marketable title thereto;
(e)          Check Receivables due from Check Processors that (i) are not
subject to a first priority (other than Permitted Liens permitted pursuant to
any of clauses (c), (d), (f), (o), (t), (u), (w) or (x) of such definition and
entitled to priority under Applicable Law) perfected security interest in favor
of Agent for the benefit of the Secured Parties or (ii) are subject to any
- 14 -

--------------------------------------------------------------------------------


Liens except for (x) Liens in favor of the Agent and (y) Liens permitted
pursuant to clauses (c) through (x) of Section 10.2.2, so long as such Liens
(other than Permitted Liens entitled to priority under Applicable Law) are
junior to the Liens granted to Agent;
(f)          Check Receivables due from Check Processors which are disputed
between a Borrower and a Check Processor, or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, by the related Check
Processor (but only to the extent of such dispute, claim, counterclaim, offset
or chargeback);
(g)          Check Receivables due from Check Processors as to which the Check
Processor has the right under certain circumstances to require the Borrowers to
repurchase such Accounts from such Check Processor;
(h)          Except as otherwise approved by Agent, Check Receivables due from
Check Processors as to which the Agent has not received a notification (which
shall be in form and substance reasonably satisfactory to the Agent and provide,
among other things, that the Check Processor agrees to make payment therefor
into a designated account);
(i)          Check Receivables due from a Check Processor of the applicable
check which is the subject of any proceeding under any debtor relief law;
(j)          Check Receivables which are not a valid, legally enforceable
obligation of the applicable Check Processor with respect thereto;
(k)          Check Receivables which are evidenced by “chattel paper” or an
“instrument” of any kind (which for the avoidance of doubt shall not include the
underlying checks themselves) unless such “chattel paper” or “instrument” is in
the possession of Agent, and to the extent necessary or appropriate as
reasonably determined by the Agent, endorsed to Agent; or
(l)          Check Receivables due from Check Processors which Agent determines,
in its reasonable credit judgment, to be unlikely to be collected.
Notwithstanding the above, Agent reserves the right, at any time and from time
to time after the Amendment Closing Date, to adjust the criteria set forth
above, to establish new criteria and to adjust the applicable advance rate with
respect to Eligible Check Receivables, in its reasonable credit judgment,
subject to the approval of the Supermajority Lenders in the case of adjustments
of criteria or establishment of new criteria which have the effect of making
more credit available or subject to the approval of all Lenders (except
Defaulting Lenders as provided in Section 4.2) in the case of changes in the
applicable advance rates which have the effect of making more credit available.
“Eligible Credit Card Accounts” - at the time of any determination thereof, each
Credit Card Receivable that satisfies the following criteria at the time of
creation and continues to meet the same at the time of such determination: such
Credit Card Receivable has been earned by performance and represents the bona
fide amounts due to a Borrower from a Credit Card Processor and/or Credit Card
Issuer, and in each case originated in the ordinary course of business of such
Borrower.  Without limiting the foregoing, to qualify as an Eligible Credit Card
Account, an Account shall indicate no Person other than a Borrower as payee or
remittance party.  In determining the amount to be so included, the face amount
of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that a Borrower may be obligated to rebate to a customer, a Credit Card
Processor or Credit Card
- 15 -

--------------------------------------------------------------------------------


Issuer pursuant to the terms of any agreement or understanding (written or
oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by the Obligors to reduce the amount of such Credit
Card Receivable.  Any Credit Card Receivables meeting the foregoing criteria
shall be deemed Eligible Credit Card Accounts but only as long as such Credit
Card Receivable is not included within any of the following categories, in which
case such Credit Card Receivable shall not constitute an Eligible Credit Card
Account:
(a)          Credit Card Receivables which do not constitute an “Account” (as
defined in the UCC);
(b)          Credit Card Receivables due from Credit Card Processors that have
been outstanding for more than five (5) Business Days from the date of sale;
(c)          Credit Card Receivables that are not denominated in U.S. dollars;
(d)          Credit Card Receivables with respect to which the Borrowers do not
have good, valid and marketable title thereto;
(e)          Credit Card Receivables due from Credit Card Processors or Credit
Card Issuers that (i) are not subject to a first priority (other than Permitted
Liens permitted pursuant to any of clauses (c), (d), (f), (o), (t), (u), (w) or
(x) of such definition and entitled to priority under Applicable Law) perfected
security interest in favor of Agent for the benefit of the Secured Parties or
(ii) are subject to any Liens except for (x) Liens in favor of the Agent and (y)
Liens permitted pursuant to clauses (c) through (x) of Section 10.2.2, so long
as such Liens (other than Permitted Liens entitled to priority under Applicable
Law) are junior to the Liens granted to Agent;
(f)          Credit Card Receivables due from Credit Card Processors or Credit
Card Issuers which are disputed between a Borrower and a Credit Card Processor
or Credit Card Issuers, or with respect to which a claim, counterclaim, offset
or chargeback has been asserted, by the related Credit Card Processor or Credit
Card Issuers (but only to the extent of such dispute, claim, counterclaim,
offset or chargeback);
(g)          Credit Card Receivables due from Credit Card Processors or Credit
Card Issuers as to which the Credit Card Processor or the Credit Card Issuers
has the right under certain circumstances to require the Borrowers to repurchase
such Accounts from such Credit Card Processor or such Credit Card Issuers;
(h)          Except as otherwise approved by Agent, Credit Card Receivables due
from Credit Card Processors or Credit Card Issuers as to which the Agent has not
received a Credit Card Notification;
(i)          Credit Card Receivables due from a Credit Card Processor or Credit
Card Issuer of the applicable credit card which is the subject of any proceeding
under any debtor relief law;
(j)          Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Processor or Credit Card Issuer with
respect thereto;
(k)          Credit Card Receivables which are evidenced by “chattel paper” or
an “instrument” of any kind unless such “chattel paper” or “instrument” is in
the possession of Agent, and to the extent necessary or appropriate as
reasonably determined by the Agent, endorsed to Agent; or
- 16 -

--------------------------------------------------------------------------------


(l)          Credit Card Receivables due from Credit Card Issuers or Credit Card
Processors which Agent determines, in its reasonable credit judgment, to be
unlikely to be collected.
Notwithstanding the above, Agent reserves the right, at any time and from time
to time after the Closing Date, to adjust the criteria set forth above, to
establish new criteria and to adjust the applicable advance rate with respect to
Eligible Credit Card Accounts, in its reasonable credit judgment, subject to the
approval of the Supermajority Lenders in the case of adjustments of criteria or
establishment of new criteria which have the effect of making more credit
available or subject to the approval of all Lenders (except Defaulting Lenders
as provided in Section 4.2) in the case of changes in the applicable advance
rates which have the effect of making more credit available.
“Eligible Inventory” - Inventory owned by a Borrower that Agent, in its
reasonable credit judgment, deems, based on (i) the most recent Borrowing Base
Certificate delivered to Agent, (ii) the salability, at retail, of such
Inventory (valued at the lower of cost or market), (iii) such other factors as
affect the marketability of such Inventory and (iv) other information available
to Agent, in its reasonable credit judgment, to be “Eligible Inventory” for
purposes of this Loan Agreement.  Without limiting the foregoing, no Inventory
shall be Eligible Inventory unless (a) it is finished goods and not
work-in-process, raw materials, packaging or shipping materials, labels,
samples, display items, bags, replacement parts or manufacturing supplies; (b)
it is not held on consignment; (c) it is in new and saleable condition and is
not damaged, defective, shopworn or otherwise unfit for sale; (d) it is not
slow-moving, obsolete or unmerchantable, and does not constitute returned to
vendor or repossessed goods; (e) to the knowledge of the Obligors it meets all
standards imposed by any Governmental Authority, and does not constitute
hazardous materials under any Environmental Law; (f) [reserved]; (g) it is
(unless such Inventory constitutes Eligible L/C Inventory) subject to Agent’s
duly perfected, first priority Lien, and is free and clear from all Liens or
rights of any person (including, without limitation, the rights of any purchaser
that has made progress payments and the rights of any surety that has issued a
bond to assure such Borrower’s performance with respect to the Inventory) except
(x) Agent and the Lenders and (y) Liens permitted pursuant to clauses (c)
through (w) of Section 10.2.2, so long as such Liens (other than Permitted Liens
permitted pursuant to any of clauses (c), (d), (f), (o), (t), (u) or (w) of such
definition and entitled to priority under Applicable Law) are junior to the
Liens granted to Agent and the Lenders; (h) it is within the continental United
States, is not in transit except between locations of Borrowers where such
locations are in compliance with the provisions of clause (k) below (unless such
Inventory constitutes Eligible In-Transit Inventory or Eligible L/C Inventory)
and is not consigned to any Person; (i) it is not subject to any warehouse
receipt or negotiable Document unless such document has been delivered to the
Agent or other Persons acceptable to it with all necessary endorsements free and
clear of all Liens other than (x) Liens in Agent’s favor and (y) Liens permitted
pursuant to clauses (c) through (w) of Section 10.2.2, so long as such Liens
(other than Permitted Liens permitted pursuant to any of clauses (c), (d), (f),
(o), (t), (u) or (w) of such definition and entitled to priority under
Applicable Law) are junior to the Liens granted to Agent and the Lenders; (j) if
it has a value exceeding $500,000 in the aggregate, it is not subject to any
License or other arrangement that restricts such Borrower’s or Agent’s right to
dispose of such Inventory, unless Agent has received an appropriate Lien Waiver;
(k) it is not located on leased premises (1) consisting of a Large Inventory
Location or (2) located in a Landlord Lien State, or in the possession of a
warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person unless, in each case, the lessor or such Person has delivered a
Lien Waiver or an appropriate Rent and Charges Reserve has been established; (l)
it is reflected in the details of the current inventory stock ledger of the
applicable Borrower; (m) it is of a type held for sale in the ordinary course of
such Borrower’s business; (n) the representations or warranties pertaining to
Inventory set forth in this Loan Agreement and the other Loan Documents are true
in all material respects as to such
- 17 -

--------------------------------------------------------------------------------


Inventory; (o) it does not consist of any costs associated with advertising load
or unearned discounts; and (p) it is covered by casualty insurance reasonably
acceptable to Agent.
“Eligible In-Transit Inventory” - means without duplication of other Eligible
Inventory, all finished goods Inventory (valued at the lower of cost or market)
owned by Borrowers, not covered by Letters of Credit, which Inventory (a) is
located in the continental United States and in transit to one of the Borrower’s
facilities and which Inventory (i) is owned by a Borrower and either (A) has
been paid for with a draw of an Eligible Trade L/C by a Borrower or (B) payment
for which is not yet due and has not yet been paid for by a Borrower but which
is located at one of the Borrower’s distribution facilities and has not yet been
recorded on a Borrower’s inventory stock ledger in the ordinary course; (ii) is
fully insured; (iii) is subject to a first priority security interest in and
Lien upon such goods in favor of Agent (except for any possessory Lien upon such
goods in the possession of a freight carrier or shipping company securing only
the freight charges for the transportation of such goods to such Borrower); (iv)
is evidenced or deliverable pursuant to Documents that have been delivered to
Agent or an agent acting on its behalf pursuant to a Lien Waiver or designating
Agent as consignee; and (v) is otherwise “Eligible Inventory” hereunder; or (b)
is in transit for not more than forty (40) days directly from a point of
shipment outside of the continental United States to one of the Obligors’ owned
or leased locations within the continental United States, provided that, with
respect to this clause (b), (i) a Borrower has title to such Inventory, and
either (X) such Inventory is not subject to a negotiable bill of lading or other
document of title and the shipping documents relating to such Inventory
(including, without limitation, so-called “forwarders cargo receipts” or
“non-negotiable express bills of lading”) reasonably acceptable to the Agent
have been delivered to the Agent or an agent acting on behalf of the Agent and
such shipping documents name a Borrower as consignee and shipper (or such other
arrangements reasonably satisfactory to the Agent relating to such shipping
documents in respect of such Inventory shall have been made) or (Y) in the event
such Inventory is subject to negotiable bills of lading or other documents of
title, such negotiable bills of lading or other documents of title have been (1)
upon the request of the Agent, issued with the Agent as consignee and a Borrower
as shipper and (2) delivered to the Agent or an agent acting on behalf of the
Agent (or such other arrangements reasonably satisfactory to the Agent relating
to such negotiable bills of lading or other documents of title in respect of
such Inventory shall have been made), (iii) such Inventory is subject, to the
reasonable satisfaction of Agent, to a first priority perfected security
interest in favor of Agent, (iv) at the request of Agent, the vendor or the
supplier of such Inventory has agreed to waive its claims in or to such
Inventory (including any right to stop such Inventory in transit), in a manner
reasonably acceptable to Agent, once such Inventory is delivered to a freight
forwarder or other representative of the Borrowers who has entered into an
agreement of the type described in clause (vi) below, (v) such Inventory is
covered by insurance reasonably acceptable to Agent, (vi) at the request of the
Agent, each relevant freight carrier, freight forwarder, customs broker and
shipping company in possession of such in-transit Inventory shall have (A)
entered into bailee arrangements reasonably satisfactory to Agent and (B)
indicated or otherwise acknowledged Agent’s security interest in such Inventory
and in any shipping documents issued or carried by such freight carrier or
shipping company (including, without limitation, waybills, airway bills, seaway
bills, receipts, or any similar document), in each case, in a manner reasonably
satisfactory to Agent, and (vii) such Inventory would otherwise satisfy all of
the requirements of “Eligible Inventory” hereunder.  Notwithstanding the
foregoing, in no event shall the Aggregate Borrowing Base comprised of Eligible
In-Transit Inventory under clause (b) above exceed $15,000,000.
“Eligible L/C Inventory[ –]” - as of any date of determination, without
duplication of other Eligible Inventory, all finished goods Inventory (valued at
the lower of cost or market) covered by an Eligible Trade L/C issued for the
account of a Borrower, which inventory (a) meets all of the requirements for
Eligible Inventory, (b) will be Eligible In-Transit Inventory upon a draw of the
subject Eligible Trade Letter of Credit, and (c) will be received by a Borrower
in the United
- 18 -

--------------------------------------------------------------------------------


States not later than 90 days from the date of determination (as determined by
the Borrowers consistent with their past practices).
“Eligible Real Estate” - Real Estate owned by a Borrower described on Schedule
7.3 (as may be updated pursuant to, and in accordance with, Section 7.3) and
which Agent, in its reasonable discretion, deems to be Eligible Real Estate. 
Without limiting the generality of the foregoing, no Real Estate shall be
Eligible Real Estate unless: (a) it is located in the United States; (b) it is
subject to Agent’s duly perfected, first priority Lien, and no other Lien except
Permitted Liens; (c) it is subject to a title insurance policy reasonably
acceptable to Agent and Agent has received title searches, reasonably acceptable
to it, with respect to such Real Estate; (d) it has been appraised by a third
party appraiser reasonably acceptable to Required Lenders; (e) Agent has
received an environmental site assessment of such Real Estate reasonably
acceptable to Agent, which such environmental site assessment shall include
Phase I reports and, if requested by Agent, Phase II reports; (f) if requested
by Agent, Agent has received estoppel agreements reasonably acceptable to Agent,
from ground lessors; (g) Agent has received all other Related Real Estate
Documents requested by it with respect to such Real Estate and such Related Real
Estate Documents are reasonably satisfactory to Agent and (h) such Real Estate
is improved by fully constructed buildings occupied by a Borrower or a
Guarantor.
“Eligible Trade L/C” - any Letter of Credit issued in compliance with Section
2.3.1(e) for payment of the purchase price of finished goods Inventory which
will be Eligible In-Transit Inventory upon presentation of a draft under such
Letter of Credit.
“Enforcement Action” - any rightful action to enforce any Obligations or Loan
Documents or to realize upon any Collateral (whether by judicial action,
self-help, notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
“Environmental Agreement” - each agreement of Obligors with respect to any Real
Estate subject to a Mortgage, pursuant to which Obligors agree to indemnify and
hold harmless Agent and Lenders from liability under any Environmental Laws,
except for liability caused by any actions of Agent or the Lenders which are in
violation of the Environmental Laws.
“Environmental Laws[ –]” - all Requirements of Applicable Law and Permits
imposing liability or standards of conduct for or relating to the regulation and
protection of human health (as it relates to exposure to Hazardous Materials),
employee safety, the environment and natural resources, including CERCLA, the
SDWA, the Hazardous Materials Transportation Act (49 U.S.C. §§ 5101 et seq.),
the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et
seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601 et seq.), the Clean
Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water Pollution Control Act (33
U.S.C. §§ 1251 et seq.), the Occupational Safety and Health Act (29 U.S.C. §§
651 et seq.), the Safe Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), all
regulations promulgated under any of the foregoing, all analogous Requirements
of Applicable Law and Permits and any environmental transfer of ownership
notification or approval statutes.
“Environmental Liabilities[ –]” - all Liabilities (including costs of Remedial
Actions, natural resources damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Obligors as a result of, or related to, any claim, suit, action, investigation,
proceeding or demand by any Person, whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute or common law or
otherwise, arising under any Environmental Law or in connection with any
environmental condition or with any Environmental Release and resulting from the
ownership, lease, sublease or other operation or occupation of property by any
Obligors, whether on, prior or after the date hereof.
- 19 -

--------------------------------------------------------------------------------


“Environmental Notice” - a notice (whether written or oral) from any
Governmental Authority or other Person of any possible noncompliance with,
investigation of a possible violation of, litigation relating to, or potential
fine or liability under any Environmental Law, or with respect to any
Environmental Release, environmental pollution or hazardous materials, including
any complaint, summons, citation, order, claim, demand or request for
correction, remediation or otherwise.
“Environmental Release” - a release of[ a] Hazardous Material as defined in
CERCLA, RCRA, or under any other Environmental Law.
“Equipment” - as defined in the UCC, including all machinery, apparatus,
equipment, fittings, furniture, fixtures, motor vehicles and other tangible
personal Property (other than Inventory), and all parts, accessories and special
tools therefor, and accessions thereto and, in any event, including all such
Person’s machinery and equipment, including processing equipment, conveyors,
machine tools, data processing and computer equipment including embedded
software and peripheral equipment and all engineering, processing and
manufacturing equipment, office machinery, furniture, materials handling
equipment, tools, attachments, accessories, automotive equipment, trailers,
trucks, forklifts, molds, dies, stamps, motor vehicles, rolling stock and other
equipment of every kind and nature, trade fixtures and fixtures not forming a
part of real property, together with all additions and accessions thereto,
replacements therefor, all parts therefor, all substitutes for any of the
foregoing, fuel therefor, and all manuals, drawings, instructions, warranties
and rights with respect thereto, and all products and proceeds thereof and
condemnation awards and insurance proceeds with respect thereto.
“ERISA” - the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” - means, with respect to any Obligor, any trade or business
(whether or not incorporated) that, together with such Obligor, is treated as a
single employer within the meaning of Section 414(b) or (c) of the IRC (and
Sections 414(m) and (o) of the IRC for purposes of provisions relating to
Section 412 of the IRC).
“ERISA Event” - means (a) a Reportable Event with respect to a Plan; (b) the
withdrawal of any Obligor or Subsidiary or any of their respective ERISA
Affiliates from a Plan subject to Section 4063 of ERISA during a plan year in
which such entity was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the filing of a notice of intent to terminate or
the treatment of a Plan amendment as a termination under Section 4041 of ERISA;
(d) the institution by the PBGC of proceedings to terminate a Plan; (e) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; (f) the
determination that any Plan is considered an at-risk plan within the meaning of
Sections 430, 431 and 432 of the IRC or Sections 303, 304 and 305 of ERISA; (g)
the filing of any request for or receipt of a minimum funding waiver under
Section 412 of the IRC with respect to any Multiemployer Plan, or that such
filing may be made; or a determination that any Multiemployer Plan is, or is
expected to be, considered a plan in endangered or critical status within the
meaning of Sections 431 and 432 of the IRC or Sections 304 and 305 of ERISA; (h)
the complete or partial withdrawal of any Obligor or Subsidiary or any of their
respective ERISA Affiliates from a Multiemployer Plan, the reorganization or
insolvency under Title IV of ERISA of any Multiemployer Plan; or the receipt by
any Obligor or Subsidiary or any of their respective ERISA Affiliates, of any
notice that a Multiemployer Plan is in endangered or critical status under
Section 305 of ERISA; (i) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Obligor or Subsidiary or any of their respective ERISA
Affiliates; or (j) the failure by any Obligor or Subsidiary or any of their
respective ERISA Affiliates to meet
- 20 -

--------------------------------------------------------------------------------


all applicable requirements under the Pension Funding Rules in respect of a
Plan, whether or not waived.
“EU Bail-In Legislation Schedule” - means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default[ ‑]” - as defined in Section 11.
“Excess Availability” - determined as of any date, the result of (a) the lesser
of (i) the aggregate Tranche A Revolver Commitments at such time and (ii) the
Tranche A Borrowing Base at such time minus (b) sum of (i) the outstanding
principal balance of all Tranche A Revolver Loans on such date, (ii) the
outstanding amount of LC Obligations on such date, and (iii) the Tranche A-1
Utilization Amount.
“Excess Availability Trigger Event” - the first date on which Excess
Availability for five consecutive Business Days is less than 12.5% of the lesser
of (x) the aggregate Commitments at such time and (y) the Aggregate Borrowing
Base at such time.
“Excluded Swap Obligation” - means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 14.20 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.
“Excluded Taxes” - any of the following Taxes imposed on or with respect to
Recipient or required to be withheld or deducted from payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower Agent
under Section 3.6) or (ii) pursuant to Section 5.8.1(b) or Section 5.8.3,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.8.5 and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” - that certain Amended and Restated Loan and
Security Agreement, dated December 4, 2009, by and among The Bon-Ton Department
Stores, Inc. and the other obligors party thereto, the lenders party thereto,
Bank of America, N.A. as the agent,
- 21 -

--------------------------------------------------------------------------------


Banc of America Securities LLC, GE Capital Markets, Inc., and Wells Fargo
Capital Finance, LLC (f/k/a Wells Fargo Retail Finance, LLC) as joint lead
arrangers and joint book runners, General Electric Capital Corporation and Wells
Fargo Retail Finance, LLC, as co-syndication agents and Regions Bank, as
documentation agent, as amended and in effect from time to time.
“Extraordinary Expenses” - all reasonable and documented out-of-pocket costs,
expenses or advances that Agent or any Co-Collateral Agent may incur during the
occurrence and continuance of a Default or Event of Default, or during the
pendency of an Insolvency Proceeding of an Obligor, including those relating to
(a) any audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against Agent, any Lender, any
Obligor, any representative of creditors of an Obligor or any other Person) in
any way relating to any Collateral (including the validity, perfection, priority
or avoidability of Agent’s Liens with respect to any Collateral), Loan Documents
or Obligations, including any lender liability or other Claims; (c) the
exercise, protection or enforcement of any rights or remedies of Agent in, or
the monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of
any taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; (f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
or (g) Protective Advances.  Such costs, expenses and advances include transfer
fees, taxes, storage fees, insurance costs, permit fees, utility reservation and
standby fees, legal fees, financial advisor fees, appraisal fees, brokers’ fees
and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Obligor or
independent contractors in liquidating any Collateral, and travel expenses.
“FATCA” - means Sections 1471 through 1474 of the IRC, as of the date of this
Loan Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471 (b)(1) of the IRC and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such sections of the IRC.
“FCCR Reporting Monitoring Event” - at any time, the failure of the Borrowers to
maintain Excess Availability at least equal to 30% of the lesser of (i) the
aggregate Commitments at such time and (ii) the Aggregate Borrowing Base at such
time for any three (3) Business Days (which need not be consecutive) during the
applicable fiscal month.
“FCCR Trigger Event” - at any time, the failure of the Borrowers to maintain
Excess Availability at least equal to 20% of the lesser of (i) the aggregate
Commitments at such time and (ii) the Aggregate Borrowing Base at such time. 
For purposes of this Loan Agreement, the occurrence of a FCCR Trigger Event
shall be deemed continuing until Excess Availability has at least equaled 20% of
the lesser of (x) the aggregate Commitments at such time and (y) the Aggregate
Borrowing Base at such time, in which case a FCCR Trigger Event shall no longer
be deemed to be continuing for purposes of this Loan Agreement (it being
understood and agreed that the any Default under Section 10.3.2 hereof shall
continue until affirmatively waived in accordance with Section 14.1.1).  For
certainty, the termination of any FCCR Trigger Event shall not preclude a
subsequent FCCR Triggering Event from occurring.
“Federal Funds Rate” - for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the Business Day next succeeding
- 22 -

--------------------------------------------------------------------------------


such day; provided that (a) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as reasonably determined by the Agent.
“Fee Letter” - the fee letter agreement among Agent, MLPFS, and certain of the
Borrowers.
“Fifth Amendment Closing Date” - April 28, 2017.
“Fiscal Quarter” - each successive period of thirteen weeks, commencing on the
first day of a Fiscal Year.
“Fiscal Total Stores” - in respect of any Fiscal Year, an amount of Stores equal
to the sum of (x) the aggregate number of Stores open on the first Business Day
of such Fiscal Year, plus (y) the aggregate number of Stores acquired or opened
during such Fiscal Year.
“Fiscal Year” - the fiscal year of Parent and Subsidiaries, for accounting and
tax purposes, which is the 52 or 53 week period ending on the Saturday nearer
January 31 of each calendar year (e.g., a reference to fiscal 2009 is a
reference to the fiscal year ended January 30, 2010).
“Fixtures” - as such term is defined in the UCC, now owned or hereafter acquired
by any Obligor located at a parcel of Real Estate subject to a Mortgage.
“FLSA” - the Fair Labor Standards Act of 1938, as amended.
“Flood Insurance Laws” - collectively, (a) National Flood Insurance Reform Act
of 1994 (which comprehensively revised the National Flood Insurance Act of 1968
and the Flood Disaster Protection Act of 1973) as now or hereafter in effect or
any successor statute thereto, (b) the Flood Insurance Reform Act of 2004 as now
or hereafter in effect or any successor statue thereto and (c) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto and any and all official rulings and
interpretation thereunder or thereof.
“Force Majeure” - an event or force beyond the reasonable control of the
Obligors, including, without limitation, acts of God, acts of public enemy,
terrorism, wars, riots and civil disturbances, explosions, epidemics, natural
disasters, fires, vandalism, strikes, lock-outs or other labor difficulties,
embargoes, shortages or unavailability of materials, supplies, labor, equipment
or systems, or fuel or energy shortage.
“Foreign Lender” - (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Plan” - (a) any employee benefit plan or arrangement maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States, or (b) any employee benefit plan or arrangement mandated by a
government other than the United States for employees of any Obligor or
Subsidiary, in each case, that is a “defined benefit”-type pension plan under
Applicable Law.
- 23 -

--------------------------------------------------------------------------------


“Foreign Subsidiary” - a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the IRC, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in tax liability to the Obligors.
“Fourth Amendment” - the Fourth Amendment to Second Amended and Restated Loan
and Security Agreement, dated as of Fourth Amendment Closing Date, by and among
the Borrowers, the other Obligors, the Lenders, the Agent and the other parties
party thereto.
“Fourth Amendment Closing Date” - August 15, 2016.
“Fronting Exposure” - at any time there is a Defaulting Lender, (a) with respect
to the Issuing Bank, such Defaulting Lender’s Pro Rata share of the outstanding
LC Obligations other than LC Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Agent in its capacity as a lender of Swingline Loans, such Defaulting Lender’s
Pro Rata share of Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
“Full Payment” - with respect to any Obligations, (a) the full and indefeasible
cash payment thereof (other than contingent indemnification Obligations with
respect to which no claim has been asserted in writing), including any interest,
fees and other charges accruing during an Insolvency Proceeding (whether or not
allowed in the proceeding); and (b) if such Obligations are LC Obligations or
inchoate or contingent in nature (other than contingent indemnification
Obligations with respect to which no claim has been asserted in writing), Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Agent in its reasonable discretion, in the amount of required Cash
Collateral).  No Loans shall be deemed to have been paid in full until all
Commitments related to such Loans have expired or been terminated.
“Fund” - any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
“GAAP[ –]” - subject to Section 1.2, generally accepted accounting principles in
the United States in effect from time to time.
“General Intangibles” - as defined in the UCC, including choses in action,
causes of action, company or other business records, inventions, blueprints,
designs, patents, patent applications, trademarks, trademark applications, trade
names, trade secrets, service marks, goodwill, brand names, copyrights,
registrations, licenses, franchises, customer lists, permits, tax refund claims,
computer programs, operational manuals, internet addresses and domain names,
insurance refunds and premium rebates, all rights to indemnification, contract
rights and all other intangible Property of any kind.
“Goods” - as defined in the UCC.
“Governmental Approvals” - all authorizations, consents, Permit, approvals,
licenses and exemptions of, registrations and filings with, and required reports
to, all Governmental Authorities.
“Governmental Authority” - any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or
- 24 -

--------------------------------------------------------------------------------


administrative functions for or pertaining to any government or court, in each
case whether associated with the United States, a state, district or territory
thereof, or a foreign entity or government.
“Guarantor Payment” - as defined in Section 5.10.3.
“Guarantors” - each of (a) the Parent, (b) The Bon-Ton Giftco, LLC, (c)
Bonstores Holdings One, LLC, (d) Bonstores Holdings Two, LLC, (e) each other
Person who guarantees payment or performance of any Obligations and (f) with
respect to Obligations owing by any Obligor or any Subsidiary of an Obligor
(other than the Borrowers) under any Hedging Agreement or Cash Management
Services, the Borrowers.
“Guaranty” - each guaranty agreement executed by a Guarantor in favor of Agent,
substantially in the form of Exhibit F hereto.
“Hazardous Material” - any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.
“Hedging Agreement” - an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.
“Increase Effective Date” - as defined in Section 2.4.1.
“Increasing Lender” - as defined in Section 2.4.1.
“Indemnified Taxes” - (a) Taxes other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.
“Indemnitees” - Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees
and Bank of America Indemnitees.
“Insolvency Proceeding” - any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code, or
any other insolvency, debtor relief or debt adjustment law; (b) the appointment
of a receiver, trustee, liquidator, administrator, conservator or other
custodian for such Person or any part of its Property; or (c) an assignment or
trust mortgage for the benefit of creditors.
“Instrument” - as defined in the UCC.
“Intellectual Property” - all intellectual and similar Property of a Person,
including inventions, designs, patents, patent applications, copyrights,
trademarks, service marks, trade names, trade secrets, confidential or
proprietary information, customer lists, know-how, software and databases; all
embodiments or fixations thereof and all related documentation, registrations
and franchises; all books and records describing or used in connection with the
foregoing; and all licenses or other rights to use any of the foregoing.
“Intellectual Property Claim” - any claim or assertion (whether in writing, by
suit or otherwise) that the Parent or any Subsidiary’s ownership, use,
marketing, sale or distribution of
- 25 -

--------------------------------------------------------------------------------


any Inventory, Equipment, Intellectual Property or other Property violates
another Person’s Intellectual Property.
“Interest Period” - as defined in Section 3.1.3.
“Inventory” - as defined in the UCC, including all goods intended for sale,
lease, display or demonstration; all work in process; and all raw materials, and
other materials and supplies of any kind that are or could be used in connection
with the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in such Person’s
business (but excluding Equipment).
“Inventory Reserve” - reserves, established by Agent, based on the most recent
appraisal of Borrowers’ Inventory performed by an appraiser and on terms
reasonably satisfactory to Agent and the most recent commercial finance exam of
the Borrowers’ books and records performed by an examiner and on terms
reasonably satisfactory to Agent, to reflect factors that may negatively impact
the Value of Inventory, including change in salability, obsolescence,
seasonality, theft, shrinkage, damage, customer credit liabilities, imbalance,
change in composition or mix, markdowns, vendor chargebacks and with respect to
Eligible Inventory that has been subject to a Letter of Credit for a period in
excess of ninety (90) days.
“Investment” - any (a) acquisition of all or substantially all assets of, or any
line of business or division of, a Person; (b) acquisition of record or
beneficial ownership of any Capital Stock of a Person; (c) any advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor guarantees Debt
of such other Person, or (d) other investment in a Person.  For purposes of the
Loan Documents, the outstanding amount of any Investment made by any Person at
any time shall be calculated as the excess of the initial amount of such
Investment made by such Person (including the fair market value of all property
transferred by such Person as part of such Investment) over all returns of
principal or capital thereof received in cash on or prior to such time by such
Person (including all cash dividends, cash distributions and cash repayments of
Debt received by such Person).
“Investment Property” - as defined in the UCC.
“IRC[ –]” - means the Internal Revenue Code of 1986, as amended, and any
successor thereto.
“ISP” - with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” - (a) Bank of America or an Affiliate of Bank of America, Wells
Fargo Bank, N.A. or an Affiliate of Wells Fargo Bank, N.A. or any other Lender
or an Affiliate of such Lender, and any other Person designated by a Lender (and
acceptable to the Borrower Agent), in each case, in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder and (b) with respect to the Letters of Credit issued by such issuer
prior to the Closing Date and described on Schedule 2.3.2, and with respect to
any other Letters of Credit issued by such Issuing Bank.  At any time there is
more than one Issuing Bank, any singular references to the Issuing Bank shall
mean any Issuing Bank, each Issuing Bank, the Issuing Bank that has issued the
applicable Letter of Credit, or all Issuing Banks, as the context may require.
- 26 -

--------------------------------------------------------------------------------


“Issuing Bank Indemnitees[ –]” - each Issuing Bank and its officers, directors,
employees, Affiliates, agents, advisors and attorneys.
“Joint Lead Arrangers[ –]” - as defined in the Preamble.
“Junior Debt[ –]” - the Debt permitted by Section 10.2.1(k) and any Refinancing
Debt thereof which satisfies the Refinancing Conditions.
“Junior Debt Documents[ –]” - collectively, the documents (including, without
limitation, the Junior Debt Intercreditor Agreement, all guaranties and security
documents), agreements, filings and certificates entered into by the Obligors or
their Subsidiaries from time to time in favor of the holders of the Junior Debt,
in form and substance reasonably satisfactory to the Agent, as any of the same
may be amended, restated, supplemented, modified, renewed, replaced or
Refinanced in whole or in part from time to time, and any other agreement
extending the maturity of, consolidating, otherwise restructuring, renewing,
replacing or Refinancing all or any portion of the Junior Debt, and whether by
the same or any other agent, lender or group of lenders and whether or not
increasing the amount of Junior Debt that may be incurred thereunder, in each
case in a manner not inconsistent with this Loan Agreement.
“Junior Debt Intercreditor Agreement[ –]” - an intercreditor agreement
reasonably satisfactory to the Agent and the Co-Collateral Agents to be entered
into between the Agent and the Junior Lien Agent, as the same may be amended,
restated, supplemented, modified, renewed or replaced in whole or in part from
time to time, in each case in a manner not inconsistent with the Loan Documents
and with the consent of the Co-Collateral Agents.
“Junior Lien Affiliate[ –]” - with respect to any Junior Lien Lender or the
Junior Lien Agent, another Person who directly, or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control
with, such Junior Lien Lender or the Junior Lien Agent, as the case may be.
“Junior Lien Agent[ –]” - the administrative and/or collateral agent or any
lender serving in such capacity, as applicable, for any Junior Debt secured by
Junior Liens under the Junior Debt Documents, and its successors and permitted
assigns in such capacity.
“Junior Liens[ –]” - Liens on assets of the Obligors that are subordinated in
all respects to the Liens securing the Obligations pursuant to the Junior Debt
Intercreditor Agreement (it being understood that Junior Liens are not required
to be pari passu with other Junior Liens, and that Debt secured by Junior Liens
may have Liens that are senior in priority to, or pari passu with, or junior in
priority to, other Liens constituting Junior Liens).
“Landlord Lien State” - (i) the states of Washington, Virginia, Pennsylvania and
(ii) such other state(s) or jurisdictions in which a landlord’s claim for rent
or other obligations has priority over the Lien of Agent in any of the
Collateral.
“Large Inventory Location” - any distribution center (including each
Distribution Center), warehouse, cross-docking station or storage facility at
which Inventory is located.
“LC Application” - an application by Borrower Agent to Issuing Bank for issuance
of a Letter of Credit, in form and substance reasonably satisfactory to Issuing
Bank.
“LC Conditions” - the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Tranche A Overadvance exists and, if no Tranche A Revolver Loans are
outstanding, the LC Obligations do not exceed the result of (i)
- 27 -

--------------------------------------------------------------------------------


the Tranche A Borrowing Base minus (ii) the Tranche A-1 Utilization Amount; (c)
the expiration date of such Letter of Credit is (i) no more than 365 days from
issuance, in the case of standby Letters of Credit, (ii) no more than 180 days
from issuance, in the case of documentary Letters of Credit, and (iii) on or
prior to the Letter of Credit Expiration Date; (d) the Letter of Credit and
payments thereunder are denominated in Dollars; (e) the form of the proposed
Letter of Credit is reasonably satisfactory to Agent and Issuing Bank in their
discretion and (f) the Issuing Bank’s compliance with the requirements of
Section 2.3.1(j).
“LC Documents” - all documents, instruments and agreements (including LC
Requests and LC Applications) delivered by any Borrower or any other Person to
Issuing Bank or Agent in connection with issuance, amendment or renewal of, or
payment under, any Letter of Credit.
“LC Guaranty” - a guaranty issued by an Issuing Bank to another Person in
connection  with the issuance by such other Person of Letters of Credit
hereunder.
“LC Obligations” - the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit (including in respect of any
payment made by Issuing Bank under any LC Guaranty and any deferred payment or
acceptance liabilities in respect of such Letter of Credit); (b) the aggregate
undrawn amount of all outstanding Letters of Credit; and (c) all fees and other
amounts owing with respect to Letters of Credit.
“LC Request” - a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form reasonably satisfactory to Agent and
Issuing Bank.
“Lender Indemnitees” - Lenders and their officers, directors, employees,
Affiliates, agents, advisors and attorneys.
“Lenders” - as defined in the preamble to this Loan Agreement, including the
Tranche A Lenders, the Tranche A-1 Lenders, Agent in its capacity as a provider
of Swingline Loans and any other Person who hereafter becomes a “Lender”
pursuant to an Assignment and Assumption Agreement.
“Lending Office” - as to any Lender, the office or offices of such Lender
described as such in such Lender’s administrative questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower Agent
and the Agent, which office may include any Affiliate of such Lender or any
domestic or foreign branch of such Lender or such Affiliate. Unless the context
otherwise requires each reference to a Lender shall include its applicable
Lending Office.
“Letter of Credit” - any standby or documentary letter of credit issued by
Issuing Bank for the account of a Borrower, or any indemnity, guarantee,
exposure transmittal memorandum or similar form of credit support issued by
Agent or Issuing Bank for the benefit of a Borrower.
“Letter of Credit Expiration Date” - the date that is five (5) Business Days
prior to the Tranche A Termination Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).
“Letter-of-Credit Right” - as defined in the UCC.
“Letter of Credit Subline” - $150,000,000.  The Letter of Credit Subline is part
of, and not in addition to, the Tranche A Revolver Commitments.
“LIBOR Loan” - each set of LIBOR Tranche A Revolver Loans or LIBOR Tranche A-1
Revolver Loans having a common length and commencement of Interest Period.
- 28 -

--------------------------------------------------------------------------------


“LIBOR Tranche A Revolver Loan” - a Tranche A Revolver Loan that bears interest
at Adjusted LIBOR plus the Applicable Margin for LIBOR Tranche A Revolver Loans.
“LIBOR Tranche A-1 Revolver Loan” - a Tranche A-1 Revolver Loan that bears
interest at Adjusted LIBOR plus the Applicable Margin for LIBOR Tranche A-1
Revolver Loans.
“Liabilities[ –]” - all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements, and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereof
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
“License” - any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
“Licensor” - any Person from whom an Obligor obtains the right to use any
Intellectual Property.
“Lien” - any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.
“Lien Waiver” - an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.
“Loan” - a Tranche A Revolver Loan or Tranche A-1 Revolver Loan.
“Loan Account” - the loan account established by each Lender on its books
pursuant to Section 5.7.
“Loan Agreement[ –]” - as defined in the Preamble.
“Loan Documents” - this Loan Agreement, Other Agreements and Security Documents.
“Loan Year” - each calendar year commencing on the Closing Date and on each
anniversary of the Closing Date.
“Margin Stock” - as defined in Regulation U of the Board of Governors.
- 29 -

--------------------------------------------------------------------------------


“Master Lease Agreement” - collectively, (i) Lease Agreement dated as of March
6, 2006 between Bonstores Realty One, LLC, a Delaware limited liability company,
as landlord, and Bon-Ton, as successor by merger to Herberger’s Department
Stores, LLC, a Minnesota limited liability company, as tenant, as it may be
amended, restated, supplemented, modified, renewed or replaced in whole or in
part from time to time in accordance with the Loan Documents, (ii) Master Lease
Agreement dated as of March 6, 2006 between Bonstores Realty One, LLC, a
Delaware limited liability company, as landlord, and Carson Pirie Scott II,
Inc., formerly known as McRae’s, Inc., a Mississippi corporation, as tenant, as
it may be amended, restated, supplemented, modified, renewed or replaced in
whole or in part from time to time in accordance with the Loan Documents, (iii)
Lease Agreement dated as of March 6, 2006 between Bonstores Realty One, LLC, a
Delaware limited liability company, as landlord, and McRIL, LLC, a Virginia
limited liability company, as tenant, as it may be amended, restated,
supplemented, modified, renewed or replaced in whole or in part from time to
time in accordance with the Loan Documents, (iv) Master Lease Agreement dated as
of March 6, 2006 between Bonstores Realty One, LLC, a Delaware limited liability
company, as landlord, and Bon-Ton, as successor by merger to Parisian, Inc., an
Alabama corporation, as tenant, as it may be amended, restated, supplemented,
modified, renewed or replaced in whole or in part from time to time in
accordance with the Loan Documents,  (v) Lease Agreement dated as of March 6,
2006 currently between Bonstores Realty One, LLC, a Delaware limited liability
company, as landlord, and Bon-Ton Distribution, Inc., formerly known as Saks
Distribution Centers, Inc., an Illinois corporation, as tenant, as it may be
amended, restated, supplemented, modified, renewed or replaced in whole or in
part from time to time in accordance with the Loan Documents, (vi) Master Lease
Agreement dated as of March 6, 2006 between Bonstores Realty One, LLC, a
Delaware limited liability company, as landlord, and The Elder-Beerman Stores,
Corp., an Ohio corporation, as tenant, as it may be amended, restated,
supplemented, modified, renewed or replaced in whole or in part from time to
time in accordance with the Loan Documents, (vii) Master Lease Agreement dated
as of March 6, 2006 between Bonstores Realty Two, LLC, a Delaware limited
liability company, as landlord, and Carson Pirie Scott II, Inc., formerly known
as McRae’s, Inc., a Mississippi corporation, as tenant, as it may be amended,
restated, supplemented, modified, renewed or replaced in whole or in part from
time to time in accordance with the Loan Documents, (viii) Master Lease
Agreement dated as of March 6, 2006 between Bonstores Realty Two, LLC, a
Delaware limited liability company, as landlord, and McRIL, LLC, a Virginia
limited liability company, as tenant, as it may be amended, restated,
supplemented, modified, renewed or replaced in whole or in part from time to
time in accordance with the Loan Documents, (ix) Master Lease Agreement dated as
of March 6, 2006 between Bonstores Realty Two, LLC, a Delaware limited liability
company, as landlord, and Bon-Ton, as successor by merger to Parisian, Inc., an
Alabama corporation, as tenant, as it may be amended, restated, supplemented,
modified, renewed or replaced in whole or in part from time to time in
accordance with the Loan Documents and (x) such other leases and subleases as
may be entered into between either BR1LLC or BR2LLC and an Obligor from time to
time.
“Material Adverse Effect” - the effect of any event or circumstance occurring
after January 30, 2010 (except for general economic or political conditions or
conditions generally applicable to the department store industry, or terrorist
events or wars) that, taken as a whole, has or could be reasonably expected to
have a material adverse effect on: (a) the business, operations, liabilities
(actual or contingent), Properties, or financial condition of the Obligors and
their Subsidiaries considered as a whole, or the value of the Collateral, taken
as a whole, the enforceability of any Loan Documents, or on the validity or
priority of Agent’s Liens on any Collateral; (b) the ability of the Obligors
taken as a whole to perform any obligations under the Loan Documents, including
repayment of any Obligations; or (c) the rights or remedies of Agent or any
Lender to enforce or collect the Obligations or to realize upon the Collateral.
- 30 -

--------------------------------------------------------------------------------


“Material Contract” - any agreement or arrangement to which Parent or a
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under the Securities Exchange Act of 1934, (b) for which
breach, termination, nonperformance or failure to renew could reasonably be
expected to have a Material Adverse Effect, or (c) that relates to the Senior
Note Debt, the Junior Debt, the Convertible Note Debt or other Debt in an
aggregate principal amount of $5,000,000 or more.
“MLPFS[ –]” - Merrill Lynch, Pierce, Fenner & Smith Incorporated.
“Moody’s” - Moody’s Investors Service, Inc., and its successors.
“Mortgage” - each mortgage, deed of trust or deed to secure debt pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, Liens upon
the Real Estate owned by such Obligor, as security for the Obligations.
“Multiemployer Plan” - any employee benefit plan or arrangement described in
Section 4001(a)(3) of ERISA [that is ]maintained or contributed [to by ]to
which  any Obligor or Subsidiary or any of their respective ERISA Affiliates
makes or is obligated to make contributions or, during the preceding five plan
years, has made or been obligated to make contributions.
“Net Proceeds” - with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by Parent or a Subsidiary
in cash from such disposition, net of (a) reasonable and customary costs and
expenses actually incurred in connection therewith, including legal fees and
sales commissions; (b) amounts applied to repayment of Debt secured by a
Permitted Lien; (c) taxes due as a result of, or in connection with, such Asset
Disposition; and (d) reserves for indemnities, until such reserves are no longer
needed.
“Notes” - each Tranche A Revolver Note, Tranche A-1 Revolver Note or other
promissory note executed by a Borrower to evidence any Obligations.
“Notice of Borrowing” - a Notice of Borrowing to be provided by Borrower Agent
to request the funding of a Borrowing of Loans, in form reasonably satisfactory
to Agent.
“Notice of Conversion/Continuation” - a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in form reasonably satisfactory to Agent.
“NRV Percentage” - the net orderly liquidation value of Inventory of each
Borrower, expressed as a percentage (which shall be adjusted on a monthly
basis), expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrowers’ Inventory performed by an appraiser and
on terms reasonably satisfactory to Agent.
“Obligations” - all (a) principal of and premium (including, without limitation,
the Tranche A-1 Prepayment Premium), if any, on the Loans, (b) LC Obligations
and other obligations of Obligors with respect to Letters of Credit, (c)
interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims, (e)
Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts, obligations
and liabilities of any kind owing by Obligors pursuant to the Loan Documents or
in connection with any Bank Products, whether now existing or hereafter arising,
whether evidenced by a note or other writing, whether or not allowed in any
Insolvency Proceeding, whether arising from an extension of credit, issuance of
a letter of credit, acceptance, loan, guaranty, indemnification or otherwise,
and whether direct or indirect, absolute or contingent,
- 31 -

--------------------------------------------------------------------------------


due or to become due, primary or secondary, or joint or several; provided that
the “Obligations” shall exclude any Excluded Swap Obligations.
“Obligor” - each Borrower, Guarantor, or other Person that is liable for payment
of any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.
“Ordinary Course of Business” - the ordinary course of business of Parent or any
Subsidiary, consistent with past practices and undertaken in good faith.
“Organic Documents” - with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
“OSHA” - the Occupational Safety and Hazard Act of 1970, as amended.
“Other Agreement” - each Note, Guaranty, LC Document, LC Guaranty, Fee Letter,
Lien Waiver, Related Real Estate Document, Borrowing Base Certificate,
Compliance Certificate, Junior Debt Intercreditor Agreement, the Senior Note
Intercreditor Agreement, the Perfection Certificate, the Post-Closing Agreement,
financial statement or report delivered hereunder, or other document, instrument
or agreement (other than this Loan Agreement or a Security Document) now or
hereafter delivered by an Obligor or other Person to Agent or a Lender in
connection with any transactions relating hereto.
“Other Connection Taxes” - with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).
“Other Taxes” - all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect to
any Loan Document, except any such Taxes that are Other Connection Taxes imposed
with respect to an assignment (other than an assignment made pursuant to Section
3.6).
“Overadvance Loan” - a Base Rate Tranche A Revolver Loan made or Letter of
Credit issued, extended or renewed when a Tranche A Overadvance exists or is
caused by the funding of a Tranche A Revolver Loan or the issuance of a Letter
of Credit.
“Parent” - The Bon-Ton Stores, Inc., a Pennsylvania corporation and parent
company of Bon-Ton.
“Participant” - as defined in Section 13.3.1.
“Participant Register” - as defined in Section 13.3.1.
“Patriot Act” - the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
- 32 -

--------------------------------------------------------------------------------


“Payment Intangible” - as defined in the UCC.
“Payment Item” - each check, draft or other item of payment payable to an
Obligor, including those constituting proceeds of any Collateral.
“PBGC” - means the Pension Benefit Guaranty Corporation.
“Pension Act” - means the Pension Protection Act of 2006.
“Pension Funding Rules” - means the rules of the IRC and ERISA regarding minimum
required contributions (including installment payment thereof) to Plans and
Multiemployer Plans and set forth in, with respect to plan years ending prior to
the effective date of the Pension Act, Section 412 of the IRC and Section 302 of
ERISA, each as in effect prior to the Pension Act and, thereafter, Section 412,
430, 431 and 436 of the IRC and Sections 302, 303, 304 and 305 of ERISA.
“Perfection Certificate” - that certain Perfection Certificate dated as of the
date hereof, and delivered by the Obligors to Agent.
“Permit” - with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Permitted Acquisition” - any acquisition by any Obligor, whether by purchase,
merger or otherwise, of all or substantially all of the assets of, the Capital
Stock of, or a business line or unit or a division of, any Person; provided
that:
(i)          immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;
(ii)          all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Approvals;
(iii)          such acquisition shall be consensual and shall have been approved
by the Board of Directors of such Person;
(iv)          in the case of the acquisition of Capital Stock, the issuer of
such Capital Stock shall become a Subsidiary of the applicable Obligor
immediately after consummation of the applicable transaction, and such Obligor
shall have taken, or caused to be taken, as of the date such Person becomes a
Subsidiary of such Obligor, the actions set forth in Section 10.1.9;
(v)          Excess Availability on the date of the making of such acquisition
on a pro forma basis after giving effect to such acquisition, and projected
Excess Availability on a pro forma basis for the upcoming six month period
(after giving effect to such acquisition), measured as of the last day of each
fiscal month during such six month period, is, in each case, greater than or
equal to 15% of the lesser of (A) the aggregate Commitments as of the date of
such acquisition and last day of each fiscal month during such six month period
and (B) the Aggregate Borrowing Base as of the date of such acquisition and the
last day of each fiscal month during such six month period;
- 33 -

--------------------------------------------------------------------------------


(vi)          except if an acquisition is made within 180 days of an equity
issuance and solely with the cash proceeds in an aggregate amount not to exceed
the Available Basket Amount then in effect, as of the monthly fiscal period most
recently then ended, the Consolidated Fixed Charge Coverage Ratio (on a pro
forma trailing 12 fiscal month basis, giving effect to the making of such
acquisition, and any Borrowings made in connection therewith, determined as
though such acquisition and such Borrowings occurred on the first day of the 12
fiscal month period ended prior to such acquisition) is greater than or equal to
1.00 to 1.00; provided that the foregoing shall not be applicable in the event
that Excess Availability on the date of the making of such acquisition on a pro
forma basis after giving effect to such acquisition, and projected Excess
Availability on a pro forma basis for the upcoming six month period (after
giving effect to such acquisition), measured as of the last day of each fiscal
month during such six month period, is, in each case, greater than or equal to
30% of the lesser of (A) the aggregate Commitments as of the date of such
acquisition and last day of each fiscal month during such six month period and
(B) the Aggregate Borrowing Base as of the date of such acquisition and the last
day of each fiscal month during such six month period;
(vii)          any Person or assets or division as acquired in accordance
herewith shall be in the same business or lines of business in which the
Borrowers and/or their Subsidiaries are engaged as of the Closing Date or a line
of business reasonably related or incidental thereto; and
(viii)          the Borrower Agent shall have delivered to Agent not less than
then (10) days prior to the consummation of such acquisition a certificate, in
form and substance reasonably satisfactory to Agent, from a Senior Officer of
the Borrower Agent certifying that the conditions set forth in clauses (i)
through (vii) above are satisfied (which certificate shall attach supporting
projections, information and calculations with respect to the requirements set
forth in clause (v) and (vi) above (all based on projections of the financial
performance of the Obligors believed to be fair and reasonable at the time
made)).
“Permitted Asset Disposition” - as long as no Default or Event of Default exists
or would result therefrom, and, if so required pursuant to Section 5.2, all Net
Proceeds are remitted to Agent for application to the Obligations pursuant to
Section 5.5, an Asset Disposition that is (a) a sale of Inventory or Equipment
in the Ordinary Course of Business; (b) a disposition of Equipment so long as
(x) the Equipment subject to such disposition has a fair market value or book
value (whichever is more) of $1,000,000 or less and (y) all Equipment disposed
of pursuant to this clause (b) in the aggregate during any Fiscal Year of the
Parent has a fair market or book value (whichever is more) of $5,000,000 or
less, (c) a disposition of Equipment or Inventory that is obsolete,
unmerchantable or otherwise unsalable in the Ordinary Course of Business, (d)
the licensing of Intellectual Property to third Persons on reasonable and
customary terms in the ordinary course of business consistent with past
practice; provided that such licensing does not materially interfere with the
business of the Parent or any other Obligor, (e) the sale or other disposition
of Cash Equivalents, (f) dispositions of accounts receivable (other than Credit
Card Receivables) in connection with the compromise, settlement or collection
thereof in the Ordinary Course of Business or in bankruptcy or similar
proceedings (it being understood that customary chargebacks and offsets,
discounts, allowances and credits by Credit Card Processors made in the ordinary
course of business shall not constitute a disposition of a Credit Card
Receivable for the purposes of this clause (f)), (g) any Permitted Distribution,
(h) any Investment which is not a Restricted Investment, (i) the unwinding of
any Hedging Agreements, (j) subleases entered into in the ordinary course of
business of any Obligor, (k) the disposition of any Real Estate which, pursuant
to Section 7.3, is not required to be subject to a Mortgage hereunder, (l) the
disposition of any Real Estate which is subject to a Mortgage hereunder, so long
as (x) no Default or Event of Default has occurred and is continuing or would
result therefrom[ and (y], (y) the Borrowers shall, concurrently with the
consummation of such disposition of Real Estate, deliver to the Agent an updated
Borrowing Base Certificate (calculated after giving effect to such disposition
 
- 34 -

--------------------------------------------------------------------------------


of such disposition of Real Estate) and (z) the Obligors receive, at the
consummation of such Asset Disposition, gross proceeds, in cash, from such sale
in an amount not less than 70% of the Appraised Value of such Real Estate, as
set forth in the most recent appraisal provided to the Agent, (m) reserved, (n)
reserved, (o) a Permitted Store Closure, (p) a sale or other disposition of any
property in connection with any transaction covered by, but not prohibited by,
Section 10.2.23, (q) a disposition of assets acquired in a Permitted Acquisition
so long as (i) such disposition is consummated within 180 days after the
consummation of such Permitted Acquisition and (ii) such assets do not
constitute Inventory or Accounts; (r) an abandonment of Intellectual Property
that is obsolete or otherwise uneconomic in the Ordinary Course of Business and
(s) a transfer of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such property as part of an insurance settlement.
“Permitted Business” - any business conducted or proposed to be conducted by the
Parent and the other Obligors on the Closing Date and other businesses
reasonably related or ancillary thereto.
“Permitted Contingent Obligations” - Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Fifth Amendment Closing Date, and any extension or renewal
thereof that does not increase the amount of such Contingent Obligation when
extended or renewed; (d) incurred in the Ordinary Course of Business with
respect to surety, appeal or performance bonds, or other similar obligations;
(e) arising from customary indemnification obligations in favor of purchasers in
connection with dispositions of Equipment permitted hereunder; (f) arising under
the Loan Documents; or (g) in an aggregate amount of $3,000,000 or less at any
time.
“Permitted Distribution” - (a) a dividend by the Parent or redemption or
repurchase of equity securities of the Parent so long as (i) no Default or Event
of Default shall have occurred and be continuing or would result after giving
effect to any such Distribution, (ii) Excess Availability on the date of the
making of such Distribution on a pro forma basis after giving effect to such
Distribution, and projected Excess Availability on a pro forma basis for the
upcoming six month period (after giving effect to such Distribution), measured
as of the last day of each fiscal month during such six month period, is, in
each case, greater than or equal to 17.5% of the lesser of (A) the aggregate
Commitments as of the date of such Distribution and last day of each fiscal
month during such six month period and (B) the Aggregate Borrowing Base as of
the date of such Distribution and the last day of each fiscal month during such
six month period, (iii) as of the monthly fiscal period most recently then
ended, the Consolidated Fixed Charge Coverage Ratio (on a pro forma trailing 12
fiscal month basis, giving effect to the making of such Distribution, and any
Borrowings made in connection therewith, determined as though such Distribution
and such Borrowings occurred on the first day of the twelve fiscal month period
ended prior to such Distribution) is greater than or equal to 1.10 to 1.00;
provided that this clause (iii) shall not be applicable in the event that Excess
Availability on the date of the making of such Distribution on a pro forma basis
after giving effect to such Distribution, and projected Excess Availability on a
pro forma basis for the upcoming six month period (after giving effect to such
Distribution), measured as of the last day of each fiscal month during such six
month period, is, in each case, greater than or equal to 35% of the lesser of
(x) the aggregate Commitments as of the date of such Distribution and last day
of each fiscal month during such six month period and (y) the Aggregate
Borrowing Base as of the date of such Distribution and the last day of each
fiscal month during such six month period and (iv) the Borrowers shall have
provided the Agent with a certificate not less than ten days prior to the making
of such
- 35 -

--------------------------------------------------------------------------------


Distribution executed by a Senior Officer of the Borrower Agent, evidencing
compliance, on a pro forma basis, after giving effect to such Distribution, with
the requirements set forth in clauses (i) through (iii) above (which certificate
shall attach supporting projections, information and calculations with respect
to the requirements set forth in clauses (ii) and (iii) above (all based on
projections of the financial performance of the Obligors believed to be fair and
reasonable at the time made)), (b) dividends by the Parent or redemptions or
repurchases of equity securities of the Parent in an aggregate amount not to
exceed (x) $10,000,000 in any Fiscal Year of the Parent or (y) [$30,000,000]an
amount during the term of this Loan Agreement[,] equal to the aggregate amount
of all Permitted Distributions made pursuant to this clause (b) on or prior to
the Fifth Amendment Closing Date plus $30,000,000, (c) the purchase, repurchase,
redemption, acquisition or retirement for value of any Capital Stock of the
Parent upon the exercise of warrants, options or similar rights if such Capital
Stock constitutes all or a portion of the exercise price or is surrendered in
connection with satisfying any federal or state income tax obligation incurred
in connection with such exercise; provided that no cash payment in respect of
such purchase, repurchase, redemption, acquisition, retirement or exercise shall
be made by any Obligor, (d) so long as no Default has occurred and is continuing
or would result therefrom, payments to Parent to permit Parent, and which are
used by Parent, to redeem Capital Stock of Parent held by any current or former
employee, officer, director or consultant of Parent (or any other Obligor) or
their respective estates, spouses, former spouses or family members pursuant to
the terms of any employee equity subscription agreement, stock option agreement
or similar agreement entered into in the ordinary course of business; provided
that the aggregate price paid for all such repurchased, redeemed, acquired or
retired Capital Stock in any Fiscal Year will not exceed $5,000,000, (e) a
repurchase of Capital Stock deemed to occur upon the cashless exercise of stock
options and warrants, and (f) distributions to Parent to enable Parent to pay,
and which are used by Parent to pay, customary and reasonable costs and expenses
of an offering of securities of Parent so long as the Parent reimburses the
applicable Obligor promptly upon the consummation of such offering.
“Permitted Holders” - (a) Tim Grumbacher and his immediate family members (as
defined by the NASDAQ listing requirements) or the spouses and former spouses
(including widows and widowers), heirs or lineal descendants of any of the
foregoing; (b) an estate, trust (including a revocable trust, declaration of
trust or a voting trust), guardianship, other legal representative relationship
or custodianship for the primary benefit of one or more individuals described in
clause (a) above or controlled by one or more individuals described in clause
(a) above; (c) a corporation, partnership, limited liability company,
foundation, charitable organization or other entity if a majority of the voting
power and, if applicable, a majority of the value of the equity ownership of
such corporation, partnership, limited liability company, foundation, charitable
organization or other entity is directly or indirectly owned by or for the
primary benefit of one or more individuals or entities described in clauses (a)
or (b) above; (d) a corporation, partnership, limited liability company,
foundation, charitable organization or other entity controlled directly or
indirectly by one or more individuals or entities described in clauses (a), (b)
or (c) above; and (e) any “person” (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act of 1934, or any successor
provision) acting on behalf of the Parent as underwriter pursuant to an offering
that is temporarily holding securities in connection with such offering.
“Permitted Lien” - as defined in Section 10.2.2.
“Permitted Purchase Money Debt” - Purchase Money Debt of Parent and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate principal amount does not exceed $30,000,000 at any time.
- 36 -

--------------------------------------------------------------------------------


“Permitted Store Closures - the closure or liquidation of a Store by the
Borrowers or any Subsidiary; provided that (a) neither the Borrowers nor any of
their Subsidiaries shall close or liquidate, as of any date of determination, in
any Fiscal Year (x) Stores representing more than 10% of the Fiscal Total Stores
for such Fiscal Year (this clause (x) determined by the result of (i) the sum of
(A) the number of Stores closed or liquidated during such Fiscal Year, plus (B)
the number of Stores that Borrowers or its Subsidiaries intend to close on or
about such date of determination during such Fiscal Year, divided by (ii) Fiscal
Total Stores for such Fiscal Year) and (y) Stores representing more than 25% of
the Total Stores (this clause (y) determined by the result of (i) the sum of (A)
the number of Stores closed or liquidated since the Fifth Amendment Closing Date
plus (B) the number of Stores that the Borrowers or its Subsidiaries intend to
close on or about such date of determination, divided by (ii) Total Stores) and
(b) if the number of Stores that the Borrowers or their Subsidiaries intend to
close or liquidate on any date of determination in a Fiscal Year when aggregated
with the number of Stores closed or liquidated by the Borrowers or their
Subsidiaries prior to such date within the same Fiscal Year exceed twenty (20)
Stores, then all such Stores that are being closed or liquidated on such date
plus any Stores closed or liquidated on any date thereafter in the same Fiscal
Year shall be closed or liquidated by a liquidator or under the supervision of a
consultant (such liquidator or consultant shall be reasonably acceptable to the
Agent) and pursuant to liquidation or consulting arrangements reasonably
acceptable to Agent.  For purposes of this defined term and any other defined
term included herein, Store relocations shall be ignored.
“Person” - any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.
“Plan” - an “employee pension benefit plan” as defined in Section 3 of ERISA
that is covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the IRC and that is [either (a) maintained by Parent or
Subsidiary for employees or (b) maintained pursuant to a collective bargaining
agreement, or other arrangement under which more than one employer makes
contributions and to which Parent or Subsidiary is making or accruing an
obligation to make contributions]maintained or contributed to (or to which there
is or has [within the preceding five years made or accrued such
contributions]been, during the preceding five plan years thereof, an obligation
to contribute) by any Obligor or Subsidiary or any of their respective ERISA
Affiliates (other than a Multiemployer Plan).
“Pledge Agreement” - each pledge agreement pursuant to which an Obligor pledges
to Agent, for the benefit of Secured Parties, such Obligor’s Capital Stock, as
security for the Obligations.
“Post-Closing Agreement” - means that certain letter agreement dated as of the
Closing Date among Agent and the Obligors setting forth any applicable
conditions reasonably required by Agent to be fulfilled by Obligors, as
applicable, subsequent to the Closing Date in time periods as set forth therein,
as amended, restated, supplemented or otherwise modified from time to time.
“Pro Rata” - (a) with respect to any Tranche A Lender, a percentage (expressed
as a decimal, rounded to the ninth decimal place) determined (i) while the
Tranche A Revolver Commitments are outstanding, by dividing the amount of such
Tranche A Lender’s Tranche A Revolver Commitment by the aggregate amount of all
Tranche A Revolver Commitments; and (ii) at any other time, by dividing the
amount of such Tranche A Lender’s Tranche A Revolver Loans and LC Obligations by
the aggregate amount of all outstanding Tranche A Revolver Loans and LC
Obligations and (b) with respect to any Tranche A-1 Lender, a percentage
(expressed as a decimal, rounded to the ninth decimal place) determined by
dividing the amount of such Tranche
- 37 -

--------------------------------------------------------------------------------


A-1 Lender’s Tranche A-1 Revolver Commitment by the aggregate amount of all
Tranche A-1 Revolver Commitments.
“Properly Contested” - with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not be reasonably expected to have a Material Adverse Effect,
nor result in forfeiture or sale of any assets of the Obligor; (e) no Lien is
imposed on assets of the Obligor, unless bonded and stayed to the reasonable
satisfaction of Agent; and (f) if the obligation results from entry of a
judgment or other order, such judgment or order is stayed pending appeal or
other judicial review.
“Property” - any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“Protective Advances” - as defined in Section 2.1.5.
“Purchase Money Debt” - (a) Debt (other than the Obligations) for payment of any
of the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; (c) Capital Leases and
(d) any renewals, extensions or refinancings (but not increases) thereof.
“Purchase Money Lien” - a Lien that secures Purchase Money Debt, encumbering
only the fixed assets acquired with such Debt, and any proceeds thereof, and
constituting a Capital Lease, a purchase money security interest under the UCC
or a purchase money mortgage.
“Qualified ECP Guarantor” - shall mean, at any time, each Obligor with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“RCRA” - the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
“Real Estate” - all right, title and interest (whether as owner, lessor or
lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.
“Recipient” - Agent, any Lender, any Issuing Bank or any other recipient of any
payment to be made by or on account of any obligation of any Obligor hereunder.
“Refinance” - in respect of any Debt, to refinance, extend, renew, defease,
supplement, restructure, replace or repay such Debt, or to issue other Debt in
exchange or replacement for such Debt, in whole or in part, whether with the
same or different lenders, arrangers or agents, “Refinanced” and “Refinancing”
shall have correlative meanings.
“Refinancing Conditions” - the following conditions for Refinancing Debt:  (a)
it is in an aggregate principal amount that does not exceed the principal amount
of the Debt being extended, renewed or Refinanced, plus the amount of any
premiums required to be paid thereon, accrued interest and reasonable fees and
expenses associated therewith; provided that with respect to any extension,
renewal or Refinancing of the Senior Note Debt, the principal amount of the Debt
under such extension, renewal or Refinancing shall not exceed $600,000,000; (b)
its stated maturity shall be later than the Debt being Refinanced, extended or
renewed; (c) the weighted average life to maturity of such Refinancing Debt is
not less than the weighted average
- 38 -

--------------------------------------------------------------------------------


life to maturity of the Debt being Refinanced, extended or renewed; (d) the
interest rate applicable to such Refinancing Debt (taking account of any
original issue discount) is based upon the prevailing market conditions for the
type of Refinancing Debt being incurred (taking into account the characteristics
of the Obligors at such time), at the time of such Refinancing, extension or
renewal; (e) it is subordinated in right of payment to the Obligations at least
to the same extent as the Debt being Refinanced, extended or renewed and any
Liens securing such Refinancing Debt shall be subordinated to the Liens securing
the Obligations at least to the same extent as the Liens securing the Debt being
Refinanced, pursuant to an intercreditor or subordination agreement (as
applicable) in form and substance reasonably satisfactory to the Agent and the
Co-Collateral Agents; (f) the representations, covenants and defaults applicable
to such Refinancing Debt are, taken as a whole, substantially consistent with
market terms of agreements governing comparable Debt of similar companies at the
time of such Refinancing, extension or renewal; (g) no additional Lien is
granted to secure it (other than to secure the additional Debt permitted to be
incurred pursuant to clause (a) of this definition); provided that with respect
to any extension, renewal or Refinancing of the Senior Note Debt, Liens may be
granted to the holders thereof so long as such Liens are permitted under Section
10.2.2(s); (h) no additional Obligor is obligated on such Debt; provided that
with respect to any extension, renewal or Refinancing of the Senior Note Debt,
any Obligor may be obligated in respect thereof; and (i) upon giving effect to
such Refinancing Debt, no Default or Event of Default exists; provided, however,
that with respect to clauses (d) and (f) above, a certificate of a Senior
Officer of the Borrower Agent delivered to the Agent with reasonable prior
notice before the incurrence of such Refinancing Debt, together with a
reasonably detailed description of the material terms of such Debt or drafts of
the documentation relating thereto, stating that the Borrower Agent has
determined in good faith that such terms satisfy the requirement under such
clauses (d) and (f) shall be conclusive evidence that such terms satisfy such
requirements.
“Refinancing Debt” - Borrowed Money that is the result of an extension,
replacement, renewal or Refinancing of Debt permitted under Section 10.2.1 (b),
(c), (d), (e), (i), (k), (p), (u) or (v).
“Register” - as defined in Section 13.2.2.
“Reimbursement Date” - as defined in Section 2.3.2.
“Related Parties” - with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, attorneys and
advisors of such Person and of such Person’s Affiliates.
“Related Real Estate Documents” - with respect to any Real Estate subject to a
Mortgage, the following, in form and substance reasonably satisfactory to Agent
and received by Agent for review at least 15 days prior to the effective date of
the Mortgage (or such shorter length of time acceptable to Agent in its
reasonable discretion):  (a) a mortgagee title policy (or binder therefor)
covering Agent’s interest under the Mortgage, in a form and amount and by an
insurer reasonably acceptable to Agent, which must be fully paid on such
effective date; (b) such assignments of leases, rents, estoppel letters,
attornment agreements, consents, waivers and releases as Agent may require with
respect to other Persons having an interest in the Real Estate; (c) a survey of
the Real Estate, containing a metes and bounds property description and flood
plain certification, and certified by a licensed surveyor reasonably acceptable
to Agent; (d) flood insurance in an amount, with endorsements and by an insurer
reasonably acceptable to Agent (and otherwise as required by Flood Insurance
Laws), if the Real Estate is within a flood plain; (e) a current appraisal of
the Real Estate, prepared by an appraiser reasonably acceptable to Required
Lenders, and in form and substance satisfactory to Required Lenders; (f) a Phase
I (and to the extent appropriate, Phase II) environmental assessment report,
prepared by an
- 39 -

--------------------------------------------------------------------------------


environmental consulting firm reasonably satisfactory to Agent, and accompanied
by such reports, certificates, studies or data as Agent may reasonably require,
which shall all be in form and substance reasonably satisfactory to Agent; (g)
an Environmental Agreement and such other documents, instruments or agreements
as Agent may reasonably require with respect to any environmental risks
regarding the Real Estate; and (h) a written opinion of local counsel relating
to each Mortgage and with respect to such other matters as Agent may reasonably
request, in each case, in form and substance reasonably acceptable to Agent.
“Rent and Charges Reserve” - the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months’ rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.
“Report” - as defined in Section 12.2.3.
“Reportable Event” - any event set forth in Section 4043[(c)] of ERISA, other
than events for which the thirty (30) day notice period has been waived.
“Required Lenders” - Lenders (subject to Section 4.2) having (a) Commitments in
excess of 50% of the aggregate Commitments; and (b) upon the occurrence of the
Commitment Termination Date, Loans and LC Obligations in excess of 50% of all
outstanding Loans and LC Obligations; provided that the unused Commitments of,
and the portion of the Loans and LC Obligations held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Required Tranche A-1 Lenders” - Lenders having Tranche A-1 Revolver Loans in
excess of 50% of all outstanding Tranche A-1 Revolver Loans; provided that the
portion of the Tranche A-1 Revolver Loans held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Tranche A-1 Lenders.
“Reserve Percentage” - means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”).  Adjusted LIBOR for each outstanding
LIBOR Loan shall be adjusted automatically as of the effective date of any
change in the Reserve Percentage.
“Restricted Investment” - any Investment by Parent or a Subsidiary, other than
(a) (i) Investments in Subsidiaries to the extent existing on the Closing Date
and (ii) Investments in any Borrower or Guarantor; (b) Cash Equivalents that are
subject to Agent’s Lien and control to the extent required hereunder, pursuant
to documentation in form and substance reasonably satisfactory to Agent; (c)
loans and advances permitted under Section 10.2.7, (d) investments held by the
Obligors comprised of notes payable, or stock or other securities issued by
Account Debtors to any Obligor pursuant to negotiated agreements with respect to
settlement of such Account Debtor’s Accounts in the ordinary course of business
consistent with past practice, (e) any Investment made as a result of the
receipt of non-cash consideration from an Permitted Asset Disposition, (f)
Investments evidenced by Hedging Agreements which are otherwise permitted to be
entered into pursuant to Section 10.2.15, (g) stock, obligations or securities
received in connection with the bankruptcy or reorganization of, or settlement
of delinquent accounts and disputes with, customers and suppliers, in each case
in the ordinary course of business or
- 40 -

--------------------------------------------------------------------------------


received in satisfaction of judgment, (h) advances to customers or suppliers in
the ordinary course of business that are, in conformity with GAAP, recorded as
accounts receivable, prepaid expenses or deposits on the balance sheet of any
Obligor and endorsements for collection or deposit arising in the ordinary
course of business, (i) commission, payroll, travel and similar advances to
officers and employees of any Obligor so long as such advances are otherwise
permitted under Section 10.2.7, (j) Investments consisting of the licensing or
contribution of Intellectual Property in the ordinary course of business, (k)
Permitted Acquisitions, (l) Investments described on Schedule 1.1(b) and
modifications, extensions or replacements thereof so long as the amount of the
original Investment does not increase except by the terms of such Investment or
as otherwise permitted hereunder, (m) Investments resulting from deposits
referred to herein in Sections 10.2.2(e), (l), (m) and (p), and other deposits
made in the ordinary course of business securing obligations or performance
under real estate or personal property leases, (n) other Investments (not
constituting the acquisition of all or substantially all of the assets of, or
the majority of the Capital Stock of, or a business line or unit or a division
of, any Person) made within 180 days of an equity issuance and made solely with
the cash proceeds of such equity issuance in an aggregate amount not to exceed
the Available Basket Amount then in effect so long as (i) no Default or Event of
Default shall have occurred and be continuing immediately prior to making such
Investment and after giving effect thereto and (ii) Excess Availability on the
date of the making of such Investment on a pro forma basis after giving effect
to such Investment, and projected Excess Availability on a pro forma basis for
the upcoming six month period (after giving effect to such Investment), measured
as of the last day of each fiscal month during such six month period, is, in
each case, greater than or equal to 15% of the lesser of (A) the aggregate
Commitments as of the date of such Investment and last day of each fiscal month
of such six month period and (B) the Aggregate Borrowing Base as of the date of
such Investment and the last day of each fiscal month of such six month period
and (o) Investments in any Subsidiary that is not an Obligor in an amount not to
exceed $1,000,000 at any time outstanding.
“Restrictive Agreement” - an agreement (other than a Loan Document) that
conditions or restricts the right of any Borrower, Subsidiary or other Obligor
to incur or repay Borrowed Money, to grant Liens on any assets, to declare or
make Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
“S&P” - Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
“Sanction(s) ” - means any international economic sanction administered or
enforced by the United States Government (including, without limitation, OFAC),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
or other relevant sanctions authority.
“Sarbanes-Oxley” - the Sarbanes-Oxley Act of 2002, as amended and in effect.
“Securities Laws” - the Securities Act of 1933, the Securities Exchange Act of
1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
“Secured Parties” - Agent, Co-Collateral Agents, Issuing Banks, Lenders and
providers of Bank Products.
- 41 -

--------------------------------------------------------------------------------


“Security Documents” - this Loan Agreement, Pledge Agreements, Mortgages,
Trademark Security Agreements, the Copyright Security Agreements, the Account
Control Agreements and all other documents, instruments and agreements now or
hereafter securing (or given with the intent to secure) any Obligations.
“Senior Note Debt[ –]” - (i) the Debt of Bon-Ton in an aggregate principal
amount not to exceed $510,000,000 represented by the Senior Note Debt Documents
and (ii) any Refinancing Debt in respect of the Debt described in clause (i)
represented by the Senior Note Debt Documents which satisfies the Refinancing
Conditions.
“Senior Note Debt Documents” - the Senior Note Indenture, the senior notes
issued by Bon-Ton in connection therewith, and all other instruments and
documents from time to time executed in favor of all or any of the holders of
the Senior Note Debt, as any of the same may be amended, restated, supplemented,
modified, renewed, replaced or Refinanced in whole or in part from time to time
and any other agreement extending the maturity of, consolidating, otherwise
renewing, replacing or Refinancing all or any portion of the Senior Note Debt
and whether by the same or any other agent, lender or group of lenders and
whether or not increasing the amount of Senior Note Debt that may be incurred
under the Senior Note Debt Documents, in each case in a manner not inconsistent
with the Loan Documents.
“Senior Note Indenture[ – collectively, (a) the Indenture, dated as of July 9,
2012, by and among Bon-Ton and Wells Fargo Bank, National Association, as
trustee, and (b)]” - the Indenture, dated as of May 28, 2013, by and among
Bon-Ton and Wells Fargo Bank, National Association, as trustee, as[ each] may be
amended, restated, supplemented, modified, renewed, replaced or Refinanced in
whole or in part from time to time and any other agreement extending the
maturity of, consolidating, otherwise renewing, replacing or Refinancing all or
any portion of the Debt under the Senior Note Debt Documents or all or any
portion of the amounts owed under any other agreement that itself is the Senior
Note Indenture hereunder and whether by the same or any other agent, lender or
group of lenders and whether or not increasing the amount of Debt under the
Senior Note Debt Documents that may be incurred thereunder, in each case in a
manner not inconsistent with the Loan Documents.
“Senior Note Intercreditor Agreement” - that certain Intercreditor Agreement,
dated as of July 9, 2012, by and among the Agent, the Obligors from time to time
party thereto, and Wells Fargo Bank, National Association, as Notes Agent (as
such term is defined therein), as amended, amended and restated, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.
“Senior Officer” - the chairman of the board, president, chief executive
officer, treasurer, assistant treasurer, member manager or chief financial
officer of a Borrower or, if the context requires, an Obligor.
“Settlement Report” - a report delivered by Agent to Lenders summarizing the
Loans and participations in LC Obligations outstanding as of a given settlement
date, allocated to Lenders on a Pro Rata basis in accordance with their
Commitments.
“Software” - as defined in the UCC.
“Solvent” - as to any Person, such Person (a) owns Property whose Fair Salable
Value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present Fair Salable Value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its
- 42 -

--------------------------------------------------------------------------------


business and is sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage; (e) is not “insolvent”
within the meaning of Section 101(32) of the Bankruptcy Code; and (f) has not
incurred (by way of assumption or otherwise) any obligations or liabilities
(contingent or otherwise) under any Loan Documents, or made any conveyance in
connection therewith, with actual intent to hinder, delay or defraud either
present or future creditors of such Person or any of its Affiliates.  “Fair
Salable Value” means the amount that could be obtained for assets within a
reasonable time, either through collection or through sale under ordinary
selling conditions by a capable and diligent seller to an interested buyer who
is willing (but under no compulsion) to purchase.  For the purposes of this
definition, any right of contribution of such Person existing by law, contract
or otherwise shall be deemed an asset of such Person.
“Specified Event of Default” - the occurrence of any Event of Default specified
in the following Sections: (a) Section 11.1(a); (b) Section 11.1(b); (c) Section
11.1(c) but only with respect to: (i) Sections 7.2.1 and 8.2.3; (ii) Section
8.1; (iii) Section 10.1.1; (iv) Sections 10.1.2(a) through (f); (v) Section
10.2; and (vi) Section 10.3; (d) Section 11.1(d), but only with respect to: (i)
Sections 8.2.4 and 8.5; (ii) Section 8.6; and (iii) Sections 10.1.2(g) through
(m); and (e) Sections 11.1(h) and (k).
“Specified Obligor” - means any Obligor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 14.20).
“Statutory Reserves” - the percentage (expressed as a decimal) established by
the Board of Governors as the then stated maximum rate for all reserves
(including those imposed by Regulation D of the Board of Governors, all basic,
emergency, supplemental or other marginal reserve requirements, and any
transitional adjustments or other scheduled changes in reserve requirements)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency Liabilities (or any successor category of liabilities under
Regulation D).
“Store” - any retail department store operated by the Parent or any of its
Subsidiaries.
“Subsidiary” - any entity at least 50% of whose voting securities or Capital
Stock is owned by any Obligor or any combination of Obligors (including indirect
ownership by an Obligor through other entities in which such Obligor directly or
indirectly owns 50% of the voting securities or Capital Stock).
“Supermajority Lenders” - Lenders (subject to Section 4.2) having (a)
Commitments in excess of 75% of the aggregate Commitments; and (b) upon the
occurrence of the Commitment Termination Date, Loans and LC Obligations in
excess of 75% of all outstanding Loans and LC Obligations; provided that the
unused Commitments of, and the portion of the Loans and LC Obligations held or
deemed held by any Defaulting Lender shall be excluded for purposes of making a
determination of Supermajority Lenders.
“Supermajority Required Tranche A-1 Lenders” - Lenders having Tranche A-1
Revolver Loans in excess of 75% of all outstanding Tranche A-1 Revolver Loans;
provided that the portion of the Tranche A-1 Revolver Loans held or deemed held
by any Defaulting Lender shall be excluded for purposes of making a
determination of Supermajority Required Tranche A-1 Lenders.
“Supporting Obligation” - as defined in the UCC.
- 43 -

--------------------------------------------------------------------------------


“Swap Obligations” - means with respect to any Guarantor any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Loan” - any Borrowing of Base Rate Tranche A Revolver Loans funded
with Agent’s funds, until such Borrowing is settled among Lenders pursuant to
Section 4.1.3.
“Syndication [Agent –]Agents” - as defined in the Preamble.
“Taxes” - all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” - (a) with respect to the Tranche A Revolver Commitments, the
date that is the earlier to occur of (i) [December 12, 2018]March 15, 2021;
provided that if the Tranche A-1 Revolver Loans are repaid in full prior to
March 15, 2021, the date provided in this clause (i) shall be extended to April
28, 2022, provided, further, that, if the Termination Date with respect to the
Tranche A-1 Revolver Loans is extended by the Tranche A-1 Lenders, the date in
this clause (i) shall be extended to the earlier of (A) the then stated maturity
date of the Tranche A-1 Revolver Loans and (B) April 28, 2022, and (ii) the date
that is sixty (60) days prior to the earliest of the maturity date of (x) any
Senior Note Debt [(unless there is less than $60 million in aggregate principal
of Senior Note Debt (exclusive of Senior Note Debt with a stated maturity later
than sixty (60) days after the date in clause (a)(i)) outstanding, in which case
this clause (x) shall not apply) ]and (y) the Junior Debt (if incurred), and (b)
with respect to the Tranche A-1 Revolver Loans, the earlier to occur of (i) the
date provided in the immediately preceding clause (a) as in effect from time to
time and (ii) March 15, 2021; provided that, in each case, if such date is not a
Business Day, the applicable Termination Date shall be the immediately preceding
Business Day.
“Third Amendment Closing Date” - January 15, 2016.
“Total Stores” - as to any date of determination, an amount equal to the sum of
(x) the aggregate number of Stores open on the Fifth Amendment Closing Date plus
(y) the aggregate number of Stores acquired or opened through such date of
determination.
“Trademark Security Agreements” - each trademark collateral security and pledge
agreement or other trademark security agreement pursuant to which an Obligor
grants to Agent, for the benefit of Secured Parties, a Lien on such Obligor’s
interests in trademarks, as security for the Obligations.
“Tranche A Borrowing Base” - on any date of determination, an amount equal to
the lesser of (a) the aggregate amount of Tranche A Revolver Commitments on such
date and (b) the sum of (i) the Tranche A Inventory Formula Amount on such date,
plus (ii) the Tranche A Real Estate Availability Amount on such date, plus (iii)
Tranche A Credit Card Receivables Amount on such date, plus (iv) the Tranche A
Check Receivables Amount on such date, minus (v) the Availability Reserve on
such date.  Notwithstanding the foregoing, in no event shall the Tranche A Real
Estate Availability Amount included in the Tranche A Borrowing Base exceed 20%
of the Tranche A Borrowing Base.
“Tranche A Check Receivables Amount” - means, on any date, an amount equal to
90% of the book value of Eligible Check Receivables on such date.
“Tranche A Credit Card Receivables Amount[ –]” - on any date of determination,
90% of the book value of Eligible Credit Card Accounts on such date.
- 44 -

--------------------------------------------------------------------------------


“Tranche A Inventory Formula Amount[ –]” - on any date of determination, 85% of
the NRV Percentage of the Value of Eligible Inventory on such date.
“Tranche A Lenders[ –]” - the Lenders indicated on Schedule 1.1(a) as Lenders of
Tranche A Revolver Loans, Agent in its capacity as a provider of Swingline Loans
and any other Person who hereafter becomes a “Tranche A Lender” pursuant to an
Assignment and Assumption Agreement.
“Tranche A Overadvance” - as defined in Section 2.1.4.
“Tranche A Real Estate Amount” - at any date of determination, 50% of the
Appraised Value of Eligible Real Estate on such date.
“Tranche A Real Estate Availability Amount” - on any date of determination, the
lesser of (x) $100,000,000 minus the Tranche A-1 Real Estate Amount (or, for the
avoidance of doubt, any portion thereof) utilized in the calculation of the
Tranche A-1 Borrowing Base on such date and (y) the Tranche A Real Estate Amount
on such date.
“Tranche A Revolver Commitment” - for any Tranche A Lender, its obligation to
make Tranche A Revolver Loans and to participate in LC Obligations up to the
maximum principal amount shown on Schedule 1.1(a), or as specified hereafter in
the most recent Assignment and Assumption Agreement to which it is a party.  On
and as of the [Fourth]Fifth Amendment Closing Date, the aggregate Tranche A
Revolver Commitments are $730,000,000.
“Tranche A Revolver Loan[ –]” - (a) a Loan made pursuant to Section 2.1.1(a),
(b) any Swingline Loan, (c) any Overadvance Loan deemed by Agent to be a Tranche
A Revolver Loan or (d) any Protective Advance deemed by Agent to be a Tranche A
Revolver Loan.
“Tranche A Revolver Note” - a promissory note to be executed by Borrowers in
favor of a Tranche A Lender in the form of Exhibit A, which shall evidence the
Tranche A Revolver Loans made by such Lender.
“Tranche A-1 Borrowing Base” - on any date of determination, an amount equal to
the lesser of (a) the aggregate amount of the Tranche A-1 Revolver Commitments
on such date and (b) the sum of (i) the Tranche A-1 Inventory Formula Amount on
such date, plus (ii) the Tranche A-1 Real Estate Amount on such date, plus (iii)
the Tranche A-1 Credit Card Receivables Amount on such date, plus (iv) the
Tranche A-1 Check Receivables Amount on such date, minus (v) the Availability
Reserve on such date (to the extent not already deducted in the Tranche A
Borrowing Base).  Notwithstanding the foregoing, in no event shall the Tranche
A-1 Real Estate Amount included in the Tranche A-1 Borrowing Base exceed 20% of
the Tranche A-1 Borrowing Base.
“Tranche A-1 Check Receivables Amount” - on any date of determination, 5% of the
book value of Eligible Check Receivables on such date.
“Tranche A-1 Credit Card Receivables Amount” - on any date of determination, 5%
of the book value of Eligible Credit Card Accounts on such date.
“Tranche A-1 Documentation Agent[ –]” - Crystal Financial LLC, in its capacity
as Documentation Agent for the Tranche A-1 Facility, together with its
successors and assigns in such capacity.
“Tranche A-1 Inventory Formula Amount[ –]” - on any date of determination, 20%
of the NRV Percentage of the Value of Eligible Inventory on such date.
- 45 -

--------------------------------------------------------------------------------


“Tranche A-1 Lenders[ –]” - the Lenders indicated on Schedule 1.1(a) as Lenders
of Tranche A-1 Revolver Loans and any other Person who hereafter becomes a
“Tranche A-1 Lender” pursuant to an Assignment and Assumption Agreement.
“Tranche A-1 Prepayment Premium” - in connection with any Tranche A-1 Prepayment
Premium Trigger Event, (a) if such Tranche A-1 Prepayment Premium Trigger Event
occurs on or prior to the first year anniversary of the Fourth Amendment Closing
Date, two percent (2%) of the amount of Tranche A-1 Revolver Loans prepaid or
deemed to be prepaid in connection therewith, (b) if such Tranche A-1 Prepayment
Premium Trigger Event occurs after the first anniversary of the Fourth Amendment
Closing Date but on or prior to the second anniversary of the Fourth Amendment
Closing Date, one percent (1%) of the amount of Tranche A-1 Revolver Loans
prepaid or deemed to be prepaid in connection therewith, and (c) thereafter,
zero percent (0%).
“Tranche A-1 Prepayment Premium Trigger Event” - the occurrence of any of the
following:
(a)          any prepayment of all or any portion of the Tranche A-1 Revolver
Loans for any reason (including, without limitation, any voluntary prepayment,
mandatory prepayment or refinancing thereof), whether before or after (i) the
occurrence of any Event of Default or (ii) the commencement of any Insolvency
Proceeding;
(b)          the acceleration of the Tranche A-1 Revolver Loans for any reason,
including, without limitation, acceleration in accordance with Section 11.2, and
including, without limitation, as a result of the commencement of an Insolvency
Proceeding;
(c)          the satisfaction, release, payment, restructuring, reorganization,
replacement, reinstatement, defeasance or compromise of the Tranche A-1 Revolver
Loans in any Insolvency Proceeding or the making of a distribution of any kind
in any Insolvency Proceeding to the Agent, for the account of the Tranche A-1
Lenders in full or partial satisfaction of the Tranche A-1 Revolver Loans; or
(d)          the termination of this Loan Agreement for any reason.
If any Tranche A-1 Prepayment Premium Trigger Event described in the foregoing
clauses (b) through (d) occurs, then, solely for purposes of calculating the
Tranche A-1 Prepayment Premium due and payable in connection therewith, the
entire outstanding principal amount of the Tranche A-1 Revolver Loans shall be
deemed to have been prepaid on the date on which such Tranche A-1 Prepayment
Premium Trigger Event occurs.
“Tranche A-1 Real Estate Amount” - at any date of determination, 10% of the
Appraised Value of Eligible Real Estate on such date.
“Tranche A-1 Revolver Commitment[ –]” - for any Tranche A-1 Lender, (a) on the
Fourth Amendment Closing Date and prior to the Borrowing of Tranche A-1 Revolver
Loans on such date, such Tranche A-1 Lender’s obligation to make Tranche A-1
Revolver Loans on such date up to the maximum principal amount shown on Schedule
1.1(a), and (b) on and after the Fourth Amendment Closing Date and following the
Borrowing of Tranche A-1 Revolver Loans on such date, the aggregate principal
amount of Tranche A-1 Revolver Loans held by such Tranche A-1 Lender.  On and as
of the [Fourth]Fifth Amendment Closing Date, the aggregate Tranche A-1 Revolver
Commitments are $150,000,000.
“Tranche A-1 Revolver Loan” - a Loan made pursuant to Section 2.1.1(b).
- 46 -

--------------------------------------------------------------------------------


“Tranche A-1 Revolver Note” - a promissory note to be executed by Borrowers in
favor of a Lender in the form of Exhibit B, which shall evidence the Tranche A-1
Revolver Loans made by such Lender.
“Tranche A-1 Utilization Amount[ –]” - on any date of determination, the greater
of (a) $0 and (b) the amount, if any, by which the aggregate outstanding
principal amount of all Tranche A-1 Revolver Loans exceeds the Tranche A-1
Borrowing Base.
“Transferee” - any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
“Trigger Event” - any date on which (a) a Specified Event of Default occurs or
(b) an Excess Availability Trigger Event occurs.
“Trigger Event Period” - any period (a) commencing upon the occurrence of a
Trigger Event and ([ii]b) ending on a Trigger Event Termination Date.
“Trigger Event Termination Date” - any date during a Trigger Event Period on
which (a) with respect to a Trigger Event resulting from the occurrence of a
Specified Event of Default, all Events of Default have been waived or remedied
in accordance with the terms of the Loan Documents or (b) with respect to an
Excess Availability Trigger Event, Excess Availability for a period of sixty
(60) consecutive calendar days exceeds 12.5% of the lesser of (x) the aggregate
Commitments then in effect and (y) the Aggregate Borrowing Base then in effect;
provided, however, that in no event shall a Trigger Event Termination Date be
deemed to have occurred (and a Trigger Event Period may not end) more than two
(2) times during any period of twelve (12) consecutive months.
“Type” - any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the
same interest option and, in the case of LIBOR Loans, the same Interest Period.
“UCC” - the Uniform Commercial Code as in effect in the State of New York or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.
“UCP” - with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).
“Unused Line Fee Rate” - for any Fiscal Quarter, 0.25% per annum.
“Upstream Payment” - a Distribution by a Subsidiary or any Obligor to any
Obligor.
“U.S. Person” - any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the IRC.
“U.S. Tax Compliance Certificate” - has the meaning specified in Section
5.8.5(b)(ii)(3).
“Value” - for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first-out basis.
“Voting Stock” - of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
“Wells Fargo” - Wells Fargo Bank, National Association.
- 47 -

--------------------------------------------------------------------------------


“Write-Down and Conversion Powers” - means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2.          Accounting Terms.  Under the Loan Documents (except as otherwise
specified herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Parent delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Parent and Borrowers’
certified public accountants concur in such change, the change is disclosed to
Agent, and Section 10.3 is amended in a manner that preserves the original
intent thereof in light of such change in GAAP. Notwithstanding anything to the
contrary set forth herein, any changes to GAAP after the Closing Date with
respect to the accounting treatment of leases will not be given effect for the
purposes of calculating the Consolidated Fixed Charge Coverage Ratio or any
other financial ratio or definition contained in this Loan Agreement or any
other Loan Document.  In addition, notwithstanding any changes in GAAP after the
Closing Date, any operating lease of the Borrowers or their Subsidiaries shall
not constitute Debt or a Capital Lease under this Loan Agreement or any other
Loan Document.
1.3.          Certain Matters of Construction.  The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Loan Agreement as a
whole and not to any particular section, paragraph or subdivision.  Any pronoun
used shall be deemed to cover all genders.  In the computation of periods of
time from a specified date to a later specified date, “from” means “from and
including,” and “to” and “until” each mean “to but excluding.”  The terms
“including” and “include” shall mean “including, without limitation” and, for
purposes of each Loan Document, the parties agree that the rule of ejusdem
generis shall not be applicable to limit any provision.  Section titles appear
as a matter of convenience only and shall not affect the interpretation of any
Loan Document.  All references to (a) laws or statutes include all related
rules, regulations, interpretations, amendments and successor provisions; (b)
any document, instrument or agreement include any amendments, waivers and other
modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section means, unless the context otherwise requires, a
section of this Loan Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) [reserved]; or (g) discretion of Agent, Issuing Bank or any Lender means the
sole and absolute discretion of such Person.  All calculations of Value,
fundings of Loans, issuances of Letters of Credit and payments of Obligations
shall be in Dollars.  Tranche A Borrowing Base, Tranche A-1 Borrowing Base and
Tranche A-1 Utilization Amount calculations shall be consistent with historical
methods of valuation and calculation, and otherwise reasonably satisfactory to
Agent (and not necessarily calculated in accordance with GAAP).  Borrowers shall
have the burden of establishing any alleged negligence, misconduct or lack of
good faith by Agent, Issuing Bank or any Lender under any Loan Documents.  No
provision of any Loan Documents shall be construed against any party by reason
of such party having, or being deemed to have, drafted the provision.  Whenever
the phrase “to the best of Borrowers’ knowledge” or words of similar import are
used in any Loan Documents, it means actual knowledge of a Senior Officer of a
Borrower.
1.4.          Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that by its terms provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.
- 48 -

--------------------------------------------------------------------------------


1.5.          Certifications.  All certifications and other statements made by
any officer, director or employee of an Obligor pursuant to any Loan Document
are and will be made on the behalf of such Obligor and not in such officer’s,
director’s or employee’s individual capacity.
1.6.          Times of Day; Rates.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).  The Agent does not warrant, nor accept
responsibility, nor shall the Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Adjusted LIBOR” or with respect to any comparable or successor
rate thereto.
1.7.          Borrowing Notices (CashPro).  The parties agree that any Notice of
Borrowing, Notice of Conversion/Continuation, and notice of a Swingline Loan
borrowing, shall be made on Borrower Agent’s irrevocable notice, which may be
given by (A) telephonic or other e-mailed, electronic or internet-based means in
form, in each case, acceptable to the Agent and the Borrower Agent, or (B) a
written notice; provided that any telephonic notice must be confirmed promptly
by delivery to Agent of a written notice executed by a Senior Officer or any
other officer or employee of the applicable Obligor so designated by any Senior
Officer in a notice to Agent or any other officer or employee of the applicable
Obligor designated in or pursuant to an agreement between the applicable Obligor
and Agent.  Any document delivered hereunder that is signed by a Senior Officer
of an Obligor shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Obligor
and such Senior Officer shall be conclusively presumed to have acted on behalf
of such Obligor.
SECTION 2.          CREDIT FACILITIES
2.1.          Commitment.
2.1.1.     Loans.  (a)          Tranche A Revolver Loans.  Each Tranche A Lender
agrees, severally on a Pro Rata basis up to its Tranche A Revolver Commitment,
on the terms set forth herein, to make Tranche A Revolver Loans to Borrowers
from time to time through the Commitment Termination Date.  The Tranche A
Revolver Loans may be repaid and reborrowed as provided herein.  Other than as
set forth in Section 2.1.4 and in Section 2.1.5, the Tranche A Lenders shall not
have any obligation to honor a request for a Tranche A Revolver Loan if (i) the
unpaid balance of Tranche A Revolver Loans outstanding at such time and the
aggregate amount of all LC Obligations outstanding at such time (including the
requested Tranche A Revolver Loan) would exceed the result of (A) the Tranche A
Borrowing Base at such time minus (B) the Tranche A-1 Utilization Amount or (ii)
the unpaid balance of all Tranche A Revolver Loans and the aggregate amount of
all LC Obligations outstanding at such time (including the requested Loan) would
exceed the aggregate Tranche A Revolver Commitments at such time.
(b)          Tranche A-1 Revolver Loans.  Each Tranche A-1 Lender agrees,
severally in an amount equal to its Tranche A-1 Revolver Commitment, on the
terms set forth herein and in the Fourth Amendment, to make Tranche A-1 Revolver
Loans to Borrowers on the Fourth Amendment Closing Date.  The Tranche A-1
Revolver Loans that are repaid or prepaid may not be reborrowed.
(c)          Tranche A Borrowing Base, Tranche A-1 Borrowing Base, and Tranche
A-1 Utilization Amount.  The Tranche A Borrowing Base, the Tranche A-1 Borrowing
Base and the Tranche A-1 Utilization Amount shall be determined from time to
time by Agent by reference to the most recent Borrowing Base Certificate
delivered by the Borrowers.  The Agent may from time to time establish and
modify the Availability Reserve.
2.1.2.     Evidence of Debt; Notes.  The Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender. 
The accounts or records maintained
- 49 -

--------------------------------------------------------------------------------


by the Agent and each Lender shall be conclusive absent manifest error of the
amount of the Loans made by the Lenders to the Borrowers and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Agent in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.  At the
request of any Lender, Borrowers shall deliver a Tranche A Revolver Note and/or
a Tranche A-1 Revolver Note, as applicable, to such Lender.
2.1.3.     Use of Proceeds.  The proceeds of Loans shall be used by Borrowers
solely (a) to satisfy existing Debt and other obligations under the Existing
Credit Agreement and the related documents; (b) to pay fees and transaction
expenses associated with the closing of this credit facility; (c) to pay
Obligations in accordance with this Loan Agreement; and (d) for working capital
and other lawful general corporate purposes of the Obligors and their
Subsidiaries, which purposes shall include, without limitation, the making of
loans to Affiliates of the Borrowers, capital expenditures, acquisitions and
distributions, so long as each of the foregoing does not violate the terms of
this Loan Agreement.  [Notwithstanding the foregoing, the proceeds of the
Tranche A-1 Revolver Loans made on the Fourth Amendment Closing Date shall be
used solely to repay or retire all or a portion of Bon-Ton’s existing Senior
Note Debt consisting of 10.625% senior notes due in 2017, to repay outstanding
Tranche A Revolver Loans, and to pay any fees and expenses incurred in
connection with the foregoing.]
2.1.4.     Overadvances.  If  the aggregate Tranche A Revolver Loans and LC
Obligations exceed the result of (a) the Tranche A Borrowing Base minus (b) the
Tranche A-1 Utilization Amount (“Tranche A Overadvance”) at any time, the excess
amount shall be payable by Borrowers on demand by Agent or the Required Lenders,
but all such Tranche A Revolver Loans and LC Obligations shall nevertheless
constitute Obligations secured by the Collateral and entitled to all benefits of
the Loan Documents.  Unless its authority has been revoked in writing by
Required Lenders, Agent may require the Tranche A Lenders to honor requests for
Overadvance Loans and to forbear from requiring Borrowers to cure a Tranche A
Overadvance so long as, at the time of the making of a Tranche A Overadvance (a)
Overadvance Loans have not been outstanding for more than ninety (90) total days
in the preceding 365 day period and (b) the aggregate amount of all Overadvance
Loans and Protective Advances are not known by Agent to exceed 5% of the
Aggregate Borrowing Base at such time.  In no event shall Overadvance Loans be
required that would cause the outstanding Tranche A Revolver Loans and LC
Obligations to exceed the aggregate Tranche A Revolver Commitments at such
time.  Any funding of an Overadvance Loan or sufferance of a Tranche A
Overadvance shall not constitute a waiver by Agent or Lenders of the Event of
Default caused thereby.  Overadvance Loans consisting of Loans shall be funded
as Base Rate Tranche A Revolver Loans.  In no event shall any Borrower or other
Obligor be deemed a beneficiary of this Section nor authorized to enforce any of
its terms.  Each Tranche A Lender shall participate in each Overadvance Loan on
a Pro Rata basis.
2.1.5.     Protective Advances.  Agent shall be authorized, in its discretion,
at any time that a Default or Event of Default exists or any conditions in
Section 6.2 are not satisfied to make Tranche A Revolver Loans (“Protective
Advances”) (so long as at the time of the making of any Protective Advance,
Protective Advances which constitute Overadvance Loans have not been outstanding
for more than ninety (90) total days in the preceding 365 day period) up to an
aggregate amount equal to (i) 5% of the Aggregate Borrowing Base at such time
minus (ii) the aggregate outstanding principal amount of all Overadvance Loans
at such time, if Agent deems such Loans necessary or desirable to (a) preserve
or protect any Collateral, or to enhance the collectibility or repayment of
Obligations; or (b) pay any other amounts chargeable to Obligors under any Loan
Documents, including costs, fees and expenses.  All Protective Advances shall be
Obligations, secured by the Collateral, and shall be treated for all purposes as
Extraordinary Expenses.  Protective Advances shall be funded as Base Rate
Tranche A Revolver Loans.  Each Tranche A Lender shall participate in each
Protective Advance on a Pro Rata basis.  In no event shall Protective Advances
be made where the
- 50 -

--------------------------------------------------------------------------------


making of such Protective Advances would cause the outstanding Tranche A
Revolver Loans and LC Obligations at such time to exceed the Tranche A Revolver
Commitments then in effect.
2.2.          Voluntary Termination or Reduction of Tranche A Revolver
Commitments.
2.2.1.     Termination of Tranche A Revolver Commitments.  The Tranche A
Revolver Commitments shall terminate on the Termination Date, unless sooner
terminated in accordance with this Loan Agreement.  Upon at least five (5)
Business Days prior written notice to Agent at any time, Borrowers may, at their
option, terminate the Tranche A Revolver Commitments.  Any notice of termination
given by Borrowers shall be irrevocable unless such notice is conditioned upon
the effectiveness of other financing arrangements in which case such notice may
be revoked if such condition is not satisfied.  On the termination date
specified in such notice of termination, Borrowers shall make payment in full,
in cash, of Tranche A Revolver Loans and all interest thereon and all
Obligations due and owing to the Agent or any Tranche A Lender, in its capacity
as a Tranche A Lender.
2.2.2.     Reduction of Tranche A Revolver Commitments.  Borrowers may
permanently reduce the Tranche A Revolver Commitments, on a Pro Rata basis for
each Tranche A Lender, from time to time upon written notice to Agent, which
notice shall specify the amount of the reduction, shall be irrevocable once
given unless such notice is conditioned upon the effectiveness of other
financing arrangements in which case such notice may be revoked if such
condition is not satisfied and shall be given at least five (5) Business Days
prior to the requested reduction date.  Each reduction shall be in a minimum
amount of $10,000,000, or an increment of $1,000,000 in excess thereof.  In
connection with any reduction of the Tranche A Revolver Commitments, the
Borrowers shall prepay the Tranche A Revolver Loans and Cash Collateralize
Letters of Credit in an amount sufficient to cause the outstanding Tranche A
Revolver Loans and Letters of Credit to not exceed the Tranche A Revolver
Commitments then in effect.
2.3.          Letter of Credit Facility.
2.3.1.     Issuance of Letters of Credit.  Issuing Bank agrees, in reliance upon
the agreements of the Lenders set forth in this Section 2.3, to issue or cause
the issuance of Letters of Credit from time to time until Letter of Credit
Expiration Date (or until the Termination Date, if earlier), on the terms set
forth herein, including the following:
(a)          Each Borrower acknowledges that Issuing Bank’s willingness to issue
or cause the issuance of any Letter of Credit is conditioned upon Issuing Bank’s
receipt of a LC Application with respect to the requested Letter of Credit, as
well as such other instruments and agreements as Issuing Bank may customarily
require for issuance of a letter of credit of similar type and amount.  Issuing
Bank shall have no obligation to issue any Letter of Credit unless (i) Issuing
Bank receives a LC Request and LC Application not later than 11:00 a.m. at least
three Business Days prior to the requested date of issuance; and (ii) each LC
Condition is satisfied.  If Issuing Bank receives written notice from a Tranche
A Lender at least one Business Day before issuance of a Letter of Credit that
any LC Condition has not been satisfied, Issuing Bank shall have no obligation
to issue the requested Letter of Credit (or any other) until such LC Condition
is satisfied or until Required Lenders have waived such condition in accordance
with this Loan Agreement.  Prior to receipt of any such notice, Issuing Bank
shall not be deemed to have knowledge of any failure of LC Conditions.  No
Issuing Bank shall be under any obligation to issue any Letter of Credit if (i)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such Issuing Bank from issuing such
Letter of Credit, or any law applicable to such Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or
- 51 -

--------------------------------------------------------------------------------


capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such Issuing Bank in good faith deems material to it,
(ii) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally or (iii) any Lender
is at such time a Defaulting Lender, unless such Issuing Bank has entered into
arrangements satisfactory to such Issuing Bank with the Borrowers or such
Defaulting Lender to eliminate such Issuing Bank’s Fronting Exposure with
respect to such Defaulting Lender.
(b)          Letters of Credit may be requested by a Borrower only (i) to
support obligations of such Borrower incurred in the Ordinary Course of
Business; or (ii) for other purposes as Agent and Lenders may approve from time
to time in writing.  The renewal or extension of any Letter of Credit shall be
treated as the issuance of a new Letter of Credit, except that delivery of a new
LC Application shall be required at the discretion of Issuing Bank.
(c)          Borrowers assume all risks of the acts, omissions or misuses of any
Letter of Credit by the beneficiary.  In connection with issuance of any Letter
of Credit, none of Agent, Issuing Bank or any Lender shall be responsible for
the existence, character, quality, quantity, condition, packing, value or
delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or Documents; any deviation
from instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and a Borrower; errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
Issuing Bank, Agent or any Lender, including any act or omission of a
Governmental Authority.  The rights and remedies of Issuing Bank under the Loan
Documents shall be cumulative.  Issuing Bank shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against Borrowers are
discharged with proceeds of any Letter of Credit.
(d)          In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
notice or other communication in whatever form believed by Issuing Bank, in good
faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.  Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts. 
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of any such agents or attorneys-in-fact
selected with reasonable care.
(e)          Agent shall have no obligation to approve any request for a
commercial Letter of Credit for the purchase of finished goods unless each of
the following documents are required as conditions to any draw thereon, and for
such commercial Letter of Credit to constitute an Eligible Trade L/C, such
documents being in the possession of Agent (either directly or through its
agent) must be conditions to any draw thereon (except that Agent may waive any
one or more of the following conditions):
- 52 -

--------------------------------------------------------------------------------


(i)           the original Eligible Trade L/C, if only one draw is permitted
thereunder or if multiple draws are permitted and the subject draw is the final
draw thereunder;
(ii)          an inspection certificate in form reasonably acceptable to Agent,
in its discretion, executed by a Borrower’s employee or agent at the point of
origin of the finished goods;
(iii)          a commercial invoice with respect to the purchase order(s)
against which such finished goods are being delivered and a packaging list with
respect to such goods;
(iv)         a non-negotiable ocean bill of lading, freight forwarders cargo
receipt, a house bill of lading or a copy of an airway bill of lading issued by
an Approved Shipper with respect to the finished goods being shipped and
providing for the delivery thereof to a Borrower; and
(v)          a certificate of origin or other documents of title with respect to
such Inventory.
(f)          The parties hereto agree that each outstanding letter of credit
described on Schedule 2.3.2 shall be deemed to be a Letter of Credit issued
pursuant to this Loan Agreement.
(g)          Promptly after receipt of any LC Application, the Issuing Bank will
confirm with the Agent (by telephone or in writing) that the Agent has received
a copy of such LC Application from the Borrowers and, if not, the Issuing Bank
will, upon the request of the Agent, provide the Agent with a copy thereof. 
Subject to the requirements of subsection (j) below, unless the Issuing Bank has
received written notice from any Lender, the Agent or any Borrower, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 6 shall not then be satisfied, then, subject to the terms and conditions
hereof, the Issuing Bank shall, on the requested date, issue a Letter of Credit
for the account of the Borrowers.
(h)          The obligation of the Borrowers to reimburse the Issuing Bank for
each drawing under each Letter of Credit and to repay each borrowing under each
Letter of Credit shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Loan Agreement under all
circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit, this Loan Agreement, or any other Loan
Document; (ii) the existence of any claim, counterclaim, setoff, defense or
other right that any Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Issuing Bank or
any other Person, whether in connection with this Loan Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction; (iii) any draft,
demand, certificate or other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit; (iv) any payment by the Issuing Bank
under such Letter of Credit against presentation of a draft or certificate that
does not strictly comply with the terms of such Letter of Credit; or any payment
made by the Issuing Bank under such Letter of Credit to any Person purporting to
be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit; or (v) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Borrower or any Subsidiary.
(i)          The Borrowers shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Borrowers’ instructions or other
irregularity, the Borrowers will immediately notify the Issuing Bank. 
- 53 -

--------------------------------------------------------------------------------


The Borrowers shall be conclusively deemed to have waived any such claim against
the Issuing Bank and its correspondents unless such notice is given as
aforesaid.
(j)           Each Issuing Bank shall, before the issuance of any Letter of
Credit, notify the Agent in writing of the issuance of each Letter of Credit
hereunder and, upon the request of the Agent, provide Agent with a copy of any
such Letter of Credit (it being understood that such Issuing Bank may update
Agent one time during a Business Day with respect to all relevant Letters of
Credit).  A failure of any Issuing Bank (other than Bank of America) to comply
with the requirements of this clause (j) in respect any Letter of Credit may, as
determined by the Agent in its sole discretion, cause the LC Obligations in
respect of such Letter of Credit to be excluded from the Obligations.
2.3.2.     Reimbursement; Participations.
(a)          If Issuing Bank honors any request for payment under a Letter of
Credit or, if applicable a LC Guaranty with respect to a Letter of Credit,
Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement Date”), the
amount paid by Issuing Bank under such Letter of Credit or, if applicable, under
a LC Guaranty with respect to such Letter of Credit, together with interest at
the interest rate for Base Rate Tranche A Revolver Loans from the Reimbursement
Date until payment by Borrowers.  The obligation of Borrowers to reimburse
Issuing Bank for any payment made under a Letter of Credit or LC Guaranty shall
be absolute, unconditional, irrevocable, and joint and several, and shall be
paid without regard to any lack of validity or enforceability of any Letter of
Credit or the existence of any claim, setoff, defense or other right that
Borrowers may have at any time against the beneficiary.  Whether or not Borrower
Agent submits a Notice of Borrowing, Borrowers shall be deemed to have requested
a Borrowing of Base Rate Tranche A Revolver Loans in an amount necessary to pay
all amounts due Issuing Bank on any Reimbursement Date and each Tranche A Lender
agrees to fund its Pro Rata share of such Borrowing whether or not the Tranche A
Commitments have terminated, a Tranche A Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied.
(b)          Upon issuance of a Letter of Credit, each Tranche A Lender shall be
deemed to have irrevocably and unconditionally purchased from Issuing Bank,
without recourse or warranty, an undivided Pro Rata interest and participation
in all LC Obligations relating to the Letter of Credit.  If Issuing Bank makes
any payment under a Letter of Credit or a LC Guaranty and Borrowers do not
reimburse such payment on the Reimbursement Date, Agent shall promptly notify
Lenders and each Tranche A Lender shall promptly (within one Business Day) and
unconditionally pay to Agent, for the benefit of Issuing Bank, such Tranche A
Lender’s Pro Rata share of such payment.  Upon request by a Tranche A Lender,
Issuing Bank shall furnish copies of any Letters of Credit and LC Documents in
its possession at such time.
(c)          The obligation of each Tranche A Lender to make payments to Agent
for the account of Issuing Bank in connection with Issuing Bank’s payment under
a Letter of Credit or LC Guaranty shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with this Loan Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan Documents; any draft, certificate or other document presented under a
Letter of Credit having been determined to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or the existence of any setoff or defense that any Obligor may
have with respect to any Obligations.  Issuing Bank does not assume any
responsibility for any failure or delay in performance or any breach by any
Borrower or other Person of any obligations under any LC Documents.  Issuing
Bank does not make to Lenders any express or implied warranty, representation or
guaranty with respect to the Collateral, LC Documents or any Obligor.  Issuing
Bank shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of any LC Documents; the
validity, genuineness, enforceability, collectibility, value or sufficiency of
any Collateral
- 54 -

--------------------------------------------------------------------------------


or the perfection of any Lien therein; or the assets, liabilities, financial
condition, results of operations, business, creditworthiness or legal status of
any Obligor.
(d)          If any Lender fails to make available to the Agent for the account
of the Issuing Bank any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 2.3 by the time specified in this
Section 2.3, the Issuing Bank shall be entitled to recover from such Lender
(acting through the Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Issuing Bank at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the Issuing Bank in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Issuing
Bank in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s required payment by such Lender pursuant to the foregoing provisions of
this Section 2.3.  A certificate of the Issuing Bank submitted to any Lender
(through the Agent) with respect to any amounts owing under this Section 2.3
shall be conclusive absent manifest error.
(e)          No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any LC
Documents except as a result of its actual gross negligence or willful
misconduct.  Issuing Bank shall not have any liability to any Lender if Issuing
Bank refrains from any action under any Letter of Credit or LC Documents until
it receives written instructions from Required Lenders.
2.3.3.     Cash Collateral.  If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Excess Availability is less than zero, (c) after the
date on which the Tranche A Revolver Commitment has been terminated, or (d)
after the Letter of Credit Expiration Date, then Borrowers shall, at Issuing
Bank’s or Agent’s request, pay to Issuing Bank the amount of all outstanding LC
Obligations and Cash Collateralize or backstop in a manner agreed to by the
Borrower Agent and the Issuing Bank, all outstanding Letters of Credit.  If
Borrowers fail to Cash Collateralize or backstop outstanding Letters of Credit
as required herein, Tranche A Lenders may (and shall upon direction of Agent)
advance, as Base Rate Tranche A Revolver Loans, the amount of the Cash
Collateral required (whether or not the Commitments have terminated, any Tranche
A Overadvance exists, or the conditions in Section 6 are satisfied).  At any
time that there shall exist a Defaulting Lender, promptly upon the reasonable
request of the Agent (including with respect to Swingline Loans) or the Issuing
Bank, the Borrowers shall deliver to the Agent from time to time Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 4.2 and any Cash Collateral provided by the Defaulting Lender).  Cash
Collateral provided in respect of Letters of Credit or [Swing Line]Swingline
Loans shall be held and applied to the satisfaction of the specific LC
Obligations, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.  Each Borrower, and to the extent provided by any
Defaulting Lender, such Lender, hereby grants to (and subjects to the control
of) the Agent, for the benefit of the Agent, the Issuing Bank and the Lenders,
and agrees to maintain, a first priority security interest in all such cash,
deposit accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied.
2.3.4.     Role of Issuing Bank.  Each Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the Issuing Bank,
the Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the Issuing Bank shall be
- 55 -

--------------------------------------------------------------------------------


liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
document in connection therewith.  None of the Issuing Bank, the Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the Issuing Bank shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.3.1(h); provided, however,
that anything in such clauses to the contrary notwithstanding, the Borrowers may
have a claim against the Issuing Bank, and the Issuing Bank may be liable to the
Borrowers, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrowers which the
Borrowers prove were caused by the Issuing Bank’s bad faith, willful misconduct
or gross negligence or the Issuing Bank’s failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The Issuing Bank may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
2.3.5.     Applicability of ISP and UCP; Limitation of Liability.  Unless
otherwise expressly agreed by the Issuing Bank and the Borrowers when a Letter
of Credit is issued(i) the rules of the ISP shall apply to each standby Letter
of Credit, and (ii) the rules of the UCP shall apply to each documentary Letter
of Credit.  Notwithstanding the foregoing, the Issuing Bank shall not be
responsible to the Borrowers for, and the Issuing Bank’s rights and remedies
against the Borrowers shall not be impaired by, any action or inaction of the
Issuing Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Loan
Agreement, including the law or any order of a jurisdiction where the Issuing
Bank or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade [–]- International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.
2.4.          Increase in Tranche A Revolver Commitments.
2.4.1.     Request for Increase, Etc.  Provided no Default or Event of Default
has occurred and is continuing, upon notice to the Agent (which shall promptly
notify the Lenders or such subset of Lenders as requested by the Borrower
Agent), the Borrower Agent may, not more than two (2) times in any calendar
year, request an increase in the Tranche A Revolver Commitments; provided that
in no event shall the aggregate Tranche A Revolver Commitments (after giving
effect to all requested increases therein) exceed $800,000,000.  Any such
increase in the Tranche A Revolver Commitments may be provided by, at the
election of the Borrower Agent, any Lender willing to participate in such
increase or, subject to the approval of the Agent, Eligible Assignees designated
by the Borrower Agent that are willing to participate in such increase (each, an
“Increasing Lender”) who shall become a Lender pursuant to a joinder agreement
in form and substance reasonably satisfactory to the Agent, pursuant to which
such Eligible Assignees shall become a party to this Loan Agreement.  Any
increase in the Tranche A Revolver Commitments shall be in a minimum amount of
$25,000,000 and shall be on the same terms and conditions as this Loan Agreement
and the other Loan Documents (except with respect  to any fees that may be
agreed among the Borrowers, MLPFS, the Agent and any Lender or Increasing Lender
participating in connection with such increase, which amounts shall not be
subject to any “pro
- 56 -

--------------------------------------------------------------------------------


rata sharing” provisions hereof).  The Borrower Agent shall determine (A) the
final allocation of such increase among Increasing Lenders and Schedule 1.1(a)
attached hereto shall be automatically updated to reflect the same and (B) the
effective date (the “Increase Effective Date”) of any such increase.  Nothing
contained herein shall constitute, or otherwise be deemed to be, a commitment on
the part of any Lender to increase its Tranche A Revolver Commitment hereunder.
2.4.2.     Conditions to Effectiveness of Increase.  As a condition precedent to
such increase, the Borrower Agent shall deliver to the Agent a certificate of
each Obligor dated as of the Increase Effective Date signed by a Senior Officer
of such Obligor (i) certifying and attaching the resolutions adopted by such
Obligor approving or consenting to such increase and (ii) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Section 9 and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this Section
2.4, the representations and warranties contained in Section 9.1.8 shall be
deemed to refer to the most recent financial statements furnished to the Agent
under this Loan Agreement, and (B) no Default or Event of Default has occurred
and is continuing.  The Borrowers shall prepay any Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.9) to the extent necessary to keep the outstanding Tranche A Revolver
Loans ratable with any revised Pro Rata shares arising from any nonratable
increase in the Tranche A Revolver Commitments under this Section 2.4.
SECTION 3.          INTEREST, FEES AND CHARGES
3.1.          Interest.
3.1.1.     Rates and Payment of Interest.
(a)          The Obligations shall bear interest (i) if a Base Rate Tranche A
Revolver Loan, at the Base Rate in effect from time to time, plus the Applicable
Margin for Base Rate Tranche A Revolver Loans; (ii) if a Base Rate Tranche A-1
Revolver Loan, at the Base Rate in effect from time to time, plus the Applicable
Margin for Base Rate Tranche A-1 Revolver Loans; (iii) if a LIBOR Tranche A
Revolver Loan, at Adjusted LIBOR for the applicable Interest Period, plus the
Applicable Margin for LIBOR Tranche A Revolver Loans; and (iv) if a LIBOR
Tranche A-1 Revolver Loan, at Adjusted LIBOR for the applicable Interest Period,
plus the Applicable Margin for LIBOR Tranche A-1 Revolver Loans.  Interest shall
accrue from the date the Loan is advanced or the Obligation is incurred or
payable, until paid by Borrowers.  If a Loan is repaid on the same day made, one
day’s interest shall accrue.  Notwithstanding the foregoing, if the Agent cannot
determine or use Adjusted LIBOR as provided in Sections 3.1.4, 3.5 or 3.6,
Obligations in respect of all Tranche A-1 Revolver Loans shall accrue interest
at a rate per annum equal to the Base Rate (determined without reference to the
Adjusted LIBOR component of the Base Rate), plus the Applicable Margin for Base
Rate Tranche A-1 Revolver Loans.
(b)          During the occurrence and continuance of any Event of Default, at
the election of the Agent or the Required Lenders, Obligations shall bear
interest at the Default Rate.  Each Borrower acknowledges that the cost, expense
and risk to Agent and each Lender due to an Event of Default are difficult to
ascertain and that the Default Rate is a fair and reasonable estimate to
compensate Agent and Lenders for such added cost, expense and risk.
(c)          Interest accrued on the Loans shall be due and payable in arrears,
(i) with respect to each Base Rate Tranche A Revolver Loan, on the first
Business Day of each month; (ii) with respect to each Base Rate Tranche A-l
Revolver Loan, on the first Business Day of each month; (iii) with respect to
each LIBOR Tranche A Revolver Loan, on the last day of its Interest Period; (iv)
with respect to each LIBOR Tranche A-1 Revolver Loan, on the last day of its
Interest Period; (v) on any date of prepayment,
- 57 -

--------------------------------------------------------------------------------


with respect to the principal amount of Loans being prepaid; (vi) with respect
to any voluntary termination or reduction of the Tranche A Revolver Commitments,
on the date of such termination or reduction with respect to the principal
amount of Tranche A Revolver Loans where the commitment to make such Tranche A
Revolver Loans is being terminated and ([v]vii) on the Termination Date.  If any
Interest Period for a LIBOR Loan exceeds three months, interest accrued on such
LIBOR Loan shall also be due and payable on the respective dates that fall every
three months after the beginning of such Interest Period.  Interest accrued on
any other Obligations shall be due and payable as provided in the Loan Documents
and, if no payment date is specified, shall be due and payable on demand. 
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.
3.1.2.     Application of Adjusted LIBOR to Outstanding Loans.
(a)          Borrowers may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation, elect to convert any portion of the Base Rate
Tranche A Revolver Loans to, or to continue any LIBOR Tranche A Revolver Loan at
the end of its Interest Period as, a LIBOR Tranche A Revolver Loan.  Borrowers
may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Tranche
A-1 Revolver Loans to a LIBOR Tranche A-1 Revolver Loan.  During the occurrence
and continuance of any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued, as applicable, as a LIBOR Tranche A Revolver Loan or a LIBOR Tranche
A-1 Revolver Loan, as applicable.
(b)          Whenever Borrowers desire to convert or continue Loans as LIBOR
Loans, Borrower Agent shall give Agent a Notice of Conversion/Continuation, no
later than 11:00 a.m. at least three (3) Business Days before the requested
conversion or continuation date.  Promptly after receiving any such notice,
Agent shall notify each Tranche A Lender or Tranche A-1 Lender, as applicable,
thereof.  Each Notice of Conversion/Continuation shall be irrevocable, and shall
specify the aggregate principal amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be one month in the
case of Tranche A Revolver Loans if not specified).  If, upon the expiration of
any Interest Period in respect of any LIBOR Tranche A Revolver Loans, Borrowers
shall have failed to deliver a Notice of Conversion/Continuation, they shall be
deemed to have elected to convert such Loans into Base Rate Tranche A Revolver
Loans.  For the avoidance of doubt, LIBOR Tranche A-1 Revolver Loans shall
automatically continue as such Type without the need for Borrower Agent to
deliver a Notice of Conversion/Continuation.
3.1.3.     Interest Periods.  The term “Interest Period” means, as to each LIBOR
Loan, the period commencing on the date such LIBOR Loan is disbursed or
converted to or continued as a LIBOR Loan and ending on the date one, two, three
or six months thereafter (in each case, subject to availability), as selected by
the Borrower Agent in its Notice of Borrowing or Notice of
Conversion/Continuation, as applicable; provided that:
(a)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a LIBOR Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
(b)          any Interest Period pertaining to a LIBOR Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)          no Interest Period shall extend beyond the Termination Date.
- 58 -

--------------------------------------------------------------------------------


3.1.4.     Interest Rate Not Ascertainable.
(a)          If in connection with any request for a LIBOR Loan or a conversion
to or continuation thereof, (i)  the Agent determines that (A) Dollar deposits
are not being offered to banks in the London interbank  market for the
applicable amount and Interest Period of such LIBOR Loan, or (B) adequate and
reasonable means do not exist for determining Adjusted LIBOR for any requested
Interest Period with respect to a proposed LIBOR Loan or in connection with an
existing or proposed Base Rate Loan (in each case with respect to clause (a)(i)
above, “Impacted Loans”), or (b) the Agent or the Required Lenders determine
that for any reason Adjusted LIBOR for any requested Interest Period with
respect to a proposed LIBOR Loan does not adequately and fairly reflect the cost
to such Lenders of funding such LIBOR Loan, the Agent will promptly so notify
the Borrower Agent and each Lender and, in the case of clause (b) above, the
Required Lenders shall deliver a certificate to the Borrower Agent setting forth
the basis on which such Lenders have determined that the Adjusted LIBOR for the
applicable Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such proposed LIBOR Loan and certifying that such
Lenders’ determination is not inconsistent with their treatment of borrowers
generally.  Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended (to the extent of the affected LIBOR Loans or
Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the Adjusted LIBOR component of the Base
Rate, the utilization of the Adjusted LIBOR component in determining the Base
Rate shall be suspended, in each case until the Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Loans (to the extent of the affected LIBOR Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
(b)          Notwithstanding the foregoing, if the Agent has made the
determination described in clause (a)(i) of this Section, the Agent, in
consultation with the Borrowers and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Agent revokes the notice delivered with respect to the Impacted
Loans under clause (a) of the first sentence of this Section, (2) the Agent or
the Required Lenders notify the Agent and the Borrowers that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (3) any Lender determines that any Applicable Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Agent and the Borrowers
written notice thereof.
3.2.          Fees.
3.2.1.     Unused Line Fee.  Borrowers shall pay to Agent for the Pro Rata
benefit of the Tranche A Lenders, a fee equal to Unused Line Fee Rate then in
effect times the amount by which the Tranche A Revolver Commitments exceed the
average daily principal balance of Tranche A Revolver Loans and stated amount of
Letters of Credit during any month.  The fees payable under this Section 3.2.1
shall be payable in arrears, on the first Business Day of each month and on the
Commitment Termination Date.
3.2.2.     LC Facility Fees.  Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of the Tranche A Lenders, a fee equal to the Applicable Margin in effect
for LIBOR Tranche A Revolver Loans times the average daily stated amount of
Letters of Credit, which fee shall be payable monthly in arrears, on the first
Business Day of each month; provided, however, any such fee otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting
- 59 -

--------------------------------------------------------------------------------


Lender has not provided Cash Collateral satisfactory to the Issuing Bank shall
be payable, to the maximum extent permitted by Applicable Law, to the other
Tranche A Lenders in accordance with the upward adjustments in their respective
Pro Rata shares allocable to such Letter of Credit pursuant to Section 4.2, with
the balance of such fee, if any, payable to the Issuing Bank for its own
account; (b) to each Issuing Bank, a fronting fee, for the account of such
Issuing Bank, with respect to each Letter of Credit issued by such Issuing Bank
in the amount agreed to between such Issuing Bank and the Borrower Agent, which
fee shall be payable upon issuance of the Letter of Credit and on each
anniversary date of such issuance, and shall be payable on any increase in
stated amount made between any such dates; and (c) to Issuing Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred.  During the occurrence
and continuance of an Event of Default, at the election of the Agent or the
Required Lenders, the fee payable under clause (a) shall be increased by 2% per
annum.
3.2.3.     Agent Fees.  In consideration of Agent’s syndication of the
Commitments and service as Agent hereunder, Parent and Borrowers shall pay to
Agent, for its own account, the fees described in the Fee Letter.
3.2.4.     Tranche A-1 Prepayment Premium.  Upon the occurrence of any Tranche
A-1 Prepayment Premium Trigger Event, on the effective date of the prepayment or
deemed prepayment in connection therewith, the Borrowers shall pay to Agent, for
the Pro Rata benefit of the Tranche A-1 Lenders, an amount equal to the
applicable Tranche A-1 Prepayment Premium with respect to such Tranche A-1
Prepayment Premium Trigger Event.  Any Tranche A-1 Prepayment Premium payable in
accordance with this Section 3.2.4 shall be presumed to be equal to the
liquidated damages sustained by the Tranche A-1 Lenders as the result of the
occurrence of the applicable Tranche A-1 Prepayment Premium Trigger Event, and
the Borrowers agree that they are reasonable under the circumstances currently
existing.  The Tranche A-1 Prepayment Premium, if any, shall also be payable in
the event the Tranche A-1 Loans (and/or this Loan Agreement) are satisfied or
released by foreclosure (whether by power of judicial proceeding), deed in lieu
of foreclosure or by any other means.  THE BORROWERS EXPRESSLY WAIVE THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE FOREGOING TRANCHE A-1 PREPAYMENT PREMIUM IN
CONNECTION WITH ANY ACCELERATION OF THE TRANCHE A-1 REVOLVER LOANS.  The
Borrowers expressly agree that (a) the Tranche A-1 Prepayment Premium is
reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel, (b) the Tranche A-1
Prepayment Premium shall be payable notwithstanding the then prevailing market
rates at the time payment is made, (c) there has been a course of conduct
between Tranche A-1 Lenders and the Borrowers giving specific consideration in
this transaction for such agreement to pay the Tranche A-1 Prepayment Premium,
(d) the Borrowers shall be estopped hereafter from claiming differently than as
agreed to in this Section 3.2.4, (e) their agreement to pay the Tranche A-1
Prepayment Premium is a material inducement to the Tranche A-1 Lenders to make
the Tranche A-1 Revolver Loans, and (f) the Tranche A-1 Prepayment Premium
represents a good faith, reasonable estimate and calculation of the lost profits
or damages of the Tranche A-1 Lenders and that it would be impractical and
extremely difficult to ascertain the actual amount of damages to the Tranche A-1
Lenders or profits lost by the Tranche A-1 Lenders as a result of such Tranche
A-1 Prepayment Premium Trigger Event.
3.3.          Computation of Interest, Fees, Yield Protection.  All computations
of interest for Base Rate Loans shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed.  All other computation of
interest, as well as fees and other charges calculated on a per annum basis,
shall be computed for the actual days elapsed, based on a year of 360 days. 
Each determination by Agent of any interest, fees or interest rate hereunder
shall be final, conclusive and binding for all purposes, absent error.  All fees
shall be fully earned when due and shall not be subject to rebate or refund, nor
subject to proration except as specifically provided herein.  All fees payable
under
- 60 -

--------------------------------------------------------------------------------


Section 3.2 are compensation for services and are not, and shall not be deemed
to be, interest or any other charge for the use, forbearance or detention of
money.  A certificate as to amounts payable by Borrowers under Section 3.4, 3.6,
3.7, 3.9 or 5.8, submitted to Borrowers by Agent or the affected Lender, as
applicable, shall be final, conclusive and binding for all purposes, absent
error.
3.4.          Reimbursement Obligations.  Borrowers shall reimburse Agent and
each Co-Collateral Agent for all Extraordinary Expenses.  Borrowers shall also
reimburse Agent for all reasonable and documented legal fees of one outside
counsel, one local counsel in each relevant jurisdiction (as determined by the
Agent in its reasonable discretion), one special or regulatory counsel in
respect of each matter (as reasonably required by the Agent) and one conflict of
interest counsel (as determined by the Agent in its reasonable discretion),
accounting, appraisal, consulting and other reasonable and documented fees,
out-of-pocket costs and expenses incurred by it in connection with (a)
syndication, negotiation and preparation of any Loan Documents, including any
amendment or other modification thereof; (b) administration of and actions
relating to any Collateral, Loan Documents, and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Agent’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral; and (c) subject to the limits of Section 10.1.1(b), each
inspection, audit or appraisal with respect to any Obligor or Collateral,
whether prepared by Agent’s personnel or a third party.  Borrowers shall also
reimburse Lenders for all costs and expenses incurred by them (but limited to
legal fees of one outside counsel for all Lenders, one local counsel in each
relevant jurisdiction (as determined by the Lenders in their reasonable
discretion), one special or regulatory counsel in respect of each matter (as
reasonably required by the Lenders) and one conflict of interest counsel (as
determined by any Lender in its reasonable discretion)) during the occurrence
and continuance of an Event of Default in connection with the enforcement or
preservation of any rights under this Loan Agreement or any of the other Loan
Documents.  Borrowers shall also reimburse each Co-Collateral Agent for all
reasonable and documented legal fees of one outside counsel incurred by it in
connection with (a) syndication, negotiation and preparation of any Loan
Documents, including any amendment, waiver, consent, supplement, restatement or
other modification thereof or thereto; and (b) administration and enforcement of
and actions relating to any Collateral, Loan Documents, and transactions
contemplated thereby. Borrowers shall also reimburse the Tranche A-1
Documentation Agent for all reasonable and documented legal fees of one outside
counsel incurred by it on behalf of the Tranche A-1 Lenders in connection with
any Insolvency Proceeding or after the occurrence and during the continuance of
an Event of Default under (i) Section 11.1(a) or (ii) Section 11.1(c) (in the
case of this clause (ii) as a result of a failure to comply with Section 8.1,
Section 10.1.2(n), Section 10.1.2(o), or Section 10.3).  All amounts
reimbursable by Borrowers under this Section 3.4 shall constitute Obligations
secured by the Collateral and shall be payable within ten Business Days after
presentation by Agent to Borrowers of a reasonably detailed itemization of such
amounts.
3.5.          Illegality.  Notwithstanding anything to the contrary herein, if
(a) any change in any law or interpretation thereof made after the date hereof,
by any Governmental Authority makes it unlawful for a Lender to make or maintain
a LIBOR Loan or to maintain any Commitment with respect to LIBOR Loans or (b) a
Lender determines that the making or continuance of a LIBOR Loan has become
impracticable as a result of a circumstance that adversely affects the London
interbank market or the position of such Lender in such market, then such Lender
shall give notice thereof to Agent and Borrowers and may (i) declare that LIBOR
Loans will not thereafter be made by such Lender, whereupon if such Lender is a
Tranche A Lender any request for a LIBOR Tranche A Revolver Loan from such
Lender shall be deemed to be a request for a Base Rate Tranche A Revolver Loan
unless such Lender’s declaration has been withdrawn (and it shall be withdrawn
promptly upon cessation of the circumstances described in clause (a) or (b)
above); and/or (ii) (x) where such Lender is a Tranche A Lender, require that
all outstanding LIBOR Tranche A Revolver Loans made by such Lender be converted
to Base Rate Tranche A Revolver Loans immediately, in which event all
outstanding LIBOR Tranche A Revolver Loans of such Lender shall be immediately
converted to Base Rate Tranche A Revolver Loans and (y) where such Lender is a
Tranche A-1 Lender, require that all outstanding LIBOR Tranche A-1 Revolver
- 61 -

--------------------------------------------------------------------------------


Loans made by such Lender be converted to Base Rate Tranche A-1 Revolver Loans
immediately, in which event all outstanding LIBOR Tranche A-1 Revolver Loans of
such Lender shall be immediately converted to Base Rate Tranche A-1 Revolver
Loans, with the interest rate calculated as provided in Section 3.1.1(a).  If
any such notice asserts the illegality of such Lender determining or charging
interest rates based upon Adjusted LIBOR, the Agent shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the Adjusted LIBOR component thereof until the Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon Adjusted LIBOR.  Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.  Notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act, and all requests,
regulations, rules, guidelines and directives promulgated thereunder and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall, in each case, be deemed to have been
adopted after the date hereof, regardless of the date enacted, adopted or
issued.
3.6.          Increased Costs.  If, by reason of (a) the introduction of or any
change (including any change by way of imposition or increase of Statutory
Reserves or other reserve requirements) in any law or interpretation thereof, in
each case made after the date hereof, or (b) the compliance with any guideline
or request from any Governmental Authority or other Person exercising control
over banks or financial institutions generally (whether or not having the force
of law), promulgated after the date hereof:
(i)          any Recipient shall be subject to any Taxes with respect to any
LIBOR Loan or Letter of Credit or its obligation to make LIBOR Loans, issue
Letters of Credit or participate in LC Obligations or its deposits, reserves,
other liabilities or capital attributable thereto, or a change shall result in
the basis of taxation of any payment to any Recipient with respect to its LIBOR
Loans or its obligation to make LIBOR Loans, issue Letters of Credit or
participate in LC Obligations (other than (x) Indemnified Taxes, (y) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (z)
Connection Income Taxes and subject to Section 5.8); or
(ii)          any reserve (including any imposed by the Board of Governors),
special deposits or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Recipient shall be imposed or deemed
applicable, or any other condition affecting any Recipient’s LIBOR Loans or
obligation to make LIBOR Loans, issue Letters of Credit or participate in LC
Obligations shall be imposed on such Recipient or the London interbank market;
and as a result there shall be a material increase in the cost to such Lender of
agreeing to make or making, funding or maintaining LIBOR Loans, Letters of
Credit or participations in LC Obligations (except to the extent already
included in determination of Adjusted LIBOR), or there shall be a reduction in
the amount receivable by such Lender, then the Lender shall promptly notify
Borrowers and Agent of such event, and Borrowers shall, within five (5) Business
Days following demand therefor, pay such Lender the amount of such increased
costs or reduced amounts; provided, however, that such Lender shall repay to
Borrowers any amounts paid by Borrowers to such Lender under this Section 3.6 at
any time such Lender shall determine that such change or compliance was not
applicable to, or required by, such Lender.
If a Lender determines that, because of circumstances described above or any
other circumstances arising hereafter affecting such Lender, the London
interbank market or the Lender’s position in such market, Adjusted LIBOR or its
Applicable Margin, as applicable, will not adequately and fairly reflect the
cost to such Lender of funding or maintaining LIBOR Loans, issuing Letters of
- 62 -

--------------------------------------------------------------------------------


Credit or participating in LC Obligations, then (A) the Lender shall promptly
notify Borrowers and Agent of such event; (B) such Lender’s obligation to make
or maintain LIBOR Loans, issue Letters of Credit or participate in LC
Obligations shall be immediately suspended, until each condition giving rise to
such suspension no longer exists; and (C) (x) where such Lender is a Tranche A
Lender such Lender shall make a Base Rate Tranche A Revolver Loan as part of any
requested Borrowing of LIBOR Tranche A Revolver Loans, which Base Rate Tranche A
Revolver Loan shall, for all purposes, be considered part of such Borrowing and
(y) where such Lender is a Tranche A-1 Lender, such Lender’s outstanding Tranche
A-1 Revolver Loans shall bear interest as if such Loans are Base Rate Tranche
A-1 Revolver Loans, with the interest rate calculated as provided in Section
3.1.1(a).
Within fifteen (15) days after receipt by Borrower Agent of written notice
and/or demand from any Lender (an “Affected Lender”) (i) stating that, pursuant
to Section 3.5, that such Lender can no longer make LIBOR Loans or (ii)
demanding payment of additional amounts or increased costs pursuant to Section
3.6, Borrower Agent may, at its option, notify Agent and such Affected Lender of
its intention to replace the Affected Lender.  So long as no Default or Event of
Default shall have occurred and be continuing, Borrower Agent may obtain, at
Borrowers’ expense, a replacement Lender (“Replacement Lender”) for the Affected
Lender, which Replacement Lender must be an Eligible Assignee.  If Borrowers
obtain a Replacement Lender within ninety (90) days following notice of their
intention to do so, the Affected Lender must sell and assign its Loans and
Commitments to such Replacement Lender for an amount equal to the principal
balance of all Loans held by the Affected Lender and all accrued interest and
fees with respect thereto through the date of such sale; provided that Borrowers
shall have reimbursed such Affected Lender for the additional amounts or
increased costs that it is entitled to receive under this Loan Agreement through
the date of such sale and assignment.  Notwithstanding the foregoing, Borrowers
shall not have the right to obtain a Replacement Lender if the Affected Lender
(i) in the case of a notice under Section 3.5, rescinds its notice that it can
no longer fund LIBOR Loans or (ii) in the case of a demand under Section 3.6,
rescinds its demand for increased costs or additional amounts, within fifteen
(15) days following its receipt of Borrower Agent’s notice of intention to
replace such Affected Lender.  Furthermore, if Borrower Agent gives a notice of
intention to replace and do not so replace such Affected Lender within ninety
(90) days thereafter, Borrowers’ rights under this paragraph as to such noticed
replacement shall terminate.
3.7.          Capital Adequacy.  If a Lender determines that any introduction of
or any change in a Capital Adequacy Regulation, any change in the interpretation
or administration of a Capital Adequacy Regulation by a Governmental Authority
charged with interpretation or administration thereof, or any compliance by such
Lender or any Person controlling such Lender with a Capital Adequacy Regulation,
in each case made after the date hereof, increases the amount of capital
required or expected to be maintained by such Lender or Person (taking into
consideration its capital adequacy policies and desired return on capital) as a
consequence of such Lender’s Commitments, Loans, participations in LC
Obligations or other obligations under the Loan Documents, then Borrowers shall,
within five (5) Business Days following demand therefor, pay such Lender an
amount sufficient to compensate for such increase.  A Lender’s demand for
payment shall set forth the nature of the occurrence giving rise to such
compensation and a calculation of the amount to be paid.  In determining such
amount, the Lender may use any reasonable averaging and attribution method.
3.8.          Mitigation.  Each Lender agrees that, upon becoming aware that it
is subject to Section 3.5, 3.6, 3.7 or 5.8, it will take reasonable measures to
reduce Borrowers’ obligations under such Sections, including funding or
maintaining its Commitments or Loans through another office, as long as use of
such measures would not adversely affect the Lender’s Commitments, Loans,
business or interests, and would not be inconsistent with any applicable legal
or regulatory restriction.
3.9.          Funding Losses.  If for any reason (other than default by a
Lender) (a) any Borrowing of, or conversion to or continuation of, a LIBOR Loan
does not occur on the date specified therefor in a Notice of Borrowing or Notice
of Conversion/Continuation (whether or not withdrawn), (b) any
- 63 -

--------------------------------------------------------------------------------


repayment or conversion of a LIBOR Loan occurs on a day other than the end of
its Interest Period, or (c) Borrowers fail to repay a LIBOR Loan when required
hereunder, then Borrowers shall pay to Agent its customary administrative charge
and to each Lender all losses and expenses that it sustains as a consequence
thereof, including any loss or expense arising from liquidation or redeployment
of funds or from fees payable to terminate deposits of matching funds, but
excluding any loss of profits in connection therewith.  Lenders shall not be
required to purchase Dollar deposits in the London interbank market or any other
offshore Dollar market to fund any LIBOR Loan, but the provisions hereof shall
be deemed to apply as if each Lender had purchased such deposits to fund its
LIBOR Loans.
3.10.        Maximum Interest.  In no event shall interest, charges or other
amounts that are contracted for, charged or received by Agent and Lenders
pursuant to any Loan Documents and that are deemed interest under Applicable Law
(“interest”) exceed the highest rate permissible under Applicable Law (“maximum
rate”).  If, in any month, any interest rate, absent the foregoing limitation,
would have exceeded the maximum rate, then the interest rate for that month
shall be the maximum rate and, if in a future month, that interest rate would
otherwise be less than the maximum rate, then the rate shall remain at the
maximum rate until the amount of interest actually paid equals the amount of
interest which would have accrued if it had not been limited by the maximum
rate.  If, upon payment in full, in cash, of the Obligations, the total amount
of interest actually paid under the Loan Documents is less than the total amount
of interest that would, but for this Section 3.10, have accrued under the Loan
Documents, then Borrowers shall, to the extent permitted by Applicable Law, pay
to Agent, for the account of Lenders, (a) the lesser of (i) the amount of
interest that would have been charged if the maximum rate had been in effect at
all times, or (ii) the amount of interest that would have accrued had the
interest rate otherwise set forth in the Loan Documents been in effect, minus
(b) the amount of interest actually paid under the Loan Documents.  If a court
of competent jurisdiction determines that Agent or any Lender has received
interest in excess of the maximum amount allowed under Applicable Law, such
excess shall be deemed received on account of, and shall automatically be
applied to reduce, Obligations other than interest (regardless of any erroneous
application thereof by Agent or any Lender), and upon payment in full, in cash
of the Obligations, any balance shall be refunded to Borrowers.  In determining
whether any excess interest has been charged or received by Agent or any Lender,
all interest at any time charged or received from Borrowers in connection with
the Loan Documents shall, to the extent permitted by Applicable Law, be
amortized, prorated, allocated and spread in equal parts throughout the full
term of the Obligations.
SECTION 4.          LOAN ADMINISTRATION
4.1.          Manner of Borrowing and Funding Loans.
4.1.1.     Notice of Borrowing.
(a)          Whenever Borrowers desire funding of a Borrowing of Loans, Borrower
Agent shall give Agent a Notice of Borrowing.  Such notice must be received by
Agent no later than 12:00 noon (i) on the Business Day of the requested funding
date, in the case of Base Rate Loans, and (ii) at least three Business Days
prior to the requested funding date, in the case of LIBOR Loans.  Notices
received after 12:00 noon shall be deemed received on the next Business Day. 
Each Notice of Borrowing shall be irrevocable and shall specify (A) the
principal amount of the Borrowing, (B) the requested funding date (which must be
a Business Day and, in the case of Tranche A-1 Revolver Loans, must be the
Fourth Amendment Closing Date), (C) whether the Borrowing is to be made as Base
Rate Tranche A Revolver Loans, Base Rate Tranche A-1 Revolver Loans, LIBOR
Tranche A Revolver Loans or LIBOR Tranche A-1 Revolver Loans, and (D) in the
case of LIBOR Loans, the duration of the applicable Interest Period (which shall
be deemed to be one month in the case of Tranche A Revolver Loans if not
specified).
(b)          Unless payment is otherwise timely made by Borrowers, the becoming
due of any Obligations (whether principal, interest (including, to the extent
permitted by law, interest not paid
- 64 -

--------------------------------------------------------------------------------


when due), fees or other charges, including Extraordinary Expenses, LC
Obligations, Cash Collateral and Bank Product Debt) shall be deemed to be a
request for Base Rate Tranche A Revolver Loans on the due date, in the amount of
such Obligations.
(c)          If Borrowers establish a controlled disbursement account with Agent
or any Affiliate of Agent, then the presentation for payment of any check or
other item of payment drawn on such account at a time when there are
insufficient funds to cover it shall be deemed to be, on the date of such
presentation, in the amount of the check and items presented for payment, a
request for Tranche A Revolver Loans.  The proceeds of such Loans may be
disbursed directly to the controlled disbursement account or other appropriate
account.
4.1.2.     Fundings by Lenders.  Each Tranche A Lender shall timely honor its
Tranche A Revolver Commitment by funding its Pro Rata share of each Borrowing of
Tranche A Revolver Loans that is properly requested hereunder and each Tranche
A-1 Lender shall timely honor its Tranche A-1 Revolver Commitment by funding its
Pro Rata share of each Borrowing of Tranche A-1 Revolver Loans that is properly
requested hereunder.  Except for Borrowings to be made as Swingline Loans, Agent
shall endeavor to notify Lenders of each Notice of Borrowing (or deemed request
for a Borrowing) by 12:00 noon on the proposed funding date for Base Rate Loans
or by 3:00 p.m. at least three Business Days before any proposed funding of
LIBOR Loans.  Each Lender shall fund to Agent such Lender’s Pro Rata share of
the Borrowing to the account specified by Agent in immediately available funds
not later than 2:00 p.m. on the requested funding date, unless Agent’s notice is
received after the times provided above, in which event Lender shall fund its
Pro Rata share by 11:00 a.m. on the next Business Day.  Subject to its receipt
of such amounts from Lenders, Agent shall disburse the proceeds of the Loans as
directed by Borrower Agent.  Unless Agent shall have received (in sufficient
time to act) written notice from a Lender that it does not intend to fund its
Pro Rata share of a Borrowing, Agent may assume that such Lender has deposited
or promptly will deposit its share with Agent, and Agent may disburse a
corresponding amount to Borrowers.  If a Lender’s share of any Borrowing is not
in fact received by Agent, then Borrowers agree to repay to Agent on demand the
amount of such share, together with interest thereon from the date disbursed
until repaid, at the rate applicable to such Borrowing.  If any Lender makes
available to the Agent funds for any Loan to be made by such Lender as provided
in this Loan Agreement, and such funds are not made available to the Borrowers
by the Agent because the conditions to the applicable credit extension set forth
in Section 6 are not satisfied or waived in accordance with the terms hereof,
the Agent shall return such funds (in like funds as received from such Lender)
to such Lender, without interest.
4.1.3.     Swingline Loans; Settlement.
(a)          In reliance upon the agreements of the other Lenders set forth in
this Section 4.1.3, Agent may, in its sole and absolute discretion (unless Agent
has knowledge that the conditions set forth in Section 6.2 have not been met),
advance Swingline Loans to Borrowers out of Agent’s own funds, up to an
aggregate outstanding amount of $75,000,000, unless the funding is specifically
required to be made by all Lenders hereunder.  Each Swingline Loan shall
constitute a Base Rate Tranche A Revolver Loan for all purposes, except that
payments thereon shall be made to Agent for its own account.  The obligation of
Borrowers to repay Swingline Loans shall be evidenced by the records of Agent
and need not be evidenced by any promissory note.  If the Agent shall elect not
to fund a requested Swingline Loan for any reason, the Agent shall notify the
Borrower Agent of such election after the receipt of the borrowing notice in
respect of such Swingline Loan.
(b)          To facilitate administration of the Loans, Tranche A Lenders and
Agent agree (which agreement is solely among them, and not for the benefit of or
enforceable by any Borrower) that settlement among them with respect to
Swingline Loans and other Tranche A Revolver Loans may take place periodically
on a date determined from time to time by Agent, which shall occur at least once
every week.  On each settlement date, settlement shall be made with each Lender
in accordance with the
- 65 -

--------------------------------------------------------------------------------


Settlement Report delivered by Agent to Tranche A Lenders.  Between settlement
dates, Agent may in its discretion apply payments on Loans to Swingline Loans,
regardless of any designation by Borrower or any provision herein to the
contrary.  Each Tranche A Lender’s obligation to make settlements with Agent is
absolute and unconditional, without offset, counterclaim or other defense, and
whether or not the Tranche A Commitments have terminated, a Tranche A
Overadvance exists, or the conditions in Section 6 are satisfied.  If, due to an
Insolvency Proceeding with respect to a Borrower or otherwise, any Swingline
Loan may not be settled among Tranche A Lenders hereunder, then each Tranche A
Lender shall be deemed to have purchased from Agent a Pro Rata participation in
each unpaid Swingline Loan and shall transfer the amount of such participation
to Agent, in immediately available funds, within one Business Day after Agent’s
request therefor.
4.1.4.     Notices.  Each Borrower authorizes Agent and Lenders to extend,
convert or continue Loans, effect selections of interest rates, and transfer
funds to or on behalf of Borrowers based on telephonic or other e-mailed,
electronic or internet-based instructions in form, in each case, acceptable to
the Agent and the Borrower Agent.  Borrower Agent shall confirm each such
request by prompt delivery to Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if it differs in any material
respect from the action taken by Agent or Lenders, the records of Agent and
Lenders shall govern.  Neither Agent nor any Lender shall have any liability for
any loss suffered by a Borrower as a result of Agent or any Lender acting upon
its understanding of telephonic or other e-mailed, electronic or internet-based
instructions in form, in each case, reasonably acceptable to the Agent and the
Borrowers, from a person believed in good faith by Agent or any Lender to be a
person authorized to give such instructions on a Borrower’s behalf.
4.2.          Defaulting Lender.
4.2.1.     If a Lender is a Defaulting Lender, Agent may (but shall not be
required to), in its discretion, retain payments that would otherwise be made to
such Defaulting Lender hereunder, apply the payments to such Lender’s defaulted
obligations or readvance the funds to Borrowers in accordance with this Loan
Agreement.  The failure of any Lender to fund a Loan or to make a payment in
respect of a LC Obligation shall not relieve any other Lender of its obligations
hereunder, and no Lender shall be responsible for default by another Lender. 
Lenders and Agent agree (which agreement is solely among them, and not for the
benefit of or enforceable by any Borrower) that, solely for purposes of
determining a Defaulting Lender’s right to vote on matters relating to the Loan
Documents and to share in payments, fees and Collateral proceeds thereunder, a
Defaulting Lender shall not be deemed to be a “Lender” until all its defaulted
obligations have been cured to the satisfaction of the Agent, the Borrower Agent
and the Issuing Bank.
4.2.2.     Notwithstanding anything to the contrary contained in this Loan
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(a)          That Defaulting Lender (x) shall not be entitled to receive any
unused line fee pursuant to Section 3.2.1 for any period during which that
Lender is a Defaulting Lender (and the [Borrower]Borrowers shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive LC
Facility fees as provided in Section 3.2.2(a).
(b)          During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to Section 3.2.2(a) or Section 4.1, the “Pro Rata” share or
participation of each non-Defaulting Lender shall be computed without giving
effect to the Tranche A Revolver Commitment of that Defaulting Lender; provided
that, (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender,
- 66 -

--------------------------------------------------------------------------------


no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Tranche A Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Tranche A Revolver Commitment of that non-Defaulting Lender
minus (2) the aggregate [Outstanding Amount]outstanding amount of the Tranche A
Revolver Loans of that Lender.  Subject to Section 14.21, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.
4.3.          Number and Minimum Amount of LIBOR Loans; Determination of Rate. 
For ease of administration, all LIBOR Loans having the same length and beginning
date of their Interest Periods shall be aggregated together, and such Loans
shall be allocated among Tranche A Lenders or Tranche A-1 Lenders on a Pro Rata
basis.  For the avoidance of doubt, all Tranche A-1 Revolver Loans shall have
the same Interest Period.  Each aggregate LIBOR Loan when made, continued or
converted shall be in a minimum amount of $10,000,000, or an increment of
$1,000,000 in excess thereof.  No more than ten (10) LIBOR Loans, in the
aggregate, may be outstanding at any time.  Upon determining Adjusted LIBOR for
any Interest Period requested by Borrower Agent, Agent shall promptly notify
Borrowers thereof by telephone or electronically and, if requested by Borrower
Agent, shall confirm any telephonic notice in writing.
4.4.          Borrower Agent.  Each Borrower hereby designates Bon-Ton
(“Borrower Agent”) as its representative and agent for all purposes under the
Loan Documents, including requests for Loans and Letters of Credit, designation
of interest rates, delivery or receipt of communications with Agent, Issuing
Bank or any Lender, preparation and delivery of Borrowing Base Certificates and
financial reports, receipt and payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with Agent,
Issuing Bank or any Lender.  Borrower Agent hereby accepts such appointment. 
Agent and Lenders shall be entitled to rely upon, and shall be fully protected
in relying upon, any notice or communication (including any notice of borrowing)
delivered by Borrower Agent on behalf of any Borrower.  Agent and Lenders may
give any notice or communication with a Borrower hereunder to Borrower Agent on
behalf of such Borrower.  Agent shall have the right, in its discretion, to deal
exclusively with Borrower Agent for any or all purposes under the Loan
Documents.  Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by Borrower Agent
shall be binding upon and enforceable against it.  Any notice, certificate or
other communication under this Loan Agreement or any other Loan Document that is
required, permitted or contemplated to be delivered by a Borrower or the
Borrowers may instead be delivered by the Borrower Agent.
4.5.          Reserved.
4.6.          Effect of Termination.  On the effective date of any termination
of the Commitments, all Obligations shall be immediately due and payable, and
any Lender may terminate its and its Affiliates’ Bank Products (including, with
the consent of Agent, any Cash Management Services).  All undertakings of
Borrowers contained in the Loan Documents shall survive any termination, and
Agent shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents until the occurrence of payment in full, in
cash, of all accrued and unpaid principal, interest and fees, and any other
Obligations then due and owing, the payment of any appropriate collateral
deposits in connection with other Obligations and the occurrence of the
Commitment Termination Date.  Notwithstanding such payment in full, in cash, of
all accrued and unpaid principal, interest and fees, and any other Obligations
then due and owing, the payment of any appropriate collateral deposits in
connection with other Obligations and the occurrence of the Commitment
Termination Date, Agent shall not be required to terminate its Liens in any
Collateral unless, with respect to any damages Agent may incur as a result of
the dishonor or return of Payment Items applied to Obligations, Agent receives
(a) a written agreement,
- 67 -

--------------------------------------------------------------------------------


executed by Borrowers and any Person whose advances are used in whole or in part
to satisfy the Obligations, indemnifying Agent and Lenders from any such
damages; or (b) such Cash Collateral as Agent, in its discretion, deems
reasonably necessary to protect against any such damages.  The provisions of
Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.4, 5.8, 12, and 14.2, and the obligation of
each Obligor and Lender with respect to each indemnity given by it in any Loan
Document, shall survive Full Payment of the Obligations and any release relating
to this credit facility.
SECTION 5.          PAYMENTS
5.1.          General Payment Provisions.  All payments of Obligations shall be
made in Dollars, without condition, deduction, offset, counterclaim or defense
of any kind, free and clear of (and without deduction for) any Taxes, and in
immediately available funds, not later than 2:00 p.m. on the due date.  Any
payment after such time shall be deemed made on the next Business Day. 
Borrowers may, at the time of payment, specify to Agent the Obligations to which
such payment is to be applied, but Agent shall in all events retain the right to
apply such payment in such manner as Agent, subject to the provisions hereof
(including, without limitation, Section 5.5), may determine to be appropriate. 
If any payment under the Loan Documents shall be stated to be due on a day other
than a Business Day, the due date shall be extended to the next Business Day and
such extension of time shall be included in any computation of interest and
fees.  Each payment of Loans shall be accompanied by the payment of accrued
interest to the date of such payment on the amount repaid or prepaid, any
payment of a LIBOR Loan prior to the end of its Interest Period shall be
accompanied by all amounts due under Section 3.9.  Any prepayment of the Tranche
A Revolver Loans shall be applied first to Base Rate Tranche A Revolver Loans
and then to LIBOR Tranche A Revolver Loans.  Any prepayment of the Tranche A-1
Revolver Loans shall be applied first to Base Rate Tranche A-1 Revolver Loans
and then to LIBOR Tranche A-1 Revolver Loans.  For the avoidance of any doubt,
all payments of principal, interest, fees or other amounts owing to the Tranche
A-1 Lenders shall be made to the Agent for application to the Tranche A-1
Revolver Loans in accordance with the terms of this Loan Agreement.  Unless the
Agent shall have received notice from the Borrower Agent prior to the time at
which any payment is due to the Agent for the account of the Lenders or the
Issuing Bank hereunder that the Borrowers will not make such payment, the Agent
may assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the Agent
forthwith on demand the amount so distributed to such Lender or the Issuing
Bank, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Agent, at the greater of the Federal Funds Rate and a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation.  Any payments of Loans shall be made in accordance with
the terms of this Loan Agreement, including Sections 5.1, 5.2 and 5.5.
5.2.          Repayment of Loans.
5.2.1.     Voluntary Prepayments of Loans.
(a)          Voluntary Prepayments of Tranche A Revolver Loans.  Borrowers may,
upon notice from Borrower Agent to Agent, prepay the Tranche A Revolver Loans in
whole or in part without premium or penalty, on a Pro Rata basis for each
Tranche A Lender.  Any such notice must be in a form acceptable to Agent and
received by Agent not later than 12:00 p.m. on the date of prepayment of Tranche
A Revolver Loans.  Any such notice shall specify the date and amount of such
prepayment and the Type(s) of Tranche A Revolver Loans to be prepaid and, if
LIBOR Tranche A Revolver Loans are to be prepaid, the Interest Period(s) of such
Loans, and shall be irrevocable once given unless such notice is conditioned
upon the effectiveness of other financing arrangements in which case such notice
may be
- 68 -

--------------------------------------------------------------------------------


revoked if such condition is not satisfied.  Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata share of such prepayment.
(b)          Voluntary Prepayments of Tranche A-1 Revolver Loans.  Borrowers
may, upon notice from Borrower Agent to Agent, prepay the Tranche A-1 Revolver
Loans in whole or in part, on a Pro Rata basis for each Tranche A-1 Lender, so
long as (i) no Tranche A Revolver Loans or LC Obligations are outstanding as of
the date of such prepayment (unless, in the case of LC Obligations, such LC
Obligations have been fully Cash Collateralized), (ii) Excess Availability as of
the date of such prepayment is greater than or equal to twenty-five percent
(25%) of the Tranche A Borrowing Base as of the date of such prepayment, (iii)
no Default or Event of Default exists or would result from such prepayment, (iv)
Borrower Agent shall have delivered to Agent a Borrowing Base Certificate, in
form and substance reasonably satisfactory to Agent, demonstrating that average
Excess Availability for the twelve-month period following such prepayment,
calculated on a pro forma basis after giving effect to such prepayment and
determined as of the last day of each fiscal month during such twelve-month
period, will be greater than or equal to twenty-five percent (25%) of the
Tranche A Borrowing Base as of the last day of each fiscal month during such
twelve-month period, and (v) a Senior Officer of Borrower Agent shall have
delivered to Agent a certificate, in form and substance reasonably satisfactory
to Agent, certifying compliance with the foregoing conditions, together with
such other information as may be reasonably requested by Agent to demonstrate
compliance with the foregoing conditions.  Any such notice must be in a form
acceptable to Agent and received by Agent not later than 11:00 a.m. five (5)
Business Days prior to any date of prepayment.  Any such notice shall specify
the date and amount of such prepayment, and shall be irrevocable once given
unless such notice is conditioned upon the effectiveness of other financing
arrangements in which case such notice may be revoked if such condition is not
satisfied.  Each such prepayment of Tranche A-1 Revolver Loans shall be in a
minimum amount of $5,000,000, or an increment of $1,000,000 in excess thereof,
or, if less, the entire principal amount thereof then outstanding.  Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata share of such prepayment.
5.2.2.     Mandatory Prepayments of Loans.
(a)          Asset Dispositions and Insurance Proceeds.  The Loans shall also be
prepaid as soon as practicable but no later than three (3) Business Days after
the consummation of any Asset Disposition (x) specified in clauses (l) through
(s) (other than clause (r)) of the definition of “Permitted Asset Disposition”
or (y) occurring after the commencement and during the continuation of a Trigger
Event Period (or if a Trigger Event would occur after giving effect to any such
Asset Disposition), in each case, in an amount equal to 100% of the Net Proceeds
of such Asset Disposition, with such Net Proceeds to be applied to the
Obligations in accordance with Section 5.5.  The Loans shall also be prepaid in
accordance with Section 8.6.2.
(b)          Sale of Material Portion of Collateral; Etc.  As soon as
practicable but no later than three (3) Business Days after (i) store closings,
going-out-of-business or similar sales by all of the Obligors of all or
substantially all of their retail operations or Inventory, (ii) a foreclosure by
Agent of its Liens on a material portion of the Collateral or (iii) a
disposition of a material portion of the Collateral by Agent as a result of the
cessation of retail operations at all or substantially all Stores, excluding
Force Majeure or Ordinary Course of Business temporary closures, the Borrowers
agree and acknowledge that the Net Proceeds therefrom shall be applied to the
Obligations in accordance with Section 5.5 and the Tranche A Commitments shall
be permanently reduced in an amount equal to such Net Proceeds so applied.
(c)          Excess Availability.  Subject to Sections 2.1.4 and 2.1.5, if for
any reason at any time, Excess Availability is less than $0, the Borrowers shall
immediately prepay the Obligations in an aggregate amount equal to such
deficiency, which prepayment shall be applied in accordance with the priorities
set forth in Section 5.5, in each case until Excess Availability is equal to $0.
- 69 -

--------------------------------------------------------------------------------


(d)          Cash Dominion.  The Obligations shall be repaid daily in accordance
with Section 5.6, to the extent then applicable and without regard to minimum
and incremental amounts otherwise required by this Loan Agreement.
(e)          Termination Date.  The Loans and all other Obligations (other than
contingent Obligations which by their terms survive such termination) shall be
due and payable in full on the Termination Date, unless payment is sooner
required hereunder.
5.3.          Payment of Other Obligations.  Obligations other than Loans,
including LC Obligations and Extraordinary Expenses, shall be paid when due by
Borrowers as provided in the Loan Documents or, if no payment date is specified,
on demand.
5.4.          Marshaling; Payments Set Aside.  None of Agent or Lenders shall be
under any obligation to marshal any assets in favor of any Obligor or against
any Obligations.  If any Obligor makes a payment to Agent or Lenders, or if
Agent or any Lender receives payment from the proceeds of Collateral, exercise
of setoff or otherwise, and such payment is subsequently invalidated or required
to be repaid to a trustee, receiver or any other Person, then the Obligations
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been received and any enforcement or setoff had not occurred.
5.5.          Application of Proceeds.
5.5.1.     Pre-Default Allocation of Proceeds.  Notwithstanding anything herein
to the contrary, at all times when no Event of Default has occurred and is
continuing, all proceeds of Collateral received by the Agent or any Secured
Party and all proceeds realized from the Obligors on account of the Collateral
(whether pursuant to Section 5.6 hereof or arising from realization on
Collateral, setoff or otherwise), shall be allocated as follows:
(a)          first, to all costs and expenses, including Extraordinary Expenses,
owing to Agent;


(b)          second, to all amounts owing to Agent on Swingline Loans or
Protective Advances;
(c)          third, to all amounts owing to Issuing Bank on LC Obligations;
(d)          fourth, to all Obligations constituting fees owing to the Tranche A
Lenders in their capacity as Tranche A Lenders (excluding Bank Product Debt);
(e)          fifth, to all Obligations constituting interest then owing on
Tranche A Revolver Loans (excluding Bank Product Debt);
(f)          sixth, to all other Obligations owing to the Tranche A Lenders in
their capacity as Tranche A Lenders (excluding Bank Product Debt);
(g)          seventh, to all Obligations constituting fees owing to the Tranche
A-1 Lenders in their capacity as Tranche A-1 Lenders (excluding Bank Product
Debt);
(h)          eighth, to all Obligations constituting interest then owing on
Tranche A-1 Revolver Loans (excluding Bank Product Debt);
(i)          ninth, to all other Obligations owing to the Tranche A-1 Lenders in
their capacity as Tranche A-1 Lenders (excluding Bank Product Debt);
- 70 -

--------------------------------------------------------------------------------


(j)          tenth, to all Obligations owing to Secured Parties constituting
Bank Product Debt for which Agent has received written notice as provided under
the definition of “Bank Product”; and
(k)          eleventh, to Bank Product Debt owing to the Lenders and their
Affiliates for which Agent has not received written notice as provided under the
definition of “Bank Product”.
Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category.  If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.  Amounts distributed with respect to any Bank
Product Debt or LC Obligations shall be the lesser of the applicable LC
Obligations or Bank Product Amount last reported to Agent or the actual LC
Obligations or Bank Product Debt as calculated by the methodology reported to
Agent for determining the amount due.  Agent shall have no obligation to
calculate the amount to be distributed with respect to any Bank Product Debt,
but may rely upon written notice of the amount (setting forth a reasonably
detailed calculation) from the Secured Party.  In the absence of such notice,
Agent may assume the amount to be distributed is the Bank Product Amount last
reported to it.  The allocations set forth in this Section 5.5.1 are solely to
determine the rights and priorities of Agent and Lenders as among themselves,
and may be changed by agreement among them without the consent of any Obligor. 
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 5.5.1.
5.5.2.     Post-Default Allocation of Proceeds.  Notwithstanding anything herein
to the contrary, after the occurrence and during the continuance of an Event of
Default, all proceeds of Collateral received by the Agent or any Secured Party
and all proceeds realized from the Obligors on account of the Collateral
(whether pursuant to Section 5.6 hereof or arising from realization on
Collateral, setoff or otherwise), shall be allocated as follows:
(a)          first, to all costs and expenses, including Extraordinary Expenses,
owing to Agent, including costs and expenses, including Extraordinary Expenses,
accruing after the commencement of an Insolvency Proceeding, whether or not
allowed or allowable in such Insolvency Proceeding;
(b)          second, to all amounts owing to Agent on Swingline Loans or
Protective Advances;
(c)          third, to all amounts owing to Issuing Bank on LC Obligations;
(d)          fourth, to all Obligations constituting fees owing to the Tranche A
Lenders in their capacity as Tranche A Lenders (excluding Bank Product Debt),
including fees accruing after the commencement of an Insolvency Proceeding,
whether or not allowed or allowable in such Insolvency Proceeding;
(e)          fifth, to all Obligations constituting interest then owing on
Tranche A Revolver Loans (excluding Bank Product Debt), including default
interest and interest accruing after the commencement of an Insolvency
Proceeding, whether or not allowed or allowable in such Insolvency Proceeding;
(f)           sixth, to provide Cash Collateral for outstanding Letters of
Credit;
(g)          seventh, to all other Obligations owing to the Tranche A Lenders in
their capacity as Tranche A Lenders (excluding Bank Product Debt);
- 71 -

--------------------------------------------------------------------------------


(h)          eighth, to reimbursements owing to the Tranche A-1 Documentation
Agent under Section 3.4, including reimbursements for costs and expenses
accruing after the commencement of an Insolvency Proceeding, whether or not
allowed or allowable in such Insolvency Proceeding;
(i)           ninth, to all Obligations constituting fees owing to the Tranche
A-1 Lenders in their capacity as Tranche A-1 Lenders, including fees accruing
after the commencement of an Insolvency Proceeding, whether or not allowed or
allowable in such Insolvency Proceeding;
(j)           tenth, to all Obligations constituting interest then owing on
Tranche A-1 Revolver Loans, including default interest and interest accruing
after the commencement of an Insolvency Proceeding, whether or not allowed or
allowable in such Insolvency Proceeding;
(k)          eleventh, to all other Obligations owing to the Tranche A-1 Lenders
in their capacity as Tranche A-1 Lenders;
(l)           twelfth, to Bank Product Debt owing to the Secured Parties for
which Agent has received written notice as provided under the definition of
“Bank Product”; and
(m)          thirteenth, to Bank Product Debt owing to the Secured Parties for
which Agent has not received written notice as provided under the definition of
“Bank Product”.
Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category.  If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.  Amounts distributed with respect to any Bank
Product Debt or LC Obligations shall be the lesser of the applicable LC
Obligations or Bank Product Amount last reported to Agent or the actual LC
Obligations or Bank Product Debt as calculated by the methodology reported to
Agent for determining the amount due.  Agent shall have no obligation to
calculate the amount to be distributed with respect to any Bank Product Debt,
but may rely upon written notice of the amount (setting forth a reasonably
detailed calculation) from the Secured Party.  In the absence of such notice,
Agent may assume the amount to be distributed is the Bank Product Amount last
reported to it.  The allocations set forth in this Section 5.5.2 are solely to
determine the rights and priorities of Agent and Lenders as among themselves,
and may be changed by agreement among them without the consent of any Obligor. 
This Section 5.5.2 is not for the benefit of or enforceable by any Obligor. 
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to the Obligations otherwise set forth above in this Section 5.5.2.
5.5.3.     Erroneous Application.  Agent shall not be liable for any application
of amounts made by it in error (unless it has been determined in a final,
non-appealable judgment by a court of competent jurisdiction that such error was
a result of the gross negligence or willful misconduct of Agent) and if any such
application is subsequently determined to have been made in error, the sole
recourse of any Lender or other Person to which such amount should have been
made in error (unless it has been determined in a final, non-appealable judgment
by a court of competent jurisdiction that such error was a result of the gross
negligence or willful misconduct of Agent) shall be to recover the amount from
the Person that actually received it (and, if such amount was received by any
Lender, such Lender hereby agrees to return it).
5.6.          Application of Dominion Account Proceeds. On each Business Day
occurring prior to the commencement of a Trigger Event Period, the available
balance in the main Dominion Account on each Business Day (to the extent
practicable and consistent with past practices) shall be transferred, by the
Borrowers, to the Borrower Account on the next Business Day (to the extent
practicable and consistent with past practices).  On each Business Day after the
commencement and during the continuation of a Trigger Event Period, the
available balance in the Dominion Accounts on such
- 72 -

--------------------------------------------------------------------------------


Business Day shall be transferred, by the Agent, to a Borrower Account at Bank
of America, and shall be applied to the Obligations on the next Business Day. 
Each Obligor irrevocably waives the right at all times after the commencement
and during the continuation of a Trigger Event Period to direct the application
such Collateral proceeds, and agrees that Agent (subject to Section 5.5.1 and
Section 5.5.2, as applicable) shall have the continuing, exclusive right to
apply and reapply same against the Obligations, in such manner as Agent deems
advisable, notwithstanding any entry by Agent in its records.  If, as a result
of Agent’s receipt of Payment Items or proceeds of Collateral, a credit balance
exists, the balance shall not accrue interest in favor of Obligors and shall be
made available to Borrowers as long as no Default or Event of Default exists.
5.7.          Loan Account; Account Stated.
5.7.1.     Loan Account.  Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the Debt
of Borrowers resulting from each Loan or issuance of a Letter of Credit from
time to time.  Any failure of Agent to record anything in the Loan Account, or
any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder.  Agent may maintain a single Loan
Account in the name of Borrower Agent, and each Borrower confirms that such
arrangement shall have no effect on the joint and several character of its
liability for the Obligations.
5.7.2.     Entries Binding.  Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein.  If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent demonstrable error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.
5.8.          Taxes.
5.8.1.     Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.
(a)          Any and all payments by or on account of any obligation of any
Obligor hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by Applicable Laws.  If any
Applicable Laws (as determined in the good faith discretion of Agent) require
the deduction or withholding of any Tax from any such payment by Agent or an
Obligor, then Agent or such Obligor shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to Section 5.8.5 below.
(b)          If any Obligor or the Agent shall be required by the IRC to
withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) Agent shall
withhold or make such deductions as are determined by Agent to be required based
upon the information and documentation to be delivered pursuant to Section 5.8.5
below, (B) Agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the IRC, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Obligor shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
5.8) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(c)          If any Obligor or the Agent shall be required by any Applicable
Laws other than the IRC to withhold or deduct any Taxes from any payment, then
(A) such Obligor or Agent, as required by such Applicable Laws, shall withhold
or make such deductions as are determined by it to be required based upon the
information and documentation to be delivered pursuant to Section 5.8.5 below,
(B) such
- 73 -

--------------------------------------------------------------------------------


Obligor or the Agent, to the extent required by such Applicable Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Applicable Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Obligor shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 5.8) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
5.8.2.     Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of Section 5.8.1 above, the Obligors shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
Agent timely reimburse it for the payment of, any Other Taxes.
5.8.3.     Tax Indemnifications.
(a)          Each of the Obligors shall, and does hereby, jointly and severally,
indemnify each Recipient, and shall make payment in respect thereof within
thirty (30) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.8) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower Agent by a Lender
or the Issuing Bank (with a copy to Agent, or by Agent on its own behalf or on
behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.  Each of the Obligors shall, and does hereby, jointly and severally,
indemnify the Agent, and shall make payment in respect thereof within thirty
(30) days after demand therefor, for any amount which a Lender or the Issuing
Bank for any reason fails to pay indefeasibly to Agent as required pursuant to
Section 5.8.3(b) below.
(b)          Each Lender and Issuing Bank shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within thirty (30) days
after demand therefor, (x) the Agent against any Indemnified Taxes attributable
to such Lender or the Issuing Bank (but only to the extent that any Obligor has
not already indemnified Agent for such Indemnified Taxes and without limiting
the obligation of the Obligors to do so), (y) Agent and the Obligors, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 13.3.1 relating to the maintenance of a
Participant Register and (z) Agent and the Obligors, as applicable, against any
Excluded Taxes attributable to such Lender or the Issuing Bank, in each case,
that are payable or paid by Agent or an Obligor in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by Agent shall be conclusive absent
manifest error.  Each Lender and Issuing Bank hereby authorizes Agent to set off
and apply any and all amounts at any time owing to such Lender or the Issuing
Bank, as the case may be, under this Loan Agreement or any other Loan Document
against any amount due to Agent under this Section 5.8.3(b).
5.8.4.     Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Obligors to a Governmental Authority as provided in this Section
5.8, the Borrower Agent shall deliver to Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by Applicable Laws to report such payment or other
evidence of such payment reasonably satisfactory to Agent.
5.8.5.     Status of Lenders; Tax Documentation.
- 74 -

--------------------------------------------------------------------------------


(a)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Agent and the Agent, at the time or times reasonably
requested by the Borrower Agent or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower Agent or the Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by the
Borrower Agent or the Agent, shall deliver such other documentation prescribed
by Applicable Laws or reasonably requested by the Borrower Agent or Agent as
will enable the Borrower Agent or the Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.8.5(b)(i), (b)(ii) and (b)(iv) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(b)          Without limiting the generality of the foregoing, in the event that
the relevant Borrower is a U.S. Person,
(i)           any Lender that is a U.S. Person shall deliver to the Borrower
Agent and the Agent on or prior to the date on which such Lender becomes a
Lender under this Loan Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Agent or Agent), executed copies of IRS Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding
tax;
(ii)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower Agent and the Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Loan Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Agent or the Agent),
whichever of the following is applicable:
(1)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)          executed copies of IRS Form W-8ECI;
(3)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the IRC, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
IRC, a “10 percent shareholder” of Holdings within the meaning of Section
881(c)(3)(B) of the IRC, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the IRC (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or
(4)          to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax
- 75 -

--------------------------------------------------------------------------------


Compliance Certificate substantially in the form of Exhibit I-4 on behalf of
each such direct and indirect partner;
 
(iii)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower Agent and the Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Loan Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Agent or the Agent),
executed originals of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal with-holding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower Agent or the Agent to determine the
withholding or deduction required to be made; and
(iv)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Lender shall deliver to the Borrower Agent and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
Agent or the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such additional
documentation reasonably requested by the Borrower Agent or the Agent as may be
necessary for the Borrowers and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this Section 5.8, “FATCA” shall include
any amendments made to FATCA after the date of this Loan Agreement.  For
purposes of determining withholding Taxes imposed under the FATCA, from and
after the Third Amendment Closing Date, the Obligors and the Agent shall treat
(and the Lenders hereby authorize the Agent to treat) the Loans and the Loan
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).
(v)          Each Recipient agrees that if any form or certification it
previously delivered pursuant to this Section 5.8 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower Agent and the Agent in writing of its legal
inability to do so.
5.8.6.     Treatment of Certain Refunds.  Unless required by Applicable Laws, at
no time shall the Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or an Issuing Bank, or have any obligation to pay to any
Lender or any Issuing Bank, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or Issuing Bank, as the case may be.  If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified by any
Obligor or with respect to which any Obligor has paid additional amounts
pursuant to this Section 5.8, it shall pay to such Obligor an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Obligor under this Section 5.8 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Obligor, upon the request of the Recipient, agrees to repay the amount
paid over to the Obligor (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this Section 5.8.6, in no event will
the applicable Recipient be required to pay any amount to any Obligor pursuant
to this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This
- 76 -

--------------------------------------------------------------------------------


Section 5.8.6 shall not be construed to require any Recipient to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Obligor or any other Person.
5.8.7.     Survival.  Each party’s obligations under this Section 5.8 shall
survive the resignation or replacement of one or more of the Agents or any
assignment of rights by, or the replacement of, a Lender or the Issuing Bank,
the termination of the Commitments and the repayment, satisfaction or discharge
of all other Obligations and the termination of this Loan Agreement.
5.9.          [Reserved].
5.10.        Nature and Extent of Each Borrower’s Liability.
5.10.1.   Joint and Several Liability.  Each Borrower agrees that it is jointly
and severally liable for, and absolutely and unconditionally guarantees to Agent
and Lenders the prompt payment and performance of, all Obligations and all
agreements under the Loan Documents.  Each Borrower agrees that its guaranty of
obligations hereunder constitute a continuing guaranty of payment and
performance and not of collection, that such obligations shall not be discharged
until Full Payment of the Obligations and that such obligations are absolute and
unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Obligor is or may become a party or liable; (b) the absence of any
action to enforce this Loan Agreement (including this Section 5.10.1) or any
other Loan Document, or any waiver, consent or indulgence of any kind by Agent
or any Lender with respect thereto; (c) the existence, value or condition of, or
failure to perfect a Lien or to preserve rights against, any security or
guaranty for the Obligations or any action, or the absence of any action, by
Agent or any Lender in respect thereof (including the release of any security or
guaranty); (d) the insolvency of any Obligor; (e) any election by Agent or any
Lender in an Insolvency Proceeding for the application of Section 1111(b)(2) of
the Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower,
as debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Agent or any Lender against any Obligor
for the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.
5.10.2.   Waivers.
(a)          Each Borrower expressly waives all rights that it may have now or
in the future under any statute, at common law, in equity or otherwise, to
compel Agent or Lenders to marshal assets or to proceed against any Obligor,
other Person or security for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Borrower.  It is agreed
among each Borrower, Agent and Lenders that the provisions of this Section
5.10.2 are of the essence of the transaction contemplated by the Loan Documents
and that, but for such provisions, Agent and Lenders would decline to make Loans
and issue Letters of Credit.  Notwithstanding anything to the contrary in any
Loan Document, and except as set forth in Section 5.10.3, each Borrower
expressly waives all rights at law or in equity to subrogation, reimbursement,
exoneration, contribution, indemnification or set off, as well as all defenses
available to a surety, guarantor or accommodation co-obligor.  Each Borrower
acknowledges that its guaranty pursuant to this Section 5.10.2 is necessary to
the conduct and promotion of its business, and can be expected to benefit such
business.
(b)          Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral or any
Real Estate by judicial foreclosure or non‑judicial sale or enforcement, without
affecting any rights and remedies under this Section 5.10.  If, in the exercise
of any rights or remedies, Agent or any Lender shall forfeit any of its rights
or remedies, including its right to enter a deficiency judgment against any
Borrower or any other Person, whether
- 77 -

--------------------------------------------------------------------------------


because of any applicable laws pertaining to “election of remedies” or
otherwise, each Borrower consents to such action by Agent or such Lender and
waives any claim based upon such action, even if the action may result in loss
of any rights of subrogation that any Borrower might otherwise have had but for
such action.  Any election of remedies that results in denial or impairment of
the right of Agent or any Lender to seek a deficiency judgment against any
Borrower shall not impair any other Borrower’s obligation to pay the full amount
of the Obligations.  Each Borrower waives all rights and defenses arising out of
an election of remedies, such as nonjudicial foreclosure with respect to any
security for the Obligations, even though that election of remedies destroys
such Borrower’s rights of subrogation against any other Person.  If Agent bids
at any foreclosure or trustee’s sale or at any private sale, Agent may bid all
or a portion of the Obligations and the amount of such bid need not be paid by
Agent but shall be credited against the Obligations.  The amount of the
successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 5.10, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.
5.10.3.   Extent of Liability; Contribution.
(a)          Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.10 shall be limited to the greater of (i) all
amounts for which such Borrower is primarily liable and (ii) such Borrower’s
Allocable Amount.
(b)          If any Borrower makes a payment under this Section 5.10 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.  The “Allocable
Amount” for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 5.10 without rendering such
payment voidable or avoidable under Section 548 of the Bankruptcy Code or under
any applicable state fraudulent transfer or conveyance act, or similar statute
or common law.
(c)          Nothing contained in this Section 5.10 shall limit the liability of
any Borrower to pay Loans made directly or indirectly to that Borrower
(including Loans advanced to any other Borrower and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower), LC Obligations relating
to Letters of Credit issued to support such Borrower’s business, and all accrued
interest, fees, expenses and other related Obligations with respect thereto, for
which such Borrower shall be primarily liable for all purposes hereunder.
5.10.4.   Joint Enterprise.  Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers’ business most efficiently and economically.  Borrowers’
business is a mutual and collective enterprise, and Borrowers believe that
consolidation of their credit facility will enhance the borrowing power of each
Borrower and ease the administration of their relationship with Lenders, all to
the mutual advantage of Borrowers.  Borrowers acknowledge and agree that Agent’s
and Lenders’ willingness to extend credit to Borrowers and to administer the
Collateral on a combined basis, as set forth herein, is done solely as an
accommodation to Borrowers and at Borrowers’ request.
- 78 -

--------------------------------------------------------------------------------


5.10.5.   Subordination.  Each Borrower hereby subordinates any claims,
including any right of payment, subrogation, contribution and indemnity, that it
may have at any time against any other Obligor, howsoever arising, to the Full
Payment of all Obligations.
SECTION 6.          CONDITIONS PRECEDENT
6.1.          Conditions Precedent to Initial Loans.  In addition to the
conditions set forth in Section 6.2, Lenders shall not be required to fund any
requested Loan, issue any Letter of Credit, or otherwise extend credit to
Borrowers hereunder, until the date (“Closing Date”) that each of the following
conditions has been satisfied:
(a)          Notes shall have been executed by Borrowers and delivered to each
Lender that requests issuance of a Note.  Each of this Loan Agreement and the
other Loan Documents shall have been duly executed and delivered to Agent by
each of the signatories thereto, and each shall be in form and substance
reasonably satisfactory to the Agent and each of the Lenders, and each Obligor
shall be in compliance with all terms thereof.
(b)          Agent and the Lenders shall be satisfied that the Security
Documents shall be effective to create in favor of the Agent a legal, valid and
enforceable first priority (subject only to Permitted Liens entitled to priority
under Applicable Law) perfected security interest in and Lien upon the
Collateral and shall have received (i) evidence that all filings, recordings,
deliveries of instruments and other actions necessary or desirable in the
commercially reasonable opinion of Agent to protect and preserve such security
interests shall have been duly effected, (ii) UCC and Lien searches (and the
equivalent thereof in all applicable foreign jurisdictions) and other evidence
reasonably satisfactory to Agent that such Liens are the only Liens upon the
Collateral, except Permitted Liens and Liens to be discharged on or prior to the
Closing Date, (iii) evidence that the payment (or evidence of provision for
payment) of all filing and recording fees and taxes due and payable in respect
thereof has been made in form and substance reasonably satisfactory to Agent and
each of the Lenders, and (iv) a completed and fully executed perfection
certificate in form and substance reasonably satisfactory to Agent;
(c)          [Reserved].
(d)          Agent shall have received duly executed agreements establishing
each Dominion Account and related lockbox and the Borrower Account, each in form
and substance, and with financial institutions, reasonably satisfactory to Agent
and each of the Lenders.
(e)          Agent shall have received a certificate, in form and substance
reasonably satisfactory to it and each of the Lenders, from the chief financial
officer or the treasurer of each Borrower (with such certification to be in such
Person’s capacity as chief financial officer or the treasurer of such Borrower
and not in such Person’s individual capacity) certifying that:
(i)           after giving effect to the initial Loans and transactions
hereunder, (A) (x) Parent and its Subsidiaries, on a consolidated basis, are
Solvent and (y) each Borrower, individually, is Solvent; (B) no Default or Event
of Default exists; (C) the representations and warranties set forth in Section 9
are true and correct in all material respects; and (D) each Borrower has
complied in all material respects with all agreements and conditions to be
satisfied by it under the Loan Documents;
(ii)          there is no action, suit, investigation or proceeding pending or,
to the knowledge of Parent or its Subsidiaries, threatened in writing in any
court or before any arbitrator or governmental authority that could reasonably
be expected to have a Material Adverse Effect;
(iii)          all Loans made by the Lenders to the Borrowers hereunder are and
shall remain in full compliance with the Federal Reserve’s margin regulations;
and
- 79 -

--------------------------------------------------------------------------------


(iv)          no Applicable Law or Environmental Law to which any Borrower is
subject is applicable to the transactions contemplated hereby which could
reasonably be expected to have a Material Adverse Effect on any Obligor or a
Material Adverse Effect on the transactions contemplated hereby.
(f)          Agent shall have received a certificate of a duly authorized
officer of each Obligor (with such certification to be in such Person’s capacity
as an officer of such Obligor and not in such Person’s individual capacity),
certifying (i) that attached copies of such Obligor’s Organic Documents are true
and complete, and in full force and effect, without amendment except as shown,
(ii) that an attached copy of resolutions authorizing execution and delivery of
the Loan Documents is true and complete, and that such resolutions are in full
force and effect, were duly adopted, have not been amended, modified or revoked,
and constitute all resolutions adopted with respect to this credit facility, and
(iii) to the title, name and signature of each Person authorized to sign the
Loan Documents.
(g)          Agent shall have received a written opinion of Paul, Weiss,
Rifkind, Wharton & Garrison LLP, as well as any relevant local counsel to
Obligors (other than The Bon-Ton Giftco, Inc., which the Borrowers represent has
less than $5,000,000 in assets on the Closing Date (exclusive of any
intercompany receivables)), in form and substance reasonably satisfactory to
Agent and each of the Lenders.
(h)          Agent shall have received copies of the charter documents of each
Obligor, certified as appropriate by the Secretary of State or another official
of such Obligor’s jurisdiction of organization.  Agent shall have received good
standing or subsistence certificates, as applicable, for each Obligor, issued by
the Secretary of State or other appropriate official of such Obligor’s
jurisdiction of organization and each jurisdiction where such Obligor’s conduct
of business or ownership of Property necessitates qualification.
(i)          Agent shall (i) have received copies of policies of insurance, (ii)
be reasonably satisfied with the amount, types and terms and conditions of all
insurance maintained by the Obligors and their Subsidiaries, and (iii) have
received certificates of insurance with endorsements naming Agent, for the
benefit of the Secured Parties, as loss payee or additional insured, as
applicable, with respect to each insurance policy required to be maintained with
respect to the Collateral and otherwise in form and substance reasonably
satisfactory to Agent and each of the Lenders.
(j)           [Reserved].
(k)          Borrowers shall have paid all reasonable and documented fees and
out-of-pocket expenses to be paid to Agent and Lenders on the Closing Date
(including, without limitation, all reasonable and documented fees,
out-of-pocket charges and disbursements of one outside counsel, one local
counsel in each relevant jurisdiction (as determined by the Agent in its
reasonable discretion), one special or regulatory counsel in respect of each
matter (as reasonably required by the Agent) and conflict of interest counsel
(as determined by the Agent in its reasonable discretion), accounting,
appraisal, consulting and other reasonable and documented fees, out-of-pocket to
the extent invoiced prior to or on the Closing Date.
(l)           The Agent shall have received an updated field examination and
appraisals of the Borrowers’ inventory and real estate, with results reasonably
satisfactory to the Agent.
(m)          Agent shall have received a flow of funds, in form and substance
reasonably satisfactory to it.
(n)          Agent shall have received copies of notifications instructing each
of Mastercard, Visa, HSBC, as applicable, and each Obligor’s other Credit Card
Processor required by Agent to transfer all amounts owing by such Credit Card
Processor to an Obligor directly to the Borrower Account or other
- 80 -

--------------------------------------------------------------------------------


Deposit Account reasonably acceptable to Agent and subject to control
arrangements reasonably satisfactory to Agent, with (x) such notifications
(each, a “Credit Card Notification”) to be substantially the form attached
hereto as Exhibit E, or in such other form reasonably acceptable to Agent, (y)
such notifications to be executed by each relevant Obligor, sent to each such
Credit Card Processor and (z) Agent to be satisfied that the Obligors have
exercised commercially reasonable efforts to obtain acknowledgments of such
Credit Card Notifications from such Credit Card Processors.
(o)          Agent shall have received a Borrowing Base Certificate dated as of
the Closing Date, in form and substance reasonably satisfactory to it, and the
Agent shall be satisfied that, both before and after giving effect to all
extensions of credit to be made, and Letters of Credit outstanding, on the
Closing Date, Excess Availability under the Loan Agreement shall not be, less
than $250,000,000.
(p)          Agent shall have received such other certificates, documents,
agreements and information in respect of any Obligor as Agent may reasonably
request.
(q)          The Lenders shall have received forecasts prepared by management of
the Borrowers of balance sheets, income statements and cash flow statements,
each in a form substantially similar to those provided to the Agent under the
Existing Credit Agreement, on a fiscal monthly basis for the first Fiscal Year
following the Closing Date and on an annual basis for each Fiscal Year
thereafter during the term of the this Loan Agreement.
(r)          The Lenders shall have received a pro forma availability forecast
for the Borrowers, on a fiscal monthly basis, for the first year following the
Closing Date.


For purposes of determining compliance with the conditions specified in this
Section 6.1, each Lender that has signed this Loan Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Agent shall have received
written notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.
6.2.          Conditions Precedent to All Credit Extensions.  Agent, Issuing
Bank and Lenders shall not be required to fund any Loans or arrange for the
issuance, extension or renewal of any Letters of Credit, unless the following
conditions are satisfied:
(a)          No Default or Event of Default shall exist at the time of, or
result from, such funding, issuance, extension or renewal;
(b)          The representations and warranties of each Obligor in the Loan
Documents shall be true and correct in all material respects on the date of, and
upon giving effect to, such funding, issuance, extension or renewal (except for
representations and warranties that expressly relate to an earlier date and
except for changes therein which do not cause a violation of this Loan
Agreement);
(c)          All conditions precedent to fund any Loans or to arrange for the
issuance, extension or renewal of any Letters of Credit to or for the benefit of
Borrowers set forth in any other Loan Document shall be satisfied;
(d)          No event shall have occurred or circumstance exist that has or
could reasonably be expected to have a Material Adverse Effect; and
(e)          With respect to the issuance, extension or renewal of a Letter of
Credit, the LC Conditions shall be satisfied.
- 81 -

--------------------------------------------------------------------------------


Each request (or deemed request) by Borrowers for funding of a Loan or the
issuance, extension or renewal of a Letter of Credit shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance, extension or
renewal.
6.3.          Limited Waiver of Conditions Precedent.  If Agent, Issuing Bank or
Lenders fund any Loans, arrange for issuance of any Letters of Credit or grant
any other accommodation when any conditions precedent are not satisfied
(regardless of whether the lack of satisfaction was known or unknown at the
time), it shall not operate as a waiver of (a) the right of Agent, Issuing Bank
and Lenders to insist upon satisfaction of all conditions precedent with respect
to any subsequent funding, issuance or grant; nor (b) any Default or Event of
Default due to such failure of conditions or otherwise.
SECTION 7.          COLLATERAL
7.1.          Grant of Security Interest.  To secure the prompt payment and
performance of all Obligations, each Obligor hereby grants to Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon all
of the following personal and fixture property, assets and rights of such
Obligor of every kind and nature, whether now owned or hereafter acquired or
arising, and wherever located:
(a)          all Accounts and all Credit Card Receivables;
(b)          all Chattel Paper, including electronic chattel paper;
(c)          all Commercial Tort Claims described on Schedule 7.1(c), as shall
be amended from time to time in accordance with Section 7.4.1;
(d)          all Deposit Accounts;
(e)          all Documents;
(f)           subject to the proviso to Section 7.1(m), all General Intangibles,
including Payment Intangibles, Software and Intellectual Property; provided,
however, that the grant of security interest shall not include any intent-to-use
application for a trademark that may be deemed invalidated, canceled or
abandoned due to the grant and/or enforcement of such security interest unless
and until such time that the grant and/or enforcement of the security interest
will not affect the status or validity of such trademark;
(g)          all Goods, including Inventory, Equipment and Fixtures, excluding
(i) any motor vehicles and (ii) any Equipment subject to Purchase Money Liens
securing Permitted Purchase Money Debt so long as the documents evidencing such
Permitted Purchase Money Debt expressly prohibit a second priority lien on such
Equipment;
(h)          all Instruments;
(i)           all Investment Property;
(j)           all Letter-of-Credit Rights;
(k)          all Supporting Obligations;
(l)           all monies, whether or not in the possession or under the control
of Agent, a Lender, or a bailee or Affiliate of Agent or a Lender, including any
Cash Collateral;
(m)          all Capital Stock in any Subsidiary of such Obligor;
- 82 -

--------------------------------------------------------------------------------


(n)          all accessions to, substitutions for, and all replacements,
products, and cash and non-cash proceeds of the foregoing, including proceeds of
and unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral; and
(o)          all books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs and computer records)
pertaining to the foregoing;
provided, however, that notwithstanding any of the other provisions set forth
herein and solely with respect to assets other than Inventory, Accounts, and
other assets of the types that are not included in the Tranche A Borrowing Base
or the Tranche A-1 Borrowing Base, this Loan Agreement shall not constitute a
grant of a security interest in, and “Collateral” shall not include any property
to the extent that a grant of security interest therein (x) is prohibited by any
requirements of law or (y) is prohibited by or constitutes a breach or default
under or results in the termination of or requires any consent not obtained
under any contract, license, agreement, instrument or other document evidencing
or giving rise to such property or any applicable shareholder or similar
agreement, in the case of clause (x) and (y), solely to the extent such
prohibition or breach or default or requirement for consent is in effect and is
enforceable under Applicable Law.
7.2.          Lien on Deposit Accounts; Cash Collateral.
7.2.1.     Deposit Accounts.  To further secure the prompt payment and
performance of all Obligations, each Obligor hereby grants to Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon all
of such Obligor’s right, title and interest in and to each Deposit Account of
such Obligor (except for those referred to in clauses (i) through (iv) of
Section 8.5) and any deposits or other sums at any time credited to any such
Deposit Account, including any sums in any blocked or lockbox accounts or in any
accounts into which such sums are swept.  Prior to the commencement of a Trigger
Event Period, each Obligor shall direct each bank or other depository to deliver
to the Borrower Account, on each Business Day (to the extent practicable and
consistent with past practices), all available balances in each Deposit Account
maintained by such Obligor with such depository (except for (a) those Deposit
Accounts referred to in clauses (i) through (iv) of Section 8.5 and (b) those
Deposit Accounts exclusively used as secondary operating accounts and described
on Schedule 7.2.1 (as may be updated with the reasonable approval of Agent with
respect to such secondary operating accounts) so long as the average account
balances in such accounts described in this clause (b) are in amounts consistent
with the Ordinary Course of Business of the Obligors); provided, however, that
the Obligors may maintain an aggregate account balance in local Deposit Accounts
not to exceed $5,000 for each Store supported by such local Deposit Account for
petty cash and Store expense reimbursement purposes.  At all times after the
commencement and during the continuation of a Trigger Event Period, the Agent
shall direct each bank or other depository to deliver to a Borrower Account at
Bank of America on each Business Day, for application to the Obligations then
outstanding, all available balances in each Deposit Account maintained by any
Obligor with such depository (except for those Deposit Accounts referred to in
clauses (i) through (iv) of Section 8.5).  Each Obligor irrevocably appoints, at
all times after the commencement and during the continuation of a Trigger Event
Period, Agent as such Obligor’s attorney in fact to collect such balances to the
extent any such delivery is not so made.  Each Obligor waives the right at all
times after the commencement and during the continuation of a Trigger Event
Period to direct the application of any payments or Collateral proceeds, and
agrees that Agent shall have the continuing, exclusive right to apply and
reapply same against the Obligations, in such manner as Agent deems advisable,
notwithstanding any entry by Agent in its records.  If, as a result of Agent’s
receipt of Payment Items or proceeds of Collateral, a credit balance exists, the
balance shall not accrue interest in favor of Obligors and shall be made
available to Borrowers as long as no Default or Event of Default exists.
7.2.2.     Cash Collateral.  Any Cash Collateral may be invested, in Agent’s
discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement, understanding or
- 83 -

--------------------------------------------------------------------------------


course of dealing with any Obligor, and shall have no responsibility for any
investment or loss.  Each Obligor hereby grants to Agent, for the benefit of
Secured Parties, a security interest in all Cash Collateral held from time to
time and all proceeds thereof, as security for the Obligations, whether such
Cash Collateral is held in the Cash Collateral Account or elsewhere.  Agent may
apply Cash Collateral to the payment of any Obligations, in such order as Agent
may elect, as they become due and payable.  The Cash Collateral Account and all
Cash Collateral shall be under the sole dominion and control of Agent.  No
Obligor or other Person claiming through or on behalf of any Obligor shall have
any right to any Cash Collateral, until payment in full, in cash of all
Obligations and the occurrence of the Commitment Termination Date.
7.3.          Real Estate Collateral.  The Obligations shall be secured by
Mortgages upon (x) all Real Estate owned by Obligors described on Schedule 7.3
and (y) all leasehold interests in Real Estate described on Schedule 7.3.  The
Agent may amend Schedule 7.3 from time to time to reflect thereon any Real
Estate that constitutes Eligible Real Estate.  The Mortgages shall be duly
recorded, at Borrowers’ expense, in each office where such recording is required
to constitute a fully perfected Lien on the Real Estate covered thereby.  If any
Obligor acquires (or otherwise desires to mortgage) any fee or leasehold
interest in any Real Estate after the Fifth Amendment Closing Date, the Borrower
Agent shall within ten (10) Business Days furnish to Agent a description of any
such Real Estate in detail satisfactory to Agent and, upon written request of
Agent (or the at the election of the Borrower Agent), the applicable Obligor
shall forthwith (but in any event within sixty (60) days), (i), execute, deliver
and record a Mortgage sufficient to create a first priority perfected Lien (or,
where such Real Estate is subject to Permitted Purchase Money Debt and the
documents evidencing such Debt permit Agent to hold a lien junior in priority on
such Real Estate, a Lien junior in priority) in favor of Agent on such Real
Estate and (ii) deliver all Related Real Estate Documents.  Notwithstanding
anything to the contrary in this Section 7.3, the Agent agrees that it shall not
request that any Obligor mortgage to the Agent any Real Estate (i) encumbered by
Permitted Purchase Money Debt, the terms of which expressly prohibit a Lien
junior in priority on such Real Estate or (ii) having a value of less than (x)
$5,000,000, individually or (y) $25,000,000, in the aggregate for all such Real
Estate; provided that, for the avoidance doubt, the foregoing restriction shall
not obligate the Agent to release any Lien on Real Estate or other Collateral in
existence on the Fourth Amendment Closing Date.  The Agent may amend Schedule
7.3 from time to time to reflect thereon any Real Estate that constitutes
EligibleNotwithstanding anything in this Loan Agreement (including this Section
7.3) or any other Loan Document to the contrary, no Obligor shall deliver,
execute or record any Mortgage pursuant to this Section 7.3 until the Agent and
each Tranche A Lender shall have confirmed (such confirmation not to be
unreasonably withheld, conditioned or delayed) that it has completed its flood
insurance due diligence and flood insurance compliance with respect to such Real
Estate.
7.4.          Other Collateral.
7.4.1.     Commercial Tort Claims.  Obligors shall promptly notify Agent in
writing if Parent or any Subsidiary has a Commercial Tort Claim (other than, as
long as no Event of Default exists, a Commercial Tort Claim for less than
$3,000,000) and, upon Agent’s request, shall promptly execute such documents and
take such actions as Agent deems appropriate (including amending Schedule
7.1(c))to confer upon Agent (for the benefit of Secured Parties) a duly
perfected, first priority (subject to Permitted Liens entitled to priority under
Applicable Law) Lien upon such claim.
7.4.2.     Certain After-Acquired Collateral.  Obligors shall promptly (or, in
the case of Intellectual Property, within 20 Business Days after the first day
of each Fiscal Quarter) notify Agent in writing if, after the Closing Date,
Parent or any Subsidiary obtains any interest in any Collateral consisting of
Deposit Accounts, Chattel Paper, Documents, Instruments, Intellectual Property
that is registered or subject to a pending application for registration,
Investment Property or Letter-of-Credit Rights which has not yet been perfected
and, upon Agent’s reasonable request, shall promptly execute such documents and
take such actions as Agent deems reasonably appropriate to effect Agent’s duly
- 84 -

--------------------------------------------------------------------------------


perfected, first priority (subject to Permitted Liens entitled to priority under
Applicable Law) Lien upon such Collateral, including obtaining any appropriate
possession, control agreement or Lien Waiver to the extent required by Section
10.1.10.  If any Collateral is in the possession of a third party, at Agent’s
request, Obligors shall use commercially reasonable efforts to obtain an
acknowledgment that such third party holds the Collateral for the benefit of
Agent.
7.5.          No Assumption of Liability.  The Lien on Collateral granted
hereunder is given as security only and shall not subject Agent or any Lender
to, or in any way modify, any obligation or liability of the Obligors relating
to any Collateral.
7.6.          Further Assurances.  Promptly upon request, Obligors shall deliver
such instruments, assignments, title certificates, or other documents or
agreements, and shall take such actions, as Agent reasonably deems appropriate
under Applicable Law to evidence or perfect its Lien on any Collateral, or
otherwise to give effect to the intent of this Loan Agreement.  Each Obligor
authorizes Agent to file any financing statement that indicates the Collateral
as “all assets” or “all personal property” of such Obligor, or words to similar
effect, and ratifies any action taken by Agent before the Closing Date to effect
or perfect its Lien on any Collateral.
7.7.          Foreign Subsidiary Stock.  Notwithstanding Section 7.1, the
Collateral shall include only 65% of the voting securities of any first tier
Foreign Subsidiary.
7.8.          Lien Releases.  (a) Upon the occurrence of payment, in full, in
cash of the Obligations (other than unmatured Contingent Obligations) and the
occurrence of the Commitment Termination Date or (b) with respect to any
Collateral that is the subject of an Asset Disposition which Borrowers certify
in writing to Agent is a Permitted Asset Disposition or a disposition of
Equipment permitted under Section 8.4.2 (and Agent may rely conclusively on any
such certificate without further inquiry), Agent will, at the Borrowers’
expense, execute and deliver to the applicable Obligor such documents as such
Obligor may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Loan
Documents.
SECTION 8.          COLLATERAL ADMINISTRATION
8.1.          Borrowing Base Certificates.  The Borrowers shall deliver to the
Agent and each Co-Collateral Agent (and Agent shall promptly deliver same to
Lenders) (i) at all times prior to the commencement of a Trigger Event Period,
not later than the twelfth (12th) Business Day after the immediately preceding
fiscal month end, a Borrowing Base Certificate prepared as of the close of
business of the previous month and (ii) at all times (x) after the occurrence
and during the continuation of an Event of Default or (y) after the first date
on which Excess Availability for five consecutive Business Days is less than the
greater of (i) $65,000,000 or (ii) 12.5% of the lesser of (A) the aggregate
Commitments at such time and (B) the Aggregate Borrowing Base at such time, not
later than the last Business Day of each week, a Borrowing Base Certificate
prepared as of the close of business of the previous week, with such weekly
Borrowing Base Certificates (other than those coinciding with a month end)
updated for purchases and sales of Inventory from the prior week in a manner
consistent with the past practices of the Obligors and reasonably approved by
Agent; provided, that at such time as, in the case of clause (x) above, all
Events of Default have been waived or remedied in accordance with the terms of
the Loan Documents and, in the case of clause (y) above, the date that Excess
Availability for a period of 60 consecutive calendar days exceeds the greater of
(1) $65,000,000 or (2) 12.5% of the lesser of (I) the aggregate Commitments at
such time and (II) the Aggregate Borrowing Base at such time, then the Borrowers
shall deliver the Borrowing Base Certificate pursuant to clause (i) above.  The
Borrower may elect, pursuant to a written irrevocable notice to the Agent, to
deliver Borrowing Base Certificates on a weekly basis during the fiscal months
of October through January 15th of such Fiscal Year, provided that notice of
such election is received by the Agent no later than the 15th of September of
such Fiscal Year.  All calculations of Excess Availability and the Tranche A-1
Utilization Amount in any
- 85 -

--------------------------------------------------------------------------------


Borrowing Base Certificate shall originally be made by Borrower Agent and
certified by a Senior Officer of the Borrower Agent (with such certification to
be in such Person’s capacity as a Senior Officer of the Borrower Agent and not
in such Person’s individual capacity), provided that Agent may from time to time
review and adjust any such calculation (a) to reflect its reasonable estimate of
declines in value of any Collateral, due to collections received in the Dominion
Accounts or otherwise; (b) to adjust advance rates to reflect changes in
dilution, quality, mix and other factors affecting Collateral; and (c) to the
extent the calculation is not made in accordance with this Loan Agreement or
does not accurately reflect the Availability Reserve.
8.2.          Administration of Accounts and Credit Card Receivables.
8.2.1.     Credit Card Notifications; Records.  Schedule 8.2.1 sets forth, as of
the [Fourth]Fifth Amendment Closing Date, all arrangements to which any Obligor
is a party with respect to the payment to any Obligor of the proceeds of credit
card charges for sales by such Obligor.  The Obligors shall deliver to Agent
Credit Card Notifications instructing each of their Credit Card Issuers or
Credit Card Processors to transfer all amounts owing by such processor or issuer
to an Obligor directly to the Borrower Account or a Dominion Account, with such
Credit Card Notifications to be executed by each relevant Obligor and
accompanied by evidence that such Credit Card Notifications have been received
by such Credit Card Issuers or Credit Card Processors. The Obligors shall
exercise commercially reasonable efforts to obtain acknowledgments to such
Credit Card Notifications from each of the Credit Card Issuers and Credit Card
Processors.  Each Obligor shall keep accurate and complete records of its Credit
Card Receivables, and shall submit to Agent Credit Card Receivables reports,
including all additions and reductions (cash and non-cash) with respect to
Credit Card Receivables of the Obligors in each case accompanied by such
supporting detail and documentation as shall be reasonably requested by
Agent, in form reasonably satisfactory to Agent, on such periodic basis as Agent
may request.
8.2.2.     Account Verification.  Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Obligor to verify the validity, amount or any other
matter relating to any Accounts of Obligors by mail, telephone or otherwise. 
Obligors shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process.
8.2.3.     Maintenance of Dominion Accounts.  Obligors shall maintain Dominion
Accounts pursuant to lockbox or other arrangements reasonably acceptable to
Agent.  Obligors shall obtain an agreement (in form and substance reasonably
satisfactory to Agent) from each lockbox servicer and Dominion Account bank,
establishing Agent’s control over and Lien in the lockboxes or Dominion
Accounts, requiring immediate deposit of all remittances received in the lockbox
to a Dominion Account and, if such Dominion Account is not maintained with Bank
of America, directing, in accordance with Section 5.6, the account bank to
transfer at the end of each Business Day available funds in the Dominion
Accounts to the Borrower Account consistent with past practice, and waiving
offset rights of such servicer or bank against any funds in the lockboxes or
Dominion Accounts, except offset rights for customary administrative charges. 
Neither Agent nor Lenders assume any responsibility to Obligors for any lockbox
arrangements or Dominion Accounts, including any claim of accord and
satisfaction or release with respect to any Payment Items accepted by any bank.
8.2.4.     Proceeds of Collateral.  Obligors shall request in writing and
otherwise take all reasonable steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to a Dominion Account (or a
lockbox relating to a Dominion Account).  If any Obligor or Subsidiary receives
cash or Payment Items with respect to any Collateral, it shall hold same in
trust for Agent and promptly deposit same into a Dominion Account.
8.3.          Administration of Inventory.
- 86 -

--------------------------------------------------------------------------------


8.3.1.     Records and Reports of Inventory.  Each Obligor shall keep accurate
and complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory reports in form reasonably
satisfactory to Agent, on such periodic basis as Agent may request.  Each
Obligor shall conduct a physical inventory at least once per calendar year (and
on a more frequent basis if requested by Agent when an Event of Default exists)
and periodic cycle counts consistent with historical practices, and shall
provide to Agent a report based on each such inventory and count promptly upon
completion thereof, together with such supporting information as Agent may
request.  Agent may participate in and observe each inventory or physical count.
8.3.2.     Returns of Inventory.  No Obligor shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business and (b) no Event of
Default or Tranche A Overadvance exists or would result therefrom.
8.3.3.     Acquisition, Sale and Maintenance.  No Obligor shall acquire or
accept any Inventory which is part of the Borrowing Base on consignment or
approval.  No Obligor shall sell any Inventory which is part of the Borrowing
Base on consignment or approval.  Obligors shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.
8.4.          Administration of Equipment.
8.4.1.     Records and Schedules of Equipment.  Each Obligor shall keep accurate
and complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may request, a current schedule thereof, in form
reasonably satisfactory to Agent.  Promptly upon request, Obligors shall deliver
to Agent evidence of their ownership or interests in any Equipment.
8.4.2.     Dispositions of Equipment.  No Obligor shall sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
(a) a Permitted Asset Disposition; and (b) replacement of Equipment that is
worn, damaged or obsolete with Equipment of like function and value, if the
replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens (other than Permitted Liens).
8.4.3.     Condition of Equipment.  Except where failure to do so would not
reasonably be expected to result in a Material Adverse Effect, the Equipment is
in good operating condition and repair, and all necessary replacements and
repairs have been made so that the value and operating efficiency of the
Equipment is preserved at all times, reasonable wear and tear excepted.  Except
where failure to do so would not reasonably be expected to result in a Material
Adverse Effect, each Obligor shall ensure that the Equipment is mechanically and
structurally sound, and capable of performing the functions for which it was
designed, in accordance with the manufacturer’s published and recommended
specifications.
8.5.          Administration of Deposit Accounts.  Schedule 8.5 sets forth all
Deposit Accounts maintained by Obligors as of the Fifth Amendment Closing Date
(or, after any update to such Schedule 8.5 in accordance with the last sentence
of this Section 8.5, as of the date of such amendment). Each Obligor shall take
all actions necessary to establish Agent’s control (pursuant to an Account
Control Agreement) of each Deposit Account other than:
(i)           each Deposit Account exclusively used for payroll, payroll taxes,
or employee benefits as set forth in Schedule 8.5(a) or any replacement account
exclusively used for payroll, payroll taxes or employee benefits;
- 87 -

--------------------------------------------------------------------------------


(ii)          each disbursement account of the Obligors as set forth on Schedule
8.5(a) or any replacement disbursement account that is reasonably acceptable to
Agent;
(iii)          each trust account listed on Schedule 8.5(b) maintained at U.S.
Bank National Association (or any replacement account thereof) so long as the
average account balance in the accounts described in this clause (iii) is in an
amount consistent with the ordinary course of business and past practices of the
Obligors and, in any event, does not exceed (x) at any time other than during a
Trigger Event Period, $10,000,000 in the aggregate or (y) after the commencement
and during the continuation of a Trigger Event Period, $2,000,000 in the
aggregate; and
(iv)          each Deposit Account, other than those described in clauses (i)
through (iii) above, containing not more than $75,000 at any time; provided that
the aggregate amount contained in all such accounts under this clause (iv) shall
not exceed $750,000 at any time; provided, however, that not later than ten (10)
Business Days after the commencement of the first Trigger Event Period to occur
after the Closing Date, the Obligors shall either (a) take all actions necessary
to establish the Agent’s control of each such Deposit Account referred to in
this clause (iv) or (b) close the Deposit Accounts referenced in this clause
(iv) and transfer all balances and all related deposit activity to a Deposit
Account over which the Agent’s control has already been established.
Each Obligor shall be the sole account holder of each Deposit Account and shall
not allow any other Person (other than the Agent and, subject to the Junior Debt
Intercreditor Agreement, any Junior Lien Agent) to have control over a Deposit
Account.  Each Obligor shall promptly notify Agent of any opening or closing of
a Deposit Account and, at the request of Agent, will amend Schedule 8.5 (and
Schedule 8.5(a) or Schedule 8.5(b), if applicable) to reflect the same.


8.6.          General Provisions.
8.6.1.     Location of Collateral.  All tangible items of Collateral, other than
(i) tangible Inventory having an aggregate value of no more than $500,000, and
(ii) Inventory in transit, shall at all times be kept by Obligors at the
business locations set forth in Schedule 8.6.1, except that Obligors may (a)
make sales or other dispositions of Collateral in accordance with Section
10.2.6; and (b) move Collateral to another location in the United States, so
long as, if such Collateral has an aggregate value of more than $500,000 the
Borrower Agent has provided Agent with 30 Business Days prior written notice
thereof.
8.6.2.     Insurance of Collateral; Condemnation Proceeds.
(a)          Each Obligor shall maintain insurance with respect to the
Collateral, covering casualty, hazard, public liability, theft, malicious
mischief, and such other risks, in such amounts, with such endorsements, and
with such insurers as are reasonably satisfactory to Agent.  All proceeds under
each policy shall be payable to Agent.  [From time to time upon request,
Obligors shall deliver to Agent the] originals or certified copies of [its
insurance policies and] updated flood plain searches[.  ]Unless Agent shall
agree otherwise, each policy shall include reasonably satisfactory endorsements
(i) showing Agent as [sole]loss payee, lender’s loss payee or additional
insured, as appropriate; (ii) requiring [30 days]not less than thirty (30) days
(ten (10) days in the case of non-payment of premium) prior written notice to
Agent [in the event of cancellation of]of the exercise of any right to cancel
the policy[ for any reason whatsoever]; and (iii) specifying that the interest
of Agent shall not be impaired or invalidated by any act or neglect of any
Obligor or the owner of the Property, nor by the occupation of the premises for
purposes more hazardous than are permitted by the policy.  If any Obligor fails
to provide and pay for such insurance, Agent may, at its option, but shall not
be required to, procure the insurance and charge Obligors therefor.  Each
Obligor agrees to deliver to Agent, promptly as rendered, copies of all reports
made to insurance
- 88 -

--------------------------------------------------------------------------------


companies.  While no Event of Default exists, Obligors may settle, adjust or
compromise any insurance claim, as long as the proceeds are delivered to Agent. 
If an Event of Default exists, only Agent shall be authorized to settle, adjust
and compromise such claims.
(b)          Any proceeds of insurance (other than proceeds from workers’
compensation or D&O insurance) and any awards arising from condemnation of any
Collateral shall be paid to Agent.
(c)          If requested by Obligors in writing within 30 days after Agent’s
receipt of any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Real Estate, Obligors may use such proceeds or
awards to repair or replace such Equipment or Real Estate (and until so used,
the proceeds shall, at the Borrowers’ election be held by Agent as Cash
Collateral) as long as (i) no Default or Event of Default exists; (ii) such
repair or replacement is promptly undertaken and concluded; (iii) the repaired
or replaced Property is free of Liens, other than Permitted Liens; (iv) Obligors
comply with disbursement procedures for such repair or replacement as Agent may
reasonably require; and (v) the aggregate amount of such proceeds or awards from
any single casualty or condemnation does not exceed $10,000,000. Any such
proceeds or awards not applied to repair or replace such Equipment or Real
Estate in accordance with this Section 8.6.2(c) shall be applied, by the Agent,
to the Obligations in accordance with Section 5.5.
8.6.3.     Protection of Collateral.  All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes (other than Excluded Taxes) payable with respect to any Collateral
(including any sale thereof), and all other payments required to be made by
Agent to any Person to realize upon any Collateral, shall be borne and paid by
Obligors.  Agent shall not be liable or responsible in any way for the
safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its custody while Collateral is in Agent’s actual
possession), for any diminution in the value thereof, or for any act or default
of any warehouseman, carrier, forwarding agency or other Person whatsoever, but
the same shall be at Obligors’ sole risk.
8.6.4.     Defense of Title to Collateral.  Each Obligor shall at all times
defend its title to Collateral and Agent’s Liens therein against all Persons,
claims and demands whatsoever, except Permitted Liens.
8.7.          Power of Attorney.  Each Obligor hereby irrevocably constitutes
and appoints Agent (and all Persons designated by Agent) as such Obligor’s true
and lawful attorney (and agent-in-fact) for the purposes provided in this
Section 8.7.  Agent, or Agent’s designee, may, during the continuation of an
Event of Default, without notice and in either its or an Obligor’s name, but at
the cost and expense of Obligors:
(a)          Endorse an Obligor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and
(b)          (i) Notify any Account Debtors of the assignment of their Accounts,
demand and enforce payment of Accounts, by legal proceedings or otherwise, and
generally exercise any rights and remedies with respect to Accounts; (ii)
settle, adjust, modify, compromise, discharge or release any Accounts or other
Collateral, or any legal proceedings brought to collect Accounts or Collateral;
(iii) sell or assign any Accounts and other Collateral upon such terms, for such
amounts and at such times as Agent deems advisable; (iv) take control, in any
manner, of any proceeds of Collateral; (v) prepare, file and sign an Obligor’s
name to a proof of claim or other document in a bankruptcy of an Account Debtor,
or to any notice, assignment or satisfaction of Lien or similar document; (vi)
receive, open and dispose of mail addressed to an Obligor, and notify postal
authorities to change the address for delivery thereof to such address as Agent
may designate; (vii) endorse any Chattel Paper, Document, Instrument, invoice,
freight bill, bill of lading, or similar document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use an Obligor’s stationery and
sign its name to verifications of Accounts and notices to
- 89 -

--------------------------------------------------------------------------------


Account Debtors; (ix) use the information recorded on or contained in any data
processing equipment and computer hardware and software relating to any
Collateral; (x) make and adjust claims under policies of insurance; (xi) take
any action as may be necessary or appropriate to obtain payment under any letter
of credit or banker’s acceptance for which an Obligor is a beneficiary; and
(xii) take all other actions as Agent deems reasonably appropriate to fulfill
any Obligor’s obligations under the Loan Documents.
SECTION 9.          REPRESENTATIONS AND WARRANTIES
9.1.          General Representations and Warranties.  To induce Agent and
Lenders to enter into this Loan Agreement and to make available the Commitments,
Loans and Letters of Credit, each Obligor represents and warrants that:
9.1.1.     Organization and Qualification.  Each Obligor and Subsidiary is duly
organized, validly existing and in good standing or subsisting, as applicable
under the laws of the jurisdiction of its organization.  Each Obligor and
Subsidiary is duly qualified, authorized to do business and in good standing as
a foreign corporation in each jurisdiction where failure to be so qualified
could reasonably be expected to have a Material Adverse Effect.
9.1.2.     Power and Authority.  Each Obligor is duly authorized to execute,
deliver and perform its Loan Documents.  The execution, delivery and performance
of the Loan Documents by each Obligor have been duly authorized by all necessary
action, and do not (a) require any consent or approval of any holders of Capital
Stock of any Obligor, other than those already obtained; (b) contravene the
Organic Documents of any Obligor; (c) violate or cause a material default under
any Applicable Law or Material Contract; or (d) result in or require the
imposition of any Lien (other than Permitted Liens and Liens granted hereunder)
on any Property of any Obligor.
9.1.3.     Enforceability.  Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable against each Obligor in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and by general equitable principles.
9.1.4.     Capital Structure.  Schedule 9.1.4 shows as of the [Fourth]Fifth
Amendment Closing Date, for each Obligor and Subsidiary (other than the Parent),
its name, its jurisdiction of organization, its duly authorized and validly
issued Capital Stock, the holders of its Capital Stock, and all agreements
binding on such holders with respect to their Capital Stock.  Each Obligor has
good title to its Capital Stock in its Subsidiaries, subject only to Agent’s
Lien and to Junior Liens, and all such Capital Stock is duly issued, fully paid
and non-assessable.  There are no outstanding options to purchase, warrants,
subscription rights, agreements to issue or sell, convertible interests, phantom
rights or powers of attorney relating to any Capital Stock of any Obligor (other
than the Parent) or Subsidiary.
9.1.5.     Corporate Names; Locations.  During the five years preceding the
[Fourth]Fifth Amendment Closing Date, except as [shown]set forth on Schedule
9.1.5, no Obligor or Subsidiary has been known as or used any corporate,
fictitious or trade names, has been the surviving corporation of a merger or
combination, or has acquired any substantial part of the assets of any Person. 
The chief executive offices and other places of business of Obligors and
Subsidiaries as of the [Fourth]Fifth Amendment Closing Date are [shown]set forth
on Schedule 8.6.1.
9.1.6.     Title to Properties; Priority of Liens.  Each Obligor and Subsidiary
has good and marketable title to (or valid leasehold interests in) all of its
Real Estate, and good title to all of its personal Property, including all
Property reflected in any financial statements delivered to Agent or Lenders, in
each case free of Liens except Permitted Liens.  Each Obligor and Subsidiary has
paid and discharged all lawful claims that, if unpaid, could become a Lien on
its Properties, other than Permitted
- 90 -

--------------------------------------------------------------------------------


Liens.  All Liens of Agent in the Collateral are duly perfected, first priority
(subject to Permitted Liens entitled to priority under Applicable Law) Liens.
9.1.7.     Security Documents.  The Security Documents are effective to create
in favor of the Agent a legal, valid, perfected and enforceable first priority
(subject to Permitted Liens entitled to priority under Applicable Law) security
interest in and Lien upon the Collateral.
9.1.8.     Financial Statements.  The consolidated and, if applicable, combined
balance sheets, and related statements of income, cash flow and shareholder’s
equity, of Obligors and Subsidiaries that have been and are hereafter delivered
to Agent and Lenders, pursuant to Section 6.1(n) or otherwise, are prepared in
accordance with GAAP, and fairly present in all material respects the financial
positions and results of operations of Obligors and Subsidiaries at the dates
and for the periods indicated, subject, in the case of interim statements, to
normal year-end adjustments.  All projections delivered from time to time to
Agent and Lenders have been prepared in good faith, based on reasonable
assumptions in light of the circumstances at such time.  Since January [30,
2010]28, 2017 there have been no changes in the financial condition of any
Obligor or Subsidiary that, alone or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.  Parent and its Subsidiaries, on a
consolidated basis, are Solvent.  Each Borrower, individually, is Solvent.
9.1.9.     Surety Obligations.  No Obligor or Subsidiary is obligated as surety
or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as is not prohibited
hereunder.
9.1.10.   Taxes.  Each Obligor and Subsidiary has filed all material federal,
state and local tax returns and other reports that it is required by law to
file, and has paid, or made provision for the payment of, all material Taxes
upon it, its income and its Properties that are due and payable, except to the
extent being Properly Contested.  The provision for Taxes on the books of each
Obligor and Subsidiary is adequate for all years not closed by applicable
statutes, and for its current Fiscal Year.
9.1.11.   Brokers.  There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.
9.1.12.   Intellectual Property.  Each Obligor and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without, to any Obligor’s knowledge, conflict with any rights of
others.  There is no pending or, to any Obligor’s knowledge, threatened material
Intellectual Property Claim with respect to any Obligor, any Subsidiary or any
of their Property (including any Intellectual Property).  All Intellectual
Property registered with the U.S. Patent and Trademark Office which is owned by
any Obligor or Subsidiary on the [Fourth]Fifth Amendment Closing Date is
[shown]set forth on Schedule 9.1.12.
9.1.13.   Governmental Approvals.  Each Obligor and Subsidiary has, is in
compliance with, and is in good standing with respect to, all material
Governmental Approvals necessary to conduct its business and to own, lease and
operate its Properties.  All necessary material import, export or other
licenses, permits or certificates for the import or handling of any goods or
other Collateral have been procured and are in effect, and Obligors and
Subsidiaries have complied with all foreign and domestic laws with respect to
the shipment and importation of any goods or Collateral, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.
9.1.14.   Compliance with Laws.  Each Obligor and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.  There have been no
citations, notices or orders of material noncompliance issued to any Obligor or
Subsidiary under any Applicable Law.
- 91 -

--------------------------------------------------------------------------------


9.1.15.   Compliance with Environmental Laws.  Except as disclosed on Schedule
9.1.15 or as could not reasonably be expected to have a Material Adverse Effect,
(a) no Obligor’s or Subsidiary’s past or present operations, Real Estate or
other Properties are subject to any federal, state or local investigation to
determine whether any remedial action is needed to address any environmental
pollution, hazardous material or environmental clean-up, (b) no Obligor or
Subsidiary has received any Environmental Notice, (c) no Obligor or Subsidiary
has Environmental Liabilities with respect to any Environmental Release,
environmental pollution or Hazardous Material on any Real Estate now or
previously owned, leased or operated by it, or regarding any Environmental
Release at or under any off-site third party property, (d) no Obligor is party
to, and no Obligor and no real property currently (or to the knowledge of any
Obligor previously) owned, leased, subleased, operated or otherwise occupied by
or for any Obligor is subject to or the subject of, any Contractual Obligation
or any pending (or, to the knowledge of any Obligor, threatened) order, action,
investigation, suit, proceeding, audit, claim, demand, dispute or notice of
violation or of potential liability or similar notice under or pursuant to any
Environmental Law other than those that, in the aggregate, are not reasonably
likely to result in Material Adverse Effect and the representations and
warranties contained in the Environmental Agreement are true and correct in all
material respects on the Fifth Amendment Closing Date.
9.1.16.   Burdensome Contracts.  No Obligor or Subsidiary is a party or subject
to any contract, agreement or charter restriction that could reasonably be
expected to have a Material Adverse Effect.  Except as described on Schedule
9.1.16, no Obligor or Subsidiary is party or subject to any material Restrictive
Agreement on the Fifth Amendment Closing Date.  No material Restrictive
Agreement to which any Obligor or Subsidiary is a party prohibits the execution
or delivery of any Loan Documents by an Obligor or the performance by an Obligor
of any obligations thereunder.
9.1.17.   Litigation.  Except as [shown]described on Schedule 9.1.17, there are
no proceedings or investigations pending or, to any Obligor’s knowledge,
threatened in writing against any Obligor or Subsidiary, or any of their
businesses, operations, Properties or conditions, that (a) relate to any Loan
Documents or transactions contemplated thereby; (b) as of the [Fourth]Fifth
Amendment Closing Date, could reasonably be expected to result in damages or
penalties in excess of $10,000,000 (net of insurance proceeds which the
Borrowers reasonably believe will cover such claim or claims) or (c) could
reasonably be expected to have a Material Adverse Effect.  No Obligor or
Subsidiary is in default with respect to any order, injunction or judgment of
any Governmental Authority.
9.1.18.   Insurance.  The properties of the Obligor and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Obligor, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Obligor or the applicable Subsidiary
operates.
9.1.19.   No Defaults.  No Default or Event of Default has occurred and is
continuing.  No Obligor or Subsidiary is in default under any Material Contract,
which default could reasonably be expected to have a Material Adverse Effect. 
There is no basis upon which any party (other than an Obligor or Subsidiary)
could terminate a Material Contract prior to its scheduled termination date,
which termination could reasonably be expected to have a Material Adverse
Effect.
9.1.20.   ERISA[. No Obligor or Subsidiary has any Multiemployer Plan or Foreign
Plan.]; Foreign Plans.
(a)          If any Obligor or Subsidiary or any of their respective ERISA
Affiliates were to withdraw from a Multiemployer Plan in a complete or partial
withdrawal as of the date this assurance is given or deemed given, the aggregate
withdrawal liability that would be incurred could not reasonably be expected to
have a Material Adverse Effect.
- 92 -

--------------------------------------------------------------------------------


(b)          There are no Foreign Plans.
(c)          Except as could not reasonably be expected to result in a Material
Adverse Effect, (i) each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the IRC and other Federal or state laws and has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
IRC and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the IRC,
and since the date of such letter nothing has occurred that would prevent or
cause the loss of such tax-qualified status, (ii) no ERISA Event has occurred,
and no Obligor or Subsidiary nor any ERISA Affiliate is aware of any fact, event
or circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Plan, (iii) no Obligor or Subsidiary nor any
ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid, (iv) no Obligor or Subsidiary nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA.  There are no pending or, to the best knowledge of the
Obligors and Subsidiaries, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
9.1.21.   Trade Relations.  There exists no actual or, to the knowledge of any
Obligor, threatened termination, limitation or adverse modification of any
business relationship between any Obligor or Subsidiary and any customer or
supplier, or any group of customers or suppliers, who individually or in the
aggregate are material to the business of such Obligor or Subsidiary.  There
exists no condition or circumstance that could reasonably be expected to impair
the ability of any Obligor or Subsidiary to conduct its business at any time
hereafter in substantially the same manner as conducted on the Fifth Amendment
Closing Date.
9.1.22.   Labor Relations.  Except as described on Schedule 9.1.22, on the
[Fourth]Fifth Amendment Closing Date, no Obligor or Subsidiary is party to or
bound by any[ (a) management agreement, (b) consulting agreement where the
aggregate obligations of such Obligor or Subsidiary thereunder are in excess of
$500,000 or (c)] collective bargaining agreement.  [There are no material]Except
as could not reasonably be expected to have a Material Adverse Effect, there are
no grievances, disputes or controversies with any union or other organization of
any Obligor’s or Subsidiary’s employees, or, to any Obligor’s knowledge, any
asserted or threatened strikes, work stoppages or demands for collective
bargaining.
9.1.23.   Not a Regulated Entity.  No Obligor is (a) required to be registered
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended; or (b) subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any public utilities code or any other Applicable Law
regarding its authority to incur Debt.
9.1.24.   Margin Stock.  No Obligor or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.  No Loan proceeds or Letters
of Credit will be used by Obligors to purchase or carry, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors.
9.1.25.   Plan Assets.  No Obligor is an entity deemed to hold “plan assets”
within the meaning of 29 C.F.R. §2510.3-101 of any “employee benefit plan” (as
defined in Section 3(3) of ERISA) that is subject to Title I of ERISA or any
“plan” (within the meaning of Section 4975 of the IRC), and, subject to the
accuracy of the representations in Section 13.5 of this Loan Agreement, neither
the
- 93 -

--------------------------------------------------------------------------------


execution of this Loan Agreement nor the funding of any Loans gives rise to a
prohibited transaction within the meaning of Section 406 of ERISA or Section
4975 of the IRC.
9.1.26.   Complete Disclosure.  No (x) Loan Document or (y) written information
provided by or on behalf of any Obligor and included in the confidential
information memorandum, dated February 2011, and delivered to the Lenders in
connection with the syndication of the Commitments, contains any untrue
statement of a material fact, nor fails to disclose any material fact necessary
to make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which they were delivered;
provided that to the extent any such document, certificate or statement was
based upon or constitutes a forecast or projection, each Obligor represents only
that it acted in good faith and utilized assumptions believed by it to be
reasonable at the time made and due care in the preparation of such document,
certificate or statement, it being understood that forecasts and projections are
subject to uncertainties and contingencies and no assurance can be given that
any forecast or projection will be realized.
9.1.27.   Anti-Terrorism.  No Obligor, nor its Subsidiaries, nor, to the
knowledge of any Obligor and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is
(i) currently the subject of any Sanctions, (ii) included on OFAC’s List of
Specially Designated Nationals, HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List, or any similar list enforced by any other
relevant sanctions authority or (iii) located, organized or resident in a
Designated Jurisdiction.
9.1.28.   Anti-Corruption Laws.  Each Obligor and its Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.
9.1.29.   EEA Financial Institution.  No Obligor is an EEA Financial
Institution.
SECTION 10.       COVENANTS AND CONTINUING AGREEMENTS
10.1.       Affirmative Covenants.  For so long as any Commitments or
Obligations are outstanding, each Obligor shall, and shall cause each Subsidiary
to:
10.1.1.   Inspections; Appraisals.  (a)          Permit Agent from time to time,
subject (except when a Default or Event of Default exists) to reasonable notice
and normal business hours, to visit and inspect the Properties of any Obligor,
inspect, audit and make extracts from any Obligor’s books and records, and
discuss with its officers, employees, agents, advisors and independent
accountants such Obligor’s business, financial condition, assets, prospects and
results of operations.  Lenders may participate in any such visit or inspection,
at their own expense.  Neither Agent nor any Lender shall have any duty to any
Obligor to make any inspection, nor to share any results of any inspection,
appraisal or report with any Obligor.  To the extent any appraisal or other
information is shared by Agent or a Lender with any Obligor, such Obligor
acknowledges that it was prepared by Agent and Lenders for their purposes and
Obligors shall not be entitled to rely upon it.  The Agent shall provide each
Co-Collateral Agent with all final Collateral appraisals and audit reports
promptly after the Agent’s receipt thereof.
(b)          Reimburse Agent for all reasonable and documented out-of-pocket
charges, costs and expenses of Agent in connection with (i) examinations of any
Obligor’s books and records or any other financial or Collateral matters as
Agent deems appropriate, (x) other than those times described in clause (y),
once per Loan Year or (y) at all times during the twelve (12) month period
following any date that Excess Availability for a period of five (5) consecutive
Business Days, is less than 30% of the lesser of (A) the aggregate Commitments
at such time and (B) the Aggregate Borrowing Base at such time, up to two times
per Loan Year; (ii) appraisals of Inventory (x) other than those times described
in clause (y),
- 94 -

--------------------------------------------------------------------------------


once per Loan Year or (y) at all times during the twelve (12) month period
following any date that Excess Availability for a period of five (5) consecutive
Business Days, is less than 30% of the lesser of (A) the aggregate Commitments
at such time and (B) the Aggregate Borrowing Base at such time, up to two times
per Loan Year; (iii) appraisals of Eligible Real Estate, in form and detail
reasonably satisfactory to Agent, (x) at all times other than those described in
clause (y), once per Loan Year if so requested by Agent or (y) at all times
during the twelve (12) month period following any date that Excess Availability
for a period of five (5) consecutive Business Days is less than 15% of the
lesser of (x) the aggregate Commitments at such time and (y) the Aggregate
Borrowing Base at such time, twice per Loan Year if so requested by Agent; and
(iv) environmental assessment reports as Agent deems appropriate in its
reasonable discretion, with respect to the Eligible Real Estate of the Obligors;
provided, however, that (x) during the occurrence and continuance of an Event of
Default, the Agent may conduct any examinations and appraisals in its reasonable
discretion without regard to any such limits and (y) if any examination or
appraisal is initiated during the occurrence and continuance of an Event of
Default, all reasonable and documented out-of-pocket charges, costs and expenses
therefor shall be reimbursed by Obligors without regard to such limits. 
Obligors shall pay Agent’s then standard charges for each day that an employee
of Agent or its Affiliates is engaged in any examination activities in
connection with the foregoing, and shall pay the standard charges of Agent’s
internal appraisal group.  This Section shall not be construed to limit Agent’s
right to conduct examinations or to obtain appraisals at any time in its
discretion, nor to use third parties for such purposes.
10.1.2.   Financial and Other Information.  Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:
(a)          within 90 days after the close of each Fiscal Year, balance sheets
as of the end of such Fiscal Year and the related statements of income, cash
flow and shareholders’ equity for such Fiscal Year, on a consolidated basis for
Obligors and Subsidiaries, which consolidated statements shall all be in
reasonable detail and prepared in accordance with GAAP and applicable Securities
Laws, audited and accompanied by (i) a certification (without qualification as
to scope or “going concern” (or similar) qualification) by a firm of independent
certified public accountants of recognized standing selected by Borrowers and
reasonably acceptable to Agent (with the Agent hereby acknowledging and agreeing
that each of PricewaterhouseCoopers, Ernst & Young, KPMG and Deloitte & Touche
are acceptable), which certification shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and (ii) an
attestation report of such certified public accountants as to the Obligors’
internal controls pursuant to Section 404 of Sarbanes-Oxley, and shall set forth
in comparative form corresponding figures for the preceding Fiscal Year and
other information reasonably acceptable to Agent;
(b)          within 45 days after the end of each Fiscal Quarter (but within 60
days after the last Fiscal Quarter of each Fiscal Year), unaudited balance
sheets as of the end of such Fiscal Quarter and the related statements of income
and cash flow for such Fiscal Quarter and for the portion of the Fiscal Year
then elapsed, on a consolidated basis for Obligors and Subsidiaries, setting
forth in comparative form corresponding figures for the preceding Fiscal Year as
well as the applicable projections for such period delivered under Section
10.1.2(f) and certified by the Borrower Agent pursuant to a certificate signed
on behalf of Borrower Agent by a Senior Officer of the Borrower Agent (with such
certification to be in such Person’s capacity as a Senior Officer of such
Obligor and not in such Person’s individual capacity) as prepared in accordance
with GAAP and fairly presenting in all material respects the financial position
and results of operations for such quarterly period, subject to normal year‑end
adjustments and the absence of footnotes;
(c)          within 30 days after the end of each month (but within 60 days
after the last month in a Fiscal Year), unaudited balance sheets as of the end
of such month and the related statements of income and cash flow for such month
and for the portion of the Fiscal Year then elapsed, on a
- 95 -

--------------------------------------------------------------------------------


consolidated basis for Parent and Subsidiaries, setting forth in comparative
form corresponding figures for the preceding Fiscal Year as well as the
applicable projections for such period delivered under Section 10.1.2(f) and
certified by a Senior Officer (with such certification to be in such Person’s
capacity as a Senior Officer of such Obligor and not in such Person’s individual
capacity) of Borrower Agent as prepared in accordance with GAAP and fairly
presenting in all material respects the financial position and results of
operations for such month and period, subject to normal year‑end adjustments and
the absence of footnotes;
(d)          concurrently with delivery of financial statements under clauses
(a) and (b) above, or more frequently if requested by Agent while an Event of
Default exists, a Compliance Certificate executed by a Senior Officer of
Borrower Agent (with such certification to be in such Person’s capacity as a
Senior Officer of Borrower Agent and not in such Person’s individual capacity)
certifying as to whether a Default or Event of Default has occurred and, if a
Default or Event of Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto;
(e)          concurrently with delivery of financial statements under clause (a)
above, and otherwise promptly after the request by Agent, copies of any detailed
audit reports or management letters submitted to the board of directors (or the
audit committee of the board of directors) of any Obligor by independent
accountants in connection with the accounts or books of any Obligor or any
Subsidiary, or any audit of any of them;
(f)           not later than [45]60 days after the beginning of the then current
Fiscal Year, projections of Obligors’ consolidated balance sheets, results of
operations, cash flow and Availability for the current Fiscal Year and the next
two Fiscal Years, year by year, and for the current Fiscal Year, month by month;
(g)          at Agent’s request, a listing of the Obligors’ consolidated trade
payables, specifying the trade creditor and balance due, and a detailed trade
payable aging;
(h)          promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Obligor has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Obligor files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by an Obligor to the public concerning material changes to or
developments in the business of such Obligor, if and to the extent such
information is not available on the SEC’s or the Parent’s website;
(i)           promptly [after the sending or filing thereof]upon the Agent’s
request therefor, copies of any annual report[ to be] filed in connection with
each Plan or Foreign Plan;
(j)           promptly upon the consummation of the transactions relating to the
Convertible Note Debt, Junior Debt or any Refinancing Debt, copies certified by
a Senior Officer as complete and correct (with such certification to be in such
Person’s capacity a Senior Officer of an Obligor and not in such Person’s
individual capacity) of the Convertible Note Debt Documents, the Junior Debt
Documents or the documents relating to such Refinancing Debt, as the case may
be.
(k)          promptly (x) upon delivery thereof, copies of all documents and
materials of a material financial nature provided to any other creditor of any
Obligor or any Subsidiary and (y) upon receipt thereof, copies of all material
notices or information or material non-ordinary course correspondence received
from, or on behalf of, any other creditor of any Obligor or any Subsidiary
(including, without limitation, any default or similar notices);
- 96 -

--------------------------------------------------------------------------------


(l)          promptly upon request therefor, all information pertaining to the
Obligors and their Subsidiaries reasonably requested by any Lender in order for
such Lender to comply with the provisions of the Patriot Act;
(m)          such other reports and information (financial or otherwise) as
Agent may reasonably request from time to time in connection with any Collateral
or any Obligor’s or Subsidiary’s financial condition or business;
(n)          on or after January 29, 2017, not later than the twelfth (12th)
Business Day after the end of any fiscal month in which an FCCR Reporting
Monitoring Event has occurred, a certificate executed by a Senior Officer of
Borrower Agent (with such certification to be in such Person’s capacity as a
Senior Officer of Borrower Agent and not in such Person’s individual capacity)
setting forth reasonably detailed calculations with respect to the Consolidated
Fixed Charge Coverage Ratio for the most recent period of twelve consecutive
fiscal months for which financial statements have been delivered pursuant to
Section 10.1.2(c) ending on or prior to such date; and
(o)          to the extent the Borrower Agent has not delivered a certificate
complying with the following requirements within the 31 days immediately prior
to such date, on any other date on or after January 29, 2017 on which (i) the
Borrower Agent has requested a Loan or the issuance, extension or renewal of any
Letter of Credit and (ii) an FCCR Trigger Event has occurred, a certificate
executed by a Senior Officer of Borrower Agent (with such certification to be in
such Person’s capacity as a Senior Officer of Borrower Agent and not in such
Person’s individual capacity) setting forth reasonably detailed calculations
with respect to the Consolidated Fixed Charge Coverage Ratio for the most recent
period of twelve consecutive fiscal months for which financial statements have
been delivered pursuant to Section 10.1.2(c) ending on or prior to such date;
and
(p)          promptly upon the Agent’s request therefor, Obligors shall deliver
to the Agent (i) originals or certified copies of any insurance policies
required to be maintained pursuant to Section 8.6.2 or pursuant to the
definition of Related Real Estate Documents, including evidence of annual
renewals, and (ii) updated flood plain searches with respect to any Real Estate
subject to a Mortgage.
Documents required to be delivered pursuant to Section 10.1.2(a) or Section
10.1.2(b) (to the extent any such documents are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the applicable Borrower posts such documents, or provides
a link thereto on such Borrowers’ website on the internet at the website address
indicated in writing to Agent and Lenders by the Borrower Agent; or (ii) on
which such documents are posted on the Borrowers’ behalf on an internet or
intranet website, if any, to which each Lender and Agent have access (whether a
commercial, third-party website or whether sponsored by Agent); provided that:
(i) such Borrower shall deliver paper copies of such documents to Agent or any
Lender that requests such Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by Agent or such Lender and
(ii) such Borrower shall notify Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance the Borrowers shall
be required to provide paper copies of the Compliance Certificates to Agent and
the Lenders.  Except for such Compliance Certificates, Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrowers with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
The Obligors hereby acknowledge that (a) Agent and/or MLPFS will make available
to the Lenders and the Issuing Bank materials and/or information provided by or
on behalf of the Obligors hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or
- 97 -

--------------------------------------------------------------------------------


another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Obligors or their
securities) (each, a “Public Lender”).  The Obligors hereby agree that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Obligors shall be deemed to have
authorized the Agent, MLPFS, the Issuing Bank and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Obligors or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 14.11); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) Agent and MLPFS shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Borrower, any Lender, any Issuing Bank or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrowers’ or the Agent’s transmission
of Borrower Materials or notices through the Platform, any other electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent or such Related
Party; provided, however, that in no event shall the Agent or any of its Related
Parties have any liability to any Borrower, any Lender, any Issuing Bank or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
10.1.3.   Notices.
A.          Notify Agent and Lenders in writing, promptly after any Senior
Officer of the Parent or the Borrower Agent obtaining knowledge thereof, of any
of the following that affects an Obligor:  (a) the threat (in writing) or
commencement of any proceeding or investigation, whether or not covered by
insurance, reasonably likely to result in a Material Adverse Effect; (b) any
material pending or threatened (in writing) labor dispute, strike or walkout, or
the expiration of any material labor contract; (c) any material default under or
termination of a Material Contract; (d) the occurrence of any Default or Event
of Default; (e) any judgment in an amount exceeding $5,000,000; (f) the
assertion of any Intellectual Property Claim reasonably likely to result in a
Material Adverse Effect; (g) any violation or asserted violation of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws)
reasonably likely to result in a Material Adverse Effect; (h) any material
Environmental Release by an Obligor or on any Property owned, leased or occupied
by an Obligor; or receipt of any material Environmental Notice; (i) the
discharge of or any withdrawal or resignation by Obligors’ independent
accountants; (j) any opening of a new office, place of business or Distribution
Center where Collateral with a fair market value of $2,000,000 or more will be
located, at least 30 days prior to such opening[,]; (k) any “default” or “event
of default” under any Junior Debt Documents, Senior Note Debt Documents or
Convertible Note Debt Documents, as the case may be; [or (l](l) the occurrence
of an ERISA Event
- 98 -

--------------------------------------------------------------------------------


reasonably likely to result in material liability to any Obligor, any Subsidiary
or any of their respective ERISA Affiliate; (m) the existence of potential
withdrawal liability under Section 4201 of ERISA that would be material if the
Obligors and the ERISA Affiliates were to withdraw completely from any and all
Multiemployer Plans or (n) as soon as practicable, in any event prior thereto,
any waiver, consent, amendment or permanent prepayment or permanent commitment
reduction (and the amount thereof) pursuant to the Junior Debt Documents, Senior
Note Debt Documents or Convertible Note Debt Documents, as the case may be.
B.           Notice Regarding Environmental Matters [–]- (a)  The Obligor shall
provide the Agent written notice of each of the following promptly after any
Responsible Officer of any Obligor knows or has reason to know of it (and, upon
reasonable request of the Agent, documents and information in connection
therewith): (i)(A) unpermitted Environmental Releases, (B) the receipt by any
Obligor of any notice of violation of or potential liability or similar notice
under, or the existence of any condition that could reasonably be expected to
result in violations of or liabilities under, any Environmental Law or (C) the
commencement of, or any material change to, any action, investigation, suit,
proceeding, audit, claim, demand, dispute alleging a violation of or liability
under any Environmental Law, that, for each of clauses (A), (B) and (C) above
(and, in the case of clause (C), if adversely determined), in the aggregate for
each such clause, could reasonably be expected to result in Environmental
Liabilities in excess of $1,000,000, (ii) the receipt by any Obligor of
notification that any property of any Obligor is subject to any Lien in favor of
any Governmental Authority securing, in whole or in part, Environmental
Liabilities and (iii) any proposed acquisition or lease of real property (except
as part of any Permitted Acquisition) if such acquisition or lease would have a
reasonable likelihood of resulting in aggregate Environmental Liabilities in
excess of $1,000,000.


          (b)  Upon reasonable request of the Agent, the Obligors shall provide
the Agent a report containing an update as to the status of any environmental,
health or safety compliance, hazard or liability issue identified in any
document delivered to any Secured Party pursuant to any Loan Document or as to
any condition reasonably believed by the Agent to result in material
Environmental Liabilities.


10.1.4.   Storage Agreements.  Upon request, provide Agent with copies of all
existing agreements, and promptly after execution thereof provide Agent upon
request with copies of all future agreements, between an Obligor and any
warehouseman, processor, shipper, bailee, customs broker or other Person (other
than Store landlords) that owns any premises at which any Collateral having an
aggregate value of more than $500,000 may be kept or that otherwise may possess
or handle any Collateral.
10.1.5.   Compliance with Laws; Organic Documents; Material Contracts.  Comply
(a) with all Applicable Laws, including ERISA, Environmental Laws, FLSA, OSHA,
Anti-Terrorism Laws, and laws regarding collection and payment of Taxes, and
maintain all Governmental Approvals necessary to the ownership of its Properties
or conduct of its business, unless failure to so comply or maintain such
Governmental Approvals could not reasonably be expected to have a Material
Adverse Effect, (b) with all Organic Documents unless failure to comply
therewith could not (x) be reasonably expected to have a Material Adverse Effect
and (y) be reasonably expected to have a materially adverse effect on the Agent
or any Lender and (c) with all of its Material Contracts except in each case
where the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.  Without limiting the generality of the foregoing, if
any material Environmental Release occurs at or on any Properties of any Obligor
or Subsidiary, it shall act promptly and diligently to investigate and report to
Agent and all appropriate Governmental Authorities the extent of, and to make
appropriate remedial action to eliminate, such Environmental Release, whether or
not directed to do so by any Governmental Authority.
10.1.6.   Taxes.  Pay and discharge all material Taxes prior to the date on
which they become delinquent or penalties attach, unless such Taxes are being
Properly Contested.
- 99 -

--------------------------------------------------------------------------------


10.1.7.   Insurance.  In addition to the insurance required hereunder with
respect to Collateral, maintain insurance with insurers reasonably satisfactory
to Agent, with respect to the Properties, business and business interruption of
Obligors and Subsidiaries of such type (including product liability, workers’
compensation, larceny, embezzlement, or other criminal misappropriation
insurance), in each case, in such amounts, and with such coverages and
deductibles as are customary for companies similarly situated.
10.1.8.   Licenses.  Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Obligors and Subsidiaries in full force and effect, if the failure
to maintain such License could reasonably be expected to result in a Material
Adverse Effect.
10.1.9.   Future Subsidiaries; Designation of Subsidiaries.  Promptly notify
Agent upon any Person becoming a Subsidiary and on the date such Person becomes
a Subsidiary, unless such Person is a Foreign Subsidiary, cause it to either (i)
guaranty the Obligations by executing a Guaranty in favor of the Agent or (ii)
become a Borrower by executing a joinder agreement substantially in the form of
Exhibit H, and, in each case, to execute and deliver such documents, instruments
and agreements and to take such other actions as Agent shall reasonably require
to evidence and perfect a first priority (subject to Permitted Liens entitled to
priority under Applicable Law) Lien in favor of Agent (for the benefit of
Secured Parties) on all assets of such Person constituting Collateral (provided
that perfection of any such Lien shall be required to the same extent required
by this Loan Agreement on the Closing Date), including, if reasonably requested
by the Agent, delivery of such legal opinions, in form and substance reasonably
satisfactory to Agent, as it shall deem appropriate.  The Borrower Agent may at
any time designate any Guarantor as a Borrower; provided that any such Guarantor
shall execute a joinder agreement substantially in the form of Exhibit H.  The
Borrower Agent may at any time designate any Borrower as a Guarantor; provided,
that any such Borrower shall execute a Guaranty in favor of the Agent. 
Notwithstanding anything to the contrary in the foregoing two sentences, in no
event shall any assets of a Person that is designated a Borrower pursuant to
this Section 10.1.9 be deemed eligible for inclusion in the Tranche A Borrowing
Base or the Tranche A-1 Borrowing Base unless and until the Agent has completed
(at the expense of the Borrowers) collateral audits, examinations, appraisals
and environmental assessments of such assets, which collateral audits,
examinations, appraisals and environmental assessments shall be conducted in a
manner reasonably acceptable to the Agent and the Co-Collateral Agents;
provided, however, that any such collateral audits, examinations, appraisals and
environmental assessments shall not be subject to (and shall not be included in)
the limitations set forth in Section 10.1.1 on the number of collateral audits,
examinations, appraisals and environmental assessments for which the Agent is
entitled to be reimbursed in any period.
10.1.10.    Lien Waivers.  Use commercially reasonable efforts to deliver Lien
Waivers for each of the Obligor’s leased locations that constitutes a Large
Inventory Location and for each of the Obligor’s leased locations in a Landlord
Lien State.
10.1.11.    Preservation of Existence.  Preserve, renew and maintain in full
force and effect its legal existence and good standing under the laws of the
jurisdiction of its organization except in a transaction permitted by Section
10.2.6 or Section 10.2.9.
10.1.12.    Maintenance of Properties.  Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in working order and condition, ordinary wear and tear excepted and make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
10.1.13.    Books and Records.  Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all material
- 100 -

--------------------------------------------------------------------------------


financial transactions involving the assets and business of such Obligors or
such Subsidiary, as the case may be.
10.1.14.    Operation and Maintenance Plan.  If recommended by any environmental
report furnished to the Agent and if required by applicable Environmental Law
with respect to any individual parcel of Real Estate, the Obligors shall
establish and comply with an operations and maintenance program with respect to
such individual parcel of Real Estate, in form and substance reasonably
acceptable to Agent, prepared by an environmental consultant reasonably
acceptable to Agent.  Without limiting the generality of the preceding sentence,
Agent may require (a) periodic notices or reports regarding matters addressed by
the operation and maintenance program to Agent in form, substance and at such
intervals as Agent may reasonably require, (b) and amendment to such operations
and maintenance program reasonably required to address changing circumstances or
applicable laws, (c) access to such parcel of Real Estate, subject to Section
10.1.1, to review and assess the environmental condition of such parcel and
Obligors' compliance with such operations and maintenance program, and (d)
variation of the operations and maintenance program reasonably required in
response to the reports provided by any such consultants, as required by
applicable Environmental Law.
10.1.15.   Anti-Corruption Laws.  Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions, and
maintain policies and procedures designed to promote and achieve compliance with
such laws.
10.2.       Negative Covenants.  For so long as any Commitments or Obligations
are outstanding, each Obligor shall not, and shall cause each Subsidiary (and,
with respect to Section 10.2.18(a), each ERISA Affiliate) not to:
10.2.1.   Permitted Debt.  Create, incur, guarantee or suffer to exist any Debt,
except:
(a)          the Obligations;
(b)          [reserved];
(c)          the Senior Note Debt;
(d)          Permitted Purchase Money Debt;
(e)          Borrowed Money (other than the Obligations, the Senior Note Debt
and Permitted Purchase Money Debt), but only to the extent outstanding on the
Fifth Amendment Closing Date, not satisfied with proceeds of the initial Loans
and set forth on Schedule 10.2.1;
(f)           Bank Product Debt; provided that with respect to such Bank Product
Debt in respect of Hedging Agreements, such Obligor is otherwise permitted to
enter into such Hedging Agreement pursuant to Section 10.2.15;
(g)          Permitted Contingent Obligations;
(h)          Refinancing Debt as long as each Refinancing Condition is
satisfied;
(i)           Debt that is not included in any of the preceding clauses of this
Section 10.2.1, is not secured by a Lien and the principal amount thereof does
not exceed, in the aggregate at any time (x) $10,000,000 minus (y) the then
outstanding principal amount of Permitted Purchase Money Debt in excess of
$25,000,000;
- 101 -

--------------------------------------------------------------------------------


(j)           the guarantee by any Obligor of Debt of another Obligor so long as
such Debt was otherwise permitted to be incurred under this Section 10.2.1;
(k)          Debt of any Obligor secured by Junior Liens in an aggregate
principal amount not to exceed $100,000,000 at any time outstanding; provided
that (i) the final maturity of such Debt shall not occur prior to the 60th day
following the Termination Date, (ii) there shall be no scheduled amortization or
mandatory prepayments or mandatory repayments of such Debt prior to the 60th day
following the Termination Date, (iii) 100% of the net proceeds from the issuance
of such Debt is applied to the repayment of the outstanding Loans (it being
understood that the Commitments shall not be reduced and the net proceeds shall
not be required to Cash Collateralize outstanding LC Obligations), (iv) both
before and after giving effect to the Junior Debt Documents, no Default or Event
of Default shall exist, (v) the obligors on such debt shall be Obligors
hereunder, (vii) the holders of such Junior Debt (or a representative thereof)
shall have entered into an intercreditor agreement with the Agent, which
intercreditor agreement shall be in form and substance reasonably satisfactory
to the Agent and the Co-Collateral Agents and (vi) prior to the consummation of
any Junior Debt transaction, Agent shall have received an officer’s certificate
of the Borrower Agent (in form and substance reasonably satisfactory to Agent)
from a Senior Officer of the Borrower Agent certifying that the conditions set
forth in this clause (k) are satisfied;
(l)           the incurrence by any Obligor of Debt arising from agreements
providing for indemnification, adjustment of purchase price or similar
obligations, or guarantees or letters of credit, surety bonds or performance
bonds securing any obligations of any other Obligor pursuant to such agreements,
in any case incurred in connection with the disposition of any business, assets
or Capital Stock of any Obligor (other than guarantees of Debt incurred by any
Person acquiring all or any portion of such business, assets or Capital Stock of
such Obligor for the purpose of financing such acquisition), so long as the
principal amount does not exceed the gross proceeds actually received by any
Obligor in connection with such disposition;
(m)          the incurrence by any Obligor of Debt arising from the honoring by
a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business, provided,
however, that such Debt is extinguished within five Business Days of its
Incurrence;
(n)          Debt in respect of loans permitted to be made pursuant to Section
10.2.7;
(o)          an unsecured guarantee by any Obligor of the obligations of any
other Obligor, as tenant, under any Master Lease Agreement;
(p)          Convertible Note Debt in an aggregate principal amount not to
exceed $100,000,000; provided that (i) the final maturity of such Debt shall not
occur prior to the 91st day following the Termination Date, (ii) there shall be
no scheduled amortization or mandatory prepayments or mandatory repayments of
such Debt prior to the 91st day following the Termination Date, (iii) 100% of
the net proceeds from the issuance of such Debt is applied to the repayment of
the outstanding Loans (it being understood that the Commitments shall not be
reduced and the net proceeds shall not be required to Cash Collateralize
outstanding LC Obligations), (iv) both before and after giving effect to the
Convertible Debt Documents, no Default or Event of Default shall exist and (v)
prior to the consummation of any Convertible Note Debt transaction, Agent shall
have received an officer’s certificate of the Borrower Agent (in form and
substance reasonably satisfactory to Agent) from a Senior Officer of the
Borrower Agent certifying that the conditions set forth in this clause (p) are
satisfied;
(q)          unsecured Debt owed to sellers constituting consideration for
Permitted Acquisitions on terms and conditions reasonably acceptable to Agent;
- 102 -

--------------------------------------------------------------------------------


(r)           unsecured Debt consisting of earn-out obligations in connection
with any Permitted Acquisition;

(s)          Debt of a Person or Debt attaching to assets of a Person that, in
either case, becomes a Subsidiary of an Obligor after the date hereof as the
result of a Permitted Acquisition, provided that such Debt existed at the time
such Person became a Subsidiary or at the time such assets were acquired and, in
each case, was not created in anticipation thereof;
(t)          Debt in respect of deferred compensation incurred in the ordinary
course of business;
(u)          Debt incurred in connection with any sale or disposition of any
property in connection with any transaction covered by, but not prohibited by,
Section 10.2.23; and
(v)          Debt owing to any insurance company in connection with the
financing of any insurance premiums permitted by such insurance company in the
ordinary course of business.
10.2.2.    Permitted Liens.  Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
(a)          Liens in favor of Agent;
(b)          Purchase Money Liens securing Permitted Purchase Money Debt
(provided that such Liens shall not, for the avoidance of doubt, secure the Debt
permitted pursuant to Section 10.2.1(p));
(c)          (i) Liens for Taxes not yet due or being Properly Contested, (ii)
Liens for Taxes that are set forth in Schedule 10.2.2(c); provided that such
Taxes (and the Liens in respect thereof) are satisfied or are being Properly
Contested not later than the date that is 90 days after the Closing Date and
(iii) other Liens for Taxes in an aggregate amount not to exceed $500,000;
provided that such Taxes (and the Liens in respect thereof) are satisfied or are
being Properly Contested not later than the date that is 90 days after a Senior
Officer of a Borrower becomes aware of such Liens;
(d)          statutory Liens (other than Liens for Taxes or imposed under ERISA)
arising in the Ordinary Course of Business, but only if (i) payment of the
obligations secured thereby is not yet due or is being Properly Contested, and
(ii) such Liens do not materially impair the value or use of the Property or
materially impair operation of the business of any Obligor or Subsidiary;
(e)          Liens incurred or deposits made in the Ordinary Course of Business
to secure the performance of tenders, bids, leases, contracts (except those
relating to Borrowed Money), statutory obligations and other similar
obligations, or arising as a result of progress payments under government
contracts, as long as such Liens are at all times junior to Agent’s Liens;
(f)          Liens arising by virtue of a judgment or judicial order against any
Obligor or Subsidiary, or any Property of an Obligor or Subsidiary, in each case
not giving rise to an Event of Default;
(g)          easements, rights-of-way, restrictions, covenants or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any monetary obligation and do not interfere with the
Ordinary Course of Business;
(h)          normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection;
- 103 -

--------------------------------------------------------------------------------


(i)           Junior Liens securing Junior Debt permitted by Section 10.2.1(k);
(j)           Liens on property of a Person existing at the time such Person is
merged with or into or consolidated with any Obligor; provided that such Liens
were in existence prior to the contemplation of such merger or consolidation and
do not extend to any assets other than those of the Person merged into or
consolidated with such Obligor;
(k)          Liens on property existing at the time of acquisition thereof by
any Obligor, provided that such Liens were in existence prior to the
contemplation of such acquisition and do not extend to (i) any Accounts or
Inventory or (ii) any property other than the property so acquired by such
Obligor;
(l)           Liens incurred or deposits made in the ordinary course of business
in connection with worker’s compensation, unemployment insurance or other social
security obligations;
(m)          Liens, deposits or pledges to secure the performance of bids,
tenders, contracts (other than contracts for the payment of Debt), leases, or
other similar obligations arising in the ordinary course of business;
(n)          survey exceptions, encumbrances, easements or reservations of, or
rights of others for, rights of way, zoning or other restrictions as to the use
of properties, and defects in title which, in the case of any of the foregoing,
were not incurred or created to secure the payment of Debt, and which in the
aggregate do no materially adversely affect the value of such properties or
materially impair the use for the purposes of which such properties are held by
any Obligor;
(o)          judgment and attachment Liens not giving rise to an Event of
Default and notices of lis pendens and associated rights related to litigation
being contested in good faith by appropriate proceedings and for which adequate
reserves have been made;
(p)          Liens, deposits or pledges to secure public or statutory
obligations, surety, stay, appeal, indemnity, performance or other similar bonds
or obligations; and Liens, deposits or pledges in lieu of such bonds or
obligations, or to secure such bonds or obligations, or to secure letters of
credit in lieu of or supporting the payment of such bonds or obligations;
(q)          any interest or title of a lessor, licensor or sublicensor in the
property subject to any lease, license or sublicense, including any interest of
a Licensor in any License;
(r)           Liens arising from UCC financing statements regarding operating
leases or consignments;
(s)          (i) Liens securing[ Refinancing Debt of] the Senior Note Debt;
provided that such Liens are subject to the Senior Note Intercreditor Agreement
and (ii) Liens securing Refinancing Debt of the Senior Note Debt; provided that
any such Liens are ([i]x) limited to the collateral securing the Obligations and
do not extend to any other assets of the Parent and its Subsidiaries and ([ii]y)
expressly subordinated to the Liens securing the Obligations and subject to an
intercreditor agreement, in form and substance and on terms and conditions,
reasonably acceptable to Agent and the Co-Collateral Agents, and such
intercreditor agreement is in full force and effect;
(t)           Liens for assessments and governmental charges not yet delinquent
or being contested in good faith and for which adequate reserves have been
established to the extent required by GAAP;
- 104 -

--------------------------------------------------------------------------------


(u)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
Properly Contested;
(v)          deposits in the ordinary course of business to secure liability to
insurance carriers;
(w)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
(x)           Liens (i) of a collection bank arising under Section 4[‑]-210 of
the Uniform Commercial Code on items in the course of collection, (ii) attaching
to commodity trading accounts or other commodity brokerage amounts incurred in
the ordinary course of business and (iii) in favor of banking institutions
arising as a matter of law encumbering deposits (including the right of
set[‑]-off) and which are within the general parameters customary in the banking
industry;
(y)          Liens existing [Liens shown]on the Fifth Amendment Closing Date and
set forth on Schedule 10.2.2 and Liens securing Refinancing Debt in respect
thereof; and
(z)          the licensing of Intellectual Property to third Persons on
reasonable and customary terms in the ordinary course of business consistent
with past practice; provided that such licensing does not (i) materially
interfere with the business of the Parent or any other Obligor or (ii) interfere
with the Agent’s liens or security interests or the Agent’s right to dispose of
any Collateral subject to such Intellectual Property.
10.2.3.   Cash Accumulation.  Permit, for a period exceeding five (5)
consecutive Business Days, cash or Cash Equivalents in an aggregate amount in
excess of $100,000,000 (other than (a) cash and Cash Equivalents reasonably
necessary for the Obligors and their Subsidiaries to satisfy the current
liabilities incurred by them in the ordinary course of their business and
without acceleration of the satisfaction of such current liabilities and (b) so
long as no Trigger Event Period exists, proceeds from the issuance of Capital
Stock of the Obligors for a period of 180 days after the receipt by the Obligors
thereof) to accumulate and be maintained in the Deposit Accounts and investment
accounts of the Obligors; provided, however, that the Obligors’ obligations
under this Section 10.2.3 shall be suspended if and for so long as there are no
Loans outstanding.
10.2.4.   Distributions; Upstream Payments.  Declare or make any Distributions,
except (i) Upstream Payments or (ii) Permitted Distributions; or create or
suffer to exist any encumbrance or restriction on the ability of a Subsidiary to
make any Upstream Payment, except for restrictions (a) under the Loan Documents,
(b) under Applicable Law, (c) in effect on the Fifth Amendment Closing Date as
[shown]described on Schedule 9.1.16, and (d) as set forth in documents
evidencing Refinancing Debt with respect to the documents described on Schedule
9.1.16.
10.2.5.   Restricted Investments.  Make any Restricted Investment.
10.2.6.  Disposition of Assets.  Make any Asset Disposition, except a Permitted
Asset Disposition, a disposition of Equipment under Section 8.4.2, or a transfer
of Property by any Obligor to another Obligor.
10.2.7.   Loans.  Make any loans or other extensions of credit to any Person,
except (a) advances to an officer or employee of any Obligor for salary, travel
expenses, relocation expenses, commissions and similar items in the Ordinary
Course of Business; (b) prepaid expenses and extensions of trade credit made in
the Ordinary Course of Business; (c) deposits with financial institutions
permitted hereunder; (d) loans or other extensions of credit from Obligor to
Obligor so long as (x) each Borrower is
- 105 -

--------------------------------------------------------------------------------


Solvent and (y) Parent and its Subsidiaries, on a consolidated basis, are
Solvent, in each case, at the time of any such loan or extension of credit; (e)
loans or other extensions of credit by any Obligor to any Subsidiary that is not
an Obligor in an amount not to exceed $1,000,000 at any time outstanding; and
(f) loans or other extensions of credit by any Subsidiary that is not an Obligor
to any Obligor.
10.2.8.   Restrictions on Payment of Certain Debt.  Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to the Senior Note Debt, the Convertible Note Debt,
any Junior Debt and Refinancing Debt of any of the Senior Note Debt, the
Convertible Note Debt or any Junior Debt other than (a) payments of interest,
fees and expenses due in the ordinary course, (b) [reserved], (c) payments
(whether voluntary or mandatory, or a prepayment, redemption, retirement,
defeasance or acquisition) of the Senior Note Debt, any Convertible Note Debt,
or any Junior Debt and derived solely from Refinancing Debt which meets the
Refinancing Condition, (d) prepayments of any Junior Debt with the proceeds of
Asset Dispositions, insurance proceeds and condemnation awards solely to the
extent (i) the Net Proceeds, insurance proceeds or condemnation awards, as
applicable, were required to be applied to the Obligations pursuant to Section
5.2 hereof and (ii) the Required Lenders (or other parties authorized hereunder,
as applicable) and each of the Co-Collateral Agents have waived, forgiven or
postponed for more than ten (10) Business Days (by way of amendment, consent or
otherwise) such requirement, and (e) other payments (whether voluntary or
mandatory, or a prepayment, redemption, retirement, defeasance or acquisition)
of Senior Note Debt, Junior Debt, Convertible Note Debt and Refinancing Debt of
the Senior Note Debt, any Junior Debt and the Convertible Note Debt, so long as
(i) no Default or Event of Default shall have occurred and be continuing or
would result after giving effect to any such payment, (ii) Excess Availability
on the date of the making of such payment on a pro forma basis after giving
effect to such payment, and projected Excess Availability on a pro forma basis
for the upcoming six month period (after giving effect to such payment),
measured as of the last day of each fiscal month during such six month period,
is, in each case, greater than or equal to 15% of the lesser of (x) the
aggregate Commitments as of the date of such payment and last day of each fiscal
month during such six month period and (y) the Aggregate Borrowing Base as of
the date of such payment and the last day of each fiscal month during such six
month period, (iii) as of the monthly fiscal period most recently then ended,
the Consolidated Fixed Charge Coverage Ratio (on a pro forma trailing 12 fiscal
month basis, giving effect to the making of such payment, and any Borrowings
made in connection therewith, determined as though such payment and such
Borrowings occurred on the first day of the twelve fiscal month period ended
prior to such payment) is greater than or equal to 1.00 to 1.00; provided that
this clause (iii) shall not be applicable in the event that Excess Availability
on the date of the making of such payment on a pro forma basis after giving
effect to such payment, and projected Excess Availability on a pro forma basis
for the upcoming six month period (after giving effect to such payment),
measured as of the last day of each fiscal month during such six month period,
is, in each case, greater than or equal to 30% of the lesser of (x) the
aggregate Commitments as of the date of such payment and last day of each fiscal
month during such six month period and (y) the Aggregate Borrowing Base as of
the date of such payment and the last day of each fiscal month during such six
month period and (iv) the Borrowers shall have provided the Agent with a
certificate not less than then (10) days prior to the making of such payment
executed by a Senior Officer of the Borrower Agent, evidencing compliance, on a
pro forma basis, after giving effect to such payment, with the requirements set
forth in clauses (e)(ii) and (e)(iii) above).[  Notwithstanding this Section
10.2.8 or anything to the contrary contained herein or in any other Loan
Document, the Obligors shall be permitted to repay, redeem, retire, defease or
otherwise refinance all or any portion of Bon-Ton’s existing Senior Note Debt
consisting of 10.625% senior notes due in 2017 at any time on or prior to
January 28, 2017 so long as, at the time of any such prepayment and after giving
pro forma effect thereto, no Default or Event of Default shall have occurred and
be continuing and Excess Availability is greater than or equal to 30% of the
lesser of: (x) the aggregate Commitments at such time and (y) the Aggregate
Borrowing Base at such time.]
10.2.9.    Fundamental Changes.  (a)  Merge, combine or consolidate with any
Person, or liquidate, wind up its affairs or dissolve itself, in each case
whether in a single transaction or in a series
- 106 -

--------------------------------------------------------------------------------


of related transactions, except (i) for mergers or consolidations of (x) an
Obligor with another Obligor or (y) a Subsidiary that is not an Obligor with (A)
any other Subsidiary that is not an Obligor or (B) any Obligor so long as such
Obligor is the continuing or surviving entity or, if such Obligor is not the
continuing or surviving entity, the continuing or surviving entity becomes an
Obligor (prior to or concurrently with the consummation of such merger or
consolidation), (ii) for liquidation or dissolution of any Subsidiary of the
Parent, so as long as (x) the net assets of such Subsidiary remaining after
payments to creditors are distributed to an Obligor and (y) in any event, 100%
of the Capital Stock or other equity securities held by such dissolving
Subsidiary are transferred to an Obligor, (iii) for liquidation or dissolution
of any Obligor not permitted pursuant to clause (ii) above (other than a
liquidation or dissolution of the Parent) on terms and conditions acceptable to
Agent or (iv) to affect the transactions otherwise permitted pursuant to Section
10.2.5; or (b) without fifteen (15) days prior written notice to the Agent,
change its name or conduct business under any fictitious name, change its tax,
charter or other organizational identification number, or change its form or
state of organization.
10.2.10.   Subsidiaries.  Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9 and 10.2.5; or permit any existing
Subsidiary to issue any additional Capital Stock except (a) director’s
qualifying shares and (b) Capital Stock issued to an Obligor.
10.2.11.   Organic Documents.  Amend, modify or otherwise change, in a manner
which would be materially adverse to any Lender, any of its Organic Documents as
in effect on the Closing Date.
10.2.12.   Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Obligors and Subsidiaries.
10.2.13.   Accounting Changes.  Make any material change in accounting treatment
or reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.
10.2.14.   Restrictive Agreements.  Other than any conditions or restrictions in
respect of Distributions by the Parent, become a party to any Restrictive
Agreement, except (a) a Restrictive Agreement as in effect on the Fifth
Amendment Closing Date and [shown]described on Schedule 9.1.16; (b) a
Restrictive Agreement relating to secured Debt permitted hereunder, if such
restrictions apply only to the collateral for such Debt; (c) customary
provisions in leases and other contracts restricting assignment thereof; (d)
Restrictive Agreements contained in documents evidencing Refinancing Debt of the
Senior Note Debt; (e) Restrictive Agreements contained in documents evidencing
any Junior Debt so long as (i) such documents do not restrict or limit (A) the
incurrence of indebtedness under this Loan Agreement (except as may be provided
in the Junior Debt Intercreditor Agreement), (B) the making of payments on
account of the Obligations, (C) the granting of liens to the Agent to secure the
Obligations, or (D) the modification, renewal or extension of this Loan
Agreement (except as may be provided in the Junior Debt Intercreditor Agreement)
and (ii) a Senior Officer of the Borrower Agent has delivered a certificate to
the Agent stating that the Borrower Agent has determined in good faith that such
restrictions taken as a whole are consistent with market terms of agreements
governing comparable Debt of similar companies at the time of incurrence of any
Junior Debt under such Junior Debt Documents; (f) Restrictive Agreements
contained in documents evidencing the Convertible Note Debt or Refinancing Debt
of the Convertible Note Debt; and (g) customary restrictions entered into in the
ordinary course of business in asset sale agreements, sale-leaseback agreements,
stock sale agreements and other similar agreements limiting the transfer of the
assets subject thereto pending the consummation of the sale provided therein.
10.2.15.   Hedging Agreements.  Enter into any Hedging Agreement, except to
hedge risks arising in the Ordinary Course of Business and not for speculative
purposes.
- 107 -

--------------------------------------------------------------------------------


10.2.16.   Conduct of Business.  Engage in any business other than Permitted
Businesses, except to such extent as would not be material to the Obligors taken
as a whole.
10.2.17.  Affiliate Transactions.  Enter into or be party to any transaction
with an Affiliate, except (a) transactions contemplated by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.7; (c)
payment of customary directors’ fees and indemnities; (d) transactions solely
among Obligors; (e) transactions with Affiliates that were entered into prior to
the Fifth Amendment Closing Date, as [shown]described on Schedule 10.2.17 or as
thereafter amended or replaced in any manner, that, taken as a whole, is not
more adverse to the interests of the Lenders in any material respect than such
transaction or agreement evidencing such transaction as in effect on the date
hereof; and (f) transactions with Affiliates in the Ordinary Course of Business,
upon fair and reasonable terms fully disclosed to Agent and no less favorable
than would be obtained in a comparable arm’s-length transaction with a
non-Affiliate.
10.2.18.   Plans.  Become a party or contribute (or have an obligation to
contribute) to any (a) Multiemployer Plan or (b) Foreign Plan.
10.2.19.   Amendments to Certain Material Contracts.  Except in connection with
any Refinancing Debt permitted hereunder, change, waive or amend any agreement
or arrangement to which Parent or a Subsidiary is party that relates to any
Convertible Note Debt Document, any Junior Debt Document or any Senior Note Debt
Document if such change, waiver or amendment (i) increases the principal balance
of such Debt, or increases any required payment of principal or interest; (ii)
accelerates the date on which any installment of principal or any interest is
due, or adds any additional redemption, put or prepayment provisions; (iii)
shortens the final maturity date or otherwise accelerates amortization; (iv)
increases the interest rate; (v) increases or adds any fees or charges; (vi)
modifies any covenant in a manner or adds any representation, covenant or
default that is more onerous or restrictive in any material respect for any
Obligor or Subsidiary, or that is otherwise materially adverse to any Obligor,
any Subsidiary or Lenders; or (vii) could reasonably be considered to be
materially adverse to the Lenders.
10.2.20.   No Speculative Transactions.  Engage in any transaction involving
commodity options, futures contracts or similar transactions, except solely to
hedge against fluctuations in the prices of commodities owned or purchased by it
and the values of foreign currencies receivable or payable by it and interest
swaps, caps or collars.
10.2.21.   [Reserved].
10.2.22.   General Partner.  Be or become the general partner of any partnership
other than any Subsidiary with nominal assets; provided that notwithstanding
anything to the contrary contained herein, at no time may any assets (other than
assets with a fair market value of a nominal amount) of any Obligor be
transferred to any such Subsidiary.
10.2.23.   Sale-Leaseback Transactions.  Engage in any sale-leaseback, synthetic
lease or similar transaction involving any of its assets other than such
transactions already in place as of the Fifth Amendment Closing Date or those
subsequent transactions involving assets of the Obligors with a fair market
value of not more than $150,000,000 in the aggregate; provided that (a) the
terms and conditions of any such transaction shall be reasonably acceptable to
Agent; (b) the Net Proceeds received from such sale are not less than 70% of the
most recent appraised value of such assets; and (c) simultaneously with the
consummation of any such transaction the Obligors shall (i) deliver to Agent a
Lien Waiver in form and substance satisfactory to Agent (or Agent shall take an
appropriate Rent and Charges Reserve), (ii) adjust the Tranche A Borrowing Base
and the Tranche A-1 Borrowing Base to reflect the sale of Eligible Real Estate
included therein, if any, and (iii) apply proceeds from such transaction to the
prepayment of the Loans to the extent required by Section 5.2.
- 108 -

--------------------------------------------------------------------------------


10.2.24.   Debt under Senior Note Debt Documents.  Incur any Indebtedness (as
defined in the Senior Note Indenture), other than (i) the Obligations, (ii) any
Junior Debt and (iii) any Convertible Note Debt, that at the time of the
incurrence thereof, or at any time thereafter, is Indebtedness (as defined in
the Senior Note Indenture) permitted to be incurred under the Senior Note
Indenture as a result of such Indebtedness (as defined in the Senior Note
Indenture) being permitted under Section 4.09(b)(1) of the Senior Note
Indenture.
10.2.25.   Use of Proceeds.  The proceeds of Loans or Letters of Credit shall
not be used by Borrowers, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry Margin Stock or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.
10.2.26.   No Inconsistent Agreements.  Enter into any contractual obligation or
enter into any amendment or other modification to any currently existing
contractual obligation, which by its terms restricts or prohibits the Borrowers
from paying the principal of or interest on the Loans or Cash Collateralizing
the Letters of Credit.
10.2.27.   Stay, Extension and Usury Laws.  Insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law wherever enacted (to the extent that it may lawfully do
so), now or at any time hereafter in force, that may affect the covenants or the
performance of its obligations under the Loans, this Loan Agreement or the other
Loan Documents, and each Obligor hereby expressly waives all benefit or
advantage of any such law, and covenants that it shall not, by resort to any
such law, hinder, delay or impede the execution of any power herein granted to
Lenders, but shall suffer and permit the execution of every such power as though
no such law has been enacted.
10.2.28.   Sanctions.  Use the proceeds of any Borrowing, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Joint Lead Arranger,
Agent, Issuing Bank, or otherwise) of Sanctions.
10.2.29.   Anti-Corruption Laws.  Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.
10.3.       Financial Covenants.
10.3.1.   Minimum Excess Availability.  For so long as any Commitments or
Obligations are outstanding, Borrowers shall maintain Excess Availability at all
times in an amount greater than or equal to the greater of (i) 10% of the lesser
of: (x) the aggregate Commitments at such time and (y) the Aggregate Borrowing
Base at such time and (ii) $75,000,000.
10.3.2.   Springing FCCR.  If at any time on or after January 29, 2017 an FCCR
Trigger Event has occurred, the Consolidated Fixed Charge Coverage Ratio shall
be at least 1.00 to 1.00, calculated as of the last day of the most recent
period of twelve consecutive fiscal months for which financial statements have
been delivered pursuant to Section 10.1.2(c) ending on or prior to such time.
SECTION 11.       EVENTS OF DEFAULT; REMEDIES ON DEFAULT
11.1.       Events of Default.  Each of the following shall be an “Event of
Default” hereunder, if the same shall occur for any reason whatsoever, whether
voluntary or involuntary, by operation of law or otherwise:
- 109 -

--------------------------------------------------------------------------------


(a)          Any Borrower fails to pay (i) any principal of the Loans when due
(whether at stated maturity, on demand, upon acceleration or otherwise) or any
interest on the Loans when due or (ii) any fee or any other amount (other than
an amount payable under clause (i) of this Section) payable under this Loan
Agreement or any other Loan Document, when and as the same shall become due and
payable, and, in the case of this clause (ii), such failure shall continue
unremedied for a period of three (3) Business Days;
(b)          (i) Any information contained in any Compliance Certificate or
Borrowing Base Certificate was untrue or incorrect in any material respect when
made or (ii) any representation or warranty made or delivered to Agent or any
Lender by any Obligor herein, in connection with any Loan Document or
transaction contemplated thereby, or in any written statement, report, financial
statement or certificate (other than a Borrowing Base Certificate or Compliance
Certificate) is untrue, incorrect or misleading in any material respect when
given or confirmed;
(c)          Any Obligor breaches or fails to perform any covenant contained in
(i) Section 7.2 of this Loan Agreement (other than inadvertent breaches of such
covenant), (ii) in Sections 8.1, 8.2.3, 10.1.1, 10.1.2(a), 10.1.2(b), 10.1.2(c),
10.1.2(d), 10.1.2(e), 10.1.2(f), 10.1.2(n), 10.1.2(o), 10.1.3(A)(k),
10.1.3(A)(l), 10.2, or 10.3 of this Loan Agreement, or (iii) any provision
contained in the Senior Note Intercreditor Agreement or any Junior Debt
Intercreditor Agreement (in each case, from and after the execution and delivery
thereof);
(d)          Any Obligor breaches or fails to perform any other covenant
contained in any Loan Documents, and such breach or failure is not cured within
30 days after a Senior Officer of such Obligor has knowledge thereof or receives
written notice thereof from Agent, whichever is sooner; provided, however, that
such notice and opportunity to cure shall not apply if the breach or failure to
perform is not capable of being cured within such period;
(e)          Any Guarantor repudiates, revokes or attempts to revoke its
Guaranty; any Obligor denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Agent; or any Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by Agent and Lenders);
(f)           Any (x) breach or default of an Obligor or any Subsidiary of an
Obligor occurs under any document, instrument or agreement to which it is a
party or by which it or any of its Properties is bound relating to any Debt
(other than the Obligations) in excess of $5,000,000 then outstanding if the
maturity of or any payment with respect to such Debt may be accelerated or
demanded due to such breach or (y) Debt (other than the Obligations) in excess
of $5,000,000 of any Obligor or any Subsidiary of any Obligor is required to be
repaid, repurchased, redeemed or defeased, other than in connection with a
Permitted Refinancing;
(g)          Any judgment or order for the payment of money is entered against
an Obligor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors, $5,000,000 (other than
amounts covered by insurance for which the insurer thereof has not challenged
such coverage), unless a stay of enforcement of such judgment or order is in
effect, by reason of a pending appeal or otherwise;
(h)          (i) Any Obligor becomes unable or admits in writing its inability
or fails generally to pay its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any Obligor and is not
released, vacated or fully bonded within 60 days after its issue or levy;
(i)          [Reserved];
- 110 -

--------------------------------------------------------------------------------


(j)          Any Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; any
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business and such loss, revocation
or termination could reasonably be expected to result in a Material Adverse
Effect; there is a cessation of any material part of an Obligor’s business for a
material period of time not covered by business interruption insurance and such
cessation could reasonably be expected to result in a Material Adverse Effect;
or any material Collateral or Property of an Obligor is taken or impaired
through condemnation and such taking or impairment could reasonably be expected
to result in a Material Adverse Effect;
(k)          Any Insolvency Proceeding is commenced by any Obligor or any
Obligor takes any corporate action authorizing the commencement thereof; an
Insolvency Proceeding is commenced against any Obligor and:  such Obligor
consents to the institution of the proceeding against it, the petition
commencing the proceeding is not timely controverted by such Obligor, such
petition is not dismissed or stayed within 60 days after its filing, or an order
for relief is entered in the proceeding; a trustee (including an interim
trustee) is appointed to take possession of any substantial Property of or to
operate any of the business of any Obligor; or any Obligor makes an offer of
settlement, extension or composition to its unsecured creditors generally;
(l)          [A Reportable]An ERISA Event occurs [that constitutes grounds for
termination by] the Pension Benefit Guaranty Corporation[ or any]with respect to
a Plan or Multiemployer Plan or[ appointment of a trustee for any Multiemployer
Plan; any Multiemployer Plan is terminated or any such trustee is requested or
appointed;] any Obligor is in “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan resulting from any
withdrawal therefrom[; or any event similar to the foregoing occurs or exists
with respect to a Foreign Plan, in each case, where the liability associated
with the foregoing is], in each case, which has resulted or could reasonably be
expected to [be]result in liability to any Obligor in excess of $5,000,000;
(m)          Any Obligor is criminally indicted or convicted for (i) a felony
committed in the conduct of such Obligor’s business, or (ii) any state or
federal law (including the Controlled Substances Act, Money Laundering Control
Act of 1986 and Illegal Exportation of War Materials Act) that could lead to
forfeiture of any material Property or any Collateral; or
(n)          A Change of Control occurs.
11.2.       Remedies upon Default.  If an Event of Default described in Section
11.1(k) occurs with respect to any Obligor, then to the extent permitted by
Applicable Law, all Obligations (including the Tranche A-1 Prepayment Premium)
shall become automatically due and payable and all Tranche A Revolver
Commitments and unused Tranche A-1 Revolver Commitments shall terminate, without
any action by Agent or notice of any kind.  In addition, or if any other Event
of Default exists, Agent may in its discretion (and shall upon written direction
of Required Lenders) do any one or more of the following from time to time:
(a)          declare any Obligations (including the Tranche A-1 Prepayment
Premium) immediately due and payable, whereupon they shall be due and payable
without diligence, presentment, demand, protest or notice of any kind, all of
which are hereby waived by Obligors to the fullest extent permitted by law;
(b)          terminate, reduce or condition any of the Tranche A Revolver
Commitments or unused Tranche A-1 Revolver Commitments, or make any adjustment
to the Tranche A Borrowing Base or to the Tranche A-1 Borrowing Base;
(c)          require Obligors to Cash Collateralize LC Obligations, Bank Product
Debt and other Obligations (other than unmatured contingent indemnification
obligations) that are contingent or
- 111 -

--------------------------------------------------------------------------------


not yet due and payable, and, if Obligors fail promptly to deposit such Cash
Collateral, Agent may (and shall upon the direction of Required Lenders) advance
the required Cash Collateral as Tranche A Revolver Loans (whether or not an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied); and
(d)          exercise any other rights or remedies afforded under any agreement,
by law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC.  Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Obligors to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by an
Obligor, Obligors agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable.  Each Obligor agrees that 10 days’
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable.  Agent shall have the right to conduct such sales on any Obligor’s
premises, without charge, and such sales may be adjourned from time to time in
accordance with Applicable Law.  Agent shall have the right to sell, lease or
otherwise dispose of any Collateral for cash, credit or any combination thereof,
and Agent may purchase any Collateral at public or, if permitted by law, private
sale and, in lieu of actual payment of the purchase price, may set off the
amount of such price against the Obligations.
11.3.       License.  Agent is hereby granted an irrevocable, non-exclusive
license or other right to use, license or sub-license (without payment of
royalty or other compensation to any Person) any or all Intellectual Property
(subject, in the case of trademarks owned by any Obligor, to sufficient rights
to quality control and inspection in favor of such Obligor to avoid the risk of
invalidation of said trademarks), computer hardware and software, trade secrets,
brochures, customer lists, promotional and advertising materials, labels,
packaging materials and other Property owned by any Obligor, in advertising for
sale, marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral in each case
after the occurrence, and during the continuance, of an Event of Default.
11.4.       Setoff.  Agent, Lenders and their Affiliates are each authorized by
Obligors at any time during the occurrence and continuance of an Event of
Default, without notice to Obligors or any other Person, to set off and to
appropriate and apply any deposits (general or special), funds, claims,
obligations, liabilities or other Debt at any time held or owing by Agent, any
Lender or any such Affiliate to or for the account of any Obligor against any
Obligations, whether or not demand for payment of such Obligation has been made,
any Obligations have been declared due and payable, are then due, or are
contingent or unmatured, or the Collateral or any guaranty or other security for
the Obligations is adequate.
11.5.       Remedies Cumulative; No Waiver.
11.5.1.  Cumulative Rights.  All covenants, conditions, provisions, warranties,
guaranties, indemnities and other undertakings of Borrowers contained in the
Loan Documents are cumulative and not in derogation or substitution of each
other.  In particular, the rights and remedies of Agent and Lenders are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and shall not be exclusive of any other rights or remedies that
Agent and Lenders may have, whether under any agreement, by law, at equity or
otherwise.
11.5.2.   Waivers.  The failure or delay of any party hereto to require strict
performance by any other party thereto with any terms of the Loan Documents, or
to exercise any rights or remedies with respect to Collateral or otherwise,
shall not operate as a waiver thereof nor as establishment of a course of
dealing.  All rights and remedies shall continue in full force and effect until
the payment in full,
- 112 -

--------------------------------------------------------------------------------


in cash of all Obligations (other than contingent indemnification obligations)
and the occurrence of the Commitment Termination Date.  No modification of any
terms of any Loan Documents (including any waiver thereof) shall be effective,
unless such modification is specifically provided in a writing directed to
Borrower Agent and executed by Borrower Agent and Agent or the requisite
Lenders, and such modification shall be applicable only to the matter
specified.  No waiver of any Default or Event of Default shall constitute a
waiver of any other Default or Event of Default that may exist at such time,
unless expressly stated.  If Agent or any Lender accepts performance by any
Obligor under any Loan Documents in a manner other than that specified therein,
or during any Default or Event of Default, or if Agent or any Lender shall delay
or exercise any right or remedy under any Loan Documents, such acceptance, delay
or exercise shall not operate to waive any Default or Event of Default nor to
preclude exercise of any other right or remedy.  It is expressly acknowledged by
Obligors that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.
SECTION 12.       AGENT
12.1.       Appointment, Authority and Duties of Agent
12.1.1.   Appointment and Authority.  Each Lender and Issuing Bank appoints and
designates Bank of America as Agent hereunder.  Agent may, and each Lender and
Issuing Bank authorizes Agent to, enter into all Loan Documents to which Agent
is intended to be a party and accept all Security Documents, for Agent’s benefit
and the benefit of Secured Parties.  Each Lender and Issuing Bank agrees that
any action taken by Agent or Required Lenders, in accordance with the provisions
of the Loan Documents, and the exercise by Agent or Required Lenders of any
rights or remedies set forth therein, together with all other powers reasonably
incidental thereto, shall be authorized and binding upon all Lenders and the
Issuing Banks.  Without limiting the generality of the foregoing, Agent shall
have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Obligor or other Person; (c) act
as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e)
exercise all rights and remedies given to Agent with respect to any Collateral
under the Loan Documents, Applicable Law or otherwise.  The duties of Agent
shall be ministerial and administrative in nature, and Agent shall not have a
fiduciary relationship with any Lender, Secured Party, Participant or other
Person, by reason of any Loan Document or any transaction relating thereto. 
Agent alone shall be authorized to determine whether any fixtures, Real Estate
or Inventory constitute Eligible Real Estate or Eligible Inventory, as the case
may be, or whether to impose or release any reserve, which determinations and
judgments, if exercised in good faith, shall exonerate Agent from liability to
any Lender, any Issuing Bank or other Person for any error in judgment.
12.1.2.  Duties.  Agent shall not have any duties except those expressly set
forth in the Loan Documents, nor be required to initiate or conduct any
Enforcement Action except to the extent directed to do so by Required Lenders
while an Event of Default exists.  The conferral upon Agent of any right shall
not imply a duty on Agent’s part to exercise such right, unless instructed to do
so by Required Lenders in accordance with this Loan Agreement.  Without limiting
the generality of the foregoing, Agent:
(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the
- 113 -

--------------------------------------------------------------------------------


other Loan Documents that the Agent is required to exercise as directed in
writing by (i) the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), (ii) the Required Tranche A-1 Lenders in accordance with Schedule 14
hereto, or (iii) solely with respect to matters as to which any Co-Collateral
Agent may direct the Agent, a Co-Collateral Agent, provided that the Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Agent to liability or that is contrary to any Loan
Document or Applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any debtor relief law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any debtor relief law;
(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity;
(d)          shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders or the Required
Tranche A-1 Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Sections 11.2 or 14.1) or at the request
of any Co-Collateral Agent; provided that, for the avoidance of doubt, no such
consent or request of the Required Lenders shall be sufficient to excuse the
Agent from taking any action required to be taken by the Agent at the direction
of the Required Tranche A-1 Lenders pursuant to Schedule 14 hereto, or (ii) in
the absence of its own gross negligence or willful misconduct, as determined by
a court of competent jurisdiction by a final and nonappealable judgment.  The
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Agent by a Borrower, a
Lender or an Issuing Bank; and
(e)          shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Loan Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Loan Agreement, any other
Loan Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Section 6 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.
12.1.3.   Agent Professionals.  Agent may perform its duties through agents and
employees.  Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional.  Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.
12.1.4.   Instructions of Required Lenders.  The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joinder of any other party, unless required by Applicable Law.  Agent may
request instructions from Required Lenders with respect to any act (including
the failure to act) in connection with any Loan Documents, and may seek
assurances to its satisfaction from Lenders of their indemnification obligations
under Section 12.6 against all Claims that could be incurred by Agent in
connection with any act.  Agent shall be entitled to refrain from any act until
it has received such instructions or assurances, and Agent shall not incur
liability to any Person by reason of so refraining.  Instructions of Required
Lenders shall be binding upon all Lenders, and no Lender shall have any right of
action whatsoever against Agent as a result of Agent acting or refraining
- 114 -

--------------------------------------------------------------------------------


from acting in accordance with the instructions of Required Lenders. 
Notwithstanding the foregoing, instructions by and consent of all Lenders shall
be required in the circumstances described in Section 14.1.1, and in no event
shall, and in no event shall Required Lenders, without the prior written consent
of each Lender, direct Agent to accelerate and demand payment of Loans held by
one Lender without accelerating and demanding payment of all other Loans, nor to
terminate the Commitments of one Lender without terminating the Commitments of
all Lenders.  In no event shall Agent be required to take any action that, in
its opinion, is contrary to Applicable Law or any Loan Documents or could
subject any Agent Indemnitee to personal liability.
12.1.5.   Co-Collateral Agents.  Each Lender appoints and designates each of
Bank of America and Wells Fargo as a Co-Collateral Agent hereunder.  The rights
of the Co-Collateral Agents are set forth in the Co-Collateral Agent Rights
Agreement.
12.1.6.   No Fiduciary Relationship.  It is understood and agreed that the use
of the terms “Agent” and “Co-Collateral Agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Agent or any
Co-Collateral Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
12.2.       Agreements Regarding Collateral and Field Examination Reports.
12.2.1.   Lien Releases; Care of Collateral.  Lenders authorize Agent to (x)
release any Lien with respect to any Collateral (a) upon the occurrence of (i)
the payment, in full, in cash of the Obligations (other than contingent
indemnification obligations with respect to which no claim has been asserted in
writing), (ii) the payment of any appropriate Cash Collateral deposits in
connection with contingent LC Obligations and other Obligations and (iii) the
occurrence of the Commitment Termination Date, (b) that is the subject of an
Asset Disposition which Borrower Agent certifies in writing to Agent is a
Permitted Asset Disposition (and Agent may rely conclusively on any such
certificate without further inquiry), (c) that does not constitute a material
part of the Collateral, or (d) with the written consent of all Lenders, or (y)
release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder. 
Agent shall have no obligation whatsoever to any Lenders to assure that any
Collateral exists or is owned by an Obligor, or is cared for, protected, insured
or encumbered, nor to assure that Agent’s Liens have been properly created,
perfected or enforced, or are entitled to any particular priority, nor to
exercise any duty of care with respect to any Collateral.
12.2.2.   Possession of Collateral.  Agent and Lenders appoint each other Lender
as agent for the purpose of perfecting Liens (for the benefit of Secured
Parties) in any Collateral that, under the UCC or other Applicable Law, can be
perfected by possession.  If any Lender obtains possession of any such
Collateral, it shall notify Agent thereof and, promptly upon Agent’s request,
deliver such Collateral to Agent or otherwise deal with such Collateral in
accordance with Agent’s instructions.
12.2.3.   Reports.  Agent shall promptly, upon receipt thereof, forward to each
Lender copies of the results of any field audit or other examination or any
appraisal prepared by or on behalf of Agent with respect to any Obligor or
Collateral (“Report”).  Each Lender agrees (a) that neither Bank of America nor
Agent makes any representation or warranty as to the accuracy or completeness of
any Report, and shall not be liable for any information contained in or omitted
from any Report; (b) that the Reports are not intended to be comprehensive
audits or examinations, and that Agent or any other Person performing any audit
or examination will inspect only specific information regarding Obligations or
the Collateral and will rely significantly upon Obligors’ books and records as
well as upon representations of Obligors’ officers and employees; and (c) to
keep all Reports confidential and strictly for such Lender’s internal use, and
not to distribute any Report (or the contents thereof) to any Person (except to
such
- 115 -

--------------------------------------------------------------------------------


Lender’s Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Loans and other Obligations.  Each
Lender agrees to indemnify and hold harmless Agent and any other Person
preparing a Report from any action such Lender may take as a result of or any
conclusion it may draw from any Report, as well as any Claims arising in
connection with any third parties that obtain all or any part of a Report
through such Lender.
12.3.       Reliance By Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy, e-mail,
Internet or intranet website posting or other distribution) believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person,
and upon the advice and statements of Agent Professionals.  The Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
any Issuing Bank, the Agent may presume that such condition is satisfactory to
such Lender or such Issuing Bank unless the Agent shall have received notice to
the contrary from such Lender or such Issuing Bank prior to the making of such
Loan or the issuance of such Letter of Credit.  The Agent may consult with legal
counsel (who may be counsel for the Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
12.4.       Action Upon Default.  Agent shall not be deemed to have knowledge of
any Default or Event of Default unless it has received written notice from a
Lender, a Borrower or Borrower Agent specifying the occurrence and nature
thereof.  If any Lender acquires knowledge of a Default or Event of Default, it
shall promptly notify Agent and the other Lenders thereof in writing.  Each
Lender agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate its Obligations, or exercise any right that it
might otherwise have under Applicable Law to credit bid at foreclosure sales,
UCC sales or other similar dispositions of Collateral.  Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding.
12.5.       Ratable Sharing.  If any Lender shall obtain any payment or
reduction of any Obligation, whether through set-off or otherwise, in excess of
its share of such Obligation, determined on a Pro Rata basis or in accordance
with Section 5.5, as applicable, such Lender shall forthwith purchase from
Agent, Issuing Bank and the other Lenders such participations in the affected
Obligation as are necessary to cause the purchasing Lender to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.5, as
applicable.  If any of such payment or reduction is thereafter recovered from
the purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.
12.6.       Indemnification of Agent Indemnitees.
12.6.1.   INDEMNIFICATION.  EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS (BUT WITHOUT LIMITING THE
INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN DOCUMENTS), ON A PRO RATA
BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY AGENT
INDEMNITEE; PROVIDED THAT NO LENDER SHALL HAVE ANY OBLIGATION TO INDEMNIFY OR
HOLD HARMLESS THE AGENT INDEMNITEES FOR ANY CLAIM THAT IS DETERMINED IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO RESULT FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY AGENT INDEMNITEE. 
- 116 -

--------------------------------------------------------------------------------


If Agent is sued by any receiver, trustee in bankruptcy, debtor-in-possession or
other Person for any alleged preference from an Obligor or fraudulent transfer,
then any monies paid by Agent in settlement or satisfaction of such proceeding,
together with all interest, costs and expenses (including attorneys’ fees)
incurred in the defense of same, shall be promptly reimbursed to Agent by
Lenders to the extent of each Lender’s Pro Rata share.
12.6.2.   Proceedings.  Without limiting the generality of the foregoing, if at
any time (whether prior to or after the Commitment Termination Date) any
proceeding is brought against any Agent Indemnitees by an Obligor, or any Person
claiming through an Obligor, to recover damages for any act taken or omitted by
Agent in connection with any Obligations, Collateral, Loan Documents or matters
relating thereto, or otherwise to obtain any other relief of any kind on account
of any transaction relating to any Loan Documents, each Lender agrees to
indemnify and hold harmless Agent Indemnitees with respect thereto and to pay to
Agent Indemnitees such Lender’s Pro Rata share of any amount that any Agent
Indemnitee is required to pay under any judgment or other order entered in such
proceeding or by reason of any settlement, including all interest, costs and
expenses (including attorneys’ fees) incurred in defending same; provided that
no Lender shall be liable for payment of any such amount to the extent that it
is determined in a final, non-appealable judgment by a court of competent
jurisdiction that such judgment, order or settlement resulted from any Agent
Indemnitees’ gross negligence or willful misconduct.  In Agent’s discretion,
Agent may reserve for any such proceeding, and may satisfy any judgment, order
or settlement, from proceeds of Collateral prior to making any distributions of
Collateral proceeds to Lenders provided that it has not been determined in a
final, non-appealable judgment by a court of competent jurisdiction that such
judgment, order or settlement resulted from any Agent Indemnitees’ gross
negligence or willful misconduct.
12.7.       Limitation on Responsibilities of Agent.  Agent shall not be liable
to Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct.  Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligor or Lender of any obligations
under the Loan Documents.  Agent does not make to Lenders any express or implied
warranty, representation or guarantee with respect to any Obligations,
Collateral, Loan Documents or Obligor.  No Agent Indemnitee shall be responsible
to Lenders for any recitals, statements, information, representations or
warranties contained in any Loan Documents; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor.  No Agent Indemnitee shall have any obligation to any Lender to
ascertain or inquire into the existence of any Default or Event of Default, the
observance or performance by any Obligor of any terms of the Loan Documents, or
the satisfaction of any conditions precedent contained in any Loan Documents.
12.8.       Successor Agent.
12.8.1.   Resignation; Successor Agent.  Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving at least 30 days written notice thereof to Lenders and Borrower
Agent.  Upon receipt of such notice, Required Lenders shall have the right to
appoint a successor Agent which shall be (a) a Lender or an Affiliate of a
Lender; or (b) a commercial bank that is organized under the laws of the United
States or any state or district thereof, has a combined capital surplus of at
least $200,000,000 and (provided no Default or Event of Default exists) is
reasonably acceptable to Borrower Agent.  If no successor Agent is appointed
prior to the effective date of the resignation of Agent, then Agent may appoint
a successor agent from among the Lenders that is reasonably acceptable to the
Borrower Agent or, if no successor Lender accepts its appointment on or prior to
the effective date of the resignation of Agent, Agent may appoint any other
Person reasonably acceptable to the Borrower Agent as successor Agent.  Upon
acceptance by a successor Agent of an
- 117 -

--------------------------------------------------------------------------------


appointment to serve as Agent hereunder, such successor Agent shall thereupon
succeed to and become vested with all the powers and duties of the retiring
Agent without further act, and the retiring Agent shall be discharged from its
duties and obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.6 and 14.2.  Notwithstanding any
Agent’s resignation, the provisions of this Section 12 shall continue in effect
for its benefit with respect to any actions taken or omitted to be taken by
Agent, its sub-agents and any related persons (a) while the retiring Agent was
acting as Agent and (b) after such resignation for as long as any of them
continues to act in any capacity hereunder or under the other Loan Documents,
including (i) acting as collateral agent or otherwise holding any collateral
security on behalf of any of the Lenders and (ii) in respect of any actions
taken in connection with transferring the agency to any successor Agent.  Any
successor by merger or acquisition of the stock or assets of Bank of America
shall continue to be Agent hereunder without further act on the part of the
parties hereto, unless such successor resigns as provided above.
12.8.2.   Separate Collateral Agent.  It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction.  If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent.  If Agent so appoints a collateral agent or co-collateral agent, each
right and remedy intended to be available to Agent under the Loan Documents
shall also be vested in such separate agent.  Every covenant and obligation
necessary to the exercise thereof by such agent shall run to and be enforceable
by it as well as Agent.  Lenders shall execute and deliver such documents as
Agent deems appropriate to vest any rights or remedies in such agent.  If any
collateral agent or co-collateral agent shall die or dissolve, become incapable
of acting, resign or be removed, then all the rights and remedies of such agent,
to the extent permitted by Applicable Law, shall vest in and be exercised by
Agent until appointment of a new agent.
12.9.       Due Diligence and Non-Reliance.  Each Lender acknowledges and agrees
that it has, independently and without reliance upon Agent or any other Lenders,
and based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Loan Agreement and to fund Loans and participate in LC
Obligations hereunder.  Each Lender has made such inquiries concerning the Loan
Documents, the Collateral and each Obligor as such Lender feels necessary.  Each
Lender further acknowledges and agrees that the other Lenders and Agent have
made no representations or warranties concerning any Obligor, any Collateral or
the legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Lender will, independently and without reliance upon the
other Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents.  Except
for notices, reports and other information expressly requested by a Lender,
Agent shall have no duty or responsibility to provide any Lender with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or any of Agent’s Affiliates.
12.10.     Replacement of Certain Lenders.  In the event that (a) any Lender is
a Defaulting Lender, (b) a Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.8, or (c) any Lender fails to give its consent to any amendment,
waiver or action for which consent of all Lenders or all affected Lenders was
required and Required Lenders have consented thereto, then, in addition to any
other rights and remedies that any Person may have, the Borrower Agent may, at
its sole expense and effort, upon notice to such Lender and the Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
13.2), all of its interests, rights and obligations under this Loan Agreement
and the related Loan Documents to an Eligible
- 118 -

--------------------------------------------------------------------------------


Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)          the Borrowers shall have paid to the Agent any applicable
assignment fee specified in Section 13.2 (unless such fee has been waived by
Agent);


(b)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, participations purchased in Letters of
Credit, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents (including any amounts under
Section 3.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);


(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.6 or payments required to be made pursuant to
Section 5.8, such assignment will result in a reduction in such compensation or
payments thereafter; and


(d)          such assignment does not conflict with applicable laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.


12.11.     Remittance of Payments and Collections.
12.11.1.   Remittances Generally.  All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Loan Agreement, in immediately
available funds.  If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 12:00 noon  on a
Business Day, payment shall be made by Lender not later than 2:00 p.m. on such
day, and if request is made after 12:00 noon, then payment shall be made by
11:00 a.m. on the next Business Day.  Payment by Agent to any Lender shall be
made by wire transfer, in the type of funds received by Agent.  Any such payment
shall be subject to Agent’s right of offset for any amounts due from such Lender
under the Loan Documents.
12.11.2.   Failure to Pay.  If any Lender fails to pay any amount when due by it
to Agent pursuant to the terms hereof, such amount shall bear interest from the
due date until paid at the rate determined by Agent as customary in the banking
industry for interbank compensation.  In no event shall Borrowers be entitled to
receive credit for any interest paid by a Lender to Agent.
12.11.3.   Recovery of Payments.  If Agent pays any amount to a Lender in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
each Lender that received it.  If Agent determines at any time that an amount
received under any Loan Document must be returned to an Obligor or paid to any
other Person pursuant to Applicable Law or otherwise, then, notwithstanding any
other term of any Loan Document, Agent shall not be required to distribute such
amount to any Lender.  If any amounts received and applied by Agent to any
Obligations are later required to be returned by Agent pursuant to Applicable
Law, Lenders shall pay to Agent, on demand, such Lender’s Pro Rata share of the
amounts required to be returned.
12.12.     Agent in its Individual Capacity.  As a Lender, Bank of America shall
have the same rights and remedies under the other Loan Documents as any other
Lender, and the terms “Lenders,” and “Required Lenders” or any similar term
shall include Bank of America in its capacity as a Lender.  Each of Bank of
America and its Affiliates may accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, provide Bank Products to, act as trustee
under indentures of, own securities of,
- 119 -

--------------------------------------------------------------------------------


serve as financial or other advisor to, and generally engage in any kind of
business with, Obligors and their Affiliates, as if Bank of America were any
other bank, without any duty to account therefor (including any fees or other
consideration received in connection therewith) to the other Lenders.  In their
individual capacity, Bank of America and its Affiliates may receive information
regarding Obligors, their Affiliates and their Account Debtors (including
information subject to confidentiality obligations), and each Lender agrees that
Bank of America and its Affiliates shall be under no obligation to provide such
information to Lenders, if acquired in such individual capacity and not as Agent
hereunder.
12.13.     Agent Titles.  Each Lender or other party hereto, other than Bank of
America, that is designated (on the cover page of this Loan Agreement or
otherwise) by Bank of America as an “Agent”, “Syndication Agent”, “Documentation
Agent” or “Joint Lead Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders (or, with respect to the Co-Collateral Agents, the rights set forth
in the Co-Collateral Agent Rights Agreement), and shall in no event be deemed to
have any fiduciary relationship with any[ other] Lender.
12.14.     No Third Party Beneficiaries.  This Section 12 is an agreement solely
among Lenders and Agent, and does not confer any rights or benefits upon
Obligors or any other Person.  As between Obligors and Agent, any action that
Agent may take under any Loan Documents shall be conclusively presumed to have
been authorized and directed by Lenders as herein provided.
12.15.     Junior Debt Intercreditor Agreements.  The Lenders hereby irrevocably
authorize the Agent to enter into any intercreditor agreements or
acknowledgements thereto relating to any Junior Debt, and agree to be bound by
the provisions thereof.
12.16.     Agent May File Proofs of Claim.  In case of any Insolvency Proceeding
or any other judicial proceeding relative to any Obligor, the Agent
(irrespective of whether the principal of any Loan or LC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks, the Agent and the other Secured Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks, the Agent and the other Secured Parties  and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Banks and
the Agent under Sections 3.2, 3.4 and 14.2) allowed in such judicial proceeding;
and
(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Agent and, if the Agent shall
consent to the making of such payments directly to the Secured Parties, to pay
to the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 3.2, 3.4 and 14.2.
12.17.     Bank Product Providers.  No Lender or any of its branches or
Affiliates that provides Bank Products and obtains the benefits of Section
5.5.2, any Guaranty or any Collateral by virtue of the provisions hereof or of
any Guaranty or any Loan Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its
- 120 -

--------------------------------------------------------------------------------


capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Section 12 to
the contrary, the Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising in respect of Bank Product Debt unless the Agent has received written
notice of such Obligations, together with such supporting documentation as the
Agent may request, from the applicable provider of such Bank Products, as the
case may be.
SECTION 13.       BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
13.1.       Successors and Assigns.  The provisions of this Loan Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Obligor may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of Section 13.2, (ii) by way
of participation in accordance with the provisions of Section 13.3 or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Sections 13.2.3 and 13.2.4 (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Loan Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Loan Agreement.
13.2.       Assignments.
13.2.1.   Assignments by Lenders.  Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Loan Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 13.2.1, participations in LC Obligations
and in Swingline Loans) at the time owing to it); provided that:
(i)           the aggregate amount of the Tranche A Revolver Commitment (which
for this purpose includes Tranche A Revolver Loans outstanding thereunder) or,
if the Tranche A Revolver Commitment is not then in effect, the principal
outstanding balance of the Tranche A Revolver Loans of the assigning Tranche A
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption Agreement with respect to such assignment is delivered to Agent
or, if “Trade Date” is specified in the Assignment and Assumption Agreement, as
of the Trade Date, shall not be less than $10,000,000, unless (1) such
assignment is of the entire remaining amount of the assigning Lender’s Tranche A
Revolver Commitment and Tranche A Revolver Loans at the time owing to it, or (2)
the Agent and, so long as no Event of Default has occurred and is continuing,
the Borrower Agent otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided that no minimum amount need be specified in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender;
(ii)          the aggregate amount of the Tranche A-1 Revolver Commitment of the
assigning Tranche A-1 Lender subject to each such assignment, determined as of
the date the Assignment and Assumption Agreement with respect to such assignment
is delivered to Agent or, if “Trade Date” is specified in the Assignment and
Assumption Agreement, as of the Trade Date, shall not be less than $10,000,000,
unless (1) such assignment is of the entire remaining amount of the assigning
Lender’s Tranche A-1 Revolver Commitment or (2) the Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower Agent otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided that no minimum amount need be
- 121 -

--------------------------------------------------------------------------------


specified in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund with respect to a Lender;
(iii)          concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether the
applicable minimum amount has been met under Section 13.2.1(i) or Section
13.2.1(ii);
(iv)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Loan Agreement with respect to the Loans or the Commitment assigned, except
that this clause (iv) shall not apply to rights in respect of Swingline Loans;
(v)          any assignment must be approved by the Borrower Agent (such
approval not to be unreasonably withheld or delayed) unless (1) an Event of
Default has occurred and is continuing or (2) such assignment is to a Lender or
an Affiliate of a Lender or an Approved Fund with respect to a Lender; provided
that the Borrower Agent shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Agent within two (2)
Business Days after having received notice thereof;
(vi)          any assignment of a Tranche A Revolver Commitment must be approved
by the Agent (such consent not to be unreasonably withheld or delayed) unless
the Person that is the proposed assignee is itself a Tranche A Lender or an
Affiliate of a Tranche A Lender or an Approved Fund with respect to a Tranche A
Lender;
(vii)          any assignment of a Tranche A-1 Revolver Loan must be approved by
the Agent (such consent not to be unreasonably withheld or delayed) unless such
assignment is to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender;
(viii)          any assignment of a Tranche A Commitment must be approved by the
Issuing Bank and the provider of Swingline Loans (each such approval not to be
unreasonably withheld or delayed) unless the Person that is the proposed
assignee is itself a Tranche A Lender (whether or not the proposed assignee
would otherwise qualify as an Eligible Assignee);
(ix)          the parties to each assignment shall execute and deliver to Agent
(1) an Assignment and Assumption Agreement, and (2) a processing and recordation
fee of $5,000; provided, however, that the Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the Agent an
administrative questionnaire; and
(x)           in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower Agent and the Agent, the applicable Pro Rata share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to (A)
pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Agent, the Issuing Bank or any Lender hereunder (and interest
accrued thereon) and (B) acquire (and fund as appropriate) its full Pro Rata
share of all Loans and participations in Letters of Credit and Swingline Loans. 
Notwithstanding the foregoing, in the event that any
- 122 -

--------------------------------------------------------------------------------


assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Loan Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by Agent pursuant to Section 13.2,
from and after the effective date specified in each Assignment and Assumption
Agreement, the Eligible Assignee thereunder shall be a party to this Loan
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption Agreement, have the rights and obligations of a Lender under this
Loan Agreement; provided, that no such Eligible Assignee (including an Eligible
Assignee that is already a Lender hereunder at the time of the assignment) shall
be entitled to receive any greater amount pursuant to Section 5.8 than that to
which the assignor would have been entitled to receive had no such assignment
occurred. The assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption Agreement, be released from its
obligations under this Loan Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Loan Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.4, 3.6,
3.7, 3.9, 5.8 and 14.2 with respect to facts and circumstances occurring prior
to the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Upon
request, the Borrowers (at the Borrowers’ expense) shall execute and deliver a
Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Loan Agreement that does not comply with this
subsection shall be treated for purposes of this Loan Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 13.3.
13.2.2.   Register.  Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at Agent’s office a copy of each Assignment and
Assumption Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and LC Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, Agent and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Loan Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by each of the Borrowers and the
Issuing Bank at any reasonable time and from time to time upon reasonable prior
notice.  In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending or upon and during the
continuation of any Event of Default, any Lender may request and receive from
Agent a copy of the Register.  The Register shall break out the Tranche A
Lenders and the Tranche A-1 Lenders and their respective portions of the
Obligations.
13.2.3.   Certain Pledges.  Nothing herein shall limit the right of a Lender to
pledge or assign any rights under the Loan Documents to (i) any Federal Reserve
Bank or the United States Treasury as collateral security pursuant to Regulation
A of the Board of Governors and any Operating Circular issued by such Federal
Reserve Bank, or (ii) counterparties to swap agreements relating to any Loans;
provided that any payment by Borrowers to the assigning Lender in respect of any
Obligations assigned as described in this sentence shall satisfy Borrowers’
obligations hereunder to the extent of such payment, and no such assignment
shall release the assigning Lender from its obligations hereunder.
13.2.4.   Electronic Execution of Assignments and Certain Other Documents.  The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Loan Agreement
and the transactions contemplated hereby (including without limitation
Assignment and Assumption Agreements, amendments or other modifications, Notices
- 123 -

--------------------------------------------------------------------------------


of Borrowing, notices of Swingline Loan borrowings, waivers and consents) shall
be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any Applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
Agent pursuant to procedures approved by it.
13.2.5.   Assignment by MLPFS.  The parties hereby agree that MLPFS may, without
notice to the Borrowers, assign its rights and obligations under this Loan
Agreement to any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the Fourth Amendment Closing
Date.
13.3.       Participations
13.3.1.   Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrowers or Agent, sell participations to any Person (other
than a natural person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person), a Defaulting
Lender or any Obligor or any Affiliate or Subsidiary of any Obligor) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Loan Agreement (including all or a portion of its Commitment and/or
the Loans (including such Lender’s participations in LC Obligations and/or
Swingline Loans) owing to it); provided that (i) such Lender’s obligations under
this Loan Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, Agent, the Lenders and the Issuing Bank shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Loan Agreement.  For the avoidance of doubt,
each Lender shall be responsible for the indemnity under Section 12.6.1 without
regard to the existence of any participation.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Loan Agreement and to approve
any amendment, modification or waiver of any  provision of this Loan Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification described Section 14.1.1 that affects such Participant. 
Subject to Section 13.3.2, the Obligors agree that each Participant shall be
entitled to the benefits of Sections 3.6, 3.9, and 5.8 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to Section
13.2 (it being understood that the documentation required under Section 5.8.5
shall be delivered to the Lender who sells the participation); provided that
such Participant agrees to be subject to the provisions of Sections 3.8 and
12.10 as if it were an assignee under Section 13.2.  Each Lender that sells a
participation agrees, at the Borrowers’ request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of Section
3.6 with respect to any Participant.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.4 as though it
were a Lender, provided that such Participant agrees to be subject to Section
5.5 as though it were a Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as  a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other
- 124 -

--------------------------------------------------------------------------------


obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Loan Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, the Agent (in its capacity as the Agent)
shall have no responsibility for maintaining a Participant Register.
13.3.2.   Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.6 or 5.8 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.8 unless the Borrowers are notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.8 as though it were a Lender.
13.4.       Tax Treatment.  If any interest in a Loan Document is transferred to
a Transferee that is organized under the laws of any jurisdiction other than the
United States or any state or district thereof, the transferor Lender shall
cause such Transferee, concurrently with the effectiveness of such transfer, to
comply with the provisions of Section 5.8.
13.5.       Representation of Lenders.  Each Lender represents and warrants to
each Borrower, the Agent and each of the other Lenders that none of the
consideration used by it to fund its Loans or to participate in any other
transactions under this Loan Agreement constitutes for any purpose of ERISA or
Section 4975 of the IRC assets of any “plan” as defined in Section 3(3) of ERISA
or Section 4975 of the IRC and the interests of such Lender in and under the
Loan Documents shall not constitute plan assets under ERISA.
SECTION 14.       MISCELLANEOUS
14.1.       Consents, Amendments and Waivers.
14.1.1.   Amendment.  No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent, the
Required Lenders (or the Agent acting at the direction of the Required Lenders)
and each Obligor party to such Loan Document; provided that:
(a)          without the prior written consent of (i) Agent, no modification
shall be effective with respect to any provision in a Loan Document that relates
to any rights, duties or discretion of Agent and (ii) an affected Co-Collateral
Agent, no modification shall be effective with respect to any provision in a
Loan Document that relates to any rights, duties or discretion of such
Co-Collateral Agent;
(b)          without the prior written consent of Issuing Bank, no modification
shall be effective with respect to any LC Obligations or Section 2.3;
(c)          without the prior written consent of each affected Lender, no
modification shall be effective that would (i) increase the Commitment of such
Lender; (ii) reduce the amount of, or waive or delay any scheduled payment of,
any principal, interest, fees or other amounts payable to such Lender or (iii)
extend the Termination Date;
(d)          (i) without the prior written consent of the Supermajority Lenders,
no modification shall be effective that would (A) amend the definition of
Tranche A Borrowing Base or Tranche A-1 Utilization Amount (or the defined terms
used, directly or indirectly, in such definitions), in each case, in a manner
that would result in more credit being made available or (B) amend the
definition
- 125 -

--------------------------------------------------------------------------------


of Supermajority Lenders and (ii) without the prior written consent of each of
the Tranche A-1 Lenders, no modification shall be effective that would (A) amend
the definition of Tranche A-1 Borrowing Base or Tranche A-1 Utilization Amount
(or the defined terms used, directly or indirectly, in such definitions), in
each case, in a manner that would result in more credit being made available or
(B) amend the definition of Tranche A-1 Lenders, Required Tranche A-1 Lenders or
Supermajority Required Tranche A-1 Lenders; and
(e)          without the prior written consent of all Lenders (except a
Defaulting Lender as provided in Section 4.2), no modification shall be
effective that would (i) alter Section 2.1.5, Section 5.5, Section 7.1 (except
to add Collateral), or Section 14.1.1; (ii) amend the definitions of Pro Rata or
Required Lenders; (iii) release, or subordinate the Lien of the Agent on, all or
substantially all of the Collateral (excluding, if any Obligor or any Subsidiary
of any Obligor becomes a debtor under the federal Bankruptcy code, the consent
to the use of “cash collateral”, as defined in Section 363(a) of the federal
Bankruptcy Code pursuant to a cash collateral stipulation with the debtor
approved by Required Lenders); (iv) except in connection with a transaction
permitted by Section 10.2.9, release all or substantially all of the Obligors
from liability under the Guaranty or (v) increase any advance rate (other than
an advance rate set forth in the definition of Tranche A-1 Borrowing Base (or
set forth in any defined term used, directly or indirectly, in such definition),
which shall require, in each case, the consent of each of the Tranche A-1
Lenders).
14.1.2.   Limitations.  The agreement of Borrowers shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among themselves. 
Only the consent of the parties to the Fee Letter or any agreement relating to a
Bank Product shall be required for any modification of such agreement, and no
Affiliate of a Lender that is party to a Bank Product agreement shall have any
other right to consent to or participate in any manner in modification of any
other Loan Document.  The making of any Loans during the existence of a Default
or Event of Default shall not be deemed to constitute a waiver of such Default
or Event of Default, nor to establish a course of dealing.  Any waiver or
consent granted by Lenders hereunder shall be effective only if in writing, and
then only in the specific instance and for the specific purpose for which it is
given.
14.1.3.  Payment for Consents.  No Borrower will, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent (it being
understood and agreed that the payment of any amounts agreed among the
Borrowers, MLPFS, the Agent and any Lender or Increasing Lender participating in
connection with an increase in the Tranche A Revolver Commitments or the Tranche
A Revolver Commitments under Section 2.4 shall not be subject to this Section
14.1.3).
14.1.4.  Generally.  Notwithstanding anything to the contrary herein, (i) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender and (ii) no Junior
Lien Agent, Junior Lien Lender or Junior Lien Affiliate who is an assignee of
any rights and obligations under this Loan Agreement or a Participant shall have
any right to approve or disapprove any amendment, waiver or consent hereunder or
shall be entitled to vote on matters relating to the Loan Documents (including
during any Insolvency Proceeding of any Obligor) and shall not be deemed to be a
“Lender” for any such purpose, except that the Commitment of such Person may not
be increased or extended without the consent of such Person.
14.2.       Indemnity.  EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, CLAIMS,
DAMAGES, PENALTIES, JUDGMENTS, PROCEEDINGS, COSTS AND EXPENSES
- 126 -

--------------------------------------------------------------------------------


OF ANY KIND (INCLUDING REMEDIAL RESPONSE COSTS, REASONABLE AND DOCUMENTED
ATTORNEYS’ FEES AND EXTRAORDINARY EXPENSES OF ONE OUTSIDE COUNSEL, ONE LOCAL
COUNSEL IN EACH RELEVANT JURISDICTION (AS DETERMINED BY THE AGENT IN ITS
REASONABLE DISCRETION), ONE SPECIAL OR REGULATORY COUNSEL IN RESPECT OF EACH
MATTER (AS REASONABLY REQUIRED BY THE AGENT) AND CONFLICT OF INTEREST COUNSEL
(AS DETERMINED BY THE AGENT IN ITS REASONABLE DISCRETION)) AT ANY TIME
(INCLUDING AFTER FULL PAYMENT OF THE OBLIGATIONS, RESIGNATION OR REPLACEMENT OF
AGENT, OR REPLACEMENT OF ANY LENDER) INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE IN ANY WAY RELATING TO (A) ANY LOAN DOCUMENTS OR TRANSACTIONS
RELATING THERETO OR THE ADMINISTRATION OF THE LOAN DOCUMENTS, (B) ANY ACTION
TAKEN OR OMITTED TO BE TAKEN BY ANY INDEMNITEE IN CONNECTION WITH ANY LOAN
DOCUMENTS, (C) THE EXISTENCE OR PERFECTION OF ANY LIENS, OR REALIZATION UPON ANY
COLLATERAL, (D) EXERCISE OF ANY RIGHTS OR REMEDIES UNDER ANY LOAN DOCUMENTS OR
APPLICABLE LAW, (E) FAILURE BY ANY OBLIGOR TO PERFORM OR OBSERVE ANY TERMS OF
ANY LOAN DOCUMENT, IN EACH CASE INCLUDING ALL REASONABLE AND DOCUMENTED
OUT-OF-POCKET COSTS AND EXPENSES RELATING TO ANY INVESTIGATION, LITIGATION,
ARBITRATION OR OTHER PROCEEDING (INCLUDING AN INSOLVENCY PROCEEDING OR APPELLATE
PROCEEDINGS), WHETHER OR NOT THE APPLICABLE INDEMNITEE IS A PARTY THERETO, (F)
ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS
THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH
SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (G)
ANY ACTUAL OR ALLEGED ENVIRONMENTAL RELEASE ON OR FROM ANY PROPERTY OWNED OR
OPERATED BY ANY BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL
LIABILITIES IN CONNECTION WITH ANY ACTUAL OR ALLEGED VIOLATION OF OR ANY
OBLIGATION UNDER ANY ENVIRONMENTAL LAW RELATED IN ANY WAY TO ANY BORROWER OR ANY
OF ITS SUBSIDIARIES, OR (H) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY A
BORROWER OR ANY OTHER OBLIGOR (HEREINAFTER, “CLAIMS”) THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF
AN INDEMNITEE.  In no event shall any party to a Loan Document have any
obligation thereunder to indemnify or hold harmless an Indemnitee with respect
to a Claim that is determined in a final, non-appealable judgment by a court of
competent jurisdiction to result from the bad faith, gross negligence or willful
misconduct of such Indemnitee.  If any claim is made against any Indemnitee
which may result in a claim under this Section 14.2 against Borrowers, such
Indemnitee or Agent shall promptly send to Borrower Agent written notice
thereof, and Borrower Agent shall have the right, at its expense and with
counsel reasonably satisfactory to Agent, to defend such claim.  Neither any
Indemnitee nor any Borrower shall settle any such claim without the consent of
the other party, which consent shall not be unreasonably withheld. 
Notwithstanding the foregoing, the failure of such prompt notice shall not
negate or impair the obligation of the Borrowers under this Section 14.2, but
shall give Borrowers the right to withhold against any indemnity payment the
amount of any actual damages incurred by Borrowers as a result of the failure to
give such prompt notice.
14.3.       Notices and Communications.
14.3.1.   Notice Address.  Subject to Section 4.1.4, all notices, requests and
other communications by or to a party hereto shall be in writing and shall be
given to any Borrower, at
- 127 -

--------------------------------------------------------------------------------


Borrower Agent’s address shown on the signature pages hereof, and to any other
Person at its address shown on the signature pages hereof (or, in the case of a
Person who becomes a Lender after the Closing Date, at the address shown on its
Assignment and Assumption Agreement), or at such other address as a party may
hereafter specify by notice in accordance with this Section 14.3.  Each such
notice, request or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; (c) if given by personal delivery, when duly delivered
to the notice address with receipt acknowledged, or (d) if given by electronic
mail, to the extent provided in Section 14.3.2.  Notwithstanding the foregoing,
no notice to Agent pursuant to Section 2.2, 2.3, 3.1.2 or 4.1.1 shall be
effective until actually received by the individual to whose attention at Agent
such notice is required to be sent.  Any written notice, request or other
communication that is not sent in conformity with the foregoing provisions shall
nevertheless be effective on the date actually received by the noticed party. 
Any notice received by Borrower Agent shall be deemed received by all Borrowers.
14.3.2.   Electronic Communications; Voice Mail.
(a)          Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Agent, provided that the foregoing shall not apply
to notices to any Lender or the Issuing Bank pursuant to Section 2 if such
Lender or the Issuing Bank, as applicable, has notified the relevant Agent that
it is incapable of receiving notices under Section 2 by electronic
communication.  The Agent, the Issuing Banks or the Borrower Agent may each, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.
(b)          Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.  Voice mail may not be used as effective notice
under the Loan Documents.
14.3.3.   Non-Conforming Communications.  Agent and Lenders reasonably may rely
upon any notices purportedly given by or on behalf of any Borrower even if such
notices were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Borrower.
14.3.4.   Change of Address, Etc.  Each of the Obligors, the Agent, and the
Issuing Banks may change their address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower Agent,
the Agent and the Issuing Bank.  In addition, each Lender agrees to notify the
Agent from time to time to ensure that the Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one
- 128 -

--------------------------------------------------------------------------------


individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including Securities Laws, to make reference to Borrower Materials that are not
made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to the Borrowers
or their securities for purposes of Securities Laws.
14.4.       Performance of Borrowers’ Obligations.  Agent may, in its discretion
at any time and from time to time after the occurrence, and during the
continuance, of an Event of Default, at Borrowers’ expense, pay any amount or do
any act required of a Borrower under any Loan Documents or otherwise lawfully
requested by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien.  All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section 14.4 shall be reimbursed to Agent by Borrowers, on demand, with interest
from the date incurred to the date of payment thereof at the Default Rate
applicable to Base Rate Tranche A Revolver Loans.  Any payment made or action
taken by Agent under this Section 14.4 shall be without prejudice to any right
to assert an Event of Default or to exercise any other rights or remedies under
the Loan Documents.
14.5.       Credit Inquiries.  Each Obligor hereby authorizes Agent and Lenders
(but they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Obligor or Subsidiary.
14.6.       Severability.  Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under Applicable
Law.  If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.
14.7.       Cumulative Effect; Conflict of Terms.  The provisions of the Loan
Documents are cumulative.  The parties acknowledge that the Loan Documents may
use several different limitations, tests or measurements to regulate the same or
similar matters, and they agree that these are cumulative and that each must be
performed as provided.  Except as otherwise specifically provided in another
Loan Document (by specific reference to the applicable provision of this Loan
Agreement), if any provision contained herein is in direct conflict with any
provision in another Loan Document, the provision herein shall govern and
control.
14.8.       Counterparts; Facsimile Signatures.  Any Loan Document may be
executed in counterparts, each of which taken together shall constitute one
instrument.  Loan Documents may be executed and delivered by facsimile or
electronic transmission (including .pdf file), and they shall have the same
force and effect as manually signed originals.  Agent may require confirmation
by a manually-signed original, but failure to request or deliver same shall not
limit the effectiveness of any facsimile or electronic transmission signature.
14.9.       Entire Agreement.  Time is of the essence of the Loan Documents. 
The Loan Documents, and any separate letter agreements with respect to fees
payable to the Agent or the Issuing Banks, embody the entire understanding of
the parties with respect to the subject matter thereof and supersede all prior
understandings regarding the same subject matter.
14.10.     Obligations of Lenders.  The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender.  Amounts payable hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled, to the extent
not otherwise restricted hereunder, to protect and enforce its rights arising
out of the Loan
- 129 -

--------------------------------------------------------------------------------


Documents.  It shall not be necessary for Agent or any other Lender to be joined
as an additional party in any proceeding for such purposes.  Nothing in this
Loan Agreement and no action of Agent or Lenders pursuant to the Loan Documents
shall be deemed to constitute Agent and Lenders to be a partnership,
association, joint venture or any other kind of entity, nor to constitute
control of any Obligor.  Each Obligor acknowledges and agrees that in connection
with all aspects of any transaction contemplated by the Loan Documents,
Obligors, Agent, Issuing Bank and Lenders have an arms-length business
relationship that creates no fiduciary duty on the part of Agent, Issuing Bank
or any Lender, and each Obligor, Agent, Issuing Bank and Lender expressly
disclaims any fiduciary relationship.
14.11.     Confidentiality.  During the term of this Loan Agreement and for 12
months thereafter, Agent and Lenders agree to take reasonable precautions to
maintain the confidentiality of any information that Obligors deliver to Agent
and Lenders and identify as confidential at the time of delivery, except that
Agent and any Lender may disclose such information (a) to their respective
officers, directors, employees, Affiliates and agents, including legal counsel,
auditors and other professional advisors; (b) to any party to the Loan Documents
from time to time; (c) pursuant to the order of any court or administrative
agency; (d) upon the request of any Governmental Authority exercising regulatory
authority over Agent or such Lender; (e) which ceases to be confidential, other
than by an act or omission of Agent or any Lender, or which becomes available to
Agent or any Lender on a nonconfidential basis; (f) to the extent reasonably
required in connection with any litigation relating to any Loan Documents or
transactions contemplated thereby, or otherwise as required by Applicable Law;
(g) to the extent reasonably required for the exercise of any rights or remedies
under the Loan Documents; (h) to any actual or proposed party to a Bank Product
or to any Transferee, as long as such Person agrees to be bound by the
provisions of this Section 14.11; (i) to the National Association of Insurance
Commissioners or any similar organization, or to any nationally recognized
rating agency that requires access to information about a Lender’s portfolio in
connection with ratings issued with respect to such Lender; (j) to any investor
or potential investor in an Approved Fund that is a Lender or Transferee, but
solely for use by such investor to evaluate an investment in such Approved Fund,
or to any manager, servicer or other Person in connection with its
administration of any such Approved Fund; or (k) with the consent of Borrowers. 
Notwithstanding the foregoing, Agent and Lenders may issue and disseminate to
the public general information describing this credit facility, including the
names and addresses of Obligors and a general description of Obligors’
businesses, and may (so long as the Borrower Agent has previously reviewed and
approved the form of such advertisement or promotional materials) use Obligors’
names in advertising and other promotional materials.
14.12.     GOVERNING LAW.  THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS[,
UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS] AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS LOAN AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
INCLUDING, WITHOUT LIMITATION, NEW YORK GENERAL OBLIGATIONS LAW SECTIONS 5-1401
AND 5-1402 (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
14.13.     SUBMISSION TO JURISDICTION, ETC.
14.13.1.          [Consent to Forum.  EACH BORROWER HEREBY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT SITTING IN OR WITH JURISDICTION
OVER]  SUBMISSION TO JURISDICTION.  EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR
 
- 130 -

--------------------------------------------------------------------------------


DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY AGENT, ANY LENDER, ISSUING BANK, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND [OF ]ANY [STATE
COURT OF THE STATE OF NEW YORK SITTING IN THE COUNTY OF MANHATTAN, IN ANY
PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT
ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT.  EACH
BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM]APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  Nothing herein
shall limit the right of Agent or any Lender to bring proceedings against any
Obligor in any other court.  Nothing in this Loan Agreement shall be deemed to
preclude enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.
14.13.2.            WAIVER OF VENUE.  EACH OBLIGOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS LOAN AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 14.13.2.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
14.13.3.            SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3. 
NOTHING IN THIS LOAN AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
14.14.     [Waivers by Borrowers.  ]CERTAIN WAIVERS.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS  LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
- 131 -

--------------------------------------------------------------------------------


REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.  To the fullest extent permitted by
Applicable Law, each [Borrower waives (a) the right to trial by jury (which
Agent and each Lender hereby also waives) in any proceeding, claim or
counterclaim of any kind relating in any way to any Loan Documents, Obligations
or Collateral; (b]Obligor waives (a) presentment, demand, protest, notice of
presentment, default, non-payment, maturity, release, compromise, settlement,
extension or renewal of any commercial paper, accounts, contract rights,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which [a Borrower]an Obligor may in any way be liable, and hereby ratifies
anything Agent may do in this regard; ([c]b) notice prior to taking possession
or control of any Collateral; ([d]c) any bond or security that might be required
by a court prior to allowing Agent to exercise any rights or remedies; ([e]d)
the benefit of all valuation, appraisement and exemption laws; ([f]e) any claim
against [Agent or ]any [Lender]Indemnitee, on any theory of liability, for
special, indirect, consequential, exemplary or punitive damages (as opposed to
direct or actual damages) in any way relating to any Enforcement Action,
Obligations, Loan Documents or the transactions [relating]contemplated thereby
or related thereto; and ([g]f) notice of acceptance hereof.  [Each Borrower]No
Indemnitee referred to in Section 14.2 shall be liable for any damages arising
from the use by others of any information or other materials distributed to such
party by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Loan Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.  Each
Obligor acknowledges that the foregoing waivers are a material inducement to
Agent and Lenders entering into this Loan Agreement and that Agent and Lenders
are relying upon the foregoing in their dealings with [Borrowers]the Obligors. 
Each [Borrower]Obligor has reviewed the foregoing waivers with its legal counsel
and has knowingly and voluntarily waived its jury trial and other rights
following consultation with legal counsel.  In the event of litigation, this
Loan Agreement may be filed as a written consent to a trial by the court.
14.15.     Patriot Act Notice.  Agent and Lenders hereby notify Borrowers that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot Act. 
Agent and Lenders will also require information regarding each personal
guarantor, if any, and may require information regarding Borrowers’ management
and owners, such as legal name, address, social security number and date of
birth.
14.16.     Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default at the time of any extension of credit
hereunder, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.
14.17.     No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower and each Guarantor acknowledges and agrees that: (i)
(A) the arranging and other services regarding this Loan Agreement provided by
the Agent, the Joint Lead Arrangers and the Lenders are arm’s-length commercial
transactions between the Borrowers and the Guarantors and their respective
Affiliates, on the one hand, and the Agent, the Joint
- 132 -

--------------------------------------------------------------------------------


Lead Arrangers and the Lenders, on the other hand, (B) each Borrower each
Guarantor has consulted its own legal, accounting, regulatory and tax advisors
to the extent it has deemed appropriate, and (C) each Borrower and each
Guarantor is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) the Agent, the Joint Lead Arrangers and the Lenders
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Borrower, any Guarantor or any
of their respective Affiliates, or any other Person and (B) neither the Agent,
any Joint Lead Arranger nor any Lender has any obligation to any Borrower, any
Guarantor or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agent, the Joint Lead Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers, the
Guarantors and their respective Affiliates, and neither the Agent, any Joint
Lead Arranger nor any Lender has any obligation to disclose any of such
interests to the Borrowers, the Guarantors or any of their respective
Affiliates.  To the fullest extent permitted by law, each Borrower and each
Guarantor hereby waives and releases any claims that it may have against the
Agent, any Joint Lead Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
14.18.     Resignation as Issuing Bank or Provider of Swingline Loans after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Tranche A Revolver Commitment and
Tranche A Loans, Bank of America may, (i) upon 30 days’ notice to the Borrower
and the Lenders, resign as Issuing Bank  and/or (ii) upon 30 days’ notice to the
Borrower, resign as provider of Swingline Loans.  In the event of any such
resignation as Issuing Bank or provider of Swingline Loans, the Borrower Agent
shall be entitled to appoint from among the Lenders a successor Issuing Bank or
provider of Swingline Loans; provided, however, that no failure by the Borrower
Agent to appoint any such successor shall affect the resignation of Bank of
America as Issuing Bank or provider of Swingline Loans, as the case may be.  If
Bank of America resigns as Issuing Bank, it shall retain all the rights, powers,
privileges and duties of Issuing Bank hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as Issuing Bank
and all LC Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Tranche A Revolver Loans or fund risk participations
in unreimbursed drawings of Letters of Credit.  If Bank of America resigns as
provider of Swingline Loans, it shall retain all the rights of provider of
Swingline Loans provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Tranche A Revolver Loans or fund
risk participations in outstanding Swingline Loans.  Upon the appointment of a
successor Issuing Bank and/or provider of Swingline Loans, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank or provider of Swingline Loans, as the
case may be, and (b) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
14.19.     Amendment and Restatement of Existing Loan Agreement.  On the Closing
Date, this Loan Agreement shall amend, restate and supersede the Existing Credit
Agreement in its entirety, except as provided in this Section 14.19.  On the
Closing Date, the rights and obligations of the parties evidenced by the
Existing Credit Agreement shall be evidenced by this Loan Agreement and the
other Loan Documents and the grant of security interest in the Collateral by the
relevant Obligors under the Existing Credit Agreement and the other “Loan
Documents” (as defined in the Existing Credit Agreement) shall continue under
but as amended by this Loan Agreement and the other Loan Documents, and shall
not in any event be terminated, extinguished or annulled but shall hereafter be
governed by this Loan Agreement and the other Loan Documents.  All references to
the Existing Credit Agreement in any Loan Document or other document or
instrument delivered in connection therewith shall be deemed to
- 133 -

--------------------------------------------------------------------------------


refer to this Loan Agreement and the provisions hereof.  Without limiting the
generality of the foregoing and to the extent necessary, the existing lenders,
the Lenders and the Agents reserve all of their rights under the Existing Credit
Agreement and the other “Loan Documents” (as defined in the Existing Credit
Agreement) which by their express terms survive the termination of the Existing
Credit Agreement and each of the Guarantors hereby obligates itself again in
respect of all such present and future “Obligations” (as defined in the Existing
Credit Agreement).  Nothing contained herein shall be construed as a novation of
the “Obligations” outstanding under and as defined in the Existing Credit
Agreement, which shall remain in full force and effect, except as modified
hereby.
14.20.     Keepwell.  Each Obligor that is a Qualified ECP Guarantor at the time
the Guaranty or the grant of the security interest under the Loan Documents, in
each case, by any Specified Obligor, becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Obligor with respect to such Swap Obligation as may be needed by such Specified
Obligor from time to time to honor all of its obligations under its Guaranty and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Section 14.20 voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations and undertakings of each Qualified ECP Guarantor under this Section
14.20 shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full.  Each Qualified ECP Guarantor intends
this Section 14.20 to constitute, and this Section 14.20 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Obligor for all purposes of
the Commodity Exchange Act.
14.21.     Acknowledgment and Consent to Bail-In of EEA Financial Institutions. 
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:
(i)           a reduction in full or in part or cancellation of any such
liability;
(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Loan Agreement or any other Loan Document; or
(iii)         the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
14.22.     Agreement Among Tranche A Lenders and the Tranche A-1 Lenders.  The
Agent, the Tranche A Lenders and the Tranche A-1 Lenders hereby acknowledge the
agreements contained in Schedule 14 hereto, and that the agreements contained in
this Loan Agreement (including, without limitation Section 5.5) and in Schedule
14 hereto constitute a “subordination agreement” under Section
- 134 -

--------------------------------------------------------------------------------


510(a) of the Bankruptcy Code (or any similar provision of other Applicable Law)
and shall be enforceable in any Insolvency Proceeding.  The terms set forth in
Schedule 14 hereto are solely for the benefit of the Tranche A Lenders and the
Tranche A-1 Lenders.  No other Person (including any Obligor) shall be deemed to
be a third party beneficiary of the terms set forth in Schedule 14 hereto. 
Notwithstanding anything to the contrary in this Loan Agreement or in any other
Loan Document, the Obligors hereby consent to and approve the assignment of the
Tranche A Claims (as defined in Schedule 14 hereto) contemplated by Section 10
of Schedule 14 to this Loan Agreement.
14.23.     MIRE Event.  Each of the parties hereto acknowledges and agrees that,
if there are any Real Estate subject to a Mortgage, then in connection with any
increase, extension or renewal of any of the Loans or Commitments (including
pursuant to any amendment, but not including (a) any continuation or conversion
of Borrowings, (b) the making of any Tranche A Revolver Loans or (c) the
issuance, renewal or extension of Letters of Credit), the Borrowers and the
other Obligors shall deliver or cause to be delivered all flood hazard
determination certifications, acknowledgements and evidence of flood insurance
and other flood-related documentation with respect to such Real Estate as
required by Flood Insurance Laws or as otherwise reasonably requested by the
Agent or any Lender, and no amendment to this Loan Agreement or any Loan
Document to effect any such increase, extension or renewal shall be effective
until the date that the Agent confirms that all flood insurance diligence has
been completed to the reasonable satisfaction of the Agent and the Lenders.




[Remainder of page intentionally left blank; signatures begin on following page]
 
 
 
 
 
- 135 -

--------------------------------------------------------------------------------




Annex B


[Please See Attached]
 
 

--------------------------------------------------------------------------------

 